Exhibit 10.1

SECOND AMENDED AND RESTATED

M A S T E R L E A S E A G R E E M E N T NO. 1

DATED AS OF APRIL 27, 2007

FOR LEASE EXECUTED BY

VENTAS REALTY, LIMITED PARTNERSHIP,

AS LESSOR

AND

KINDRED HEALTHCARE, INC.

AND

KINDRED HEALTHCARE OPERATING, INC.,

AS TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    1

Section 1.1

     Leased Property    1

Section 1.2

     Term    2

Section 1.3

     Amended and Restated Lease    2 ARTICLE II         4

Section 2.1

     Definitions    4 ARTICLE III    18

Section 3.1

     Rent    18

Section 3.2

     Intentionally omitted    18

Section 3.3

     Additional Charges    18

Section 3.4

     Survival    19

Section 3.5

     Net Lease    19 ARTICLE IV    19

Section 4.1

     Payment of Impositions    19

Section 4.2

     Notice of Impositions    20

Section 4.3

     Adjustment of Impositions    20 ARTICLE V    20

Section 5.1

     No Termination, Abatement, etc    20 ARTICLE VI    21

Section 6.1

     Ownership of the Leased Properties    21

Section 6.2

     Tenant’s Personal Property    21 ARTICLE VII    22

Section 7.1

     Condition of the Leased Property    22

Section 7.2

     Use of the Leased Property    22

Section 7.3

     Granting of Easements, etc    32 ARTICLE VIII    33

Section 8.1

     Compliance with Legal and Insurance Requirements, Instruments, etc    33

Section 8.2

     Legal Requirement Covenants    34

Section 8.3

     Permitted Encumbrances    35 ARTICLE IX    36

Section 9.1

     Maintenance and Repair    36

Section 9.2

     Encroachments    37 ARTICLE X    37

Section 10.1

     Construction of Capital Alterations to the Leased Property(ies)    37

Section 10.2

     Capital Alterations Financed by Tenant    38

Section 10.3

     Capital Alterations Financed by Lessor    38

Section 10.4

     Non-Capital Alterations    40

Section 10.5

     Salvage    40

Section 10.6

     Additional Requirements for Capital Alterations and Non-Capital Alterations
   40

Section 10.7

     Mortgagee’s Consent    41

 

i



--------------------------------------------------------------------------------

ARTICLE XI    41

Section 11.1

     Liens    41 ARTICLE XII    42

Section 12.1

     Permitted Contests    42 ARTICLE XIII         43

Section 13.1

     General Insurance Requirements    43

Section 13.2

     Replacement Cost    46

Section 13.3

     Additional Insurance    46

Section 13.4

     Waiver of Subrogation    46

Section 13.5

     Form Satisfactory, etc    47

Section 13.6

     Limits; Deductibles    47

Section 13.7

     Blanket Policy    47

Section 13.8

     No Separate Insurance    47

Section 13.9

     Survival    48

Section 13.10

     Insurance Company Ratings    48

Section 13.11

     Commutation of Certain Insurance Policies    48 ARTICLE XIV    49

Section 14.1

     Insurance Proceeds    49

Section 14.2

     Reconstruction in the Event of Damage or Destruction Covered by Insurance
   50

Section 14.3

     Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance    51

Section 14.4

     Tenant’s Property    51

Section 14.5

     Restoration of Tenant’s Property    51

Section 14.6

     No Abatement of Rent    51

Section 14.7

     Restoration    51

Section 14.8

     Notice    51

Section 14.9

     Waiver    52 ARTICLE XV    52

Section 15.1

     Definitions    52

Section 15.2

     Parties’ Rights and Obligations    52

Section 15.3

     Total Taking    53

Section 15.4

     Partial Taking    53

Section 15.5

     Restoration    53

Section 15.6

     Award-Distribution    53

Section 15.7

     Temporary Taking    54 ARTICLE XVI    54

Section 16.1

     Events of Default    54

Section 16.2

     Certain Remedies    60

Section 16.3

     Damages    61

Section 16.4

     Certain Effects of Separate Lease    62

Section 16.5

     Waiver    62

Section 16.6

     Application of Funds    62

 

ii



--------------------------------------------------------------------------------

Section 16.7

     Notice to Lessor    62

Section 16.8

     Nature of Remedies    62

Section 16.9

     Allocable Rent    63

Section 16.10

     Special Remedies Provisions    63

Section 16.11

     No Mediation or Arbitration    72

Section 16.12

     Special Purchase Provisions    73 ARTICLE XVII    78

Section 17.1

     Lessor’s Right to Cure Tenant’s Default    78 ARTICLE XVIII    78

Section 18.1

     Provisions Relating to Purchase of the Leased Property    78 ARTICLE XIX   
79

Section 19.1

     Exercise of Renewal Options    79

Section 19.2

     Renewal Terms    80

Section 19.3

     Fair Market Rental Determination    81

Section 19.4

     Extended Period New Lease    81

Section 19.5

     Revocation of Renewal Option Exercise    81 ARTICLE XX    82

Section 20.1

     Holding Over    82 ARTICLE XXI    82

Section 21.1

     Subordination    82

Section 21.2

     Attornment    83

Section 21.3

     Mortgagee Cure Rights    83

Section 21.4

     Modifications    84

Section 21.5

     Existing Ground Leases    84

ARTICLE XXII

   85

Section 22.1

     Notice to Lessor    85

Section 22.2

     Definitions.    85

Section 22.3

     Consent of Leasehold Mortgagee Required    86

Section 22.4

     Default Notice    86

Section 22.5

     Procedure for Foreclosure on Default    86

Section 22.6

     Assignment or Transfer in Lieu of Foreclosure    87

Section 22.7

     Separate Lease    89

Section 22.8

     Separate Lease Properties    90

Section 22.9

     Legal Proceedings    90

Section 22.10

     Future Amendments    91

Section 22.11

     Estoppel Certificate    91

Section 22.12

     Notices    91

Section 22.13

     Erroneous Payments    91

Section 22.14

     Exercise by Leasehold Mortgagee of Remedies Against One or More Leased
Properties    91

ARTICLE XXIII

   92

Section 23.1

     Risk of Loss    92 ARTICLE XXIV    92

Section 24.1

     Indemnification    92

 

iii



--------------------------------------------------------------------------------

ARTICLE XXV    94

Section 25.1

     Subletting and Assignment    94

Section 25.2

     Attornment    101

Section 25.3

     Sublease Limitation    101

Section 25.4

     Leasehold Mortgagee Rights    101 ARTICLE XXVI    101

Section 26.1

     Financial Statements and Reporting    101

Section 26.2

     Furnishing Notice    106

Section 26.3

     Quarterly Meetings; Facility Level Meetings and Reviews    106

Section 26.4

     Non-Ventas Lessors    107

Section 26.5

     Additional Tenant Assistance    107

Section 26.6

     Electronic Format    107

Section 26.7

     Similar Reports    107

Section 26.8

     Audit and Investigation Rights    107 ARTICLE XXVII    109

Section 27.1

     Lessor’s Right to Inspect    109 ARTICLE XXVIII    109

Section 28.1

     No Waiver    109 ARTICLE XXIX    109 ARTICLE XXX    109

Section 30.1

     Acceptance of Surrender    109 ARTICLE XXXI    109

Section 31.1

     No Merger of Title    109 ARTICLE XXXII    110

Section 32.1

     Conveyance by Lessor    110 ARTICLE XXXIII    110

Section 33.1

     Quiet Enjoyment    110 ARTICLE XXXIV110   

Section 34.1

     Notices    110 ARTICLE XXXV    111

Section 35.1

     Appraisals    111

Section 35.2

     Appointment of Appraisers    112

Section 35.3

     Qualifications of Appraisers    112

Section 35.4

     Appraisal Process    112

Section 35.5

     Binding Nature    113

Section 35.6

     Costs    113 ARTICLE XXXVI    113

Section 36.1

     General REIT Provisions    113 ARTICLE XXXVII    114

Section 37.1

     Intentionally Omitted    114

Section 37.2

     Lessor’s Option to Purchase the Tenant’s Personal Property    114

 

iv



--------------------------------------------------------------------------------

ARTICLE XXXVIII    114

Section 38.1

     Lessor May Grant Liens    114 ARTICLE XXXIX    115

Section 39.1

     Environmental Indemnity    115 ARTICLE XL    115

Section 40.1

     Miscellaneous    115

Section 40.2

     Non-Recourse    116

Section 40.3

     Transition of Operations    116

Section 40.4

     Right to Enter    118

Section 40.5

     Integration    119

Section 40.6

     Severability    119

Section 40.7

     Subject to Law    119

Section 40.8

     Waivers    119

Section 40.9

     Binding Character    119

Section 40.10

     Modification    119

Section 40.11

     Forbearance    120

Section 40.12

     Lease Guaranty    120

Section 40.13

     Louisiana Provisions    120

Section 40.14

     Confidentiality    120

Section 40.15

     New Lease    124

Section 40.16

     Partial Expiration/Termination    127

Section 40.17

     Intentionally omitted    129

Section 40.18

     Combination of Leases    129

Section 40.19

     Unified Commercial Operating Lease    131

Section 40.20

     Intentionally omitted    132

Section 40.21

     No Credits    132 ARTICLE XLI    132

Section 41.1

     Memorandums of Lease    132

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibit A – Legal Descriptions of the Land

Exhibit B – Term/Commencement Date/Expiration Date

Exhibit C – Allocation Schedule-Applicable Transferred Property Percentage

Exhibit D – Renewal Groups

Exhibit E – Leases

Exhibit F – Intentionally Omitted

Exhibit G – Form of Lease Guaranty

Schedule 2.1A – Base Patient Revenues

Schedule 2.1B – Intentionally omitted

Schedule 2.1C – Existing Ground Leases

Schedule 7.2.7 – Minimum Number of Hospital Care Beds

Schedule 7.2.8 – Minimum Number of Non-Banked Skilled Nursing Care Beds at
Certain Facilities

Schedule 13.7 – Insurance Summary

Schedule 16.1(m)A – Licensed Beds as of the Commencement Date

Schedule 16.1(m)B – Minimum Licensed Beds at Certain Facilities Due to
Involuntary Reduction

Schedule 25.1.7 – Certain Existing Subleases

Schedule 40.12–Tenant – Affiliate Sublessees

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

MASTER LEASE AGREEMENT NO. 1

THIS SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 1 (hereinafter this
“Lease”) is dated as of the 27th day of April, 2007, and is between VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and assigns, “Lessor”), and KINDRED HEALTHCARE, INC., a Delaware
corporation formerly known as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE
OPERATING, INC., a Delaware corporation formerly known as Vencor Operating, Inc.
(“Operator”; Operator, jointly and severally with Kindred and permitted
successors and assignees of Operator and Kindred, “Tenant”).

RECITALS

A. Pursuant to the Bankruptcy Plan (as defined in Section 2.1 below), Lessor and
Tenant entered into that certain Amended and Restated Master Lease Agreement
No. 1 (such agreement, as heretofore amended, is herein referred to as the
“Existing Master Lease”) dated as of April 20, 2001, and Ventas, Inc. executed a
Joinder to such Existing Master Lease with respect to one (1) Leased Property
under such Existing Master Lease (Facility No. 4619) (As used in this Lease, the
terms “Ventas Subsidiaries”, “Original Lessor”, “Original Tenant” and “Original
Master Lease” shall have the same meaning herein as in the Existing Master
Lease).

B. Lessor and Tenant desire to amend and restate the Existing Master Lease in
its entirety in the manner hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby amend and restate the Existing Master
Lease in its entirety as follows:

ARTICLE I

Section 1.1 Leased Property. Effective as of the Commencement Date for each
Leased Property, upon and subject to the terms and conditions hereinafter set
forth, Lessor leased, and hereby leases, to Tenant and Tenant leased, and hereby
leases, from Lessor all of Lessor’s rights and interest in and to each of the
following:

(i) the tracts, pieces and parcels of land, as more particularly described in
Exhibit A attached hereto (collectively, the “Land”; each parcel of Land
described in Exhibit A, as amended from time to time, excluding those parcels
which have been transferred to a New Lease pursuant to Section 40.15 (including,
without limitation, a New Lease created pursuant to Section 22.7 hereof),
together with the related property described in clauses (ii) through (iv) below,
being referred to herein as a “Leased Property” and all of such parcels of Land,
together with all of such related property, being referred to herein
collectively as the “Leased Properties”),

(ii) all buildings, structures, Fixtures (as hereinafter defined) and other
improvements of every kind including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land and Capital Alterations
(collectively, the “Leased Improvements”),

 

1



--------------------------------------------------------------------------------

(iii) all easements, rights and appurtenances relating to the Land and the
Leased Improvements, and

(iv) all permanently affixed equipment, machinery, fixtures, and other items of
real and/or personal property, including all components thereof, now and
hereafter located in, on or used in connection with, and permanently affixed to
or incorporated into the Leased Improvements, including, without limitation, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, and built-in oxygen and vacuum
systems, all of which to the greatest extent permitted by law, are hereby deemed
by the parties hereto to constitute real estate, together with all replacements,
modifications, alterations and additions thereto, but specifically excluding all
items included within the category of Tenant’s Personal Property as defined in
ARTICLE II below (collectively the “Fixtures”),

SUBJECT, HOWEVER, to the Permitted Encumbrances (as defined in Section 2.1
hereof).

Section 1.2 Term. To have and to hold for (1) a fixed term (the “Fixed Term”)
commencing on the Commencement Date set forth in Exhibit B opposite the
applicable Leased Property and ending at midnight on the Expiration Date so set
forth in Exhibit B, and (2) the Extended Terms provided for in ARTICLE XIX,
unless this Lease is sooner terminated as hereinafter provided.

Section 1.3 Amended and Restated Lease.

Section 1.3.1 Lessor and Tenant hereby amend and restate the Existing Master
Lease in its entirety in accordance with the terms of this Lease as of the
Effective Date (as defined in Section 2.1 below) by executing this Lease. This
Lease shall govern and control as to all events, acts, omissions, liabilities
and obligations first occurring, arising or accruing from and after the
Effective Date (as defined in Section 2.1 below).

Section 1.3.2 Without limitation of the other provisions of this Section 1.3,
the terms of the Existing Master Lease (and the Original Master Lease as
provided in the Existing Master Lease) shall continue to govern and control as
to all events, acts, omissions, liabilities and obligations occurring, arising
and accruing prior to the Effective Date, provided that, in the event that
(1) prior to the Effective Date, (a) a default or breach of the terms of the
Existing Master Lease shall have occurred, (b) any act, event or omission to act
shall have occurred, or circumstance shall have arisen, relative to any Legal
Requirement, Authorization, Permitted Encumbrance or Superior Lease (each as
defined in Section 2.1 below) affecting any of the Leased Properties that is or
is potentially adverse to Lessor or Tenant, or (c) any casualty or condemnation
shall have occurred relative to any of the Leased Properties and (2) as of the
Effective Date, such default or breach remains uncured or such act, event,
omission to act or

 

2



--------------------------------------------------------------------------------

circumstance continues to be adverse or potentially adverse to Lessor or Tenant
or such casualty or condemnation has not been fully repaired and restored with
all claims on account thereof finally settled and paid and with the affected
Leased Property re-opened for use in accordance with its Primary Intended Use
(as defined in Section 7.2.2 hereof) and the other provisions of this Lease, the
provisions of this Lease relative to cure periods, whether and when an Event of
Default shall be deemed to have occurred, rights and remedies on account of any
breach or default or Event of Default, contest rights, Lease enforcement rights,
casualty, condemnation, insurance and indemnification shall govern and control.
Subject to the foregoing, (x) any breach or default that occurs, arises or
accrues under the Existing Master Lease prior to the Effective Date and is not
cured prior to such date is, and shall be deemed to be, a breach or default
under this Lease, to which the cure periods, rights and remedies and other
provisions of this Lease referenced in the preceding sentence shall be
applicable, and (y) with respect to any breach or default described in
subsection (x) above, although the cure periods, rights and remedies and other
provisions of this Lease referenced in the preceding sentence shall be
applicable, the portion of any cure period under the Existing Master Lease that
has elapsed as of the Effective Date shall be counted in determining whether and
when the applicable cure period under this Lease has expired (for example, if
(A) a breach or default occurs under the Existing Master Lease prior to the
Effective Date, (B) such breach or default remains uncured as of the Effective
Date, (C) Tenant receives from Lessor a written notice of default relative
thereto prior to the Effective Date, and (D) by the terms of this Lease, for a
breach or default of the nature assumed in this example a cure period of thirty
(30) days following Tenant’s receipt of written notice of default is allowed
prior to such breach or default becoming an Event of Default under this Lease,
then, as to such breach or default, an Event of Default shall occur if such
breach or default is not cured on or prior to the thirtieth (30th) day following
Tenant’s receipt of the aforesaid notice of default, notwithstanding that such
notice was received prior to the Effective Date).

Section 1.3.2.1 In the event that (1) prior to the Effective Date, (a) a default
or breach of the terms of the Existing Master Lease shall have occurred, (b) any
act, event or omission to act shall have occurred, or circumstances shall have
arisen, relative to any Legal Requirements, Authorization, Permitted
Encumbrances or Superior Lease (each as defined in Section 2.1 below) affecting
any of the Leased Properties that is or is potentially adverse to Lessor or
Tenant, or (c) any casualty or condemnation shall have occurred relative to any
of the Leased Properties and (2) prior to the Effective Date, such default or
breach has been cured or such act, event, omission to act or circumstance is no
longer adverse or potentially adverse to Lessor or Tenant or such casualty or
condemnation has been fully repaired and restored with all claims on account
thereof finally settled and paid and with the affected Leased Property re-opened
for use in accordance with its Primary Intended Use and the other provisions of
this Lease, then no such default or breach or other circumstance or matter
described in the foregoing subsections (a), (b) and (c) shall constitute an
Event of Default under this Lease, and neither party shall bring a claim against
the other in respect of any such default, breach, circumstance or matter,
whether hereunder or under the Existing Master Lease. Notwithstanding the
foregoing, subject to Section 1.3.2 above, neither party waives or releases, and
neither party shall be precluded from exercising, any rights or remedies
(including, without limitation, default rights and remedies) that it may have
hereunder or under the Existing Master Lease (i) on account of any
non-performance by the other party of indemnification obligations that such
other party has hereunder or under the Existing Master Lease relative to any
default, breach, act, event, omission to act, circumstance, casualty or
condemnation referenced in subsection (a), (b), or (c)

 

3



--------------------------------------------------------------------------------

above or (ii) if, and insofar as, the condition described in subsection
(2) above is not, or by reason of events occurring after the Effective Date is
shown to have not been, cured, repaired, restored, re-opened or otherwise
satisfied.

Section 1.3.3 Intentionally Omitted.

Section 1.3.4 Intentionally Omitted.

Section 1.3.5 Nothing contained in this Section 1.3 shall limit or impair Ventas
Inc.’s or Tenant’s rights, duties and obligations under the Indemnity Agreement
(as defined in Section 2.1 below).

Section 1.3.6 Lessor and Tenant acknowledge that they have heretofore entered
into that certain Second Specific Property Lease Amendment (the “Walpole
Amendment”) dated December 19, 2002 relating to the Facility commonly known as
Harrington House Nursing and Rehabilitation Center, Walpole, Massachusetts
(MA-198; sometimes also referred to as MA-985), and agree that this Lease is not
intended to supercede the provisions of such Walpole Amendment (which instrument
remains in full force and effect), except that, insofar as the provisions of
this Lease have been amended since such Walpole Amendment was entered into and
such provisions are cross-referenced in such Walpole Amendment, the aforesaid
amended provisions shall apply for purposes of such Walpole Amendment (e.g.
Section 7 of the Walpole Amendment cross-references Section 8.3, Section 8.3.1
and Section 24.1 of the Lease and Section 14 of the Walpole Amendment
cross-references Section 14.1 of the Lease; insofar as the provisions of such
Sections of the Lease have been amended since December 19, 2002, such amended
provisions shall apply).

ARTICLE II

Section 2.1 Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular, (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as at the time applicable, (iii) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease and (iv) the words “herein,” hereof” and “hereunder” and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision:

“Additional Charges”: As defined in ARTICLE III.

“Adjusted Base Patient Revenues”: Base Patient Revenues from the Leased
Properties, adjusted as follows. Without limitation of Section 7.2.3 hereof, if
a particular Facility or Facilities within the Leased Properties, for any period
after December 31, 1999, for any reason is closed, the Base Patient Revenues
that correspond to any such closed Facility or Facilities (and, in the case of a
partial year closure, the Base Patient Revenues that correspond to any such
closed Facility or Facilities for the days or months such Facility or Facilities
were closed) shall be excluded from Base Patient Revenues in order to arrive at
“Adjusted Base Patient Revenues.”

 

4



--------------------------------------------------------------------------------

“Affiliate”: Shall mean, with respect to any Person, any other Person directly
or indirectly controlling (including, but not limited to, all partners,
directors, officers and members of such Person), controlled by or under direct
or indirect common control with any such Person. A Person shall be deemed to
control a corporation, a partnership, a trust, or a limited liability company if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person, through the ownership
of voting securities, partnership interests or other equity interests.

“Ancillary Agreement”: As defined in Section 25.1.7.

“Applicable Required Number of Beds”: As defined in Section 7.2.7(b).

“Appraisal Notice”: As defined in Section 35.2.

“Arbitration Question”: As defined in Section 22.6(c).

“Authorizations”: As defined in Section 40.3.

“Award”: As defined in ARTICLE XV.

“Bankruptcy Plan”: That certain Fourth Amended Joint Plan Of Reorganization of
Vencor, Inc. And Affiliated Debtors Under Chapter 11 Of The Bankruptcy Code
dated as of December 14, 2000, filed on December 14, 2000 at docket no. 4031 in
the United States Bankruptcy Court for the District of Delaware in the cases
known as In re: Vencor, Inc., et al., Case Nos. 99-3199 (MFW) through 99-3327
(MFW), as confirmed by such Bankruptcy Court by Order dated March 16, 2001,
filed on March 16, 2001 at docket no. 5975.

“Base Patient Revenues”: Patient Revenues from the Leased Properties (adjusted,
in amounts agreed upon by Lessor and Tenant, relative to so-called “Vencare
programs”, but which adjustment shall not otherwise be made in the calculation
of “Patient Revenues”) for the twelve (12) month period ending on December 31,
1999, as set forth on Schedule 2.1A attached hereto and incorporated herein.

“Base Rent”: (a) For the period from the Existing Lease Effective Date through
the day preceding the Effective Date, rent at the annual rate applicable under
the Existing Master Lease, (b) for the period from the Effective Date through
April 30, 2007, rent at an annual rate equal to Ninety Eight Million Five
Hundred Fourteen Thousand Six Hundred Ninety Seven Dollars ($98,514,697.00) per
annum, (c) for the period from May 1, 2007 through April 30, 2008, rent at an
annual rate equal to One Hundred One Million One Hundred Seventy Four Thousand
Five Hundred Ninety Three and 82/100 Dollars ($101,174,593.82) per annum, and
(d) for a particular Rent Calculation Year thereafter, an annual rental amount
equal to the sum of (i) the Prior Period Base Rent, plus (ii) if the Patient
Revenues for the calendar year preceding the commencement of such Rent
Calculation Year equaled or exceeded seventy-five percent (75%) of the Adjusted
Base Patient Revenues, two and seven-tenths percent (2.7%) of the Prior Period
Base Rent. Notwithstanding the foregoing, nothing contained in this definition
shall limit the applicability of Section 19.2 and Section 19.3 hereof.

 

5



--------------------------------------------------------------------------------

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in the City of New York, New York are
authorized, or obligated, by law or executive order, to close.

“Capital Alterations”: With respect to any Leased Property: (i) the addition of
one or more new buildings, or (ii) the annexation of one or more additional
structures to any portion of any of the Leased Improvements on such Leased
Property, or (iii) the material expansion or contraction of the existing
improvements on such Leased Property, or (iv) any alteration or modification
affecting the foundation, floor slab, roof or roof structure, curtain wall,
structural columns, beams or shafts or other structural components of any of the
Leased Improvements on such Leased Property (other than any alterations or
modifications affecting any of such components that do not in any material
respect adversely affect the design, efficacy and/or quality of any such
component), or (v) any alteration or modification affecting any of the
electrical, plumbing, life safety, heating, ventilating, air conditioning or
other operating systems serving any of the Leased Improvements on such Leased
Property (other than any alterations or modifications affecting any of such
systems that do not in any material respect adversely affect the design,
operating capacity, efficiency and/or quality of any such system), or (vi) any
alterations or modifications to a Leased Property, the cost of which (excluding
cosmetic refurbishing alterations or modifications, such as painting,
wallpapering or carpeting), when taken together with all other alterations and
modifications (excluding cosmetic refurbishing alterations or modifications)
performed on such Leased Property in the twelve (12) month period immediately
preceding the subject alterations or modifications, would exceed One Million
Dollars ($1,000,000) (in the case of alterations or modifications to hospital
facilities) or Five Hundred Thousand Dollars ($500,000) (in the case of
alterations or modifications to nursing center facilities or any other facility
not operated as a hospital). “Capital Alterations” shall include, without
limitation, (1) the construction of a new wing or new story on a Leased
Property, (2) the repair, replacement, restoration, remodeling or rebuilding of
the existing improvements on a Leased Property or any portion thereof, where the
purpose and effect of such work is to provide a functionally new facility needed
to provide services not previously offered, and (3) any expansion, construction,
renovation or conversion in order to increase the bed capacity of the Facility
located on a Leased Property, to change the purpose for which such beds are
utilized or to improve materially the quality of such Facility.

“Capital Alterations Cost”: The term “Capital Alterations Cost” shall mean the
cost of any Capital Alteration proposed to be made by Tenant at a Leased
Property, whether or not paid for by Tenant or Lessor. Such cost shall include
(a) the cost of construction of the Capital Alterations (including site
preparation and improvement, materials, labor, supervision, and certain related
design, engineering and architectural services), the cost of any fixtures, the
cost of construction financing and miscellaneous costs approved by Lessor,
(b) if agreed to by Lessor in writing, in advance, the cost of any land
contiguous to a Leased Property that is (1) to become part of such Leased
Property and (2) is purchased for the purpose of placing thereon the Capital
Alterations or any portion thereof or of providing means of access to such
Capital Alterations or any existing improvements on such Leased Property or of
providing parking facilities for such Capital Alterations or such existing
improvements, including the cost of surveying the same, (c) the cost of
insurance, real estate taxes, water and sewage charges and other carrying
charges for such Capital Alterations during construction, (d) the cost of title
insurance, (e) reasonable fees and expenses of legal counsel, (f) filing,
registration and recording taxes and fees, (g)

 

6



--------------------------------------------------------------------------------

documentary stamp taxes, if any, and (h) all reasonable costs and expenses of
Lessor and Tenant and, if agreed to in advance by Lessor, any Lending
Institution which has committed to finance the Capital Alterations, including,
but not limited to, (i) the reasonable fees and expenses of their respective
legal counsel, (ii) all printing expenses, (iii) the amount of any filing,
registration and recording taxes and fees, (iv) documentary stamp or transfer
taxes, if any, (v) title insurance charges and appraisal fees, if any,
(vi) rating agency fees, if any, and (vii) commitment fees, if any, charged by
any Lending Institution advancing or offering to advance any portion of the
financing for such Capital Alterations.

“Code”: The Internal Revenue Code of 1986, as amended.

“Combined Leased Properties”: The Leased Properties from time to time under this
Lease, together with the leased properties from time to time under the other
Combined Leases.

“Combined Leases”: The following that are from time to time in existence: the
Second Amended and Restated Lease, the other Leases and any other lease that
derives from the Second Amended and Restated Lease or the other Leases (e.g. any
New Lease entered into pursuant to Section 40.15 of this Lease (including,
without limitation, any Separate Lease entered into pursuant to the terms of
Section 22.7 hereof) or the corresponding sections of the Second Amended and
Restated Lease or any of the other Leases or of any such New Lease).

“Commencement Date”: As to the applicable Leased Property, the date set forth
opposite such Leased Property in the column “Commencement Date” on Exhibit B
attached hereto.

“Condemnation, Condemnor”: As defined in ARTICLE XV.

“Coverage Ratio”: As to any one or more of the Combined Leased Properties, the
ratio of the EBITDARM generated by such Combined Leased Property(ies) to Base
Rent allocable thereto under the applicable Combined Leases, in each case for
the four (4) full calendar quarters ending not less than sixty (60) days prior
to the occurrence of a Section 16.10.3.1 New Lease Transaction, in the case of
Section 16.10.3.1, or prior to the date as of which the Coverage Ratio is being
measured, in all other cases.

“Date of Taking”: As defined in ARTICLE XV.

“Disclosing Party”: As defined in Section 40.14.

“Disclosure Date”: As defined in Section 40.14.

“Disclosure Law”: As defined in Section 40.14.

“Disclosure Notice”: As defined in Section 40.14.

“Disclosure Notification Period”: As defined in Section 40.14.

“EBITDAR”: As to any particular Leased Property or Leased Properties, or any
hospital, nursing center or other facility not covered by this Lease (regardless
of the identity of the landlord or tenant of any such other facility) for a
particular period, the earnings before interest,

 

7



--------------------------------------------------------------------------------

taxes, depreciation, amortization and rent, attributable to such Leased Property
or Leased Properties or such other facility, as applicable, for such period, as
determined in accordance with the customary methods, procedures and accounting
principles from time to time used in the health care industry.

“EBITDARM”: As to any particular Leased Property or Leased Properties, or any
hospital, nursing center or other facility not covered by this Lease (regardless
of the identity of the landlord or tenant of any such other facility) for a
particular period, the earnings before interest, taxes, depreciation,
amortization, rent and management fees, attributable to such Leased Property or
Leased Properties or such other facility, as applicable, for such period, as
determined in accordance with the customary methods, procedures and accounting
principles from time to time used in the health care industry.

“Effective Date”: Shall mean April 27, 2007.

“Encumbrance”: As defined in Section 38.1.

“Event of Default”: As defined in Section 16.1.

“Excess CGL/PL Policies”: As defined in Section 13.11.

“Existing Ground Leases”: Those ground leases listed on Schedule 2.1C attached
hereto and made a part hereof, as the same may have been amended or modified in
writing after the Existing Lease Effective Date with the written consent of
Lessor and Tenant, each acting in its sole discretion.

“Existing Lease Effective Date”: Shall mean April 20, 2001.

“Existing Master Lease”: As defined in the recitals hereto.

“Expired/Terminated Properties”: As defined in Section 40.16.

“Extended Term”: As defined in Section 19.1.

“Facility”: The facility being operated or proposed to be operated on the
applicable Leased Property.

“Facility Default”: An Event of Default that relates directly to one or more of
the Leased Properties and/or the Facilities operated thereon (such as, for
example only and without limitation, an Event of Default arising from a failure
to maintain or repair, or to operate for the Primary Intended Use, or to
maintain the required Authorizations for, one or more of the Facilities), as
opposed to an Event of Default that, by its nature, does not relate directly to
any of the Leased Properties or Facilities (such as, for example only and
without limitation, an Event of Default arising from a breach of
Section 3.1(a)).

“Facility Mortgage”: As defined in Section 13.1.

“Facility Mortgagee”: As defined in Section 13.1.

 

8



--------------------------------------------------------------------------------

“Facility Termination”: As defined in Section 40.3.

“Fair Market Added Value: The Fair Market Value (as hereinafter defined) of the
applicable Leased Property (including all Capital Alterations), less, if Tenant
has performed and financed a Capital Alteration to add a new building(s) to such
Leased Property, the Fair Market Value of such Leased Property determined as if
any such new building(s) had not been constructed.

“Fair Market Rental”: The annual amount per annum that a willing tenant would
pay, and a willing landlord would accept, at arm’s length, for leasing of the
Leased Properties (or, if applicable, any one or more, but less than all, of the
Leased Properties) for the period of the Term (including, without limitation,
any Extended Terms) remaining from and after the date as of which the Fair
Market Rental is being determined (e.g. as of the commencement of an Extended
Term, in the case of Section 19.2 and Section 19.3). The Fair Market Rental may
include therein such escalations of rent as would be paid by such a tenant, and
accepted by such a landlord, as part of an arm’s length transaction entered into
as of the aforesaid Fair Market Rental determination date; provided, however,
that, in addition to such other market factors as may be applicable in
determining the Fair Market Rental, the Fair Market Rental shall be determined
on the basis, and on the assumptions, that (a) the Fair Market Rental may not
include therein any rent, or method of rent calculation, that would adversely
affect any landlord by virtue of it being a real estate investment trust or the
ability of any such landlord to satisfy the requirements for maintaining its
status as a real estate investment trust (and, without limitation of the
foregoing, the Fair Market Rental shall not include any rent that would fail to
qualify as “rents from real property” for purposes of Section 856(d) of the
Code), (b) the Fair Market Rental amount is to be paid absolutely net to the
aforesaid landlord, without any rights of deduction, set-off or abatement,
(c) all of the Leased Properties as to which the Fair Market Rental is being
determined are in good condition and repair (given their respective ages and
prevailing health care industry standards with respect to what is considered
good condition and repair), without any deferred maintenance (but allowing for
ordinary wear and tear), are in material compliance with any and all applicable
laws, codes, ordinances and regulations and have in full force and effect, for
the benefit of the aforesaid tenant, the Facilities and the Leased Properties,
any and all necessary or appropriate material Authorizations for use thereof in
accordance with the respective Primary Intended Uses applicable thereto, (d) the
aforesaid tenant has complied, and shall be required to comply, with the
requirements of this Lease, including, without limitation, ARTICLE XXXVI hereof,
(e) the respective replacement costs of the Leased Properties as to which Fair
Market Rental is being determined are not determinative of the Fair Market
Rental of such Leased Properties, and (f) the aforesaid tenant shall have
available to it, with respect to each Leased Property as to which the Fair
Market Rental is being determined, such remaining Term as then remains, and such
number of Extended Terms as then remain unexercised, with respect to such Leased
Property under the terms of this Lease. Notwithstanding anything to the contrary
contained in this Lease, “Fair Market Rental” shall take into account, for each
of the applicable Leased Properties, the market conditions, market levels of
EBITDARM, the ratio of market levels of EBITDARM to market levels of rent, and
the actual levels of EBITDARM at the applicable Leased Properties, in each case
that are prevailing or measured, as applicable, as of the date as of which the
Fair Market Rental is being determined, as well as historical levels of EBITDARM
at the applicable Leased Properties (including the EBITDARM of the Leased
Properties measured as of the Effective Date).

 

9



--------------------------------------------------------------------------------

“Fair Market Value”: The price that a willing buyer not compelled to buy would
pay a willing seller not compelled to sell for the applicable Leased Property,
including all Capital Alterations, and (a) assuming the same is unencumbered by
this Lease, (b) determined in accordance with the appraisal procedures set forth
in ARTICLE XXXV or in such other manner as shall be mutually acceptable to
Lessor and Tenant, and (c) not taking into account any reduction in value
resulting from any indebtedness to which such Leased Property is subject except
as expressly provided hereinbelow. In determining such Fair Market Value the
positive or negative effect on the value of the Leased Property attributable to
the interest rate, amortization schedule, maturity date, prepayment penalty and
other terms and conditions of any encumbrance which is not removed at or prior
to the closing of the transaction as to which such Fair Market Value
determination is being made shall be taken into account.

“Fair Market Value Purchase Price”: The Fair Market Value of the Leased Property
less the Fair Market Added Value.

“Fiscal Year”: The twelve (12) month period from January 1 to December 31.

“Final Appraiser”: As defined in Section 35.2.

“Fixed Term”: As defined in Section 1.2.

“Fixtures”: As defined in Section 1.1.

“Guarantor”: Each subtenant that is an Affiliate of Tenant to which a Leased
Property or any portion thereof is subleased, including, without limitation, as
of the Effective Date, the Affiliates of Tenant that are referenced on
Schedule 40.12 attached hereto and incorporated herein.

“Hospital Competitor”: As defined in Section 7.2.7.

“Hospital Facility”: As defined in Section 7.2.7.

“IBNR claims”: As defined in Section 13.11.

“Impositions”: Shall mean for each applicable Leased Property, collectively, all
taxes (including, without limitation, all taxes imposed under the laws of the
State, as such laws may be amended from time to time, and all ad valorem, sales
and use, single business, gross receipts, transaction privilege, rent or similar
taxes as the same relate to or are imposed upon any rents from the applicable
Leased Property or upon Tenant or its business conducted upon the applicable
Leased Property, but excluding any tax based on the net income or net profit of
Lessor derived from any such rents), assessments (including, without limitation,
all assessments for public improvements or benefits, whether or not commenced or
completed prior to the Existing Lease Effective Date and whether or not to be
completed within the Term), ground rents arising under any of the Existing
Ground Leases, water, sewer or other rents and charges, excises, tax levies,
fees (including, without limitation, license, permit, inspection, authorization
and similar fees), and all other governmental charges, in each case whether
general or special, ordinary or extraordinary, or foreseen or unforeseen, of
every character in respect of the applicable Leased Property or any rents
therefrom or the business conducted thereon by Tenant (including all

 

10



--------------------------------------------------------------------------------

interest and penalties thereon due to any failure in payment by Tenant), which
at any time prior to, during or in respect of the Term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Lessor or Lessor’s interest in
such Leased Property, (b) such Leased Property or any part thereof or any rent
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, an activity conducted on, or in
connection with such Leased Property or the leasing or use of such Leased
Property or any part thereof by Tenant; provided, however, nothing contained in
this Lease shall be construed to require Tenant to pay (1) any tax based on net
income (whether denominated as a franchise or capital stock or other tax)
imposed on Lessor or any other person or (2) any transfer, or net revenue tax of
Lessor or any other person or (3) any tax imposed with respect to the sale,
exchange or other disposition by Lessor of the applicable Leased Property or the
proceeds thereof, except to the extent that any tax, assessment, tax levy or
charge, which Tenant is obligated to pay pursuant to the preceding provisions of
this definition and which is in effect at any time during the Term hereof is
totally or partially repealed, and a tax, assessment, tax levy or charge set
forth in clause (1) or (2) is levied, assessed or imposed expressly in lieu
thereof.

“Indemnity Agreement”: That certain Agreement of Indemnity-Third Party Leases,
dated as of April 30, 1998, from Tenant and its Affiliates to Ventas, Inc.,
which Indemnity Agreement remains in full force and effect in accordance with
its terms and is hereby reaffirmed and ratified.

“Insurance Requirements”: All terms of any insurance policy required by this
Lease with respect to the applicable Leased Property and all requirements of the
issuer of any such policy.

“Kindred”: As defined in the preamble hereof.

“known claim”: As defined in Section 13.11.

“Land”: As defined in Section 1.1.

“Lease”: As defined in the preamble hereof.

“Lease Guaranty”: A guaranty of certain obligations of Tenant under this Lease
executed and delivered by each Guarantor substantially in the form of Exhibit G
annexed hereto.

“Lease Year”: Shall mean May 1 through April 30 of each year of the Term.

“Leased Improvements”; “Leased Property”; “Leased Properties”: Each as defined
in Section 1.1.

“Leasehold Mortgage”: As defined in Section 22.2(a).

“Leasehold Mortgagee”: As defined in Section 22.2(b).

“Leases”: Collectively, this Lease and all of those certain leases listed in
Exhibit E attached hereto.

“Legal Requirements”: As to the applicable Leased Property, all federal, state,
county, parish, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances,

 

11



--------------------------------------------------------------------------------

judgments, decrees and injunctions affecting such Leased Property or the
maintenance, construction, use, operation or alteration thereof, whether now or
hereafter enacted and in force, including, without limitation, (i) any licensure
requirements, certification requirements under applicable federal and/or state
cost reimbursement programs, including Medicare and Medicaid (provided the
applicable Facility participates in such reimbursement), building codes and
zoning regulations, (ii) any which may (x) require repairs, modifications or
alterations in or to such Leased Property or (y) in any way adversely affect the
use and enjoyment thereof, and (iii) all permits, licenses, certificates of
need, authorizations and regulations necessary to operate such Leased Property
for its Primary Intended Use.

“Lending Institution”: Any insurance company, federally insured commercial or
savings bank, national banking association, savings and loan association, credit
union, employees’ welfare, pension or retirement fund or system, corporate
profit sharing or pension trust, college or university, endowment fund, real
estate investment trust, or other institutional lender or financial enterprise,
including, without limitation, any corporation qualified to be treated for
federal tax purposes as a real estate investment trust, having a net worth of at
least $50,000,000 acting on its own behalf or as agent on behalf of other
Lending Institutions.

“Lessor”: Ventas Realty, Limited Partnership, a Delaware limited partnership and
its successors and assigns.

“Lessor’s Management Group”: Shall mean Debra A. Cafaro, T. Richard Riney,
Timothy A. Doman and Christian Cummings.

“LIBO Rate”: On any day, the offered rate per annum for Dollar deposits in the
London Interbank Offered Market for contracts with a three-month term, as
reported in The Wall Street Journal on the last Business Day of the calendar
month immediately preceding such day. If The Wall Street Journal shall cease to
report such offered rate, then the LIBO Rate, on any day, shall be the aforesaid
offered rate per annum as of the last Business Day of the calendar month
immediately preceding such day, determined by Citibank, N.A., or any successor
thereof, as the aforesaid offered rate per annum as of such last Business Day.
If the aforesaid offered rate is determined by reference to The Wall Street
Journal, the same shall be based upon the effective rate per annum for the
aforesaid contracts entered into such number of days prior to the day for which
the aforesaid offered rate is being reported by The Wall Street Journal as is
used by The Wall Street Journal. If the aforesaid offered rate is determined
based upon the rate determined by Citibank, N.A., or any successor thereof, the
same shall be based upon the effective rate per annum for the aforesaid
contracts entered into as of approximately 11:00 a.m. (London time) two
(2) Business Days prior to the day for which the aforesaid offered rate is being
determined by Citibank, N.A., or any successor thereof.

“Litigation Costs”: All costs reasonably incurred by Lessor in connection with
the enforcement of any provision of this Lease and/or in connection with any
third-party claim against Lessor or any Leased Property arising on account of or
in connection with any default or Event of Default hereunder by Tenant,
including, without limitation, costs reasonably incurred by Lessor in
investigating, settling and/or prosecuting claims and for attorney’s and legal
assistant fees and expenses, court costs and fees and consultant and witness
fees and expenses.

 

12



--------------------------------------------------------------------------------

“Master Lease Leased Properties”: The properties that, as of the Effective Date,
were Leased Properties under the Second Amended and Restated Lease.

“Medicaid”: A state program of medical aid established under Title XIX of the
Social Security Act of 1965, as amended, and any successor statute thereto and
any successor programs.

“Medicare”: The program of medical care benefits provided under Title XVIII of
the Social Security Act of 1965, as amended, and any successor statute thereto
and any successor programs thereto.

“ML Leases”: The following that are from time to time in existence: the Second
Amended and Restated Lease and any other lease of any Master Lease Leased
Property(ies) that derives from the Second Amended and Restated Lease (e.g. any
New Lease entered into pursuant to Section 40.15 of this Lease (including,
without limitation, any Separate Lease entered into pursuant to the terms of
Section 22.7 hereof) or the corresponding sections of the Second Amended and
Restated Lease or of any such New Lease).

“New Lease”: As defined in Section 40.15.

“1998 Plan of Reorganization”: As defined in Section 16.11.

“Non-Capital Alterations”: As defined in Section 10.4.

“Officer’s Certificate”: A certificate of Tenant signed by the chairman of the
board of directors, the president, any vice president, the secretary, the
treasurer, the chief operating officer, the chief financial officer, the general
counsel or any other officer authorized to so sign by the board of directors or
by-laws of Tenant, or the general partner of Tenant or the managing member of
Tenant, as applicable, or any other person whose power and authority to act has
been authorized by delegation in writing by any person duly authorized to make
such delegation of authority.

“Operator”: As defined in the preamble hereof.

“Overdue Rate”: On any date, a rate equal to 2% per annum above the Prime Rate,
but in no event greater than the maximum rate then permitted under applicable
law, provided, however, that, upon the occurrence of any Event of Default, the
Overdue Rate, when applied to any Accrued Rent, Accrued Rent Interest or Unpaid
Accrued Rent, shall equal, on any date, a rate equal to the LIBO Rate plus 700
basis points per annum, but in no event greater than the maximum rate then
permitted under applicable law. Interest at the aforesaid rates shall be
determined for actual days elapsed based upon a 360 day year.

“Paragraph Seven Notification Period”: As defined in Section 40.14.

“Partial Expiration/Termination Date”: As defined in Section 40.16.

“Partial Expiration/Termination Days”: As defined in Section 40.16.

 

13



--------------------------------------------------------------------------------

“Patient Revenues”: Revenues generated from the sale of goods or services at or
through the Leased Properties, whether by Tenant or any subtenant or licensee of
Tenant, or any other party, which revenues are primarily derived from services
provided to patients (including, without limitation, revenues received or
receivable for the use of or otherwise by reason of all rooms, beds and other
facilities provided, meals served, services performed or goods sold at the
Leased Properties, but excluding revenues received by Tenant as rent or other
consideration from a permitted assignment of this Lease or any part thereof or a
permitted sublease of any Leased Property(ies) or any part thereof), and which
revenues shall be measured and computed using substantially the same methodology
as during the period between April 30, 1998 and the Existing Lease Effective
Date and net of contractual adjustments of governmental and other third party
payors.

“Payment Date”: Any due date for the payment of the installments of any
component of Rent payable under this Lease.

“Permissible Reduction Percentage”: As defined in Section 16.1.

“Permitted Alteration”: Any Capital Alteration or Non-Capital Alteration to a
Facility or Leased Property that is permitted pursuant to the terms of this
Lease.

“Permitted Encumbrances”: (a) all easements, covenants, conditions,
restrictions, agreements and other matters with respect to the Leased Properties
that are of record as of the Commencement Date; (b) all easements, covenants,
conditions, restrictions, agreements and other matters with respect to the
Leased Properties, whether or not of record, that are executed by Tenant or
approved or consented to in writing by Tenant; (c) any easement or utility
agreement entered into by Lessor with respect to a Leased Property(ies) after
the Existing Lease Effective Date, subject to Tenant’s consent, in its sole
discretion; (d) any agreement required pursuant to any Legal Requirement entered
into by Lessor with respect to a Leased Property(ies) after the Existing Lease
Effective Date, subject to Tenant’s consent, not to be unreasonably withheld,
conditioned or delayed; (e) any matter affecting title to the Leased Properties
or any portion thereof that is permitted under Section 7.3 or Section 9.2; and
(f) any other matters affecting title to the Leased Properties or any portion
thereof caused by Tenant or its assignees or sublessees or their respective
agents or employees, provided, however, that, for purposes of Section 24.1
below, “Permitted Encumbrances” shall not include any Superior Lease (other than
the Existing Ground Leases), any Facility Mortgage or other lien created by
Lessor or its agents or employees or any Leasehold Mortgage and, for purposes of
Section 8.3 below, “Permitted Encumbrances” shall not include any Superior
Lease, any Facility Mortgage or other lien created by Lessor or its agents or
employees or any Leasehold Mortgage.

“Person”: Any individual, sole proprietorship, corporation, general partnership,
limited partnership, limited liability company or partnership, joint venture,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county, or municipal government (or agency or
political subdivision thereof), endowment fund or other form of entity.

“Plans and Specifications”: As defined in Section 10.1.

 

14



--------------------------------------------------------------------------------

“Previous Period Unreported Claims”: As defined in Section 13.1.4.

“Primary Intended Use”: As defined in Section 7.2.2.

“Prime Rate”: On any date, a rate equal to the annual rate on such date
announced by Citibank, N.A., or any successor thereof, to be its prime rate.

“Prior Period Base Rent”: As of any date after April 30, 2002, the Base Rent
that was in effect immediately prior to the commencement of the Rent Calculation
Year containing such date.

“Property Transfer Date”: As defined in Section 40.15.

“Purchase Option EBITDAR”: As defined in Section 16.12.5.

“Qualified Arbitrator”: As defined in Section 22.6(c).

“Qualified Successor”: As defined in Section 40.3.

“Recipient”: As defined in Section 40.14.

“Reimbursement Period”: As defined in Section 40.3.

“REIT”: As defined in Section 36.1.1.

“REIT Requirements”: As defined in Section 36.1.1.

“Renewal Group”: As defined in Section 19.1 hereof.

“Rent”: Collectively, Base Rent and Additional Charges (as defined in
Section 3.3 hereof).

“Rent Calculation Year”: A period from May 1 of any year through April 30 of the
following year.

“Second Amended and Restated Lease”: That certain Second Amended and Restated
Master Lease Agreement No. 1 dated as of the Effective Date by and among Ventas
Realty, Limited Partnership, Kindred and Operator.

“Second Lease”: As defined in Section 40.18.

“Section 16.10.3.1 New Lease Transaction”: As defined in Section 16.10.3.1.

“Section 16.10.1 Number”: As defined in Section 16.10.1.

“Section 16.10.2.3 Proviso”: As defined in Section 16.10.2.3.

“Section 16.10.3.2 Number”: As defined in Section 16.10.3.2.

 

15



--------------------------------------------------------------------------------

“Section 16.10.3.3 Lease”: As defined in Section 16.10.3.3.

“Section 16.12 Notice”: As defined in Section 16.12.2.

“Section 40.3 Notice”: As defined in Section 40.3.

“Section 40.18 Date”: As defined in Section 40.18.

“Section 40.18 Lease”: As defined in Section 40.18.

“Senior Lender”: The lender(s) under the Tenant Credit Agreement from time to
time.

“Senior Officer’s Certificate”: An Officer’s Certificate of Tenant signed by the
chairman of the board of directors, the president, the chief operating officer
or the general counsel of Tenant, or a Person having such title or the
equivalent thereof in the general partner or the managing member of Tenant.

“Separate Lease”: As defined in Section 22.7.

“SN Competitor”: As defined in Section 7.2.8.

“SN Facility”: As defined in Section 7.2.8.

“State”: The State or Commonwealth in which the applicable Leased Property is
located.

“Sublease Rent Payments”: As defined in Section 25.1.7.

“Subsidiaries”: The corporations or other entities of which securities or
similar ownership interests representing (i) ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) a majority of the economic interest therein, are at the time directly or
indirectly owned by Tenant or any Guarantor (individually, a “Subsidiary”).

“Superior Lease”: Any ground lease or other lease to which the applicable Leased
Property is subject.

“Superior Lessor”: The lessor under any ground lease or other lease to which the
applicable Leased Property is subject.

“Superior Mortgage”: As defined in Section 21.1.

“Superior Mortgagee”: As defined in Section 21.1.

“Suspension Period”: As defined in Section 40.14.

“Taking”: A taking or voluntary conveyance during the Term of all or part of the
applicable Leased Property, or any interest therein or right accruing thereto or
use thereof, as the result of, or in settlement of any condemnation or other
eminent domain proceeding affecting such Leased Property whether or not the same
shall have actually been commenced.

 

16



--------------------------------------------------------------------------------

“Tax Refund Escrow Agreement”: The Tax Refund Escrow Agreement referenced in the
Bankruptcy Plan, as the same is hereafter amended, modified or supplemented, in
each case with the written consent of Lessor, in its sole discretion.

“Tenant”: As defined in the preamble hereof.

“Tenant Credit Agreement”: That certain Amended and Restated Credit Agreement
providing for the issuance of $400,000,000 of indebtedness dated as of June 28,
2004 between Tenant and the lenders party thereto and Morgan Guaranty Trust
Company of New York, as Collateral Agent and Administrative Agent, and any
amendment thereof.

“Tenant’s Personal Property”: All motor vehicles, machinery, equipment,
furniture, furnishings, movable walls or partitions, computers or trade fixtures
or all other personal property, and consumable inventory and supplies, now owned
or hereafter acquired by Tenant and located on the applicable Leased Property or
used or useful in Tenant’s business on such Leased Property, including without
limitation all modifications, replacements, alterations and additions to such
personal property installed at the expense of Tenant, except items, if any,
included within the definition of Fixtures.

“Term”: Collectively for each applicable Leased Property, the Fixed Term and any
Extended Terms, to the extent properly exercised pursuant to the provisions of
ARTICLE XIX, unless earlier terminated pursuant to the provisions of this Lease.

“Transferred Property(ies)”: As defined in Section 40.15.

“Transferred Property Percentage(s)”: As defined in Section 40.15.

“Unavoidable Delays”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the control
of the party responsible for performing an obligation hereunder, provided that
lack of funds shall not be deemed a cause beyond the control of either party
hereto unless such lack of funds is caused by the failure of the other party
hereto to perform any obligations of such party, under this Lease, or any
guaranty of this Lease, including any obligation to provide financing undertaken
by Lessor pursuant to ARTICLE X below.

“Unsuitable For Its Primary Intended Use”: A state or condition of the Facility
located at the applicable Leased Property such that, by reason of damage or
destruction, or a partial taking by condemnation, in the good faith judgment of
Tenant, the Facility cannot be operated on a commercially practicable basis for
its Primary Intended Use taking into account, among other relevant factors, the
number of usable beds affected by such damage or destruction or partial taking;
provided, however that such Facility shall not be deemed to be “Unsuitable For
Its Primary Intended Use” if such Leased Property can, within one (1) year after
the occurrence of such damage, destruction or taking, be restored to
substantially the same state and condition as existed immediately prior to such
damage, destruction or taking.

 

17



--------------------------------------------------------------------------------

“Ventas Lessor”: A lessor that is Ventas, Inc. and/or Ventas Realty, Limited
Partnership and/or any successor to either of them (by merger or otherwise)
and/or any Affiliate of Ventas, Inc. or Ventas Realty, Limited Partnership or
any such successor.

ARTICLE III

Section 3.1 Rent. Tenant shall pay to Lessor, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Lessor’s address set forth in Section 34.1 below or at such
other place or to such other person(s), firm(s) or corporation(s) as Lessor from
time to time may designate in writing, Base Rent and Additional Charges during
the Term, including, without limitation, any Extended Terms, as hereinafter
provided. Lessor may, by written notice to Tenant at any time and from time to
time, elect to require that Rent (or portions thereof designated by Lessor) that
is payable to Lessor hereunder be paid by wire transfer of immediately available
funds to such wire transfer account(s) as Lessor may specify in writing.

(a) Base Rent. Base Rent shall be payable, in the manner provided in Section 3.1
above, in advance in equal, consecutive monthly installments, on the first day
of each calendar month of the Term, including, without limitation, any Extended
Terms; provided, however, that the first and last monthly payments of Base Rent
shall be prorated as to any partial month (subject to adjustment as provided in
Section 10.3(b)(iv) below).

(b) Intentionally omitted.

Section 3.2 Intentionally omitted.

Section 3.3 Additional Charges. In addition to Base Rent payable with respect to
the Leased Properties, Tenant shall pay and discharge as and when due and
payable the following (collectively “Additional Charges”):

(1) Impositions. Tenant shall pay all Impositions before any fine, penalty,
interest or cost may be added for non-payment, such payments to be made directly
to the taxing authorities where feasible or, if otherwise required by law, to
Lessor, and shall promptly upon request, furnish to Lessor copies of official
receipts or other satisfactory proof evidencing such payments. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
subject to the terms of any applicable Facility Mortgage, Tenant may exercise
the option to pay same (and any accrued interest on the unpaid balance of such
Imposition) in installments and, in such event, shall pay such installments
during the Term as the same may become due and before any fine, penalty,
premium, further interest or cost may be added thereto.

(2) Utility Charges. Tenant shall pay all charges for electricity, power, gas,
oil, water, sanitary and storm sewer, refuse collection, medical waste disposal
and other utilities used or consumed in connection with each Leased Property
during the Term.

(3) Insurance Premiums. Tenant shall pay all premiums for the insurance coverage
required to be maintained pursuant to ARTICLE XIII hereof.

 

18



--------------------------------------------------------------------------------

(4) Other Charges. Tenant shall pay all other amounts, liabilities and
obligations that Tenant assumes or agrees to pay under this Lease, including,
without limitation, all agreements to indemnify Lessor under Section 12.1 and
Section 24.1 and any and all fees, costs and expenses incurred by Tenant in the
operation of its business at the Facility.

(5) Late Payment of Rent. If any installment of Base Rent or Additional Charges
(but only as to those Additional Charges which are payable directly to Lessor or
Lessor’s agent or assignee) shall not be paid within five (5) Business Days
after its due date, Tenant will pay to Lessor on demand a late charge (to the
extent permitted by law) computed at the Overdue Rate (or at the maximum rate
permitted by law, whichever is the lesser) on the amount of such installment,
from the due date of such installment to the date of payment thereof.

To the extent that Tenant pays any Additional Charges to Lessor pursuant to any
requirement of this Lease, Tenant shall be relieved of its obligation to pay
such Additional Charges to the entity to which they would otherwise be due. If
any Facility Mortgagee shall so require, or if any Additional Charges shall not
be paid to a third party payee within five (5) Business Days after its due date,
Lessor may at any time thereafter, at Lessor’s option, require Tenant to deposit
into an escrow account under the sole dominion and control of Lessor (or the
applicable Facility Mortgagee), on the first day of each and every month, an
amount sufficient to insure that such escrow account shall contain an amount
sufficient to make such payment on its next due date, in which event Lessor
shall make all future payments for such expense from the escrow account. In the
event of any failure by Tenant to pay any Additional Charges when due, Tenant
shall promptly pay and discharge, as Additional Charges, every fine, penalty,
interest and cost that may be added for non-payment or late payment of such
items. Lessor shall have all legal, equitable and contractual rights, powers and
remedies provided either in this Lease or by statute or otherwise in the case of
non-payment of Rent.

Section 3.4 Survival. Tenant’s obligation to pay any Rent owing hereunder with
respect to any period on or prior to the expiration or termination of this Lease
(including, without limitation, any Extended Terms), as this Lease applies to
any or all of the Leased Properties, shall survive any such expiration or
termination.

Section 3.5 Net Lease. The Rent shall be paid absolutely net to Lessor, without
any rights of deduction, set-off or abatement, so that this Lease shall yield to
Lessor the full amount of the installments of Base Rent and Additional Charges,
throughout the Term, including, without limitation, any Extended Terms. This
Lease is intended to be and shall be construed as an absolutely net lease
pursuant to which Lessor shall not, under any circumstances or conditions,
whether presently existing or hereafter arising, and whether foreseen or
unforeseen by the parties, be required to make any payment or expenditure of any
kind whatsoever or be under any other obligation or liability whatsoever, except
as expressly set forth herein.

ARTICLE IV

Section 4.1 Payment of Impositions. Subject to ARTICLE XII relating to permitted
contests, Tenant shall pay all Impositions as set forth in Section 3.3. Tenant’s
obligation to pay such Impositions shall be deemed absolutely fixed upon the
date such Impositions become a lien upon the Leased Property or any part
thereof. Lessor, at its expense, shall, to the extent

 

19



--------------------------------------------------------------------------------

permitted by applicable law, prepare and file all tax returns and reports as may
be required by governmental authorities in respect of Lessor’s net income, gross
receipts, franchise taxes and taxes on its capital stock, and Tenant, at its
expense, shall, to the extent permitted by applicable laws and regulations,
prepare and file all other tax returns and reports in respect of any Imposition
as may be required by governmental authorities. If any refund shall be due from
any taxing authority in respect of any Imposition paid by Tenant, the same shall
be paid over to or retained by Tenant if no Event of Default shall have occurred
hereunder and be continuing. Any such funds retained by Lessor due to an Event
of Default shall be applied as provided in ARTICLE XVI. Lessor and Tenant shall,
upon request of the other, provide such data as is maintained by the party to
whom the request is made with respect to the Leased Property as may be necessary
to prepare any required returns and reports. In the event governmental
authorities classify any property covered by this Lease as personal property,
Tenant shall file all personal property tax returns in such jurisdictions where
it may legally so file. Lessor, to the extent it possesses the same, and Tenant,
to the extent it possesses the same, will provide the other party, upon request,
with cost and depreciation records necessary for filing returns for any property
so classified as personal property. Where Lessor is legally required to file
personal property tax returns, Tenant will be provided with copies of assessment
notices indicating a value in excess of the reported value in sufficient time
for Tenant to file a protest. Tenant may, upon notice to Lessor, at Tenant’s
option and at Tenant’s sole cost and expense, protest, appeal, or institute such
other proceedings as Tenant may deem appropriate to effect a reduction of real
estate or personal property assessments and Lessor, at Tenant’s expense as
aforesaid, shall fully cooperate with Tenant in such protest, appeal, or other
action (including, without limitation, signing all required forms and documents
reasonably necessary for Tenant to file and prosecute such appeal, protest or
other action), provided that Tenant shall indemnify Lessor from and against all
losses, claims, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees) arising after the Existing Lease Effective Date
suffered or incurred by Lessor and caused by such cooperation, including,
without limitation, signing or providing any such forms and documents). Billings
for reimbursement by Tenant to Lessor of personal property taxes shall be
accompanied by copies of a bill therefor and payments thereof which identify the
personal property with respect to which such payments are made.

Section 4.2 Notice of Impositions. Lessor shall give prompt notice to Tenant of
all Impositions payable by Tenant hereunder of which Lessor at any time has
knowledge, but Lessor’s failure to give any such notice shall in no way diminish
Tenant’s obligations hereunder to pay such Impositions.

Section 4.3 Adjustment of Impositions. Impositions imposed in respect of the
tax-fiscal period during which the Term terminates or expires shall be adjusted
and prorated between Lessor and Tenant, whether or not such Imposition is
imposed before or after such termination or expiration, and Tenant’s obligation
to pay its prorated share thereof shall survive such termination or expiration.

ARTICLE V

Section 5.1 No Termination, Abatement, etc. Except as otherwise specifically
provided in this Lease, Tenant, to the extent permitted by law, shall remain
bound by this Lease in accordance with its terms and shall neither take any
action without the consent of Lessor to

 

20



--------------------------------------------------------------------------------

modify, surrender or terminate the same, nor seek nor be entitled to any
abatement, deduction, deferment or reduction of Rent, or set-off against the
Rent, nor shall the respective obligations of Lessor and Tenant be otherwise
affected by reason of (a) any damage to, or destruction of, any Leased Property
or any portion thereof from whatever cause or any Taking of any Leased Property
or any portion thereof, (b) the interruption or discontinuance of any service or
utility servicing any Leased Property, (c) the lawful or unlawful prohibition
of, or restriction upon, Tenant’s use of any Leased Property, or any portion
thereof, the interference with such use by any person, corporation, partnership
or other entity, or by reason of eviction by paramount title, (d) any claim
which Tenant has or might have against Lessor or by reason of any default or
breach of any warranty by Lessor under this Lease or any other agreement between
Lessor and Tenant, or to which Lessor and Tenant are parties, (e) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Lessor or any assignee or
transferee of Lessor, (f) any revocation, suspension or non-renewal of any
license, permit, approval or other Authorization necessary to operate any
Facility, (g) any withholding, non-payment, reduction or other adverse change
respecting any Medicare, Medicaid or other reimbursements due or available to
Tenant with respect to any Facility, or (h) for any other cause whether similar
or dissimilar to any of the foregoing other than a discharge of Tenant from any
such obligations as a matter of law. Tenant hereby specifically waives all
rights, arising from any occurrence whatsoever, which may now or hereafter be
conferred upon it by law to (i) modify, surrender or terminate this Lease or
quit or surrender the Leased Property or any portion thereof, or (ii) entitle
Tenant to any abatement, reduction, suspension or deferment of the Rent or other
sums payable by Tenant hereunder. The obligations of Lessor and Tenant hereunder
shall be separate and independent covenants and agreements and the Rent and all
other sums payable by Tenant hereunder shall continue to be payable in all
events unless the obligations to pay the same shall be terminated by termination
of this Lease as to any Leased Property other than by reason of an Event of
Default.

ARTICLE VI

Section 6.1 Ownership of the Leased Properties. Tenant acknowledges that the
Leased Properties are the property of Lessor and that Tenant has only the right
to the exclusive possession and use of the Leased Properties upon and subject to
the terms and conditions of this Lease. Notwithstanding anything to the contrary
contained in this Lease or the Joinder hereto by Ventas, Inc., in the case of
any easement or other rights that are appurtenant to any property owned by
Lessor, Tenant agrees that neither Lessor nor Ventas, Inc. makes any
representation or warranty relative to Lessor’s title thereto or whether such
appurtenances are encumbered, and neither Lessor nor Ventas, Inc. shall be
obligated to discharge any liens or encumbrances with respect to, or otherwise
to defend, Lessor’s right, title and interest, if any, in any such
appurtenances. Tenant agrees that such appurtenances shall constitute Permitted
Encumbrances, as to which Tenant shall have the obligations set forth in
Section 8.3 and Section 24.1 of this Lease, provided that Tenant shall not be
obligated to defend or preserve any such appurtenances against any mortgages or
other liens created by the owner of the property burdened by the aforesaid
appurtenances that are senior in priority to Lessor’s aforesaid appurtenant
rights.

Section 6.2 Tenant’s Personal Property. Tenant may (and shall as provided
hereinbelow), at its expense, install, affix or assemble or place on any parcels
of the Land or in any of the Leased Improvements, any items of Tenant’s Personal
Property and Tenant shall,

 

21



--------------------------------------------------------------------------------

subject to the conditions set forth below and except for any Tenant’s Personal
Property that is purchased by Lessor pursuant to Section 37.2 below, remove the
same upon the expiration or any prior termination of the Term. Tenant shall
provide and maintain during the entire Term all such Tenant’s Personal Property
as shall be necessary in order to operate each Facility in compliance with all
licensure and certification requirements, in compliance with all applicable
Legal Requirements and Insurance Requirements and otherwise in accordance with
customary practice in the industry for the Primary Intended Use. Lessor
acknowledges that Leasehold Mortgagee has a security interest in Tenant’s
Personal Property and, upon the expiration or earlier termination of this Lease
as it relates to a Leased Property, Lessor agrees to permit Leasehold Mortgagee
to enter on such Leased Property in order to remove such Tenant’s Personal
Property, so long as Leasehold Mortgagee, at no expense to Lessor, repairs or
causes to be repaired, any damage to such Leased Property caused by any such
removal, and further agrees to subordinate, and hereby subordinates, to the lien
of Leasehold Mortgagee on such Tenant’s Personal Property any lien Lessor has
thereon. All of Tenant’s Personal Property not removed by Tenant or Leasehold
Mortgagee within twenty-one days following the expiration or earlier termination
of this Lease with respect to the applicable Leased Property where such Tenant’s
Personal Property is located or sold to Lessor pursuant to Section 37.2 below
shall be considered abandoned by Tenant and Leasehold Mortgagee and may be
appropriated, sold, destroyed or otherwise disposed of by Lessor without first
giving notice thereof to Tenant or Leasehold Mortgagee and without any payment
to Tenant or Leasehold Mortgagee and without any obligation to account therefor
or otherwise dispose of the same in accordance with applicable law. Tenant will,
at its expense, restore such Leased Property to the condition required by
Section 9.1(d), including repair of all damage to the Leased Property caused by
the removal of Tenant’s Personal Property, whether effected by Tenant, Leasehold
Mortgagee or Lessor.

ARTICLE VII

Section 7.1 Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of each Leased Property and that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to the
execution and delivery of this Lease and has found the same to be in good order
and repair and satisfactory for its purposes hereunder. Tenant is leasing the
Leased Property “as is” in its present condition. Tenant waives any claim or
action against Lessor in respect of the condition of the Leased Property. LESSOR
MAKES NO WARRANTY OR REPRESENTATION EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES THAT THE LEASED
PROPERTY HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY TO IT.

Section 7.2 Use of the Leased Property.

Section 7.2.1 Tenant shall maintain or cause to be maintained all licenses,
permits, approvals and other Authorizations needed to use and operate for its
Primary Intended Use (or any other use permitted under the terms of this Lease)
each Leased Property and the Facility located at each such Leased Property under
and in accordance with all applicable local,

 

22



--------------------------------------------------------------------------------

state and federal laws and all applicable state and federal programs including
but not limited to appropriate certifications for reimbursement and licensure.
All of such Authorizations shall, to the maximum extent permitted by law, relate
and apply exclusively to one or more of the Leased Properties and/or the
Facilities operated thereon. Tenant acknowledges and agrees that, subject to
applicable law, the certificates of need issued for the Facilities are
appurtenant to such Facilities, both during and following the termination or
expiration of the Term. In jurisdictions where the certificate of need is issued
to Tenant or its subtenant, as the Facility operator, Tenant agrees that it
shall cooperate with Lessor, in accordance with Section 40.3 hereof, to turn
over all of Tenant’s rights in connection with such certificate of need to
Lessor or its designee.

Section 7.2.2 After the Commencement Date and during the entire Term, Tenant
shall use each Leased Property and the Leased Improvements thereof as a hospital
or a nursing center and each Facility that is being used as a hospital on the
Commencement Date shall continue to be used as a hospital during the entire Term
and each Facility being used as a nursing center on the Commencement Date shall
continue to be used as a nursing center during the entire Term (such use being
the applicable Leased Property’s “Primary Intended Use”). Tenant shall not use
the applicable Leased Property or any portion thereof for any other use without
the prior written consent of Lessor, which consent shall not be unreasonably
withheld, delayed or conditioned. No use shall be made or permitted to be made
of the applicable Leased Property, and no acts shall be done, that will cause
the cancellation of any insurance policy covering such Leased Property or any
part thereof, nor shall Tenant sell or otherwise provide to occupants or
patients therein, or permit to be kept, used or sold in or about such Leased
Property any article which may be prohibited by law or by the standard form of
fire insurance policies, or any other insurance policies required to be carried
hereunder, or fire underwriters regulations. Tenant shall, at its sole cost,
comply with all of the requirements pertaining to the applicable Leased Property
or other improvements of any insurance board, association, organization or
company necessary for the maintenance of insurance, as herein provided, covering
such Leased Property and Tenant’s Personal Property.

Section 7.2.3 Tenant shall during the Term operate continuously each Leased
Property in accordance with all applicable federal, state and local laws as a
provider of health care services in accordance with its Primary Intended Use and
maintain its certifications for reimbursement and licensure and its
accreditation, if compliance with accreditation standards is required to
maintain the operations of the Facility and if a failure to comply would
adversely affect operations of the Facility.

Section 7.2.4 Tenant shall not commit or suffer to be committed any waste on any
Leased Property, or in any Facility, nor shall Tenant cause or permit any
nuisance thereon. Tenant shall not take or omit to take any action, the taking
or omission of which may materially impair the value or the usefulness of such
Leased Property or any part thereof for its Primary Intended Use. Without
limitation of the foregoing provisions, Tenant shall not (a) enter into any
contract, agreement or other instrument, or establish any other arrangement,
relating to the operation, repair, maintenance, replacement, construction,
alteration, insuring, assignment or subletting, or otherwise affecting the value
or usefulness, of any Leased Property or any part thereof, whether with
Affiliates of Tenant or any other Person, that is on non-market or non-arm’s
length terms and conditions (provided, however, that, notwithstanding the
foregoing, Tenant may enter into contracts, agreements or other instruments, or
enter into other

 

23



--------------------------------------------------------------------------------

arrangements, that are on non-market or non-arm’s length terms and conditions
relative to a particular Facility provided and on the condition that the same
will, in the reasonable business judgment of Tenant, have a de minimus impact on
the value, usefulness, operations, EBITDAR and EBITDARM of such Facility) or
(b) require any Leased Property to bear or pay, or allocate to any Leased
Property for accounting or other purposes (including, without limitation, the
determination of EBITDAR or EBITDARM for any Leased Property), a share of any
costs or expenses that relate to such Leased Property and any other property
(including, without limitation, other Combined Leased Properties) that is
non-market or otherwise constitutes a disproportionate share of such costs and
expenses under the applicable facts and circumstances.

Section 7.2.5 Tenant shall neither suffer nor permit any Leased Property or any
portion thereof, including any Capital Alteration whether or not financed by
Lessor, or Tenant’s Personal Property, to be used in such a manner as (i) might
reasonably tend to impair Lessor’s (or Tenant’s, as the case may be) title
thereto or to any portion thereof, or (ii) may reasonably make possible a claim
or claims of adverse usage or adverse possession by the public, as such, or of
implied dedication of the applicable Leased Property or any portion thereof.

Section 7.2.6 Nothing contained in this Section 7.2 shall be deemed to prevent
Tenant from (i) voluntarily withdrawing from the Medicaid program, and
voluntarily de-activating its certification for participation therein, as the
same apply to a Facility(ies), or (ii) voluntarily reducing the number of beds
at a Facility(ies) as to which a certification for reimbursement under the
Medicaid program is applicable (but without affecting Tenant’s certification for
participation in the Medicaid program as to any such Facility(ies) and without
reducing the number of beds at any Facility(ies) as to which a certification for
participation in the Medicaid program is applicable below any legally required
minimum number of beds), or (iii) voluntarily reducing the number of beds at a
Facility(ies) as to which a certification for reimbursement under the Medicare
program is applicable (but without affecting Tenant’s certification for
participation in the Medicare program as to any such Facility(ies) and without
reducing the number of beds at any Facility(ies) as to which a certification for
participation in the Medicare program is applicable below any legally required
minimum number of beds), in each case if and so long as, in accordance with any
and all laws, statutes, rules, regulations and orders applicable to the Medicaid
and Medicare programs and certifications for participation therein and to any
such Facility(ies), Tenant or any successor operator of such Facility(ies) may
at any time at its election, without the necessity of any governmental approval
or additional Authorization (other than routine governmental re-inspections of
such Facility(ies) and any ministerial approvals and other Authorizations), as
applicable depending upon whether subsection (i), (ii) and/or (iii) above is
applicable, (a) promptly rejoin the Medicaid program, and re-activate its
certification for participation in the Medicaid program, at any such
Facility(ies) and/or (b) promptly re-activate its certification for
participation in the Medicaid program and/or Medicare program, as applicable, as
to any beds as to which a voluntary reduction under subsection (ii) and/or
(iii) above is applicable. At the time, and as a condition, of any such
voluntary withdrawal and de-activation, or voluntary reduction, by Tenant and
thereafter within twenty (20) days after receipt of a written request therefor
from Lessor from time to time (but not more often than twice in any calendar
year, unless, after Lessor has made two (2) such requests in a calendar year, a
change(s) in Legal Requirements becomes effective, or Lessor obtains knowledge
of other facts or circumstances, suggesting a possible violation of this
Section 7.2.6), Tenant shall deliver to Lessor a Senior Officer’s Certificate,
in form and substance reasonably

 

24



--------------------------------------------------------------------------------

satisfactory to Lessor, certifying that Tenant has made diligent inquiry
relative to the applicable Legal Requirements and has consulted with its legal
counsel and, based on the foregoing, certifies that Tenant has complied, and
continues to comply, with the provisions of this Section 7.2.6 in connection
with such voluntary withdrawal and de-activation and/or voluntary reduction.

Section 7.2.7 Notwithstanding anything to the contrary contained in this
Section 7.2, in the case of each Facility that is operated as a hospital as the
Primary Intended Use (a “Hospital Facility”), Lessor agrees that, subject to the
requirements of this Section 7.2.7, a portion of the licensed beds at such
Hospital Facility may be converted from being beds that are licensed for the
delivery of hospital care into beds that are licensed for the delivery of
skilled nursing care. Conversion of licensed beds as aforesaid shall be
permitted at a particular Hospital Facility provided and on the condition that
all of the following requirements are satisfied:

(a) If Tenant desires to convert licensed beds at a Hospital Facility as
permitted in this Section 7.2.7, not less than thirty (30) days prior to
commencing to seek any necessary Authorizations therefor and/or making any
Alterations required in connection therewith, Tenant shall so notify Lessor in
writing, and such notice shall include therein, or have delivered therewith,
(i) detailed descriptions of (w) (1) the licensed bed changes and conversions
proposed by Tenant, including, without limitation, Tenant’s projected timetable,
and projected completion date, for such licensed bed changes and conversions,
(2) the number of beds licensed for the delivery of hospital care that are to be
converted to beds licensed for the delivery of skilled nursing care,
(3) Tenant’s plans for obtaining the necessary Authorizations for such
conversions (including, without limitation, whether and to what extent Tenant
intends and expects to accomplish such conversions through the voluntary removal
from service (“banking”) of the aforesaid hospital care beds as described below
and, if not, why such banking will not be utilized by Tenant), (4) which
specific Authorizations Tenant expects it will need (e.g. new Medicare and/or
Medicaid certifications, new licenses for skilled nursing care beds, etc.),
(5) Tenant’s projected timetable for obtaining all necessary Authorizations and
(6) whether and to what extent Tenant intends and expects to sell any such
hospital care beds as described below, (x) the Permitted Alterations to the
affected Hospital Facility that Tenant intends to make in connection with such
conversions, and (y) Tenant’s projections, budgets and/or other estimates of the
cost of the aforesaid Permitted Alterations and of all other costs of
implementing such changes and conversions and of the projected impact of such
changes and conversions upon the EBITDAR of the affected Hospital Facility
(broken down by line item) and upon Tenant’s earnings per share, (ii) evidence
reasonably satisfactory to Lessor establishing and demonstrating that the
proposed changes and conversions will satisfy all of the requirements of this
Section 7.2.7, and (iii) a Senior Officer’s Certificate certifying that Tenant
has made diligent inquiry and has consulted with its legal counsel and, based
upon the foregoing, certifying that the licensed bed changes and conversions
proposed by Tenant will satisfy all of the requirements of this Section 7.2.7,
that Tenant expects to accomplish such licensed bed changes and conversions
without relying upon the proviso contained in subsection (b)(i) below (or, if
Tenant expects to rely upon such proviso, so certifying and further certifying
that the requirements of such proviso shall be satisfied by Tenant in a timely
manner) and that the information contained in the aforesaid notice or delivered
therewith is true and correct in all material respects. Tenant shall further
submit and deliver to Lessor, promptly following Lessor’s request therefor, such
supplemental information and documentation relative to the proposed licensed bed
changes and conversions as Lessor may reasonably request from time to time;

 

25



--------------------------------------------------------------------------------

(b)(i) The aggregate number of beds that are licensed at such Hospital Facility
for the delivery of hospital care and, as and to the extent permitted by this
Section 7.2.7, skilled nursing care must at all times be equal to or greater
than (x) the number of licensed beds that, if not for the provisions of this
subsection (b)(i), Tenant would be obligated to maintain at such Hospital
Facility in order to avoid causing an Event of Default to arise under
Section 16.1(m) hereof (exclusive of Section 16.1(m)(v) hereof) (the “Applicable
Required Number of Beds”), minus (y) twenty percent (20%) of the amount, if any,
by which the Applicable Required Number of Beds at such Hospital Facility
exceeds the number of beds that are licensed at such Hospital Facility for the
delivery of hospital care (provided, however, that, for purposes of this
subsection (b)(i) and Section 16.1(m) hereof, no Event of Default shall be
deemed to exist under such Section 16.1(m) if (1) the aforesaid aggregate number
of licensed beds at such Hospital Facility (A) falls below the required number
of licensed beds calculated as provided in subsections (x) and (y) above and
(B) is restored and returned to, and thereafter maintained at, an aggregate
number of licensed beds at such Hospital Facility that is equal to or greater
than the required number of licensed beds calculated as provided in subsections
(x) and (y) above within one hundred-eighty (180) days after the condition
referenced in subsection (x) first arises and (2) during any period that the
condition referenced in subsection (i)(1)(A) above exists with respect to such
Hospital Facility, the condition referenced in such subsection (i)(1)(A) of this
Lease, or in the corresponding Section 7.2.7(b)(i)(1)(A) of any other ML Lease,
exists with respect to not more than one (1) other Hospital Facility that is
included within the Master Lease Leased Properties that remain subject to any of
the ML Leases) (For example, assume that (W) a particular Hospital Facility has
100 beds licensed for the delivery of hospital care, (X) the Applicable Required
Number of Beds for such Hospital Facility is 90 licensed beds, (Y) Tenant
delicenses or sells 30 beds licensed for the delivery of hospital care in
compliance with all of the requirements of this Section 7.2.7 (other than this
subsection (b)(i)) and (Z) the condition referenced in subsection (i)(1)(A) of
this Lease, and in the corresponding Section 7.2.7(b)(i)(1)(A) of all other ML
Leases, exists with respect to no other Hospital Facility included within the
Master Lease Leased Properties that remain subject to any of the ML Leases,
then, pursuant to this Section 7.2.7(b)(i), the aggregate number of licensed
beds at such Hospital Facility must at all times (or, if the above-described
proviso is applicable, then, before the expiration of the time frame referenced
in subsection (B) above) be equal to or greater than 86 licensed beds (90 beds –
(20% x (90 beds – 70 beds)) = 90 beds – (20% x 20 beds) = (90 beds – 4 beds) =
86 licensed beds), so that such Hospital Facility would need to obtain licensure
for 16 beds licensed for the delivery of skilled nursing care, to go with the
remaining 70 beds licensed for the delivery of hospital care, in order to comply
with this subsection (b)(i)), and (ii) no other Event of Default shall exist
under this Lease;

(c) The number of beds that are licensed for the delivery of hospital care at
such Hospital Facility must at all times be equal to or greater than the minimum
number of hospital care beds that is required at such Hospital Facility as set
forth on Schedule 7.2.7 attached hereto and made a part hereof;

(d) The aggregate number of beds at such Hospital Facility, and at all other
Hospital Facilities that are included within the Master Lease Leased Properties
and remain subject to any

 

26



--------------------------------------------------------------------------------

of the ML Leases, that are licensed for the delivery of hospital care must at
all times be equal to or greater than ninety percent (90%) of the aggregate
number of licensed beds, as of the Commencement Date as shown on
Schedule 16.1(m)(A) of the applicable ML Lease(s) of such Hospital Facilities,
at all such Hospital Facilities;

(e) The requirements of subsection (m) hereof must at all times be satisfied;

(f) Any conversion of licensed beds that occurs with respect to a Hospital
Facility pursuant to the terms of this Section 7.2.7 must be completed (i.e. in
accordance with the requirements of this Section 7.2.7, (i) beds licensed for
the delivery of hospital care have been sold or delicensed, (ii) new licensure
for beds licensed for the delivery of skilled nursing care has been obtained
(and, if the proviso set forth in subsection (b) (i) above has been relied upon
by Tenant, the number of licensed beds must have been restored and returned to
the number of licensed beds required as provided in subsection (b)(i)(1)(B)
above), and (iii) the capital expenditures, alterations, modifications and other
improvements required pursuant to subsection (j) hereof have been completed) not
later than eighteen (18) months prior to the then applicable Expiration Date for
such Hospital Facility;

(g) To the extent reasonably practicable, Tenant shall accomplish any conversion
permitted under this Section 7.2.7, and Tenant shall use commercially reasonable
efforts to accomplish any such conversion, by (i) obtaining new licensure for
the beds that are to be licensed for the delivery of skilled nursing care in
accordance with all applicable Legal Requirements and (ii) voluntarily removing
from service (“banking”) hospital care beds in accordance with the requirements
of Section 16.1(m)(i) hereof;

(h) Insofar as Tenant is unable, despite its commercially reasonable efforts, to
accomplish any conversion permitted under this Section 7.2.7 in accordance with
subsection (g) above, then, prior to delicensing hospital care beds in
compliance with this Section 7.2.7, Tenant may sell that number of beds that are
licensed for the delivery of hospital care as will not cause a violation of
subsections (c), (d), (e), (f) and (g) above (with eighty percent (80%) of the
net proceeds after out-of-pocket expenses received by Tenant from any such sale
to be shared with, and paid to, Lessor within ten (10) Business Days after the
date that any such proceeds are received by Tenant), and, in such regard, Tenant
agrees that it shall not directly or indirectly cause any such hospital care
beds to be sold or otherwise transferred to any entity in which Tenant has any
direct or indirect financial interest, except with Lessor’s prior written
consent, in its sole discretion. At Tenant’s option, Tenant may elect not to
attempt to sell the aforesaid beds or to cease its efforts to sell the aforesaid
beds, and, in such event, Tenant shall promptly so notify Lessor and Lessor
shall thereafter be entitled, at its option for a period of sixty (60) Business
Days from receipt of Tenant’s aforesaid notice (and, in addition to such sixty
(60) Business Days, such additional time period as may be necessary to obtain
any necessary regulatory approvals for any proposed sale, so long as Lessor
demonstrates reasonably diligent efforts to obtain such regulatory approvals),
to attempt to sell any or all of the aforesaid beds, and, if it succeeds in
gaining such regulatory approvals and in making any such sale, Lessor shall be
entitled to retain all proceeds from any such sale, subject, in the case of any
such sale of beds by Lessor to a person or entity (a “Hospital Competitor”) that
intends to license and use the purchased beds at a hospital that competes
locally with the Hospital Facility from which such purchased beds arose or
another hospital facility of Tenant or its Affiliates, to the following

 

27



--------------------------------------------------------------------------------

additional requirements and conditions: (w) before completing any such sale,
Lessor shall first notify Tenant in writing of the material terms of the
Hospital Competitor’s purchase offer for such beds, including a copy of any
letter of intent; (x) Tenant shall have ten (10) Business Days following receipt
of such notice to notify Lessor in writing that Tenant desires to purchase such
beds on the purchase offer terms specified in Lessor’s aforesaid notice; (y) if
Tenant so notifies Lessor of its desire to purchase such beds, Lessor shall
(1) notify Tenant in writing that (A) it has decided not to sell such beds, in
which event Tenant shall immediately cause the delicensure of such beds, or
(B) it has decided to continue its efforts to sell such beds, in which event
Lessor shall have an additional five (5) Business Days after receipt of Tenant’s
aforesaid notice of its desire to purchase such beds within which to sell such
beds to a person or entity that is not a Hospital Competitor or to deliver to
Tenant another notice of a Hospital Competitor’s purchase offer pursuant to
subsection (w) above (and, thereupon, subsections (x), (y) and (z) of this
subsection (h) shall again apply (except that the time frame for Tenant’s
response pursuant to any reapplication of such subsection (x) shall be shortened
from ten (10) Business Days to five (5) Business Days (the time frame for any
reapplication of subsection (y)(1)(B) above shall remain five (5) Business
Days))), or (2) notify Tenant in writing that Lessor will sell such beds to
Tenant, in which event (A) Lessor shall sell, and Tenant shall purchase, such
beds on the purchase offer terms specified in Lessor’s aforesaid notice,
(B) Lessor shall be entitled to retain all proceeds from such sale and
(C) Tenant shall immediately cause the delicensure of such beds (and, if Lessor
does not provide a notice to Tenant pursuant to subsection (1) or (2) above
within five (5) Business Days following Lessor’s receipt of Tenant’s notice
evidencing its desire to purchase such beds, Lessor shall be deemed to have
elected to sell such beds as provided in subsection (2) above); and (z) if
Tenant does not notify Lessor in writing of its desire to purchase such beds as
provided in subsection (x) above within ten (10) Business Days following
Tenant’s receipt of Lessor’s notice described in subsection (w) above, Lessor
shall be free to consummate the sale of such beds to the aforesaid Hospital
Competitor on the same terms, in all material respects, as were described in its
aforesaid notice pursuant to subsection (w) above;

(i) In connection with any sale of beds that is contemplated pursuant to this
Section 7.2.7, each of Lessor and Tenant agrees to cooperate with the other
party in such manner, and to execute such documents, as may be reasonably
necessary or appropriate in order to facilitate or implement any sale of such
beds by such other party;

(j) All alterations, modifications or other improvements to an affected Hospital
Facility that Tenant makes in connection with any conversion of licensed beds
that is permitted by the terms of this Section 7.2.7 must qualify as Permitted
Alterations under, and must be conducted in compliance with the requirements of,
ARTICLE X hereof, and Tenant agrees to make such capital expenditures, and to
make such alterations, modifications and other improvements to an affected
Hospital Facility, as are reasonable and necessary in connection with any such
conversion;

(k) Following any conversion of licensed beds that is permitted by the terms of
this Section 7.2.7, without limitation of its other information and reporting
requirements set forth in ARTICLE XXVI hereof and elsewhere in this Lease,
Tenant shall thereafter, as to each Hospital Facility affected by any such
conversion, include in its financial reports for such Hospital Facility reports
that separately breakdown the Patient Revenues and other revenues (itemized by
payor type), and the operating expenses with necessary allocation as reasonably
determined by Tenant, attributable to beds licensed for the delivery of hospital
care, and beds licensed for the delivery of skilled nursing care, at such
Hospital Facility;

 

28



--------------------------------------------------------------------------------

(l) Tenant shall, as Additional Rent, reimburse Lessor for all reasonable
out-of-pocket costs or expenses paid or incurred by Lessor, including, without
limitation, costs or expenses paid or incurred by Lessor to professional
consultants or advisors, in connection with Lessor’s review or evaluation of any
notice, proposal, Authorizations, or other information supplied by Tenant to
Lessor pursuant to this Section 7.2.7 and/or monitoring of Tenant’s compliance
with this Section 7.2.7. Tenant shall reimburse Lessor for any such costs or
expenses within ten (10) Business Days after the presentation by Lessor to
Tenant of invoices therefor; and

(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than one hundred thirty seven
(137) such beds.

Section 7.2.8 Notwithstanding anything to the contrary contained in this
Section 7.2, Lessor agrees that licensed beds at each Facility that is
referenced on Schedule 7.2.8 hereof (a “SN Facility”) may be voluntarily removed
from service (“banked”) or de-licensed, provided and on the condition that all
of the following requirements are complied with and satisfied:

(a) If Tenant desires to voluntarily remove from service or de-license beds at a
Facility referenced on Schedule 7.2.8 as permitted in this Section 7.2.8, not
less than thirty (30) days prior to commencing to voluntarily remove from
service or de-license any such beds, Tenant shall so notify Lessor in writing,
and such notice shall include therein, or have delivered therewith, (i) detailed
descriptions of (x) the voluntary removals from service and/or de-licensing of
beds at such Facility that are proposed by Tenant, including, without
limitation, whether and to what extent Tenant intends and expects to accomplish
such bed changes through the voluntary removal from service of beds as described
below (and, if not, why such voluntary removals from service will not be
utilized by Tenant) and whether and to what extent Tenant intends and expects to
sell any licensed beds as described below, and (y) Tenant’s projections, budgets
and/or other estimates of the cost of implementing such bed changes and of the
projected impact of such bed changes upon the EBITDAR of the affected Facility
(broken down by line item) and upon Tenant’s earnings per share, (ii) evidence
reasonably satisfactory to Lessor establishing and demonstrating that the
proposed bed changes will comply with and satisfy all of the requirements of
this Section 7.2.8, and (iii) a Senior Officer’s Certificate certifying that
Tenant has made diligent inquiry and has consulted with its legal counsel and,
based upon the foregoing, certifying that the bed changes proposed by Tenant
will comply with and satisfy all of the requirements of this Section 7.2.8 and
that the information contained in the aforesaid notice or delivered therewith is
true and correct in all material respects. Tenant shall further submit and
deliver to Lessor, promptly following Lessor’s request therefor, such
supplemental information and documentation relative to the proposed bed changes
as Lessor may reasonably request from time to time;

 

29



--------------------------------------------------------------------------------

(b)(i) Subject to, and without limitation of, Section 16.1(m)(iv) hereof, the
number of licensed beds at such Facility must at all times be equal to or
greater than the number of licensed beds that must be maintained by Tenant at
such Facility in order to avoid causing an Event of Default to arise under
Section 16.1(m) hereof and (ii) no other Event of Default shall exist under this
Lease;

(c) The number of beds at such Facility that are licensed for the delivery of
skilled nursing care, and not voluntarily removed from service (“banked”) as
described in Section 16.1(m)(i) hereof, must at all times be equal to or greater
than the minimum number of non-banked skilled nursing care beds that is required
at such SN Facility as set forth on Schedule 7.2.8 attached hereto and made a
part hereof;

(d) To the extent reasonably practicable, Tenant shall accomplish any bed
changes permitted under this Section 7.2.8, and Tenant shall use commercially
reasonable efforts to accomplish any such bed changes, by voluntarily removing
from service, rather than de-licensing, licensed beds at such Facility (and, for
such purpose, although the requirements of subsections (a), (b), (c) and (d) of
Section 16.1(m)(i)(3) shall apply, and continue to apply, to any such voluntary
removal from service, the twenty-five percent (25%) limitation set forth in such
Section 16.1(m)(i)(3) shall not apply if all of the other requirements of this
Section 7.2.8 are met), and, following any such voluntary removal from service,
Tenant shall continue to comply with the requirements of such subsections (a),
(b), (c) and (d) of such Section 16.1(m)(i)(3);

(e) Insofar as Tenant is unable, despite its commercially reasonable efforts, to
accomplish any bed changes permitted under this Section 7.2.8 in accordance with
subsection (d) above, then, prior to delicensing skilled nursing care beds in
compliance with this Section 7.2.8, Tenant may sell the licensed beds that are
not voluntarily removed from service as described in subsection (d) above (with
fifty percent (50%) of the net proceeds after out-of-pocket expenses received by
Tenant from any such sale to be shared with, and paid to, Lessor within ten
(10) Business Days after the date that any such proceeds are received by
Tenant), and, in such regard, Tenant agrees that it shall not directly or
indirectly cause any such licensed beds to be sold or otherwise transferred to
any entity in which Tenant has any direct or indirect financial interest, except
with Lessor’s prior written consent, in its sole discretion. At Tenant’s option,
Tenant may elect not to attempt to sell the aforesaid licensed beds or to cease
its efforts to sell the aforesaid licensed beds, and, in such event, Tenant
shall promptly so notify Lessor and Lessor shall thereafter be entitled, at its
option for a period of sixty (60) Business Days from receipt of Tenant’s
aforesaid notice (and, in addition to such sixty (60) Business Days, such
additional time period as may be necessary to obtain any necessary regulatory
approvals for any proposed sale, so long as Lessor demonstrates reasonably
diligent efforts to obtain such regulatory approvals), to attempt to sell any or
all of the aforesaid beds, and, if it succeeds in gaining such regulatory
approvals and in making any such sale, Lessor shall be entitled to retain all
proceeds from any such sale, subject, in the case of any such sale of beds by
Lessor to a person or entity (a “SN Competitor”) that intends to license and use
the purchased beds at a skilled nursing facility that competes locally with the
SN Facility from which such purchased beds arose or another skilled nursing
facility of Tenant or its Affililates, to the following additional requirements
and

 

30



--------------------------------------------------------------------------------

conditions: (w) before completing any such sale, Lessor shall first notify
Tenant in writing of the material terms of the SN Competitor’s purchase offer
for such beds, including a copy of any letter of intent; (x) Tenant shall have
ten (10) Business Days following receipt of such notice to notify Lessor in
writing that Tenant desires to purchase such beds on the purchase offer terms
specified in Lessor’s aforesaid notice; (y) if Tenant so notifies Lessor of its
desire to purchase such beds, Lessor shall (1) notify Tenant in writing that
(A) it has decided not to sell such beds, in which event Tenant shall
immediately cause the delicensure of beds, or (B) it has decided to continue its
efforts to sell such beds, in which event Lessor shall have an additional five
(5) Business Days after receipt of Tenant’s aforesaid notice of its desire to
purchase such beds within which to sell such beds to a person or entity that is
not a SN Competitor or to deliver to Tenant another notice of a SN Competitor’s
purchase offer pursuant to subsection (w) above (and, thereupon,
subsections (x), (y) and (z) of this subsection (e) shall again apply (except
that the time frame for Tenant’s response pursuant to any reapplication of such
subsection (x) shall be shortened from ten (10) Business Days to five
(5) Business Days (the time frame for any reapplication of subsection (y)(1)(B)
above shall remain five (5) Business Days))), or (2) notify Tenant in writing
that Lessor will sell such beds to Tenant, in which event (A) Lessor shall sell,
and Tenant shall purchase, such beds on the purchase offer terms specified in
Lessor’s aforesaid notice, (B) Lessor shall be entitled to retain all proceeds
from such sale and (C) Tenant shall immediately cause the delicensure of such
beds (and, if Lessor does not provide a notice to Tenant pursuant to subsection
(1) or (2) above within five (5) Business Days following Lessor’s receipt of
Tenant’s notice evidencing its desire to purchase such beds, Lessor shall be
deemed to have elected to sell such beds as provided in subsection (2) above);
and (z) if Tenant does not notify Lessor in writing of its desire to purchase
such beds as provided in subsection (x) above within ten (10) Business Days
following Tenant’s receipt of Lessor’s notice described in subsection (w) above,
Lessor shall be free to consummate the sale of such beds to the aforesaid
SN Competitor on the same terms, in all material respects, as were described in
its aforesaid notice pursuant to subsection (w) above;

(f) In connection with any sale of beds that is contemplated pursuant to this
Section 7.2.8, each of Lessor and Tenant agrees to cooperate with the other
party in such manner, and to execute such documents, as may be reasonably
necessary or appropriate in order to facilitate or implement any sale of such
beds by such other party;

(g) All alterations, modifications or other improvements to an affected Facility
that Tenant makes in connection with any bed change that is permitted by the
terms of this Section 7.2.8 must qualify as Permitted Alterations under, and
must be conducted in compliance with the requirements of, ARTICLE X hereof, and
Tenant agrees to make such capital expenditures, and to make such alterations,
modifications and other improvements to an affected Facility, as are reasonable
and necessary in connection with any such bed change; and

(h) Tenant shall, as Additional Rent, reimburse Lessor for all reasonable
out-of-pocket costs or expenses paid or incurred by Lessor, including, without
limitation, costs or expenses paid or incurred by Lessor to professional
consultants or advisors, in connection with Lessor’s review or evaluation of any
notice, proposal, Authorizations, or other information supplied by Tenant to
Lessor pursuant to this Section 7.2.8 and/or monitoring of Tenant’s compliance
with this Section 7.2.8. Tenant shall reimburse Lessor for any such costs or
expenses within ten (10) Business Days after the presentation by Lessor to
Tenant of invoices therefor.

 

31



--------------------------------------------------------------------------------

Section 7.2.9 With reference to Section 7.2.7 and Section 7.2.8 hereof, Lessor
agrees that Tenant’s rights to convert licensed beds on the terms set forth in
Section 7.2.7 hereof and/or voluntary remove from service or delicense beds on
the terms set forth in Section 7.2.8 hereof do not replace Tenant’s rights to
delicense beds as and to the extent permitted by Section 16.1(m) hereof. For
example, assume that a particular SN Facility had 100 licensed beds as of the
Commencement Date, that, for purposes of this example, at all times the
Permissible Reduction Percentage applicable to such Facility is 10% (so that,
pursuant to Section 16.1(m) hereof, a reduction in the number of licensed beds
to 90 beds would not cause a default under Section 16.1(m)), that such SN
Facility is not listed on Schedule 16.1(m)B hereof and that the minimum number
of non-banked skilled nursing care beds that is required at such SN Facility as
set forth on Schedule 7.2.8 is 95 beds. If, in accordance with the terms of
Section 7.2.8 hereof, the number of licensed beds at such SN Facility is reduced
to 95 beds, neither Section 7.2.7 nor Section 7.2.8 hereof would prohibit
Tenant, pursuant to Section 16.1(m) hereof, from thereafter allowing an
additional 5 beds to be delicensed. On the other hand, if Tenant first allowed 5
beds to be delicensed pursuant to Section 16.1(m) hereof, Tenant could not
thereafter proceed under Section 7.2.8 hereof if such proceeding would result in
the loss of licensure of any bed, as 95 beds is the minimum as described above
(but Tenant could still allow the number of beds to be further reduced from 95
beds to 90 beds pursuant to Section 16.1(m), without causing a default under
such Section 16.1(m)).

Section 7.3 Granting of Easements, etc.

Section 7.3.1 Lessor and Tenant will, from time to time so long as no Event of
Default has occurred and is continuing, at the request of the other party and at
such requesting party’s cost and expense (but subject to the approval of the
non-requesting party, which approval shall not be unreasonably withheld, delayed
or conditioned, and provided, however, that if the non-requesting party has not
responded to any such request of the requesting party within 30 days after
receipt thereof, such request shall be deemed approved), (i) grant easements and
other rights in the nature of easements, (ii) release existing easements or
other rights in the nature of easements which are for the benefit of the
applicable Leased Property, (iii) dedicate or transfer unimproved portions of
the applicable Leased Property for road, highway or other public purposes,
(iv) execute petitions to have the applicable Leased Property annexed to any
municipal corporation or utility district, (v) execute amendments to any
covenants and restrictions affecting the applicable Leased Property and
(vi) execute and deliver to any person any instrument appropriate to confirm or
effect such grants, releases, dedications and transfers (to the extent of its
interests in the applicable Leased Property), but only upon delivery of all
documentation the non-requesting party reasonably shall deem necessary and, if
Lessor is the requesting party, only if such grant, release, dedication,
transfer, petition or amendment (a) is not detrimental to the proper conduct of
the business of Tenant on the applicable Leased Property and (b) does not
materially reduce the value of the Leased Property, as reasonably determined by
Tenant, and, if Tenant is the requesting party, only if such grant, release,
dedication, transfer, petition or amendment does not materially reduce the value
of the Leased Property, as reasonably determined by Lessor.

 

32



--------------------------------------------------------------------------------

Section 7.3.2 Notwithstanding anything to the contrary contained in
Section 7.3.1, Section 8.3 and Section 24.1 or elsewhere in this Lease, in the
case of any easement or license for a cell tower, antenna, satellite dish or
other telecommunications equipment, a parking lot or a billboard or other
signage (a) that is entered into pursuant to Section 7.3.1 hereof at the written
request of Lessor and (b) from which profit is generated and all of such profit,
and any reimbursements of out of pocket costs and expenses incurred by Lessor in
connection therewith, are payable to Lessor, without any obligation of Lessor to
pay, or credit, any of the same to Tenant, (i) Tenant shall be obligated under
this Section 7.3, Section 8.3 and Section 24.1 and the other provisions of this
Lease only to refrain from taking, and to prevent its assignees and sublessees,
and the agents, employees, contractors, invitees, licensees and concessionaires
of Tenant and its assignees and sublessees, from taking, any action that would
cause or result in a breach, default, violation or termination of any such
easement or license and (ii) Lessor shall protect, indemnify, save harmless and
defend Tenant from and against all out of pocket costs and expenses (including,
without limitation, Litigation Costs), to the maximum extent permitted by law,
incurred by Tenant due to any liabilities, obligations, claims, damages,
penalties or causes of action asserted against Tenant primarily by reason of any
such easement or license and not arising due to any breach by Tenant of its
obligations under subsection (i) above.

ARTICLE VIII

Section 8.1 Compliance with Legal and Insurance Requirements, Instruments, etc.
Subject to ARTICLE XII relating to permitted contests, Tenant, at its expense,
will promptly (a) comply with all material Legal Requirements and Insurance
Requirements in respect of the use, operation, maintenance, repair and
restoration of the applicable Leased Property, whether or not compliance
therewith shall require structural changes in any of the Leased Improvements or
interfere with the use and enjoyment of such Leased Property, and (b) procure,
maintain and comply with all licenses, certificates of need and other
Authorizations required for any use of the applicable Leased Property and
Tenant’s Personal Property then being made, and for the proper erection,
installation, operation and maintenance of the applicable Leased Property or any
part thereof, including without limitation any Capital Alterations. In addition,
Tenant shall promptly send to Lessor any material deficiency report Tenant
receives from any federal, state or local licensure board or certification
agency or authority with respect to any Facility if Tenant has not cured such
deficiency within the applicable cure period.

Section 8.1.1 Authorization Non-Compliance. In the event that Tenant shall
receive notice from any federal, state or local agency or authority that Tenant
is not in compliance with any material Legal Requirement, license, permit,
approval, certificate of need, certification for reimbursement under Medicare or
Medicaid (with respect to any Facility that participates in such programs) or
other Authorization, Tenant shall promptly send notice to Lessor and Tenant
shall either (a) remedy any condition causing such noncompliance within any cure
period allowed therefor by the applicable agency or authority (or, if no such
cure period shall be allowed or specified by the applicable agency or authority,
promptly and diligently following Tenant’s receipt of such notice and, in any
event, prior to the final unappealable revocation of any license, permit,
approval, certificate of need, certification for reimbursement or other
Authorization) or (b) prior to the expiration of such cure period (or if no such
cure period shall be allowed or specified by the applicable agency or authority,
promptly following receipt of

 

33



--------------------------------------------------------------------------------

such notice and, in any event, prior to the final unappealable revocation of any
license, permit, approval, certificate of need, certification for reimbursement
or other Authorization), commence appropriate proceedings to contest such
notice, and, thereafter, diligently pursue such contest until there is a final
unappealable determination, all in accordance with the provisions of Section 8.2
and Section 12.1 hereof.

Section 8.2 Legal Requirement Covenants. Subject to the provisions of
ARTICLE XII relating to permitted contests, Tenant covenants and agrees that
none of the Leased Properties nor any of Tenant’s Personal Property shall be
used for any unlawful purpose, and Tenant shall acquire and maintain, or cause
to be acquired and maintained, all licenses, certificates, permits, provider
agreements, approvals and other Authorizations needed to operate the applicable
Leased Property in its customary manner for the Primary Intended Use, and any
other use conducted on such Leased Property as may be permitted from time to
time hereunder. Subject to ARTICLE XII, Tenant further covenants and agrees that
Tenant’s use of each Leased Property and maintenance, alteration, and operation
of the same, and all parts thereof, shall at all times conform to all applicable
local, state, and federal laws, ordinances, rules and regulations unless the
same are held by a court of competent jurisdiction to be unlawful. Tenant may,
however, upon prior written notice to Lessor, contest the legality or
applicability of any law, ordinance, rule or regulation, or any other Legal
Requirement or any licensure, certification or other Authorization decision
(including, without limitation, any notice of non-compliance referred to in
Section 8.1.1 hereof) or other Authorization if Tenant, at Tenant’s own expense,
maintains such action in good faith, by appropriate proceedings and with due
diligence, and on a regular basis fully informs Lessor of the status of, and
material developments in, any such contest and furnishes Lessor with such
additional documents and information concerning such contest as Lessor may
reasonably request from time to time. If, by the terms of any such law,
ordinance, rule or regulation or any Legal Requirement or any such licensure,
certification or other Authorization decision or any applicable court order or
stay, compliance therewith pending the prosecution of any such proceeding may
legally be delayed (a) without the incurrence of any lien, charge or liability
of any kind against the applicable Facility or Lessor’s interest therein,
(b) without any loss of licensure, certification or other Authorization that
would materially and adversely impair Tenant’s ability to continue to operate
the affected Facility in accordance with its Primary Intended Use during
Tenant’s contest, and (c) without subjecting Lessor to any liability, civil or
criminal, for failure so to comply therewith, Tenant may delay compliance
therewith until the final unappealable determination of such proceeding,
provided, however, if any such lien, charge or civil or criminal liability would
be incurred by reason of any such delay, Tenant may nonetheless contest as
aforesaid and delay as aforesaid provided that such delay would not subject
Lessor to criminal liability and Tenant (i) furnishes to Lessor security
reasonably satisfactory to Lessor against any loss or injury by reason of such
contest or delay, (ii) prosecutes the contest with due diligence and in good
faith, and (iii) keeps Lessor informed, and provides additional documentation
and information, relative to such contest as described above. Following the
final unappealable determination of any such proceeding adversely to Lessor or
Tenant, Tenant shall comply with all requirements of such determination in
accordance with Section 12.1(g).

 

34



--------------------------------------------------------------------------------

Section 8.3 Permitted Encumbrances.

Section 8.3.1 Subject to Section 7.3.2 hereof, Tenant shall, at its own cost and
expense, fully observe, perform and comply with all Permitted Encumbrances as
the same apply to or bind Lessor or any of the Leased Properties. Subject to
Section 7.3.2 hereof, Tenant shall not cause, or permit its respective agents,
employees, contractors, invitees, subtenants, licensees, concessionaires or
assigns (whether or not permitted hereunder) to cause, whether by act or
omission, any breach of, default under or termination of any Permitted
Encumbrance applicable to or binding upon Lessor or any of the Leased
Properties. Notwithstanding anything to the contrary contained in Section 16.1
or elsewhere in this Lease but subject to Section 7.3.2 hereof, an Event of
Default shall be deemed to have occurred under this Lease on account of Tenant’s
breach of this Section 8.3.1, when, but only if, (a) Tenant’s breach of this
Section 8.3.1 also results in a breach or default of an obligation under a
Permitted Encumbrance, (b) such Permitted Encumbrance breach or default is not
cured by Tenant on or prior to the expiration of the cure period, if any,
applicable to such breach or default by the terms of the instrument creating
such Permitted Encumbrance (or such longer cure period as may be expressly
authorized by an order of a court of competent jurisdiction), and (c) on account
of such Permitted Encumbrance breach or default, a real property interest, or a
covenant, condition, restriction, license or other beneficial right, created
under such Permitted Encumbrance and benefiting Lessor or a Leased Property is
terminated or otherwise lost or at material risk of being terminated or
otherwise lost. Lessor agrees that, in the event Lessor receives any written
notice of default from a party to a Permitted Encumbrance, Lessor shall promptly
forward a copy thereof to Tenant. Tenant agrees that, if Lessor, at its option,
elects to cure an Event of Default by Tenant under this Section 8.3.1, such cure
shall not excuse Tenant from, or be deemed a cure of, such Event of Default, nor
shall Tenant’s reimbursement to Lessor of any costs and expenses incurred by
Lessor in effecting any such cure be deemed a cure of any such Event of Default,
provided, however, that, notwithstanding the foregoing, even after the
occurrence of such an Event of Default by Tenant and/or Lessor’s cure thereof,
Lessor agrees to accept Tenant’s cure thereof, or reimbursement of Lessor’s
costs and expenses to effect such cure, provided, and on the condition, that
Lessor has not, prior thereto, terminated this Lease as it affects the Leased
Property to which such Permitted Encumbrance relates or dispossessed Tenant from
such Leased Property. Nothing contained in this Section 8.3 shall limit or
impair Lessor’s indemnification rights under Section 24.1 below.

Section 8.3.2 If (a) a Permitted Encumbrance breach or default of the nature
described in Section 8.3.1(a) above occurs, and (b) on account thereof, if the
same is not cured, the condition referenced in Section 8.3.1(c) above would, or
is likely to, be satisfied, Tenant agrees that, notwithstanding anything to the
contrary contained in Section 17.1 below or elsewhere in this Lease, Lessor may,
but shall not be obligated to, in its discretion and regardless of whether
Tenant is proceeding to cure, or attempting to cure, the Permitted Encumbrance
breach or default referenced in Section 8.3.1(a) above or whether the cure
period referenced in Section 8.3.1(b) above has expired or is likely to expire
before completion of necessary cure efforts, take such actions as it deems
necessary or appropriate to attempt to cure such Permitted Encumbrance breach or
default, provided, however, that, if the breach or default referenced in
subsection (a) above has applicable thereto, by the express terms of the
applicable Permitted Encumbrance, a stated period to cure the same, Lessor
agrees not to commence to cure such breach or default unless and until one-half
(1/2) of the aforesaid stated cure period has elapsed.

 

35



--------------------------------------------------------------------------------

If Lessor so proceeds to attempt to cure any such Permitted Encumbrance breach
or default, Tenant agrees, within fifteen (15) days following receipt of a
written demand therefor and reasonable supporting documentation, to reimburse
Lessor for the reasonable amount of all costs and expenses incurred by Lessor in
curing, or attempting to cure, any such Permitted Encumbrance breach or default.

ARTICLE IX

Section 9.1 Maintenance and Repair.

(a) Tenant, at its expense, shall keep each Leased Property and all private
roadways, sidewalks and curbs appurtenant thereto and which are under Tenant’s
control (and Tenant’s Personal Property) in good order and repair, reasonable
wear and tear excepted (whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements or the age of such Leased
Property, Tenant’s Personal Property, or any portion thereof), and, except as
otherwise provided in ARTICLE XIV, shall promptly make all necessary and
appropriate repairs and replacements thereto, of every kind and nature, whether
interior or exterior, structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition existing prior to the
commencement of the Term (concealed or otherwise). All repairs shall, to the
extent reasonably achievable, be made in good, workmanlike and first-class
manner, in accordance with all applicable federal, state and local statutes,
ordinances, by-laws, codes, rules and regulations relating to such work. Tenant
will not take or omit to take any action the taking or omission of which might
materially impair the value or usefulness of the applicable Leased Property or
any part thereof for its Primary Intended Use.

(b) Lessor shall not under any circumstances be required to build or rebuild any
improvements on any Leased Property, or to make any repairs, replacements,
alterations, restorations or renewals of any nature or description to the
applicable Leased Property, whether ordinary or extraordinary, structural or
non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto, in connection with this Lease, or to maintain any Leased
Property in any way, except as expressly provided herein. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Lessor pursuant to any law in effect at the time of the execution of this Lease
or thereafter enacted.

(c) Except as expressly set forth in this Lease, nothing contained in this Lease
and no action or inaction by Lessor shall be construed as (i) constituting the
consent or request of Lessor, express or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to any Leased
Property or any part thereof, or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Lessor in respect thereof or to make any
agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Lessor in any
Leased Property, or any portion thereof.

(d) Tenant will, upon the expiration or prior termination of the Term, vacate
and surrender the applicable Leased Property to Lessor in the condition in which
such Leased

 

36



--------------------------------------------------------------------------------

Property was originally received from Lessor, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Lease and except for ordinary wear and tear (subject to the obligation of Tenant
to maintain the Leased Property in good order and repair during the entire
Term).

(e) Tenant shall establish and maintain any reserve accounts reasonably required
by a Superior Mortgagee for deferred maintenance conditions and for capital
expenditures at the Leased Property.

Section 9.2 Encroachments. If any of the Leased Improvements on any Leased
Property shall, at any time, encroach upon any property, street or right-of-way
adjacent to such Leased Property, then, promptly upon the request of Lessor or
at the behest of any person affected by any such encroachment, Tenant shall, at
its expense, subject to its right to contest the existence of any encroachment
and, in such case, in the event of any adverse final determination, either
(i) obtain valid and effective waivers or settlements of all claims, liabilities
and damages resulting from each such encroachment, whether the same shall affect
Lessor or Tenant, or (ii) make such changes in the Leased Improvements, and take
such other actions, as Tenant, in good faith exercise of its judgment deems
reasonably practicable, to remove such encroachment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such encroachment. Any such alteration shall be made in conformity with the
applicable requirements of ARTICLE X. Tenant’s obligations under this
Section 9.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance and
Tenant shall not be entitled to a credit for any sums recovered by Lessor under
any such policy of title or other insurance.

ARTICLE X

Section 10.1 Construction of Capital Alterations to the Leased Property(ies).
Tenant shall not, without the prior written consent of Lessor, which consent,
except as expressly set forth below relative to tie in/connecting Capital
Alterations of the nature described below, shall not be unreasonably withheld,
delayed or conditioned, construct or install Capital Alterations on any Leased
Property. In the event that Tenant wishes to construct or install any Capital
Alteration, Tenant shall submit to Lessor in writing a proposal setting forth in
reasonable detail such Capital Alteration and shall provide to Lessor for
approval such plans and specifications, permits, licenses, contracts,
construction schedules, construction budgets and other information concerning
the proposed Capital Alteration as Lessor may reasonably request showing in
reasonable detail the scope and nature of the Capital Alteration that Tenant
desires to construct (collectively the “Plans and Specifications”). It is the
intent of the parties hereto that the level of detail shall be comparable to
that which is referred to in the architectural profession as “design development
drawings” as opposed to working or biddable drawings. Without limiting the
generality of the foregoing, such proposal shall indicate the approximate
projected cost of constructing such Capital Alteration and the use or uses to
which it will be put. In the event that Lessor consents in writing to any
Capital Alteration, prior to commencing construction of any Capital Alteration,
Tenant shall first request Lessor to provide funds to pay for such Capital

 

37



--------------------------------------------------------------------------------

Alteration in accordance with the provisions of Section 10.3. If Lessor declines
or is unable to provide such financing on terms acceptable to Tenant, Tenant
shall provide to Lessor, prior to commencement of any construction, proof
reasonably acceptable to Lessor that Tenant has sufficient capital to complete
the construction. Furthermore, no Capital Alteration shall be made which would
tie in or connect any Leased Improvements on a Leased Property with any other
improvements on property adjacent to such Leased Property (and not part of the
Land covered by this Lease) including, without limitation, tie-ins of buildings
or other structures or utilities, unless Tenant shall have obtained the prior
written approval of Lessor, which approval in Lessor’s sole discretion may be
granted, withheld, delayed or conditioned. Tenant shall reimburse Lessor for all
reasonable costs and expenses incurred by Lessor in reviewing the proposal and
the Plans and Specifications for a Capital Alteration and for inspecting the
applicable Leased Property and otherwise monitoring the construction of the
Capital Alteration, including, without limitation, the reasonable cost of
engaging consultants to assist Lessor in connection with any or all of the
foregoing.

Section 10.2 Capital Alterations Financed by Tenant. If Tenant provides or
arranges such financing, there shall be no adjustment in Base Rent by reason of
any such Capital Alteration.

Section 10.3 Capital Alterations Financed by Lessor.

(a) Tenant shall request that Lessor provide or arrange financing for a Capital
Alteration by providing to Lessor such information about the Capital Alteration
as Lessor may reasonably request including without limitation all information
referred to in Section 10.1 above. Lessor may, but shall be under no obligation
to, obtain the funds necessary to meet the request. Within sixty (60) days after
receipt of a request, Lessor shall notify Tenant as to whether it will finance
the proposed Capital Alteration and, if so, the terms and conditions upon which
it would do so, including the terms of any amendment to this Lease. In no event
shall the portion of the projected Capital Alterations Cost comprised of land,
if any, materials, labor charges and fixtures be less than ninety percent
(90%) of the total amount of such cost. Tenant may withdraw its request by
notice to Lessor at any time before or after receipt of Lessor’s terms and
conditions. If Tenant desires to accept Lessor’s offer to finance the proposed
Capital Alteration, Tenant shall notify Lessor within thirty (30) days after
Tenant’s receipt of Lessor’s offer.

(b) If Lessor agrees to finance the proposed Capital Alteration, Tenant shall
provide Lessor with the following prior to any advance of funds:

(i) all customary or other reasonably required loan documentation;

(ii) any information, certificates, licenses, permits or documents requested by
either Lessor or any third party lender with whom Lessor has agreed or may agree
to provide financing which are necessary to confirm that Tenant will be able to
use the Capital Alteration upon completion thereof in accordance with the
Primary Intended Use, including all required federal, state or local government
licenses and approvals;

 

38



--------------------------------------------------------------------------------

(iii) an Officer’s Certificate and, if requested, a certificate from Tenant’s
architect, setting forth in reasonable detail the projected (or actual, if
available) cost of the proposed Capital Alteration;

(iv) an amendment to this Lease, duly executed and acknowledged, in form and
substance reasonably satisfactory to Lessor and Tenant, providing for (1) any
change in the Rent that is set forth in Lessor’s offer to finance and accepted
by Tenant, any change in the legal description of the Land, and any change in
Exhibit C hereof (including any and all allocations of Rent and Transferred
Property Percentages contained therein) that is appropriate on account of any
change in the Rent as aforesaid (specifically, Lessor’s and Tenant’s agreed upon
changes to the Base Rent allocable to the affected Leased Property(ies), if any,
shall be incorporated into an amended Exhibit C, and the Transferred Property
Percentages allocable to all of the Leased Properties shall then be recalculated
and incorporated into such amended Exhibit C) and (2) any other Lease amendments
as may be necessary or appropriate;

(v) a deed (in the customary form used to convey commercial properties within
the relevant jurisdiction) conveying title to Lessor to any land acquired for
the purpose of constructing the Capital Alterations free and clear of any liens
or encumbrances except those approved by Lessor, accompanied by a final as-built
survey thereof satisfactory to Lessor if reasonably required by Lessor;

(vi) endorsements to any outstanding policy of title insurance, if any, covering
the applicable Leased Property or commitments therefor satisfactory in form and
substance to Lessor (A) updating the same without any additional exception
except as may be permitted by Lessor; and (B) increasing the coverage thereof by
an amount equal to the Fair Market Value of the Capital Alteration (except to
the extent covered by the owner’s policy of title insurance referred to in
subsection (vii) below);

(vii) if appropriate, (A) an owner’s policy of title insurance insuring fee
simple title to any land conveyed to Lessor pursuant to subsection (v) free and
clear of all liens and encumbrances except those approved by Lessor and (B) a
lender’s policy of title insurance satisfactory in form and substance to Lessor
and the lending institution advancing any portion of the Capital Alterations
Cost;

(viii) if deemed necessary by Lessor, an M.A.I. appraisal of the Leased Property
indicating that the value of the applicable Leased Property upon completion of
the Capital Alteration exceeds the Fair Market Value thereof prior thereto by an
amount not less than 95% of the Capital Alterations Cost; and

(ix) such other certificates (including, but not limited to, endorsements
increasing the insurance coverage, if any, at the time required by
Section 13.1), documents, opinions of counsel, appraisals, surveys, certified
copies of duly adopted resolutions of the Board of Directors of Tenant
authorizing the execution and delivery of the lease amendment and any other
instruments as may be reasonably required by Lessor and any lending institution
advancing or reimbursing Tenant for any portion of the Capital Alterations Cost.

 

39



--------------------------------------------------------------------------------

(c) Upon making a request to finance a Capital Alteration, if and when such
financing is actually consummated, Tenant shall pay or agree to pay all
reasonable costs and expenses of Lessor and any Lending Institution which has
committed to finance such Capital Alteration paid or incurred by them in
connection with the financing of the Capital Alterations, including, but not
limited to, (i) the reasonable fees and expenses of their respective counsel,
(ii) all printing expenses, (iii) the amount of any filing, registration and
recording taxes and fees, (iv) documentary stamp taxes, if any, (v) title
insurance and survey charges, appraisal fees, if any, and rating agency fees, if
any, (vi) any other applicable consulting fees (including without limitation
engineering and environmental), and (vii) commitment fees, if any.

Section 10.4 Non-Capital Alterations. Tenant shall have the right to make
additions, modifications or improvements to any Leased Property which are not
Capital Alterations (“Non-Capital Alterations”) from time to time as it, in its
discretion, may deem to be desirable for its uses and purposes, provided that
such action will not alter the character or purpose or detract from the value or
operating efficiency thereof and will not impair the revenue producing
capability of the affected Leased Property or adversely affect the ability of
Tenant to comply with the provisions of this Lease. The cost of such Non-Capital
Alterations, modifications or improvements to a Leased Property shall be paid by
Tenant.

Section 10.5 Salvage. All materials which are scrapped or removed in connection
with the making of either Capital Alterations permitted by Section 10.1 or
Non-Capital Alterations permitted by Section 10.4 or repairs required by
ARTICLE IX shall be or become the property of Lessor or Tenant depending on
which party is paying for, or providing the financing for, such work.

Section 10.6 Additional Requirements for Capital Alterations and Non-Capital
Alterations. Tenant shall comply with the following requirements in connection
with Permitted Alterations:

(a) In the case of Capital Alterations, the Permitted Alteration shall be made
substantially in accordance with the Plans and Specifications submitted to
Lessor, to the extent applicable.

(b) The Permitted Alterations and the installation thereof shall comply with all
applicable Legal Requirements and all Insurance Requirements.

(c) The Permitted Alterations shall be performed in a good and workmanlike
manner, shall not impair the value or the structural integrity of the applicable
Leased Property, and shall be free and clear of mechanic’s liens.

(d) Intentionally omitted.

(e) Tenant shall, at Tenant’s expense, obtain a builder’s completed value risk
policy of insurance insuring against the risks of physical loss, including
collapse and transit coverage, in a nonreporting form, covering the total value
of the work performed, and equipment, supplies and materials, and insuring
initial occupancy. Lessor and any Facility Mortgagee shall be additional named
insureds of such policy. Lessor shall have the right to approve the form and
substance of such policy, which approval shall not be unreasonably withheld,
delayed or conditioned.

 

40



--------------------------------------------------------------------------------

(f) Tenant shall pay the premiums required to increase the amount of insurance
coverages required by ARTICLE XIII to reflect the increased value of the
applicable Leased Property resulting from the Permitted Alterations, and shall
deliver to Lessor a certificate evidencing the increase in coverage.

(g) In the case of Capital Alterations, Tenant shall, not less than sixty
(60) days after completion of the Capital Alterations, deliver to Lessor a
revised “as-built” set of Plans and Specifications for the Capital Alterations
in form and substance reasonably satisfactory to Lessor.

(h) In the case of Capital Alterations, Tenant shall, not later than thirty
(30) days after Lessor sends an invoice, reimburse Lessor for any reasonable
costs and expenses, including attorneys’ fees and architects’ and engineers’
fees, incurred in connection with reviewing proposed Capital Alterations and
ensuring Tenant’s compliance with the terms of this ARTICLE X.

(i) All Capital Alterations and Non-Capital Alterations shall, without payment
by Lessor at any time (other than as expressly agreed by Lessor pursuant to
Section 10.3 above), be included under the terms of this Lease and upon
expiration or earlier termination of this Lease shall pass to and become the
property of Lessor free and clear of all encumbrances, other than Permitted
Encumbrances.

(j) Except as expressly agreed by Lessor and Tenant pursuant to
Section 10.3(b)(iv) above, (1) there shall be no adjustment in Base Rent by
reason of any Capital Alteration or Non-Capital Alteration and (2) no Capital
Alteration or Non-Capital Alteration shall be treated by Lessor or Tenant as
rent, or amounts in lieu of rent, paid by Tenant, or any other kind of gross
income to Lessor, for income tax purposes.

Section 10.7 Mortgagee’s Consent. Tenant shall not commence construction of any
Capital Alteration until Lessor shall have obtained the consent of any
applicable Facility Mortgagee or Superior Lessor, if such consent is required.
Lessor agrees to use commercially reasonable efforts to obtain promptly any such
consent, if such consent is necessary.

ARTICLE XI

Section 11.1 Liens. Subject to the provisions of ARTICLE XII relating to
permitted contests, Tenant will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon any Leased Property or any
attachment, levy, claim or encumbrance in respect of the Rent, not including,
however, (a) Permitted Encumbrances, (b) restrictions, liens and other
encumbrances which are consented to in writing by Lessor, or any easements
granted pursuant to the provisions of this Lease, (c) liens for those taxes of
Lessor which Tenant is not required to pay hereunder, (d) subleases permitted by
ARTICLE XXV, (e) liens for Impositions or for sums resulting from noncompliance
with Legal Requirements so long as (1) the same are not yet payable or are
payable without the addition of any fine or penalty or (2) such liens are in the

 

41



--------------------------------------------------------------------------------

process of being contested as permitted by ARTICLE XII, (f) liens of mechanics,
laborers, materialmen, suppliers or vendors for sums either disputed in good
faith or not yet due, provided that (1) the payment of such sums shall not be
postponed under any related contract for more than sixty (60) days after the
completion of the action giving rise to such lien and such reserve or other
appropriate provisions as shall be required by law or generally accepted
accounting principles shall have been made therefor or (2) any such liens are in
the process of being contested as permitted by ARTICLE XII, and (g) any liens
which are the responsibility of Lessor pursuant to the provisions of
ARTICLE XXXVIII. Notwithstanding the foregoing, Tenant shall bond over any lien
affecting the applicable Leased Property if Lessor shall reasonably request, or
if any applicable Facility Mortgagee shall so require.

ARTICLE XII

Section 12.1 Permitted Contests. Tenant, on its own or on Lessor’s behalf (or in
Lessor’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition or any Legal
Requirement or any lien, attachment, levy, encumbrance, charge or claim not
otherwise permitted by ARTICLE XI, provided that (a) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge, or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lessor and from the applicable Leased Property, (b) neither the
applicable Leased Property nor any Rent therefrom nor any part thereof or
interest therein would be reasonably likely to be in danger of being sold,
forfeited, attached or lost, (c) in the case of a Legal Requirement, Lessor
would not be in any immediate danger of criminal liability for failure to comply
therewith pending the outcome of such proceedings and the contest provisions of
Section 8.2 have been satisfied, (d) Tenant shall indemnify and hold harmless
Lessor from and against any cost, claim, damage, penalty or reasonable expense,
including reasonable attorneys’ fees, incurred by Lessor in connection therewith
or as a result thereof, (e) in the case of a Legal Requirement and/or
Imposition, lien, encumbrance or charge, Tenant shall give such reasonable
security as may be demanded by Lessor to insure ultimate payment of or
compliance with the same and to prevent any sale or forfeiture of the affected
Leased Property or the Rent by reason of such non-payment or non-compliance,
provided, however, the provisions of this ARTICLE XII shall not be construed to
permit Tenant to contest the payment of Rent (except as to contests concerning
the method of computation or the basis of levy of any Imposition or the basis
for the assertion of any other claim) or any other sums payable by Tenant to
Lessor hereunder, (f) in the case of an Insurance Requirement, the coverage
required by ARTICLE XIII shall be maintained, and (g) if such contest is
resolved against Lessor or Tenant by a final unappealable determination, Tenant
shall, as Additional Charges due hereunder, pay to the appropriate payee the
amount required to be paid, together with all interest and penalties accrued
thereon, within ten (10) days after such determination (or within such shorter
period as may be required by the terms of such determination), and comply,
within any cure period allowed therefor by the applicable agency or authority
(or if no such cure period shall be allowed or specified by the applicable
agency or authority, promptly and diligently following the effective date of
such determination and, in any event, prior to the final unappealable revocation
of any license, permit, approval, certificate of need, certificate for
reimbursement or other Authorization), with the applicable Legal Requirement,
Insurance Requirement, plan of correction or other remedial requirements of the
applicable agency or authority; provided, however, that this subsection (g) is
not intended, and

 

42



--------------------------------------------------------------------------------

shall not be construed, to afford Tenant any cure or grace period beyond the
effective date of any final unappealable determination, unless and only to the
extent that (i) such determination specifically conditions the imposition or
taking effect of the adverse legal, regulatory or other consequences in issue
upon Tenant’s failure to make a specified payment or to take specified
compliance, curative or remedial action following the effective date of such
determination or (ii) Tenant is proceeding diligently and in good faith to
effect an assignment or sublet under Section 25.1.11 hereof and the applicable
agency(ies) or authority(ies) is not enforcing such final order, pending
consummation of such assignment or sublet. Lessor, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Lessor so desires, Lessor shall join as a party therein. Tenant
shall indemnify and save Lessor harmless against any liability, cost or expense
of any kind that may be imposed upon Lessor in connection with any such contest
and any loss resulting therefrom.

ARTICLE XIII

Section 13.1 General Insurance Requirements. During the Term, Tenant shall at
all times keep each Leased Property, and all property located in or on any
Leased Property, including Leasehold Improvements, Fixtures and Tenant’s
Personal Property, insured with the kinds and amounts of insurance described
below. This insurance shall be written by companies authorized to do insurance
business in the State in which the applicable Leased Property is located,
provided, however, that the insurers or reinsurers issuing policies covering
general liability and/or professional liability claims (or providing reinsurance
coverage with respect to such claims) need only to have such authorizations to
do insurance business as are required by applicable law. All companies providing
insurance required by the terms of this ARTICLE XIII (including, without
limitation, any Captive Insurance Company) must have a rating at least as high
as the rating required by any applicable Facility Mortgagee. The policies must
name as loss payee (i) the holder of any mortgage, deed of trust or other
security agreement (“Facility Mortgagee”) securing any Encumbrance placed on the
applicable Leased Property in accordance with the provisions of ARTICLE XXXVIII
(“Facility Mortgage”) by way of a standard form of mortgagee’s loss payable
endorsement or (ii) if no such Facility Mortgage encumbers the applicable Leased
Property, Lessor and, in the case of any commercial general liability and/or
umbrella liability insurance coverages, must name Lessor and any Superior
Mortgagee(s) as additional insureds. Losses shall be payable to Lessor and/or
Superior Mortgagee as provided in ARTICLE XIV. Any loss adjustment shall require
the written consent of Lessor, Tenant, Leasehold Mortgagee and Facility
Mortgagee whenever the loss exceeds twenty percent (20%) of the Facility’s Fair
Market Value. Evidence of insurance shall be deposited with Lessor and, if
requested, with any Superior Lessor, Leasehold Mortgagee and Facility
Mortgagee(s). If any provision of any Facility Mortgage requires deposits of
insurance premiums to be made with such Facility Mortgagee, Tenant shall either
pay to Lessor monthly the amounts required and Lessor shall transfer such
amounts to each Facility Mortgagee, or, pursuant to written direction by Lessor,
Tenant shall make such deposits directly with such Facility Mortgagee. The
policies on each Leased Property, including the Leasehold Improvements, and
Fixtures and Tenant’s Personal Property, shall insure against the following
risks:

Section 13.1.1 Loss or damage by fire, vandalism and malicious mischief,
extended coverage perils commonly known as “All Risk”, including flood, the
backup of sewers

 

43



--------------------------------------------------------------------------------

and drains, earthquake, breakage of plate glass and all physical loss perils
including but not limited to sprinkler leakage, in an amount not less than one
hundred percent (100%) of the then full replacement cost thereof (as defined
below in Section 13.2), subject to no coinsurance requirement or on an agreed
amount basis;

Section 13.1.2 Broad form comprehensive boiler and machinery insurance, on a
blanket repair and replace basis, with limits for each accident in an amount not
less than one hundred percent (100%) of the then full replacement cost (as
defined in Section 13.2) of the Leased Property;

Section 13.1.3 Business Interruption insurance on a Business Interruption, Gross
Profits or Gross Rents form, including all standing charges, with a period of
indemnity of no less than twelve (12) months, resulting from loss or damage as
described in Section 13.1.1 or Section 13.1.2, subject to no coinsurance
requirement or on an agreed amount basis;

Section 13.1.4 Claims for bodily injury, including death resulting therefrom,
personal injury and property damage on an occurrence basis, under a policy of
commercial general liability (“CGL”) insurance (including, without limitation,
broad form property damage and broad form contractual liability) for a limit of
not less than Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence,
combined single limit. Relative to the insurance referenced in this
Section 13.1.4, Tenant shall be permitted to use a claims made policy form
rather than an occurrence based policy form for its primary, and/or its excess
liability, CGL insurance, only if:

(a) an occurrence based form of primary or excess liability, as applicable, CGL
insurance policy cannot be obtained solely because occurrence based forms of
primary or excess liability, as applicable, CGL insurance are not offered in the
insurance market place for for-profit hospital and/or nursing center companies
or

(b) a majority of the five (5) largest (determined by revenue) companies
(exclusive of Tenant) in the for-profit hospital and/or nursing center industry
maintain claims made forms of primary or excess liability, as applicable, CGL
insurance for their primary or excess liability, as applicable, CGL insurance
policies.

(For example, relative to the foregoing conditions, if occurrence based forms of
primary CGL insurance are offered in the insurance market place for for-profit
hospital and/or nursing center companies, but Tenant is unable to obtain an
occurrence based form of excess liability CGL insurance solely because
occurrence based forms of excess liability CGL insurance are not offered in the
insurance market place for for-profit hospital and/or nursing center companies,
and a majority of the aforesaid five largest companies maintain occurrence based
forms of primary CGL insurance and claims made forms of excess liability CGL
insurance, a claims made form of excess liability CGL insurance would be
permitted subject to compliance with the other requirements of this
Section 13.1.4, but a claims made form of primary CGL insurance would not be
permitted). Prior to making any such switch to or renewing any claims made
policy, Tenant shall be obligated to provide to Lessor supporting evidence
demonstrating the existence of condition (a) or (b), and the sufficiency of such
evidence shall be subject to the advance written approval of Lessor, in its
reasonable discretion. If Tenant so switches to a claims made form of policy, in
addition to complying with the requirements referenced below in this

 

44



--------------------------------------------------------------------------------

Section 13.1.4, Tenant shall be obligated to switch back to occurrence based
coverage at the end of the then current claims made policy term unless condition
(a) or (b) exists as demonstrated by supporting evidence reasonably approved in
advance and in writing by Lessor. If Tenant satisfies the above referenced tests
for switching to, or continuing to maintain, a claims made form of policy, any
claims made policy that it purchases must include therein the right to purchase
a “tail” that insures against so called “incurred but not reported claims” for a
period of at least three (3) years following the expiration of such claims made
policy. In addition, from and after any such switch to a claims made form of
policy, Tenant must, after the expiration of each claims made policy that Tenant
obtains, as to each such expiring claims made policy, either:

(i) continue to insure Lessor and all Facility Mortgagees and Superior Lessors
with the required amount of primary and/or excess liability, as applicable
depending upon the nature of such expiring claims made policy, CGL insurance
coverage, on a claims made policy form that includes coverage against all
so-called “incurred but not reported claims” relating to any period on or prior
to the expiration of the expiring policy (“Previous Period Unreported Claims”),
an additional ten (10) years following the expiration of such expiring claims
made policy (which coverage may be obtained, for example, (A) through the
renewal or rolling-over of a claims made based CGL policy providing the required
amounts of coverage and including coverage against Previous Period Unreported
Claims for consecutive 1-year periods for such ten (10) year period, or
(B) through the purchase of a three (3) year claims made based CGL “tail” policy
providing the required amounts of coverage and including coverage against
Previous Period Unreported Claims followed by purchases of claims made based CGL
policies providing the required amounts of coverage and including coverage
against all Previous Period Unreported Claims for consecutive 1-year periods for
the remaining seven (7) years of such ten (10) year period) (in connection with
the purchase of claims made CGL insurance coverage pursuant to this subsection
(i), any claims made CGL insurance coverage that is obtained by Tenant may
exclude therefrom any claims incurred during any period that an occurrence based
form of primary or excess liability, as applicable depending on the nature of
the expiring claims made policy, CGL insurance policy providing the required
amounts of coverage and insuring Lessor and all Facility Mortgagees and Superior
Lessors was in effect), or

(ii) insure Lessor and all Facility Mortgagees and Superior Lessors by obtaining
the required amount of primary and/or excess liability, as applicable, CGL
insurance on an occurrence based policy form that includes therein as insured
claims all claims (x) incurred prior to the inception of such occurrence based
CGL insurance policy and after the latest of (1) the Effective Date, (2) the
date that is ten (10) years prior to the inception of such occurrence based CGL
insurance policy or (3) the day preceding the date that Tenant, pursuant to the
terms of this Section 13.1.4, first switched to a claims made form of primary or
excess liability, as applicable depending on the nature of such expiring claims
made policy, CGL insurance policy (relative to the period described in this
subsection (ii)(x), any occurrence based CGL policy that is obtained by Tenant
pursuant to this subsection (ii) may exclude therefrom any claims incurred
during any period that an occurrence based form of primary or excess liability,
as applicable depending on the nature of the expiring claims made policy, CGL
insurance policy providing the required amounts of coverage and insuring Lessor
and all Facility Mortgagees and Superior Lessors was in effect) and (y) not yet
reported prior to such inception;

 

45



--------------------------------------------------------------------------------

Section 13.1.5 Claims arising out of malpractice in an amount not less than
Twenty Five Million and No/100 Dollars ($25,000,000.00) for each person and for
each claim in the aggregate;

Section 13.1.6 Intentionally Omitted;

Section 13.1.7 Intentionally Omitted;

Section 13.1.8 Loss or damage commonly covered by blanket crime insurance
including employee dishonesty, loss of money orders or paper currency,
depositor’s forgery, in commercially reasonable amounts acceptable to Lessor for
a limit of not less than Five Million and No/100 Dollars ($5,000,000.00).

Section 13.2 Replacement Cost. The term “full replacement cost,” as used herein,
shall mean the actual replacement cost of the property requiring replacement
from time to time including an increased cost of construction endorsement,
without reduction or deduction for depreciation. Tenant shall have the full
replacement cost redetermined by an accredited appraiser approved by Lessor
(which approval shall not be unreasonably withheld, delayed or conditioned),
hereinafter referred to as “impartial appraiser”, every five years during the
Term, and at such other times that either party believes that full replacement
cost has increased or decreased. Tenant shall forthwith, on receipt of such
determination by such impartial appraiser, give written notice thereof to
Lessor. The determination of such impartial appraiser shall be final and binding
on the parties hereto, and Tenant shall forthwith increase, or may decrease, the
amount of the insurance carried pursuant to this Section, as the case may be, to
the amount so determined by the impartial appraiser. Each party shall pay
one-half ( 1/2) of the fee, if any, of the impartial appraiser.

Section 13.3 Additional Insurance. In addition to the insurance described above,
Tenant shall maintain such additional insurance as may reasonably be required
from time to time by any Facility Mortgagee and, further, shall at all times
maintain adequate worker’s compensation insurance coverage for all persons
employed by Tenant on each Leased Property. Such worker’s compensation insurance
shall be in accordance with the requirements of applicable local, state and
federal law.

Section 13.4 Waiver of Subrogation. Lessor and Tenant agree that (insofar as and
to the extent that such agreement may be effective without invalidating or
making it impossible to secure insurance coverage from responsible insurance
companies doing business in the State) with respect to any property loss that is
covered by insurance then being carried by Lessor or Tenant, respectively, the
party carrying such insurance and suffering said loss releases the other of and
from any and all claims with respect to such loss where such insurance is valid
and collectible respecting any such loss; and they further agree that their
respective insurance companies shall have no right of subrogation against the
other on account thereof, even though extra premium may result therefrom.
Nothing contained herein is intended, nor shall it be construed, to require that
Lessor maintain any insurance coverage.

 

46



--------------------------------------------------------------------------------

Section 13.5 Form Satisfactory, etc. All of the policies of insurance referred
to in this Section shall be written in form satisfactory to Lessor and any
Superior Lessor and Facility Mortgagee and by insurance companies satisfactory
to Lessor and any Superior Lessor and Facility Mortgagee. Lessor agrees that it
will not unreasonably withhold, delay or condition its approval as to the form
of the policies of insurance or as to the insurance companies selected by
Tenant. Tenant shall pay all of the premiums therefor not later than the earlier
of the date which is thirty (30) days after Tenant’s receipt of an invoice
therefor or the due date of the applicable premium, and shall deliver such
policies or certificates thereof to Lessor prior to their effective date (and,
with respect to any renewal policy, prior to the expiration of the existing
policy), and in the event of the failure of Tenant either to effect such
insurance in the names herein called for or to pay the premiums therefor, or to
deliver such policies or certificates thereof to Lessor and each Superior Lessor
and Facility Mortgagee at the times required, Lessor shall be entitled, but
shall have no obligation, to effect such insurance and pay the premiums
therefor, which premiums shall be repayable to Lessor upon written demand
therefor, and failure to repay the same shall constitute an Event of Default
within the meaning of Section 16.1(c). Each insurer mentioned in this Section
shall agree, by endorsement on the policy or policies issued by it, or by
independent instrument furnished to Lessor and any Superior Lessor and Facility
Mortgagee, that it will give to Lessor thirty (30) days’ written notice before
the policy or policies in question shall be materially altered, allowed to
expire or canceled.

Section 13.6 Limits; Deductibles. In the event that either party shall at any
time deem the limits of the personal injury or property damage public liability
insurance then carried to be either excessive or insufficient or in the event
that Lessor shall at any time deem the deductible amount under any insurance
then carried by Tenant pursuant to this ARTICLE XIII to be excessive, the
parties shall endeavor to agree on the proper and reasonable limits or
deductible amount, as applicable, for such insurance to be carried; and such
insurance shall thereafter be carried with the limits or deductible amount, as
applicable, thus agreed on until further change pursuant to the provisions of
this Section. If the parties shall be unable to agree thereon, the proper and
reasonable limits or deductible amount, as applicable, for such insurance to be
carried shall be determined by an impartial third party selected by the parties.
Nothing herein shall permit the amount of insurance to be reduced below, or the
deductible amount under any insurance carried by Tenant pursuant to this
ARTICLE XIII to be increased above, the amount or amounts required by any of the
Facility Mortgages or by any Superior Lessor.

Section 13.7 Blanket Policy. Notwithstanding anything to the contrary contained
in this Section but subject to any requirements of any applicable Facility
Mortgagee, Tenant’s obligations to carry the insurance provided for herein may
be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant; provided, however, that the coverage
afforded Lessor will not be reduced or diminished or otherwise be different from
that which would exist under a separate policy meeting all other requirements of
this Lease by reason of the use of such blanket policy of insurance, and
provided further that the requirements of this ARTICLE XIII are otherwise
satisfied. Lessor agrees that the blanket coverage described in Schedule 13.7
attached hereto and incorporated herein satisfied the requirements of
Section 13.1 as of February 23, 2001.

Section 13.8 No Separate Insurance. Tenant shall not on Tenant’s own initiative
or pursuant to the request or requirement of any third party, take out separate
insurance concurrent

 

47



--------------------------------------------------------------------------------

in form or contributing in the event of loss with that required in this Article,
or increase the amounts of any then existing insurance by securing an additional
policy or additional policies, unless all parties having an insurable interest
in the subject matter of the insurance, including in all cases Lessor and all
Superior Lessors and Facility Mortgagees, are included therein as additional
insureds, and the loss is payable under said insurance in the same manner as
losses are payable under this Lease. Tenant shall immediately notify Lessor of
the taking out of any such separate insurance or of the increasing of any of the
amounts of the then existing insurance by securing an additional policy or
additional policies.

Section 13.9 Survival. All of Tenant’s obligations under this ARTICLE XIII or
otherwise relating to obtaining, and maintaining, claims made coverages, and/or
switching back to occurrence based coverage, shall survive the expiration or
termination of this Lease as it applies to any or all of the Leased Properties.

Section 13.10 Insurance Company Ratings. Notwithstanding anything to the
contrary contained in this ARTICLE XIII, but without limitation of (a) any
rights of any Facility Mortgagee and/or Superior Lessor and/or (b) any
provisions of this ARTICLE XIII, or any other provisions of this Lease, that
require Tenant to comply with any requirements of, or satisfy, or obtain the
approval or consent of, any Facility Mortgagee and/or Superior Lessor, Lessor
agrees that (i) subject to subsection (ii) below, Lessor shall not require that
any insurance company that is providing general liability and/or professional
liability insurance required by this ARTICLE XIII have a financial strength
rating higher than A-, or a financial size category rating higher than IX, as
such ratings are set forth from time to time in the most current ratings of A.
M. Best Company, provided, however, that, if A.M. Best Company materially lowers
its criteria for financial strength and/or financial size category ratings, this
Section 13.10 shall no longer apply, and (ii) Lessor shall permit general
liability and/or professional liability insurance required by this ARTICLE XIII
to be provided by a Captive Insurance Company, but only if and to the extent
that such Captive Insurance Company, and the amount, form and all other matters
relating to such insurance, fully comply with all of the requirements of this
ARTICLE XIII (other than this Section 13.10).

Section 13.11 Commutation of Certain Insurance Policies. Notwithstanding
anything to the contrary contained in this ARTICLE XIII, Lessor agrees that:

(a) With respect to Tenant’s excess liability policies covering general
liability and professional liability claims (“Excess CGL/PL Policies”) for
(i) the period from January 1, 2003 through January 1, 2004 for claims of up to
$7,000,000.00 in excess of $3,000,000.00 (i.e. claims in excess of $3,000,000.00
and less than $10,000,000.00), (ii) the period from January 1, 2004 through
January 1, 2006 for claims of up to $8,000,000.00 in excess of $2,000,000.00,
and (iii) the period from January 1, 2006 through January 1, 2008 for claims of
up to $9,000,000.00 in excess of $1,000,000.00, Tenant shall be entitled to
obtain commutation return premiums from the insurer(s) under such policies,
provided and on the conditions that: (1) in the case of any claim that, if not
for the commutation referenced above, would have been covered by such policies
and that is (or has been) reported, or otherwise is (or becomes) known, to
Tenant (sometimes referred to herein as a “known claim”), Tenant shall establish
and maintain cash reserves with respect to any such known claim in a manner and
at a monetary level that is consistent with the most stringent of (x) generally
accepted accounting principles (to the extent

 

48



--------------------------------------------------------------------------------

the same are applicable), (y) generally accepted actuarial principles and
practices and (z) the estimated liability principles and practices employed by
Tenant and/or any Captive Insurance Company(ies) of Tenant with respect to known
claims not covered by insurance during the period from January 1, 2006 to
December 31, 2006, and (2) in the case all claims (other than known claims)
(sometimes referred to herein as “incurred but not reported claims” or “IBNR
claims”) that, if not for the commutation referenced above, would have been
covered by such policies, Tenant shall establish and maintain accrued liability
reserves in its books and records for the estimated amount of such IBNR claims
in a manner and at a monetary level that is consistent with the most stringent
of (x) subsection (1)(x) above, (y) subsection (1)(y) above and (z) the
estimated liability principles and practices employed by Tenant and/or any
Captive Insurance Company(ies) of Tenant with respect to IBNR claims not covered
by insurance during the period from January 1, 2006 to December 31, 2006; and

(b) With respect to Tenant’s Excess CGL/PL Policies (i) for the period from
January 1, 2003 through January 1, 2006 for claims of up to $90,000,000.00 in
excess of $10,000,000.00, Tenant shall be entitled to obtain commutation return
premiums from the insurer(s) under such policies, provided and on the conditions
that, in the case of any claims, whether known claims or IBNR claims, that, if
not for the commutation referenced above, would have been covered by such
policies, Tenant shall establish and maintain cash reserves with respect to all
such claims in a manner and at a monetary level that is consistent with the most
stringent of (i) subsection (a)(1)(x) above, (ii) subsection (a)(1)(y) above and
(iii) the estimated liability principles and practices employed by Tenant and/or
any Captive Insurance Company(ies) of Tenant with respect to known claims, and
IBNR claims, not covered by insurance during the period from January 1, 2006 to
December 31, 2006.

ARTICLE XIV

Section 14.1 Insurance Proceeds. All proceeds payable by reason of any loss or
damage to the applicable Leased Property, or any portion thereof, and insured
under any policy of insurance required by ARTICLE XIII (excluding Business
Interruption Insurance, as described in Section 13.1.3, covering Tenant’s
obligations under this Lease for the payment of Rent, the disposition of the
proceeds of which is described below) shall be paid to Lessor or a third party
designated by Lessor and held by Lessor or such third party in trust and shall
be made available for reconstruction or repair, as the case may be, of any
damage to or destruction of the Leased Property, or any portion thereof, and
shall be paid out by Lessor or such third party from time to time for the
reasonable costs of such reconstruction or repair. Any excess proceeds of
insurance remaining after the completion of the restoration or reconstruction
shall be paid to Tenant upon completion of any such repair and restoration,
except that, in the event neither Lessor nor Tenant is required or elects to
repair and restore as aforesaid, all such insurance proceeds shall be retained
by Lessor free and clear (except as otherwise provided in Section 14.2.4). All
salvage resulting from any risk covered by insurance shall belong to Lessor
except that any salvage relating to Tenant’s Personal Property shall belong to
Tenant. All proceeds of the aforesaid Business Interruption Insurance shall be
paid to Lessor or a third party designated by Lessor and held by Lessor or such
third party in trust. Business Interruption Insurance proceeds shall be applied
first towards payment of any Rent that is due to Lessor as of the date such
proceeds are received by Lessor or such third party, and the balance of such
proceeds shall be immediately paid to Tenant, except if and to the extent that
the same have been

 

49



--------------------------------------------------------------------------------

paid by the insurer as a prepayment on account of Rent to become due under this
Lease in which event Lessor or such third party shall hold any such funds in
trust and apply such funds to such Rent as the same becomes due.

Section 14.2 Reconstruction in the Event of Damage or Destruction Covered by
Insurance.

Section 14.2.1 If, during the Term, any Leased Property is totally or partially
destroyed from a risk covered by the insurance described in ARTICLE XIII and the
Facility located thereon is rendered Unsuitable for Its Primary Intended Use,
Tenant shall either (A) restore the Facility to substantially the same condition
as existed immediately before the damage or destruction, or (B) offer to acquire
the applicable Leased Property from Lessor for a purchase price equal to the
Fair Market Value Purchase Price of the Leased Property immediately prior to
such damage or destruction. In the event Lessor does not accept Tenant’s
aforesaid offer to purchase, Tenant may (i) withdraw its offer to purchase the
Leased Property and proceed to restore the Facility to substantially the same
condition as existed immediately before the damage or destruction or
(ii) provided and on the conditions that, at the time of such damage or
destruction, Tenant had in full force and effect the insurance required under
Section 13.1.1 and Section 13.1.2 above, there exists no defense to, or
limitation upon, the insurer’s coverage of such damage or destruction under such
insurance, and Tenant pays to Lessor, on or prior to the hereinafter described
termination, the amount of any deductible or other uninsured portion of the loss
resulting from any such damage or destruction, terminate this Lease as to such
Leased Property, in which event Lessor shall be entitled to retain the insurance
proceeds.

Section 14.2.2 If, during the Term, any Leased Property is totally or partially
destroyed from a risk covered by the insurance described in ARTICLE XIII, but
the Facility located thereon is not thereby rendered Unsuitable for its Primary
Intended Use, Tenant shall restore such Facility to substantially the same
condition as existed immediately before the damage or destruction. Such damage
or destruction shall not terminate this Lease as to such Leased Property.

Section 14.2.3 If the cost of the repair or restoration of any Leased Property
exceeds the amount of proceeds received by Lessor from the insurance required
under ARTICLE XIII, Tenant shall be obligated to contribute any excess amounts
needed to restore such Leased Property. Prior to commencement of construction,
Tenant shall either (a) provide Lessor with an irrevocable, unconditional,
freely transferable letter of credit issued by a Lending Institution, in the
full amount of such difference and in form and substance acceptable to Lessor
(and Lessor shall be entitled to draw thereon if Tenant fails to proceed
diligently with such construction or to pay its contractors for such
construction in a timely manner or to renew or extend such letter of credit at
any time the same is scheduled to expire within forty-five (45) days, and the
funds from any such draw shall be held in trust and be disbursed by Lessor as
provided in subsection (b) below and elsewhere in this ARTICLE XIV), or (b) pay
such difference to Lessor, to be held in trust by Lessor, together with any
other insurance proceeds, for application to the cost of repair and restoration.

Section 14.2.4 In the event Lessor accepts Tenant’s offer to purchase the
applicable Leased Property as provided above, this Lease shall terminate as to
the applicable

 

50



--------------------------------------------------------------------------------

Leased Property upon payment of the purchase price and the provisions of
Section 40.16 hereof shall apply. Upon receipt of the purchase price from
Tenant, Lessor shall remit to Tenant all insurance proceeds pertaining to such
Leased Property then held in trust by Lessor or any third party designated by
Lessor and shall assign to Tenant all of Lessor’s rights in and to any insurance
proceeds payable on account of such damage or destruction.

Section 14.3 Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance. If during the Term any Leased Property and the Facility located
thereon is totally or partially destroyed from a risk not covered by the
insurance described in ARTICLE XIII, whether or not such damage or destruction
renders the Facility Unsuitable for Its Primary Intended Use, Tenant shall
restore the Facility to substantially the same condition it was in immediately
before such damage or destruction and such damage or destruction shall not
terminate this Lease as to such Leased Property.

Section 14.4 Tenant’s Property. All insurance proceeds payable by reason of any
loss of or damage to any of the Tenant’s Personal Property or Permitted
Alterations financed by Tenant shall be paid to Tenant and Tenant shall hold
such insurance proceeds in trust to pay the cost of repairing or replacing
damaged Tenant’s Personal Property or Permitted Alterations financed by Tenant.

Section 14.5 Restoration of Tenant’s Property. If Tenant is required or elects
to restore the applicable Leased Property as provided in Section 14.2 or
Section 14.3, Tenant shall also restore all alterations and improvements made by
Tenant, Tenant’s Personal Property and all Capital Alterations financed by
Tenant.

Section 14.6 No Abatement of Rent. This Lease shall remain in full force and
effect and Tenant’s obligation to make payments of Rent and to pay all other
charges required under this Lease shall remain unabated during the Term
notwithstanding any damage involving any Leased Property (provided that Lessor
shall credit against such payments any amounts paid to Lessor as a consequence
of such damage under any business interruption insurance obtained by Tenant);
provided, however, that, effective upon the purchase of any Leased Property or
termination of this Lease as to the applicable Leased Property pursuant to and
in accordance with Section 14.2, this Lease shall terminate as to such Leased
Property and the provisions of Section 40.16 hereof shall apply. The provisions
of this ARTICLE XIV shall be considered an express agreement governing any cause
of damage or destruction to the applicable Leased Property and, to the maximum
extent permitted by law, no local or state statute, law, rule, regulation or
ordinance in effect during the Term which provides for such a contingency shall
have any application in such case.

Section 14.7 Restoration. If Tenant is required or elects to restore the
applicable Leased Property as provided in Section 14.2 or Section 14.3, Tenant
shall promptly repair, rebuild, or restore the applicable Leased Property, so as
to make such Leased Property at least equal in value to such Leased Property as
it existed immediately prior to such occurrence and as nearly similar to it in
character as is practicable and reasonable. Prior to commencing such repairs or
rebuilding, Tenant shall submit to Lessor for Lessor’s approval, which approval
shall not be unreasonably withheld, delayed or conditioned, Plans and
Specifications pursuant to Section 10.1. Promptly after receiving Lessor’s
approval of the Plans and Specifications, Tenant

 

51



--------------------------------------------------------------------------------

shall commence repairs and rebuilding and will prosecute the repairs and
rebuilding to completion with diligence, subject, however, to strikes, lockouts,
acts of God, embargoes, governmental restrictions, and other causes beyond
Tenant’s reasonable control. Subject to the provisions of any applicable
Facility Mortgage, Lessor shall make available to Tenant the insurance proceeds
(net of all administrative and collection costs, including reasonable attorneys’
fees) paid to Lessor for such repair and rebuilding as it progresses. Payments
shall be made against certification of the architect approved by Lessor (which
approval shall not be unreasonably withheld. delayed or conditioned) responsible
for the supervision of the repairs and rebuilding that the work had been
performed substantially in conformance with the Plans and Specifications and the
value of the work in place is equal to not less than 110% of the aggregate
amount advanced by Lessor for the payment of such work. Prior to commencing the
repairing and rebuilding, Tenant shall deliver to Lessor for Lessor’s approval a
schedule setting forth the estimated monthly draws for such work. Subject to the
provisions of any applicable Facility Mortgage, Lessor shall contribute to such
payments out of the insurance proceeds being held in trust by Lessor an amount
equal to the proportion that the total net amount so held by Lessor bears to the
total estimated cost of repairing and rebuilding, multiplied by the payment by
Tenant on account of such work. Lessor may, however, withhold ten percent
(10%) from each payment until the work has been completed and proof has been
furnished to Lessor that no lien or liability has attached or will attach to the
applicable Leased Property or to Lessor in connection with repairing and
rebuilding.

Section 14.8 Notice. If during the Term any Leased Property and/or the Facility
located thereon is totally or partially damaged or destroyed, and the
restoration and repair of such damage or destruction is in Tenant’s reasonable
estimation likely to cost in excess of $200,000.00 in the aggregate, then Tenant
shall provide Lessor with written notice of such damage or destruction within
fifteen (15) days after Tenant’s discovery thereof. The notice requirement of
this Section 14.8 shall apply regardless of whether such damage or destruction
is from a risk covered by the insurance described in ARTICLE XIII, and
regardless of whether such damage or destruction renders the Facility Unsuitable
for Its Primary Intended Use.

Section 14.9 Waiver. Tenant hereby waives any statutory rights of termination
which may arise by reason of any damage or destruction of the applicable Leased
Property which Tenant is obligated to restore or may restore under any of the
provisions of this Lease.

ARTICLE XV

Section 15.1 Definitions.

Section 15.1.1 “Condemnation” means, as to any Leased Property, (a) the exercise
of any governmental power, whether by legal proceedings or otherwise, by a
Condemnor, (b) a voluntary sale or transfer by Lessor to any Condemnor, either
under threat of condemnation or while legal proceedings for condemnation are
pending and (c) a taking or voluntary conveyance of all or part of such Leased
Property, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any condemnation or other eminent domain
proceeding affecting such Leased Property.

 

52



--------------------------------------------------------------------------------

Section 15.1.2 “Date of Taking” means, as to the applicable Leased Property, the
date the Condemnor has the right to possession of such Leased Property, or any
portion thereof, in connection with a Condemnation.

Section 15.1.3 “Award” means all compensation, sums or anything of value
awarded, paid or received on a total or partial condemnation.

Section 15.1.4 “Condemnor” means any public or quasi-public authority, or
private corporation or individual, having the power of condemnation.

Section 15.2 Parties’ Rights and Obligations. If during the Term there is any
taking of all or any part of the applicable Leased Property by Condemnation, the
rights and obligations of the parties shall be determined by this ARTICLE XV.

Section 15.3 Total Taking. If any Leased Property is totally taken by
condemnation, this Lease shall terminate as to such Leased Property on the Date
of Taking, in which event the provisions of Section 40.16 hereof shall apply.

Section 15.4 Partial Taking. If a portion of any Leased Property is taken by
Condemnation, this Lease shall remain in effect as to such Leased Property if
the Facility located thereon is not thereby rendered Unsuitable for Its Primary
Intended Use, but if the Facility is thereby rendered Unsuitable for its Primary
Intended Use, this Lease shall terminate as to such Leased Property on the Date
of Taking, in which event the provisions of Section 40.16 hereof shall apply.

If as a result of any such partial taking by Condemnation, this Lease is not
terminated as provided above, Tenant’s obligation to make payments of Rent and
to pay all other charges required under this Lease shall remain unabated during
the Term notwithstanding such Condemnation (provided that Lessor shall credit
against such payments any amount of any Award attributable to Tenant’s business
interruption).

Section 15.5 Restoration. If there is a partial taking of the applicable Leased
Property and this Lease remains in full force and effect pursuant to
Section 15.4, Tenant at its cost shall accomplish all necessary restoration.

Section 15.6 Award-Distribution.

(a) In the event of any partial taking of any Leased Property, the entire Award
shall belong to and be paid to Lessor, except that, subject to the rights of the
Facility Mortgagees, Tenant shall be entitled to receive from the Award, if and
to the extent such Award specifically includes such item, the following:

(i) A sum attributable to the Capital Alterations paid for by Tenant; and

(ii) A sum specifically attributable to Tenant’s Personal Property and any
reasonable removal and relocation costs included in the Award; and

(iii) A sum specifically attributable to the cost of restoring the Leased
Property in accordance with Section 15.5 hereof.

 

53



--------------------------------------------------------------------------------

(b) In the event of a total taking of any Leased Property, the Award shall be
divided between Lessor and Tenant in such proportions relative to the appraised
values of their relative estates determined in accordance with Section 35.1
taking into account the value of improvements owned by Lessor and Permitted
Alterations paid for by Tenant. Tenant shall also receive a sum specifically
attributable to Tenant’s Personal Property and any reasonable removal and
relocation costs included in the Award.

Section 15.7 Temporary Taking. The taking of any Leased Property, or any part
thereof, by military or other public authority shall constitute a taking by
condemnation only when the use and occupancy by the taking authority has
continued for longer than six (6) months. During any such six (6) month period
all the provisions of this Lease shall remain in full force and effect and Base
Rent shall not be abated or reduced during such period of taking.

ARTICLE XVI

Section 16.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Lease:

(a) if a default by Tenant shall occur under the Indemnity Agreement and, in the
case of a monetary default, such default is not cured within a period of five
(5) days after receipt of notice from Lessor or, in the case of a non-monetary
default, such default is not cured within a period of thirty (30) days after
receipt of notice from Lessor, unless such default cannot with due diligence be
cured within a period of thirty (30) days, in which case such period of time
shall be extended to such period of time (not to exceed 180 days) as may be
necessary to cure such default with all due diligence, provided that such cure
is completed within 180 days (this subsection (a) shall not apply if and for so
long as Lessor is neither Ventas Realty, Limited Partnership, nor Ventas, Inc.
nor an Affiliate of either of such entities), or

(b) if Tenant shall fail to make payment of the Rent or any other sum payable
under or pursuant to the terms of this Lease when the same becomes due and
payable and such failure is not cured within a period of five (5) days after
receipt of notice from Lessor, or

(c) if Tenant shall fail to observe or perform any term, covenant or condition
of this Lease not specifically provided for in this Section 16.1 and such
failure is not cured within a period of thirty (30) days after receipt of notice
from Lessor, unless such failure cannot with due diligence be cured within a
period of thirty (30) days, in which case such period of time shall be extended
to such period of time (not to exceed 180 days) as may be necessary to cure such
default with all due diligence provided that such cure is completed within 180
days, or

(d) if Tenant shall fail to observe or perform any term, covenant or agreement
on its part to be performed or observed pursuant to Section 8.1.1, Section 11.1,
the last sentence of Section 8.2, Section 12.1(g) or Section 13.1, or

 

54



--------------------------------------------------------------------------------

(e) any Guarantor shall fail to observe or perform any term, covenant or
agreement on its part to be performed or observed pursuant to any Lease Guaranty
and such failure shall not be cured within any applicable cure period provided
in such Lease Guaranty, or

(f) there shall occur a final unappealable determination by applicable federal,
state or local authorities of Tenant’s non-compliance with Legal Requirements
applicable to a Facility located on any Leased Property, or of the revocation of
any license, permit, approval or other Authorization (including, without
limitation, any certificate of need) required for the lawful operation of the
Facility located on any Leased Property in accordance with its Primary Intended
Use, or any other circumstances under which Tenant is required by a final
unappealable determination of any such authority to cease operations of such
Facility in accordance with its Primary Intended Use as currently operated
(provided, however, that, without limitation of Section 12.1(g) hereof, before
any such determination becomes final and unappealable, Tenant shall have the
right to contest the same in accordance with Section 8.1.1, Section 8.2 and
Section 12.1(a)-(f) hereof), or

(g) any material representation or warranty made by or on behalf of Tenant or
any Guarantor under or in connection with this Lease or any document,
certificate or agreement delivered in connection with this Lease shall prove to
have been false or misleading in any material respect on the day when made or
deemed made, or

(h) if any Tenant or any Guarantor shall:

(i) admit in writing its inability to pay its debts generally as they become
due,

(ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act,

(iii) make an assignment for the benefit of its creditors,

(iv) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or

(v) file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof, or

(i) any petition shall be filed by or against any Tenant or any Guarantor or any
subsidiary of either under Federal bankruptcy laws, or any other proceeding
shall be instituted by or against any Tenant or any Guarantor or such subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any Tenant or any
Guarantor or such subsidiary, or for any substantial part of the property of any
Tenant or any Guarantor or such subsidiary, and such proceeding is not dismissed
within ninety (90) days after institution thereof, or any Tenant or any
Guarantor or such subsidiary shall take any action to authorize or effect any of
the actions set forth above in this subsection (i) (this subsection (i) shall
not apply to the appointment of a receiver, trustee, custodian or other similar
official in any proceeding(s) other than bankruptcy, reorganization, insolvency
and other creditors’ rights proceedings of the nature referenced in this
subsection (i)), or

 

55



--------------------------------------------------------------------------------

(j) if any Tenant or any Guarantor shall be liquidated or dissolved, or shall
begin proceedings toward such liquidation or dissolution, or

(k) if the estate or interest of Tenant in any Leased Property or any part
thereof shall be levied upon or attached in any proceeding and the same shall
not be vacated or discharged within the later of ninety (90) days after
commencement thereof or 30 days after receipt by Tenant of notice thereof from
Lessor, (unless Tenant shall be contesting such lien or attachment in good faith
in accordance with ARTICLE XII hereof), or

(l) if any receiver, trustee, custodian or other similar official is appointed
for any Tenant, any Guarantor or any of the Facilities and any such appointment
is not dismissed prior to the entry of a final, unappealable order approving
such appointment (provided, however, that this subsection (l) shall not apply to
any such official appointed in bankruptcy, reorganization, insolvency or other
creditors’ rights proceedings of the nature referenced in subsection (i) above),
and, in the case of the appointment of any such official as to whom this
subsection (l) does apply, prior to the entry of a final unappealable order
approving the appointment of such official and denying any requested dismissal
thereof, without limitation of Section 12.1(g) hereof, no Event of Default shall
be deemed to have occurred under this subsection (l) so long as Tenant is
contesting such appointment in accordance with Section 8.2 and
Section 12.1(a)-(f) hereof), or

(m) Subject to Section 16.10 hereof:

(i) Subject to subsection (iv) below, an Event of Default shall occur hereunder
if the number of licensed beds for any Facility is reduced by more than the
Permissible Reduction Percentage (as hereinafter defined) applicable to such
Facility of the number of licensed beds in such Facility on the Commencement
Date (which number of licensed beds, as of the Commencement Date and after
adjusting for the effect of subsection (m)(i)(1) below, Tenant represents and
warrants to Lessor is as set forth in Schedule 16.1(m)A attached hereto and made
a part hereof) (provided, however, that, (1) for purposes of this subsection
(m), in the case of the Leased Properties known as Kindred Hospital—Chicago
North (Facility No. 4637), Cascade Care Center (Facility No. 218), and Arden
Rehabilitation & Healthcare Center (Facility No. 114), the number of licensed
beds in the Facilities at such Leased Properties on the Commencement Date shall
be deemed to equal, respectively, one hundred sixty-five (165), ninety-three
(93) and ninety (90), (2) intentionally omitted, and (3) the voluntary removal
from service (so called “bed banking” or “banking”) of not more than twenty-five
percent (25%) of the number of licensed beds in a particular Facility on the
Commencement Date shall not constitute a reduction of licensed beds for purposes
of this subsection (m), if and for so long as, for purposes of this subsection
(3), (a) any such beds that are voluntarily removed from service by Tenant are
removed from service with the approval of all applicable governmental
authorities, (b) such beds continue to be considered “licensed beds” by the
applicable governmental authorities, (c) after diligent inquiry relative to the

 

56



--------------------------------------------------------------------------------

applicable Legal Requirements and after consultation with its legal counsel,
Tenant is not aware of any reason why the applicable regulatory authorities
would not authorize such reintroduction by Tenant or any successor operator at
the end of the bed banking period, in the discretion of Tenant or such successor
operator, as applicable, and without the necessity of any governmental approval
or reapproval or additional Authorization (other than routine governmental
re-inspections of such Facility(ies) and any ministerial approvals, re-approvals
or other Authorizations), and (d) at the time, and as a condition, of any such
voluntary removal and thereafter within twenty (20) days after receipt of a
written request therefor from Lessor from time to time (but not more often than
twice in any calendar year, unless, after Lessor has made two (2) such requests
in a calendar year, a change(s) in Legal Requirements becomes effective, or
Lessor obtains knowledge of other facts or circumstances, suggesting a possible
violation of subsection (a), (b) or (c) above or of the other provisions of this
Section 16.1(m)), Tenant shall deliver to Lessor a Senior Officer’s Certificate,
in form and substance reasonably satisfactory to Lessor, certifying that Tenant
has made diligent inquiry relative to the applicable Legal Requirements and has
consulted with its legal counsel and, based on the foregoing, certifies that
Tenant has complied, and continues to be in compliance, with the provisions of
subsections (a), (b) and (c) above and the other provisions of this
Section 16.1(m)); and

(ii) As used in this subsection (m), the “Permissible Reduction Percentage” for
a particular Facility shall equal the lesser of (1) ten percent (10%) or (2) the
difference between twenty-five percent (25%) and the percentage of licensed beds
at such Facility on the Commencement Date that, as of the calculation date, have
been voluntarily removed from service by Tenant in accordance with subsection
(m)(i)(3) above, provided, however, that (x) in the case of the Facilities known
as Kindred Hospital – Chicago North (Facility No. 4637), Cascade Care Center
(Facility No. 218), and Arden Rehabilitation & Healthcare Center (Facility
No. 114), the reference in subsection (m)(ii)(1) above shall equal five percent
(5%) (reduced from ten percent (10%)), (y) intentionally omitted, and (z) in the
case of any Facilities listed on Schedule 16.1(m)B attached hereto and made a
part hereof as to which any involuntary reduction in the number of licensed beds
has occurred in compliance with subsection (m)(iii) below, the reference in
subsection (m)(ii)(1) above shall equal, as of any date, subject to subsection
(m)(iii)(5) below, the greater of (A) five percent (5%) or (B) that percentage,
not greater than ten percent (10%), calculated by subtracting from the number of
licensed beds at such Facility as of such date the number of licensed beds set
forth in the “95% of Minimum” column of Schedule 16.1(m)B as it applies to such
Facility and then dividing the result of such subtraction by the number of
licensed beds at such Facility as of such date. (For example, if Tenant
voluntarily removes from service, in accordance with the requirements of
subsection (m)(i)(3) above, fifteen percent (15%) or less of the aforesaid
licensed beds at a particular Facility as to which neither subsection (m)(ii)(x)
nor (m)(ii)(y) nor (m)(ii)(z) above applies, the “Permissible Reduction
Percentage” would equal ten percent (10%) for such Facility, but if, for
example, Tenant voluntarily removes from service, in accordance with the
requirements of subsection (m)(i)(3) above, twenty percent (20%) of the
aforesaid licensed beds at such Facility, the “Permissible Reduction Percentage”
applicable to such Facility would equal five percent (5%) (i.e., under
subsection (m)(ii)(2) above, 25%-20%=5%). Also, for example, if a particular
Facility

 

57



--------------------------------------------------------------------------------

listed on Schedule 16.1(m)B had, as of the Commencement Date, 120 licensed beds,
such Facility had not lost any licensed beds other than 38 licensed beds lost
through an involuntary reduction that complies with subsection (m)(iii) below
(so that, as of a particular date, such Facility has 82 licensed beds), and
Schedule 16.1(m)B sets forth 80 licensed beds in the “Minimum Number of Licensed
Beds” column as it applies to such Facility and 76 licensed beds in the “95% of
Minimum” column as it applies to such Facility, the percentage referenced in the
foregoing subsection (m)(ii)(z) would equal 7.317% (82 licensed beds minus 76
licensed beds equals 6 licensed beds and 6 licensed beds divided by 82 licensed
beds equals 7.317%, which is greater than the 5.0% referenced in subsection
(m)(ii)(z)(A) above); and

(iii) The provisions of this subsection (m)(iii) shall not apply to any of the
Leased Properties other than the ten (10) Leased Properties referenced on
Schedule 16.1(m)B: An involuntary reduction of the nature referenced in
subsection (m)(iii)(1) below in the number of licensed beds for any Facility
listed on Schedule 16.1(m)B below the minimum number of licensed beds set forth
in the “Minimum Number of Licensed Beds” column of Schedule 16.1(m)B as it
applies to such Facility shall constitute an Event of Default under this
Section 16.1(m)), but, notwithstanding any voluntary removal from service of
licensed beds, an involuntary reduction in the number of licensed beds for any
of the ten (10) Facilities listed on Schedule 16.1(m)B down to, but not below,
the minimum number of licensed beds set forth in the “Minimum Number of Licensed
Beds” column of Schedule 16.1(m)B as it applies to such Facility shall not
constitute an Event of Default under this Section 16.1(m)) provided and on the
conditions that (1) the involuntary reduction is required by the applicable
state regulatory authority primarily because of physical space limitations at
the applicable Facility and any such physical space limitations are not the
result of any alterations to the Facility made after the Existing Lease
Effective Date; (2) Tenant uses its best efforts and due diligence to contest
through all available processes (but not including any obligation on Tenant’s
part to make physical alterations to the affected Facility) the involuntary
reduction and, in regular and timely consultation with Lessor, explores other
alternatives (e.g. sale or banking of the licensed beds that are the subject of
such involuntary reduction, with any such sale of beds to be subject to the
prior written approval of Lessor, in its sole discretion, and with all proceeds
from any such sale to be paid, and belong, to Lessor); (3) Tenant provides
written notice to Lessor of such involuntary reduction within two (2) Business
Days of Tenant’s receipt of notice of the involuntary reduction and allows
Lessor, if it so desires in its sole discretion, to participate in the contest
of such involuntary reduction and, if it so desires in its sole discretion, to
require that Tenant allow Lessor, at Tenant’s cost, to control such contest
(including, without limitation, prosecuting legal proceedings in Lessor’s and/or
Tenant’s name); (4) Tenant shall not settle any contest of any such involuntary
reduction without Lessor’s prior written consent, in its sole discretion; and
(5) following any such involuntary reduction as to a particular Facility listed
on Schedule 16.1(m)B and whether or not Tenant has complied with the preceding
conditions (1), (2), (3) and (4), Tenant shall in no event voluntarily reduce
the number of licensed beds at such Facility by any amount, and

 

58



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary contained in this subsection (m),
if and to the extent that Tenant voluntarily removes from service and/or
de-licenses beds at a Facility referenced on Schedule 7.2.8 hereof in accordance
with Section 7.2.8 hereof and, in the case of any such beds that are voluntarily
removed from service, provided further that the requirements of subsections (a),
(b), (c) and (d) of subsection (m)(i)(3) above are, and at all times continue to
be, met, such voluntary removal from service and/or de-licensing, as applicable,
shall not constitute, or be treated as, a breach of this subsection (m) or an
Event of Default under this Lease, and

(v) Notwithstanding anything to the contrary contained in this subsection (m),
if to the extent that the aggregate number of beds at a particular Hospital
Facility that are licensed for the delivery of hospital care or skilled nursing
care is reduced below the Applicable Required Number of Beds for such Hospital
Facility in accordance with Section 7.2.7 hereof, such reduction shall not
constitute, or be treated as, a breach of this subsection (m) or an Event of
Default under this Lease (and, in such regard, if the proviso included in
Section 7.2.7(b)(i) hereof is applicable, no breach of this subsection (m), and
no Event of Default, shall be deemed to exist under this subsection (m) if the
requirements of subsections (1) and (2) included in such proviso are complied
with and satisfied), or

(n) if Tenant shall become subject to regulatory sanctions and Tenant has failed
to cure or satisfy such regulatory sanctions (including, without limitation,
through payment of any such sanctions, if the same are monetary in nature)
within its specified regulatory cure period in any material respect with respect
to any Facility (provided, however, that, without limitation of Section 12.1(g)
hereof, prior to the imposition of such sanctions on Tenant by final
unappealable order of any governmental agency or authority, no Event of Default
shall be deemed to have occurred under this subsection (n) so long as Tenant is
contesting the imposition of such sanctions in accordance with Section 8.2 and
Section 12.1(a)-(f) hereof), or

(o) if, except pursuant to the terms hereof, Tenant voluntarily ceases
operations on any Leased Property, or

(p) if Tenant shall fail to observe or perform any term, covenant or other
obligation of Tenant set forth in ARTICLE XXVI hereof and such failure is not
cured within a period of ten (10) days after receipt of notice thereof from
Lessor, or

(q) subject to Section 16.10 hereof, there shall occur a revocation of
certification for reimbursement under Medicare or Medicaid with respect to any
Facility that participates in such programs and, within one hundred twenty
(120) days following such revocation, Tenant fails to have its aforesaid
certification fully restored (provided, however, that Tenant shall be given an
additional sixty (60) days beyond the aforesaid one hundred twenty (120) day
period to have its aforesaid certification fully restored if, on or prior to the
aforesaid one hundred twentieth (120th) day, Tenant delivers to Lessor a Senior
Officer’s Certificate, in form and substance reasonably satisfactory to Lessor,
certifying that (i) the only requirement that remains unsatisfied in order for
Tenant to have its aforesaid certification fully restored is a re-inspection of
the applicable Facility by the applicable regulatory authority, and (ii) Tenant
has made diligent inquiry relative to the applicable Legal Requirements and has
consulted with its legal counsel and, based on the

 

59



--------------------------------------------------------------------------------

foregoing, certifies that Tenant is not aware of any reason why Tenant will not
pass its aforesaid re-inspection, or why Tenant’s aforesaid certification will
not be fully restored, in each case within the aforesaid additional sixty
(60) day period), or

(r) an Event of Default shall occur as described in Section 8.3.1 above, or

(s) an Event of Default shall occur as described in Section 21.5.1 below, or

(t) if Tenant shall exercise a purchase option relative to a Leased
Property(ies) in accordance with Section 16.12 hereof and thereafter fail to
purchase the subject Leased Property(ies), and otherwise perform and discharge
its duties, liabilities and obligations on account of such exercise, strictly in
accordance with the terms and conditions of Section 16.12 hereof, or

(u) an Event of Default (as defined in the Tenant Credit Agreement) arising from
the failure to pay principal or interest with respect to any indebtedness owing
under or pursuant to the Tenant Credit Agreement, or any other event of default
arising from the failure to pay principal or interest with respect to any other
indebtedness for borrowed money of Tenant with an aggregate outstanding
principal amount equal to or exceeding $50 million, shall have occurred, or

(v) the acceleration of the maturity of any indebtedness for borrowed money of
Tenant with an aggregate outstanding principal amount equal to or exceeding $50
million, shall have occurred, or

(w) if Tenant shall fail to observe or perform any term, covenant or other
obligation of Tenant set forth in Section 7.2.7 or Section 7.2.8 hereof.

Upon the occurrence of any Event of Default, Lessor may, at its option,
terminate this Lease (i) in the case of any Event of Default, as to all Leased
Properties and/or (ii) if such Event of Default is a Facility Default, as to any
of the Leased Property(ies) to which such Event of Default relates, by giving
not less than ten (10) days’ notice of such termination and upon the expiration
of such 10-day period or other time period fixed in such notice, if any, during
which 10-day or other time period Tenant shall have no right to cure the Event
of Default in question, the Term shall terminate as to all Leased Properties or
as to the Leased Property(ies) to which such Event of Default relates, as
specified in such notice, all rights of Tenant under this Lease shall cease as
to the Leased Property(ies) so specified, and, if the Leased Property(ies) so
specified are less than all of the Leased Properties, the provisions of
Section 40.16 hereof shall apply. Lessor shall have all rights at law and in
equity available to Lessor as a result of Tenant’s breach of this Lease, subject
to Section 16.10.

Tenant shall pay, to the maximum extent permitted by law, as Additional Charges
all Litigation Costs as a result of any Event of Default hereunder.

Section 16.2 Certain Remedies. If an Event of Default shall have occurred (and
the event giving rise to such Event of Default has not been cured within the
curative period relating thereto, if any, as set forth in the applicable
subsection of Section 16.1 above or elsewhere herein), whether or not this Lease
has been terminated pursuant to Section 16.1, Tenant shall, to

 

60



--------------------------------------------------------------------------------

the maximum extent permitted by law, if and to the extent required by Lessor so
to do, immediately surrender to Lessor the Leased Property(ies) as to which the
Lease has been or may be terminated pursuant to Section 16.1 and quit the same,
and Lessor may enter upon and repossess the Leased Properties by reasonable
force, summary proceedings, ejectment or otherwise, and may remove Tenant and
all other persons and any and all personal property from the Leased Properties
subject to rights of any occupants or patients and to any requirement of law.

Section 16.3 Damages. To the extent permitted by law, neither (a) the
termination of this Lease pursuant to Section 16.1, (b) the repossession of any
or all of the Leased Properties or any portion thereof, (c) the failure of
Lessor to relet any or all of the Leased Properties or any portion thereof,
(d) the reletting of any or all of the Leased Properties or any portion thereof,
nor (e) the failure of Lessor to collect or receive any rentals due upon any
such reletting, shall relieve Tenant of any of its liability and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. In the event of any such termination, subject to Section 16.4 below,
Tenant shall forthwith pay to Lessor, at Lessor’s option, as liquidated damages
with respect to Rent for each Leased Property as to which such termination has
occurred, either:

(A) the sum of:

(i) the unpaid Rent allocable to each such Leased Property in accordance with
Section 16.9 hereof which had been earned at the time of termination, which Rent
and other sums shall bear interest at the lesser of the Overdue Rate and the
maximum annual rate permitted by law from the date when due until paid; and

(ii) whether or not Lessor previously collected any amounts pursuant to clause
(B) below, the then net present value (computed using a discount rate equal to
the Prime Rate) of the amount of unpaid Rent allocable to each such Leased
Property in accordance with Section 16.9 hereof for the balance of the Term
following the date of termination (excluding, however, any period following
termination on account of which Lessor previously collected Rent pursuant to
clause (B) below) without any obligation or deemed obligation on the part of
Lessor to mitigate damages, or

(B) each installment of Rent allocable to each such Leased Property in
accordance with Section 16.9 hereof and other sums payable with respect to each
such Leased Property by Tenant to Lessor under this Lease as the same becomes
due and payable, which Rent and other sums shall bear interest at the lesser of
the Overdue Rate and the maximum annual rate permitted by law from the date when
due until paid, to the extent that such Rent and other sums exceed the rent and
other sums actually collected by Lessor for the corresponding period pursuant to
any reletting of each such Leased Property (without any obligation or deemed
obligation on the part of Lessor to mitigate damages).

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Lessor may, with or without terminating this
Lease, (a) relet any or all of the Leased Properties or any part or parts
thereof, either in the name of Lessor or otherwise, for a term or terms which
may, at Lessor’s option, be equal to, less than or exceed the period

 

61



--------------------------------------------------------------------------------

which would otherwise have constituted the balance of the Term and may grant
concessions or free rent to the extent that Lessor considers advisable and
necessary to relet the same, and (b) make such reasonable alterations, repairs
and decorations in the applicable Leased Property or any portion thereof as
Lessor, in its sole judgment, considers advisable and necessary for the purpose
of reletting the applicable Leased Property; and such reletting and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid (subject to
Section 16.3(B) above if and to the extent the same is applicable). Lessor shall
in no event be liable in any way whatsoever for failure to relet any Leased
Property, or, in the event that any Leased Property is relet, for failure to
collect the rent under such reletting. To the fullest extent permitted by law,
Tenant hereby expressly waives any and all rights of redemption granted under
any present or future laws in the event of Tenant’s being evicted or
dispossessed, or in the event of Lessor’s obtaining possession of any Leased
Property, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

Section 16.4 Certain Effects of Separate Lease. Lessor agrees that, in the event
this Lease is terminated as to a particular Leased Property and immediately
thereafter a Separate Lease is entered into with respect to such Leased Property
pursuant to Section 22.7 below, (a) Lessor shall not proceed against Tenant
under Section 16.3(A) above relative to such Leased Property unless and until an
Event of Default shall occur under such Separate Lease and (b) Rent collected by
Lessor under any such Separate Lease relative to such Leased Property shall be
credited by Lessor against the amounts owing to Lessor under Section 16.3(B)
above relative to such Leased Property. Nothing contained in this Section 16.4
shall affect or impair Lessor’s rights under Section 16.3(A) and Section 16.3
(B) above relative to other Leased Properties.

Section 16.5 Waiver. If this Lease is terminated pursuant to Section 16.1,
whether in whole or, in the case of any Facility Default, in part, Tenant
waives, to the maximum extent permitted by applicable law, (a) any right of
redemption, re-entry or repossession, (b) any right to a trial by jury in the
event of summary proceedings to enforce the remedies set forth in this
ARTICLE XVI, and (c) the benefit of any moratorium laws or any laws now or
hereafter in force exempting property from liability for rent or for debt.

Section 16.6 Application of Funds. Any payments received by Lessor under any of
the provisions of this Lease during the existence or continuance of any Event of
Default (and such payment is made to Lessor rather than Tenant due to the
existence of an Event of Default) shall be applied to Tenant’s obligations in
the order which Lessor may determine or as may be prescribed by the laws of the
State where the applicable Leased Property is located.

Section 16.7 Notice to Lessor. If Tenant or any subtenant receives a notice of
any material regulatory deficiency from any regulatory agency, Tenant shall
deliver a copy of such notice to Lessor in accordance with Section 34.1.

Section 16.8 Nature of Remedies. To the maximum extent permitted by law, the
rights and remedies of Lessor and Tenant under this Lease, at law and in equity
shall be cumulative and may be exercised concurrently or successively, on one or
more occasions, as Lessor or Tenant, as applicable, deems appropriate in its
sole discretion, as often as occasion therefor arises. To the maximum extent
permitted by law, each such right and remedy shall be in addition to all other

 

62



--------------------------------------------------------------------------------

such rights and remedies, and the exercise by Lessor or Tenant, as applicable,
of any one or more of such rights and remedies shall not preclude the
simultaneous or subsequent exercise of any or all other such rights and
remedies. Without limiting the generality of the foregoing, liquidated damages
in respect of Rent provided for in clauses (A) and (B) of Section 16.3 hereof,
and in Section 20.1 hereof, shall be payable by Tenant in addition to, and not
in lieu of, any other damages suffered by Lessor in connection with any default
or Event of Default by Tenant (including, without limitation, Litigation Costs
and costs of reletting).

Section 16.9 Allocable Rent. For purposes of this Lease, without limitation of
Section 40.15 or Section 40.16 hereof, (a) the Additional Charges allocable to a
Leased Property shall be the Additional Charges with respect to such Leased
Property, and (b) the Base Rent allocable to a Leased Property shall be the
product of (i) the amount of the Base Rent, multiplied by (ii) the Transferred
Property Percentage for such Leased Property as set forth in Exhibit C (as
modified from time to time in accordance herewith).

Section 16.10 Special Remedies Provisions. The intention of this Section 16.10
is to set forth certain special provisions applicable to Events of Default under
Section 16.1(m) and/or Section 16.1(q) of this Lease and to Lessor’s rights and
remedies upon the occurrence of such Events of Default. This Section 16.10 has
no application to other Events of Default under this Lease and is not intended
to alter or limit Lessor’s rights and remedies with respect to such other Events
of Default or, except as specifically set forth in this Section 16.10, for any
other purpose. Subject to the foregoing, Lessor and Tenant agree that,
notwithstanding anything to the contrary contained in this Lease:

Section 16.10.1 For purposes of this Lease, subject to Section 16.10.3.1 and
Section 16.10.3.2 below, references to the “Section 16.10.1 Number” shall, as of
a particular date, mean and refer to (a) the number 1 (if the number of Leased
Properties as to which this Lease remains in full force and effect as of such
date equals twenty (20) or less), (b) the number 2 (if the number of Leased
Properties as to which this Lease remains in full force and effect as of such
date equals between twenty-one (21) and forty (40), both inclusive), or (c) the
number 3 (if the number of Leased Properties as to which this Lease remains in
full force and effect as of such date equals forty-one (41) or more).

Section 16.10.2

Section 16.10.2.1 If the Section 16.10.1 Number applicable to this Lease, as
determined pursuant to Section 16.10.1 above, equals one (1), the following
provisions shall apply:

If, and for so long as, one or more Events of Default of the nature referenced
in Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described below), Lessor shall be entitled to exercise all rights
and remedies available to it under this Lease on account of any then continuing
Event of Default under Section 16.1(m) and/or Section 16.1(q) provided that
Lessor may only exercise termination and/or dispossession rights and remedies on
account of such Section 16.1(m) and/or Section 16.1(q) Event(s) of Default
against either (i) any one or more of the Leased Properties to which such
Event(s) of Default relate or (ii) all Leased Properties covered by this Lease.

 

63



--------------------------------------------------------------------------------

Section 16.10.2.2 If the Section 16.10.1 Number applicable to this Lease, as
determined pursuant to Section 16.10.1 above, equals two (2) or more, the
following provisions shall apply:

If, and for so long as, an Event of Default of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described below) with respect to fewer than the Section 16.10.1
Number (as determined pursuant to Section 16.10.1 hereof) of the Leased
Properties, then, on account of any Event of Default under Section 16.1(m)
and/or Section 16.1(q) of this Lease, Lessor may not exercise any termination
and/or dispossession rights and remedies available to it under this Lease on
account of such Section 16.1(m) and/or Section 16.1(q) Event(s) of Default
against any Leased Property other than the Leased Property to which the
aforesaid Event of Default relates. If, however, an Event of Default of the
nature referenced in such Section 16.1(m) and/or Section 16.1(q) of this Lease
has occurred and is continuing (as described below) with respect to the
Section 16.10.1 Number or more Leased Properties, Lessor shall be entitled to
exercise all rights and remedies available to it under this Lease on account of
any then continuing Event of Default under Section 16.1(m) and/or
Section 16.1(q), provided that Lessor may only exercise termination and/or
dispossession rights and remedies on account of such Section 16.1(m) and/or
Section 16.1(q) Event(s) of Default against either (i) any one or more of the
Leased Properties to which such Event(s) of Default relate or (ii) all Leased
Properties covered by this Lease.

Section 16.10.2.3 For purposes of Section 4.1, Section 16.1(m), Section 16.1(q),
Section 16.10, Section 17.1, Section 19.1, Section 25.1.1, Section 25.1.2 and
Section 25.1.3 of this Lease, if an Event of Default shall occur under
Section 16.1(m) and/or Section 16.1(q) of this Lease, except as otherwise agreed
in writing by Lessor, in its sole and absolute discretion, the same shall be
deemed to be “continuing” at all times from and after the date that such Event
of Default first arises (including, without limitation, at all times from and
after the date that Lessor terminates this Lease as it applies to the Leased
Property to which the aforesaid Event of Default relates or dispossesses Tenant
from such Leased Property), unless, prior to the date that Lessor terminates
this Lease as it applies to the Leased Property to which the aforesaid Event of
Default relates or dispossesses Tenant from such Leased Property, such Event of
Default is cured “in-kind” by rectifying and reversing the particular event,
circumstance or condition that constitutes or causes such Event of Default;
provided (the “Section 16.10.2.3 Proviso”), however, that, if the applicable
Section 16.10.1 Number, as determined pursuant to Section 16.10.1 above, equals
two or more, if (a) an Event of Default of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described above) with respect to fewer than the Section 16.10.1
Number of the Leased Properties and (b) Lessor has terminated this Lease as it
applies to a Leased Property to which an aforesaid Event of Default relates or
has dispossessed Tenant from such Leased Property, then, for purposes of
Section 4.1, Section 17.1, Section 25.1.1, Section 25.1.2 and Section 25.1.3,
the aforesaid Event of Default relating to such Leased Property shall not be
deemed to be “continuing” as to Leased Properties other than such terminated or
dispossessed Leased Property; in such event, the rights and remedies available
to Lessor or the limitation of Tenant’s rights under such sections which

 

64



--------------------------------------------------------------------------------

arise in the case of a continuing Event of Default shall apply only to the
Leased Property on which the Event of Default under Section 16.1(m) and/or
Section 16.1(q) has occurred, as illustrated by Examples 5, 6 and 7 of
Section 16.10.5 below.

Section 16.10.2.4 The limitations on Lessor’s rights and remedies set forth in
this Section 16.10.2: (a) apply only to Events of Default under Section 16.1(m)
and/or Section 16.1(q) of this Lease and not to any other Events of Default
under this Lease, (b) apply only to Lessor’s termination and dispossession
rights and remedies on account of Events of Default under Section 16.1(m) and/or
Section 16.1(q) of this Lease and, subject to the terms of the Section 16.10.2.3
Proviso, not to any other rights and remedies available to Lessor on account of
any such Events of Default, and (c) do not change any of the other provisions of
this Lease as they may relate to Events of Default under Section 16.1(m) and/or
Section 16.1(q) of this Lease (e.g. pursuant to Section 24.1(d) of this Lease,
Tenant shall remain obligated to indemnify Lessor with respect to any such
Section 16.1(m) and/or Section 16.1(q) Event of Default).

Section 16.10.3 The intention of this Section 16.10.3 is to set forth special
rules regarding the calculation of the Section 16.10.1 Number and thereby to
limit the ability of Lessor and Tenant, through transactions of the specified
nature described in this Section 16.10.3, to evade certain of the intended goals
of this Section 16.10.

Section 16.10.3.1 Notwithstanding Section 16.10.1 above, if (a)(i) a New Lease
under Section 40.15 hereof (other than a New Lease that is a Separate Lease
created under Section 22.7 hereof) is created from this Lease or (ii) this Lease
constitutes a New Lease created under Section 40.15 of another lease demising
any of the Master Lease Leased Properties (other than a New Lease that is a
Separate Lease created under Section 22.7 of such other lease) and (b) as of the
date immediately prior to such New Lease creation transaction (a
“Section 16.10.3.1 New Lease Transaction”), under this Lease (if subsection
(a)(i) above is applicable) or the other lease referenced in subsection (a)(ii)
above (if subsection (a)(ii) above is applicable) one or more Events of Default
of the nature referenced in Section 16.1(m) and/or Section 16.1(q) of such lease
had occurred and were continuing (as described in Section 16.10.2.3 hereof or of
such other lease, as applicable) with respect to any of the Master Lease Leased
Properties covered hereby or thereby, as applicable, then, the Section 16.10.1
Number that would otherwise apply to this Lease, but for the terms of this
Section 16.10.3.1, shall be increased by one (1) if and only if all of the
following conditions are met relative to this Lease:

(x) As of the date immediately following the aforesaid Section 16.10.3.1 New
Lease Transaction, an Event of Default of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease (whether this Lease is the
New Lease, or the lease from which a New Lease is created, involved in the
aforesaid Section 16.10.3.1 New Lease Transaction) has occurred and is
continuing (as described in Section 16.10.2.3 hereof) with respect to a number
of the Leased Properties then covered by this Lease that equals or exceeds the
Section 16.10.1 Number that would be applicable to this Lease as of such date
(assuming, for purposes of this subsection (x), that this Section 16.10.3.1 is
not applicable); and

 

65



--------------------------------------------------------------------------------

(y) For the four (4) full calendar quarters ending not less than sixty (60) days
prior to the aforesaid Section 16.10.3.1 New Lease Transaction, (1) the Leased
Properties, if any, that continue to be covered by this Lease (whether this
Lease is the New Lease, or the lease from which a New Lease is created, involved
in the aforesaid Section 16.10.3.1 New Lease Transaction) and have as their
Primary Intended Use use as a hospital have a Coverage Ratio that is fifteen
percent (15%) or more higher than the Coverage Ratio of all of the Master Lease
Leased Properties that are covered by this Lease and the other lease involved in
the aforesaid Section 16.10.3.1 New Lease Transaction or (2) the Leased
Properties, if any, that continue to be covered by this Lease and have as their
Primary Intended Use use as a nursing center have a Coverage Ratio that is ten
percent (10%) or more higher than the Coverage Ratio of all of the Master Lease
Leased Properties that are covered by this Lease and the other lease involved in
the aforesaid Section 16.10.3.1 New Lease Transaction; and

(z) No Event(s) of Default (other than Section 16.1(m) and/or Section 16.1(q)
Events of Default) have occurred and are continuing under this Lease.

Example 1: Assume this Lease covers 25 Leased Properties and that no Event of
Default under Section 16.1(m) and/or Section 16.1(q) or any other provision of
this Lease has occurred or is continuing. Assume further that a New Lease
covering 10 Leased Properties and not constituting a Separate Lease under
Section 22.7 is created from this Lease pursuant to Section 40.15 hereof. This
Section 16.10.3.1 would not apply, and the Section 16.10.1 Number applicable to
this Lease would be determined pursuant to Section 16.10.1(a) hereof (because
this Lease would then cover 15 Leased Properties), without any adjustment
pursuant to this Section 16.10.3.1, because requirement (b) above is not met.
The Section 16.10.1 Number for this Lease would equal one (1). For the aforesaid
New Lease (because such New Lease would cover 10 Leased Properties), the
Section 16.10.1 Number would also equal one (1).

Example 2: Same assumed facts as in Example 1, except that, as of the date
immediately prior to the Section 16.10.3.1 New Lease Transaction referenced in
Example 1, an Event of Default under Section 16.1(m) and/or Section 16.1(q) had
occurred and was continuing with respect to one (1) Leased Property and such
Leased Property remains a part of this Lease (thus satisfying requirement
(b) above). Requirement (x) above would be met as to this Lease, because,
immediately following the assumed Section 16.10.3.1 New Lease Transaction, an
Event of Default under Section 16.1(m) and/or Section 16.1(q) would exist under
this Lease with respect to one (1) Leased Property, and such number of Leased
Properties equals the Section 16.10.1 Number that would be applicable to this
Lease as a 15 Leased Properties lease, assuming, for purposes of requirement
(x) above, that this Section 16.10.3.1 is not applicable. Also, requirement
(z) above would be met, as assumed in Example 1. Accordingly, in the
circumstances of Example 2, a review of Coverage Ratios pursuant to subsection
(y) above would be needed in order to determine whether a change in the
Section 16.10.1 Number applicable to this Lease is mandated by this
Section 16.10.3.1. On the other hand, for the aforesaid New Lease (because such
New Lease would cover 10 Leased Properties and because requirement (x) above is
not met), the Section 16.10.1 Number would equal one (1).

Example 3: Same assumed facts as in Example 2. Assume further that the Coverage
Ratios of the hospitals and nursing centers that remain subject to this Lease,
determined for the four (4) full calendar quarters ending not less than sixty
(60) days prior to the assumed

 

66



--------------------------------------------------------------------------------

Section 16.10.3.1 New Lease Transaction, equal, respectively, 1.575:1 and
1.500:1 and that the Coverage Ratios of the hospitals and nursing centers
included in the 25 Leased Properties that were covered by this Lease immediately
prior to the aforesaid transaction, for the same period, equal, respectively,
1.500:1 and 1.450:1. In the circumstances of this Example 3, this
Section 16.10.3.1 would not apply, and the Section 16.10.1 Number applicable to
this Lease would be determined pursuant to Section 16.10.1(a) hereof (because
this Lease would then cover 15 Leased Properties), without any adjustment
pursuant to this Section 16.10.3.1, because requirement (y) above is not met.
The Section 16.10.1 Number for this Lease would equal one (1). For the aforesaid
New Lease, for the reasons stated in Example 2, the Section 16.10.1 Number would
also equal one (1).

Example 4: Same assumed facts as in Example 2. Assume further that the Coverage
Ratios of the hospitals and nursing centers that remain subject to this Lease,
determined for the four (4) full calendar quarters ending not less than sixty
(60) days prior to the assumed Section 16.10.3.1 New Lease Transaction, equal,
respectively, 1.575:1 and 1.653:1 and that the Coverage Ratios of the hospitals
and nursing centers included in the 25 Leased Properties that were covered by
this Lease immediately prior to the aforesaid transaction, for the same period,
equal, respectively, 1.500:1 and 1.450:1. In the circumstances of this Example
4, the Section 16.10.1 Number that is applicable to this Lease immediately
following the assumed Section 16.10.3.1 New Lease Transaction, would, pursuant
to this Section 16.10.3.1, be increased from one (1) to two (2), because both
requirement (a) and requirement (b) above are met, and all of requirement
(x) (as described in Example 2), requirement (y) (because the Coverage Ratio for
nursing centers covered by this Lease is fourteen percent (14%) higher (1.45 x.
1.14 = 1.653) than the Coverage Ratio for all nursing centers covered by the
pre-transaction 25 Leased Properties lease) and requirement (z) (as described in
Example 2) above are met. For the aforesaid New Lease, for the reasons stated in
Example 2, the Section 16.10.1 Number would equal one (1).

Section 16.10.3.2 Notwithstanding Section 16.10.1 above, if (a) this Lease is,
pursuant to Section 40.18 hereof, the Section 40.18 Lease (as defined in
Section 40.18) and (b) as a result of Section 16.1(m) and/or Section 16.1(q)
Events of Default that had occurred and were continuing under this Lease and the
other lease(s) involved in the Section 40.18 lease combination transaction
immediately prior to such transaction, immediately following the transaction
pursuant to which this Lease became a Section 40.18 Lease, an Event of Default
of the nature referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease
has occurred and is continuing (as described in Section 16.10.2.3 hereof) with
respect to a number of the Leased Properties then covered by this Lease (the
“Section 16.10.3.2 Number”) that equals or exceeds the Section 16.10.1 Number
that would be applicable to this Lease as of such date (assuming, for purposes
of this subsection (b), that this Section 16.10.3.2 is not applicable), and
(c) immediately following the transaction pursuant to which this Lease became a
Section 40.18 Lease, no Event of Default (other than Section 16.1(m) and/or
Section 16.1(q) Events of Default) has occurred and is continuing under this
Lease, then, the Section 16.10.1 Number that would otherwise apply to this
Lease, but for the terms of this Section 16.10.3.2, shall be increased by one
(1) (and provided further that, if requirements (a), (b) and (c) above are met
and this Lease, as the Section 40.18 Lease, (X) covers forty-one (41) or more
Leased Properties and the Section 16.10.3.2 Number for this Lease, as the
Section 40.18 Lease, exceeds three (3), then the Section 16.10.1 Number
applicable to this Lease shall be adjusted to equal the aforesaid

 

67



--------------------------------------------------------------------------------

Section 16.10.3.2 Number plus one (1) or (Y) covers twenty-one (21) to forty
(40), both inclusive, Leased Properties and the number (the “Subsection Y
Number”) equal to the Section 16.10.3.2 Number for this Lease, as the
Section 40.18 Lease, minus the number of Leased Properties, if any, as to which,
following such lease combination transaction, Tenant will continue to have an
available and exercisable purchase option under Section 16.12 exceeds two (2),
then the Section 16.10.1 Number applicable to this Lease shall be adjusted to
equal the Subsection Y Number plus one (1) or (Z) covers twenty (20) or less
Leased Properties and the number (the “Subsection Z Number”) equal to the
Section 16.10.3.2 Number for this Lease, as the Section 40.18 Lease, minus the
number of Leased Properties, if any, as to which, following such lease
combination transaction, Tenant will continue to have an available and
exercisable purchase option under Section 16.12 exceeds one (1), then the
Section 16.10.1 Number applicable to this Lease shall be adjusted to equal the
Subsection Z Number plus one (1)).

Example 1: Assume that a lease covering 50 Master Lease Leased Properties is
subdivided into Lease A covering 35 Master Lease Leased Properties and Lease B
covering 15 Master Lease Leased Properties and that no Event of Default under
Section 16.1(m) and/or Section 16.1(q) or any other provision has occurred or is
continuing under either of such leases. Assume further that, pursuant to
Section 40.18, such two (2) leases are combined and that Lease A is the
Section 40.18 Lease. This Section 16.10.3.2 would not apply, and the
Section 16.10.1 Number applicable to Lease A would be determined pursuant to
Section 16.10.1(c) hereof (because Lease A would then cover 50 Master Lease
Leased Properties), without any adjustment pursuant to this Section 16.10.3.2,
because, although requirements (a) and (c) above are met relative to Lease A,
requirement (b) above is not met as to Lease A.

Example 2: Same assumed facts as in Example 1, except assume three (3) Master
Lease Leased Properties are subject to continuing Section 16.1(m) and/or
Section 16.1(q) Events of Default immediately prior to the assumed Section 40.18
transaction, 2 of which are within the 35 Master Lease Leased Properties Lease A
and 1 of which is within the 15 Master Lease Leased Properties Lease B.
Immediately following the assumed Section 40.18 transaction, the recombined 50
Master Lease Leased Properties Lease A would have included therein 3 Master
Lease Leased Properties that are subject to continuing Section 16.1(m) and/or
Section 16.1(q) Events of Default, which number equals the Section 16.10.1
Number that would be applicable to the combined 50 Master Lease Leased
Properties Lease A pursuant to Section 16.10.1(c) above, but for this
Section 16.10.3.2, and therefore, pursuant to Section 16.10.3.2, the
Section 16.10.1 Number that is applicable to the combined Lease A would be
increased from three (3) to four (4).

Example 3: Same assumed facts as in Example 1, except assume four (4) Master
Lease Leased Properties are subject to continuing Section 16.1(m) and/or
Section 16.1(q) Events of Default immediately prior to the assumed Section 40.18
transaction, 2 of which are within the 35 Master Lease Leased Properties Lease A
and 2 of which are within the 15 Master Lease Leased Properties Lease B.
Immediately following the assumed Section 40.18 transaction, the recombined 50
Master Lease Leased Properties Lease A would have included therein 4 Master
Lease Leased Properties that are subject to continuing Section 16.1(m) and/or
Section 16.1(q) Events of Default, which number exceeds the Section 16.10.1
Number that would be applicable to the combined 50 Master Lease Leased
Properties Lease A pursuant to Section 16.10.1(c) above, but for this
Section 16.10.3.2. Requirements (a), (b) and (c) above are met relative to Lease
A, and, in addition, Lease A meets the requirements of the proviso at the end of
Section 16.10.3.2. Therefore, pursuant to Section 16.10.3.2, the Section 16.10.1
Number that is applicable to the combined Lease A would equal five (5) (i.e. the
Section 16.10.3.2 Number+1).

 

68



--------------------------------------------------------------------------------

Section 16.10.3.3 If a Separate Lease is created under Section 22.7 of any lease
of any of the Master Lease Leased Properties and, at the time such lease is
created an Event of Default under Section 16.1(m) and/or Section 16.1(q) has
occurred and is continuing with respect to any Master Lease Leased Property(ies)
included in such Separate Lease or, within two (2) years thereafter, such an
Event of Default arises under such Separate Lease with respect to any Master
Lease Leased Property(ies) included in such Separate Lease, then, for all
purposes of each Section 16.10.3.3 Lease (as hereinafter defined), (a) any such
Event of Default under such Separate Lease shall also be considered an Event of
Default under Section 16.1(m) and/or Section 16.1(q) of any lease (a
“Section 16.10.3.3 Lease”) that, or that derives from a lease that, at any time
during the two (2) years that preceded the creation of such Separate Lease,
included any Master Lease Leased Property included in such Separate Lease and as
to which such a Section 16.1(m) and/or Section 16.1(q) Event of Default has
occurred and is continuing under such Separate Lease and (b) each Master Lease
Leased Property as to which such a Section 16.1(m) and/or Section 16.1(q) Event
of Default has occurred and is continuing under such Separate Lease shall, for
all purposes of Section 16.10 and Section 19.1(b) of each Section 16.10.3.3
Lease, be counted as a leased property as to which a Section 16.1(m) and/or
Section 16.1(q) Event of Default had occurred and was continuing the same as if
a Section 16.1(m) and/or Section 16.1(q) Event of Default had occurred and was
continuing under such Section 16.10.3.3 Lease relative to a Master Lease Leased
Property included in such Section 16.10.3.3 Lease.

Example 1: Assume that a lease of 15 Master Lease Leased Properties includes
Property A as to which a Section 16.1(m) Event of Default has occurred and is
continuing and that, on account of an Event of Default under such lease, Lessor
terminates such lease as it applies to Property A, so that the remaining lease
covers 14 Master Lease Leased Properties. Assume further that, pursuant to
Section 22.7 of such lease, a Separate Lease under Section 22.7 is entered into
with a leasehold mortgagee or its designee relative to Property A. As a result
of Section 16.10.3.3, the Section 16.1(m) Event of Default relative to Property
A will also be considered an Event of Default under Section 16.1(m) of the
aforesaid remaining lease of 14 Master Lease Leased Properties and Property A
will, for all purposes of Section 16.10 and Section 19.1(b) of such remaining
lease, be counted as a leased property as to which a Section 16.1(m) Event of
Default had occurred and was continuing the same as if a Section 16.1(m) Event
of Default had occurred and was continuing under such remaining lease relative
to a Master Lease Leased Property included in such remaining lease.

Example 2: Assume that a lease of 15 Master Lease Leased Properties includes no
properties as to which a Section 16.1(m) and/or Section 16.1(q) Event of Default
has occurred and is continuing and that, on account of an Event of Default under
such lease, Lessor terminates such lease as it applies to Property A, so that
the remaining lease covers 14 Master Lease Leased Properties. Assume further
that, pursuant to Section 22.7 of such lease, a Separate Lease under
Section 22.7 is entered into with a leasehold mortgagee or its designee relative
to Property A. Assume further that several months later a Section 16.1(m) Event
of Default arises relative to Property A. As a result of Section 16.10.3.3, the
Section 16.1(m) Event of Default relative to Property A will also be considered
an Event of Default under Section 16.1(m) of the aforesaid

 

69



--------------------------------------------------------------------------------

remaining lease of 14 Master Lease Leased Properties and Property A will, for
all purposes of Section 16.10 and Section 19.1(b) of such remaining lease, be
counted as a leased property as to which a Section 16.1(m) Event of Default had
occurred and was continuing the same as if a Section 16.1(m) Event of Default
had occurred and was continuing under such remaining lease relative to a Master
Lease Leased Property included in such remaining lease.

Example 3: Same assumed facts as in Example 2, except assume further that the 15
Master Lease Leased Properties lease referenced in such example was formed
several months prior to the creation of the Separate Lease as the result of the
division of a 60 Master Lease Leased Properties lease into two leases, the
aforesaid 15 Master Lease Leased Properties lease and a 45 Master Lease Leased
Properties lease. As a result of Section 16.10.3.3, the Section 16.1(m) Event of
Default relative to Property A will also be considered an Event of Default under
Section 16.1(m) of both the remaining lease of 14 Master Lease Leased Properties
and the aforesaid 45 Master Lease Leased Properties lease and Property A will,
for all purposes of Section 16.10 and Section 19.1(b) of such remaining lease
and such 45 Master Lease Leased Properties lease, be counted as a leased
property as to which a Section 16.1(m) Event of Default had occurred and was
continuing the same as if a Section 16.1(m) Event of Default had occurred and
was continuing under such remaining lease relative to a Master Lease Leased
Property included therein and under such 45 Master Lease Leased Properties lease
relative to a Master Lease Leased Property included therein. This is because,
several months prior to the creation of the Separate Lease, Property A was
included in the aforesaid 60 Master Lease Leased Properties lease and both the
14 Master Lease Leased Properties lease and the 45 Master Lease Leased
Properties lease derive from such 60 Master Lease Leased Properties lease.

Section 16.10.4 Lessor shall have no obligation of any kind or nature to accept,
or to treat as a default cure, any monetary or other form of cure in lieu of the
mandated “in-kind”, Facility-specific cure. For example, even if Lessor, in its
sole and absolute discretion, receives, and accepts, full monetary compensation
from Tenant on account of all damages suffered by Lessor due to the loss of
certification for reimbursement under Medicaid at a particular Facility and
whether such receipt occurs through a voluntary arrangement or through the
exercise of any remedy hereunder, the Section 16.1(q) Event of Default arising
from such loss of certification shall, unless Lessor otherwise agrees in
writing, in its sole and absolute discretion, for purposes of Section 4.1,
Section 16.1(q), Section 16.10, Section 17.1, Section 19.1, Section 25.1.1,
Section 25.1.2 and Section 25.1.3 of this Lease, subject, if the Section 16.10.1
Number is 2 or greater, to the Section 16.10.2.3 Proviso, be considered to be
“continuing” unless, prior to termination of this Lease as it applies to such
Facility, or dispossession of Tenant from such Facility, as described in
Section 16.10.2.3 above, such certification for such Facility is fully restored.
Nothing contained in this Section 16.10 shall limit or affect the provisions of
this ARTICLE XVI providing that Lessor has no obligation or deemed obligation to
mitigate damages on account of any default by Tenant.

Section 16.10.5 The following examples are intended to illustrate further the
application of this Section 16.10:

Example 1: If an Event of Default occurs under Section 16.1(m) hereof because
the number of licensed beds at a particular Facility has been reduced to a
number below the required number of licensed beds for such Facility, such Event
of Default shall be deemed to be

 

70



--------------------------------------------------------------------------------

“continuing” for purposes of Section 4.1, Section 16.1(m), Section 16.10,
Section 17.1, Section 19.1, Section 25.1.1, Section 25.1.2 and Section 25.1.3 of
this Lease, subject, if applicable, to the Section 16.10.2.3 Proviso, unless,
prior to termination of this Lease as it applies to such Facility, or
dispossession of Tenant from such Facility, as described in Section 16.10.2.3
above, the number of licensed beds at such Facility is returned to the required
number.

Example 2: If an Event of Default of the type described in Example 1 has
occurred and is continuing (as described above) with respect to a Leased
Property, and Lessor has terminated this Lease as it applies to the Leased
Property to which such aforesaid Event of Default relates or Lessor has
dispossessed Tenant from such Leased Property, then, if the Section 16.10.1
Number applicable to this Lease equals two (2) or more and Events of Default of
the nature referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease
have occurred and are continuing (as described above) with respect to fewer than
the Section 16.10.1 Number of the Leased Properties, such Event of Default, for
purposes of Section 4.1, Section 17.1, Section 25.1.1, Section 25.1.2 and
Section 25.1.3, shall not be deemed to be “continuing” as to any other Leased
Properties; in such event, the rights and remedies available to Lessor or the
limitation of Tenant’s rights under such sections which arise in the case of a
continuing Event of Default shall apply only to the Leased Property on which the
Event of Default under Section 16.1(m) has occurred (as illustrated in Examples
5, 6 and 7 below).

Example 3: If an Event of Default occurs under Section 16.1(q) hereof due to a
loss of Medicaid certification at a particular Facility, such Event of Default
shall be deemed to be “continuing” for purposes of Section 4.1, Section 16.1(q),
Section 16.10, Section 17.1, Section 19.1, Section 25.1.1, Section 25.1.2 and
Section 25.1.3 of this Lease, subject, if applicable, to the Section 16.10.2.3
Proviso, unless, prior to termination of this Lease as it applies to such
Facility, or dispossession of Tenant from such Facility, as described above,
such Facility’s certification for reimbursement under Medicaid is fully
restored.

Example 4: If an Event of Default of the type described in Example 3 has
occurred and is continuing (as described above) with respect to a Leased
Property, and Lessor has terminated this Lease as it applies to the Leased
Property to which such aforesaid Event of Default relates or Lessor has
dispossessed Tenant from such Leased Property, then, if the Section 16.10.1
Number applicable to this Lease equals two (2) or more and Events of Default of
the nature referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease
have occurred and are continuing (as described above) with respect to fewer than
the Section 16.10.1 Number of the Leased Properties, such Event of Default, for
purposes of Section 4.1, Section 17.1, Section 25.1.1, Section 25.1.2 and
Section 25.1.3, shall not be deemed to be “continuing” as to any other Leased
Properties; in such event, the rights and remedies available to Lessor or the
limitation of Tenant’s rights under such sections which arise in the case of a
continuing Event of Default shall apply only to the Leased Property on which the
Event of Default under Section 16.1(q) has occurred (as illustrated in Examples
5, 6 and 7 below).

Example 5: If (i) an Event of Default of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described above) with respect to Leased Property X and no other
Leased Properties, (ii) Lessor has terminated this Lease as it applies to Leased
Property X or dispossessed Tenant from such Leased Property X, (iii) the

 

71



--------------------------------------------------------------------------------

Section 16.10.1 Number applicable to this Lease exceeds 1 (so that
Section 16.10.2.2 is applicable and, in light of subsections (i) and (ii) of
this Example, requirements (a) and (b) of the Section 16.10.2.3 Proviso are
met), and (iv) pursuant to Section 4.1, a refund shall be due from a taxing
authority in respect of an Imposition paid by Tenant relative to Leased Property
X, then Tenant would not receive such refund and such refund would be retained
by Lessor and applied as provided in ARTICLE XVI, but Tenant would continue to
be paid or retain (as provided in Section 4.1) any Imposition refund from Leased
Properties other than Leased Property X.

Example 6: If (i) an Event of Default of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described above) with respect to Leased Property X and no other
Leased Properties, (ii) Lessor has terminated this Lease as it applies to Leased
Property X or dispossessed Tenant from such Leased Property X, and (iii) the
Section 16.10.1 Number applicable to this Lease exceeds 1 (so that
Section 16.10.2.2 is applicable and, in light of subsections (i) and (ii) of
this Example, requirements (a) and (b) of the Section 16.10.2.3 Proviso are
met), then, pursuant to Section 17.1, Lessor would be entitled, to the extent
permitted by law, to enter on Leased Property X for the purpose of curing such
continuing Event of Default, but Lessor would not be entitled to exercise the
remedies provided in Section 17.1 with respect to any other Leased Properties.

Example 7: If (i) an Event of Default of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described above) with respect to Leased Property X and no other
Leased Properties, (ii) Lessor has dispossessed Tenant from Leased Property X,
(iii) the Section 16.10.1 Number applicable to this Lease exceeds 1 (so that
Section 16.10.2.2 is applicable and, in light of subsections (i) and (ii) of
this Example, requirements (a) and (b) of the Section 16.10.2.3 Proviso are
met), and (iv) Tenant desires to sublet, pursuant to Section 25.1.2(ii), up to
an aggregate of 20% of the rentable square footage of each of Leased Properties
X and Y without obtaining the consent of Lessor, then Tenant would not be
entitled to sublet any portion of Leased Property X without the consent of
Lessor, but Tenant would be entitled to sublet such portion of Leased Property Y
without obtaining the consent of Lessor.

Example 8: Same assumed facts as in Example 7, except that the Section 16.10.1
Number applicable to this Lease equals 2, and an Event of Default of the nature
referenced in Section 16.1(m) has also occurred and is continuing relative to
another of the Leased Properties. Section 16.10.2.2 would be applicable, but
requirement (a) of the Section 16.10.2.3 Proviso would not be met. Tenant would
not be entitled to sublet any portion of Leased Property X or Leased Property Y
without the consent of Lessor.

Section 16.11 No Mediation or Arbitration. Notwithstanding anything to the
contrary set forth herein or in that certain Agreement and Plan of
Reorganization dated as of April 30, 1998 by and between Ventas and Vencor
Healthcare, Inc. (“1998 Plan of Reorganization”), (a) upon any Event of Default
by Tenant, Lessor shall be entitled to proceed immediately to enforce its rights
and remedies pursuant to this ARTICLE XVI and the other terms of this Lease,
(b) neither any Event of Default, nor the rights and obligations of Tenant and
Lessor under this Lease, shall be subject to mediation or arbitration of any
kind, and (c) the provisions of ARTICLE VI of the 1998 Plan of Reorganization
shall not apply to this Lease or any of the Combined Leases.

 

72



--------------------------------------------------------------------------------

Section 16.12 Special Purchase Provisions. It is the intention of this
Section 16.12 to set forth specific provisions that, in limited circumstances,
for a limited number of times and only in connection with the occurrence of
Events of Default under Section 16.1(m) and/or Section 16.1(q) of this Lease,
allow Tenant a non-renewing right to purchase a Leased Property(ies) and thereby
to reduce the number of Leased Properties as to which Section 16.1(m) and/or
Section 16.1(q) Events of Default continue to exist to below the applicable
Section 16.10.1 Number, and, by doing so strictly on the terms and conditions
provided in this Section 16.12, thereby to avoid the exercise by Lessor of
termination and/or dispossession rights and remedies against all Leased
Properties covered hereby on account of such Section 16.1(m) and/or
Section 16.1(q) Event(s) of Default. Tenant’s purchase rights as set forth in
this Section 16.12 are not applicable to any other Events of Default or in any
other circumstances and are strictly limited in number and non-renewing.

Section 16.12.1

Section 16.12.1.1 If the number of Leased Properties as to which this Lease is
in full force and effect equals twenty (20) or less, subject to
Section 16.12.1.2 below, a purchase option will be exercisable by Tenant on
account of a Section 16.1(m) and/or Section 16.1(q) Event of Default with
respect to only two (2) Leased Properties in the aggregate during the Term,
after which no further purchase option under this Section 16.12 will be
available to, or exercisable by, Tenant.

Section 16.12.1.2 If the number of Leased Properties as to which this Lease is
in full force and effect equals twenty-one (21) to forty (40), both inclusive, a
purchase option will be exercisable by Tenant on account of a Section 16.1(m)
and/or Section 16.1(q) Event of Default with respect to only one (1) Leased
Property in the aggregate during the Term, after which no further purchase
option under this Section 16.12 will be available to, or exercisable by, Tenant,
and provided that, if (a) this Lease at any time was in full force and effect
with respect to twenty-one (21) to forty (40), both inclusive, Leased Properties
and at such time Tenant exercised a purchase option under this Section 16.12 and
on account of a Section 16.1(m) and/or Section 16.1(q) Event of Default with
respect to a Leased Property and (b) this Lease thereafter is in full force and
effect with respect to less than twenty-one (21) Leased Properties due to
creation of a Separate Lease under Section 22.7, a casualty or condemnation
termination relative to a Leased Property(ies) or for any other reason (other
than Lessor’s unilateral creation of a New Lease under Section 40.15), no
further purchase option under this Section 16.12 will be available to, or
exercisable by, Tenant.

Section 16.12.1.3 If the number of Leased Properties as to which this Lease is
in full force and effect equals forty-one (41) or more, then, notwithstanding
anything to the contrary contained in this Section 16.12, this Section 16.12
shall not apply, and no purchase option will be available to, or exercisable by,
Tenant on account of a Section 16.1(m) and/or Section 16.1(q) Event of Default.

Section 16.12.1.4 For all purposes of this Section 16.12, once a purchase option
is exercised relative to a Leased Property(ies), it may not be revoked, and it
shall exhaust Tenant’s available purchase options, as described in
Section 16.12.1.1 and Section 16.12.1.2, as applicable, above, to the extent of
the number of Leased Properties as to which such exercise applies.

 

73



--------------------------------------------------------------------------------

Section 16.12.1.5 No purchase option will be available to, or exercisable by,
Tenant on account of any Event of Default under this Lease other than
Section 16.1(m) and/or Section 16.1(q) Events of Default.

Section 16.12.2 If (a) an Event of Default under Section 16.1(m) and/or
Section 16.1(q) of this Lease has occurred and is continuing (as described in
Section 16.10.2.3 hereof) with respect to a number of the Leased Properties
covered by this Lease that equals or exceeds the Section 16.10.1 Number that is
applicable to this Lease and (b) Lessor intends to exercise termination and/or
dispossession rights and remedies against all Leased Properties covered by this
Lease on account of such Event(s) of Default and (c) no Events of Default (other
than Section 16.1(m) and/or Section 16.1(q) Events of Default) have occurred and
are continuing under this Lease, then, unless (i) Tenant has previously
exhausted its available purchase option(s) (as described in Section 16.12.1.1 or
Section 16.12.1.2, as applicable, above) or (ii) if Tenant has any remaining
purchase option(s), by exercising the same Tenant would not be able to reduce
the number of Leased Properties as to which an Event of Default under
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described in Section 16.10.2.3 hereof) to a number fewer than the
Section 16.10.1 Number that is applicable to this Lease:

 

  (x) Lessor will provide to Tenant a written notice (a “Section 16.12 Notice”)
that Lessor intends to exercise termination and/or dispossession rights and
remedies against all Leased Properties covered by this Lease on account of such
Section 16.1(m) and/or Section 16.1(q) Events(s) of Default. If the number of
Leased Properties as to which an Event of Default under Section 16.1(m) and/or
Section 16.1(q) has occurred and is continuing exceeds the number of Leased
Properties as to which a purchase option remains available to Tenant and, by
exercising its available purchase option(s), Tenant would be able to reduce the
number of Leased Properties as to which an Event of Default under
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing to a number fewer than the Section 16.10.1 Number that is applicable
to this Lease, the aforesaid Section 16.12 Notice shall specify as to which
Leased Property(ies) a purchase option shall be applicable. Otherwise, the
purchase option will apply to each Leased Property as to which a Section 16.1(m)
and/or Section 16.1(q) Event of Default has occurred and is continuing.

 

  (y) If Tenant desires to exercise its purchase option, Tenant must so notify
Lessor in writing within seven (7) days of its receipt of the aforesaid
Section 16.12 Notice relating thereto and Tenant must exercise such purchase
option against all Leased Properties as to which the purchase option is
applicable as provided in subsection (x) above. If Tenant does not so exercise
its purchase option, Tenant shall be deemed to have waived its purchase option
relative to all of the Leased Properties to which the same is applicable.

 

74



--------------------------------------------------------------------------------

  (z) If Lessor provides a Section 16.12 Notice as aforesaid, all of the
references in the penultimate paragraph of Section 16.1 of this Lease to 10 days
shall be revised so that any notice of termination given by Lessor as provided
in such penultimate paragraph shall take effect no sooner than three
(3) Business Days following the later of (1) Lessor’s giving of its notice of
termination or (2) the expiration of Tenant’s seven (7) day period, as provided
in subsection (y) above, relative to such Section 16.12 Notice, and not
otherwise be restricted as to the effective date thereof by such penultimate
paragraph.

Section 16.12.3 If Tenant exercises a purchase option relative to a particular
Leased Property(ies), the closing with respect thereto will occur within
forty-five (45) days of Tenant’s receipt of the applicable Section 16.12 Notice.
At such closing, Lessor will, by special warranty deed (or, if a particular
Leased Property is subject to an Existing Ground Lease, by a special warranty
assignment, rather than a special warranty deed), convey to Tenant or its
designee all of Lessor’s right, title and interest in the subject Leased
Property(ies) (or, if a particular Leased Property is subject to an Existing
Ground Lease, in the subject Existing Ground Lease), subject to the Permitted
Encumbrances, and will cause to be released any Facility Mortgage(s) or other
liens created by Lessor or its agents or employees relative to the subject
Leased Property(ies) (and, if Lessor is unable to cause such release(s) as of
the initially scheduled closing date, the closing date shall be extended as
necessary to allow Lessor additional time to cause such release(s)), and Tenant
will pay in cash, to or as directed by Lessor, the purchase price therefor, as
described in Section 16.12.5 below, subject, if applicable as described below,
to a credit against the purchase price in favor of Tenant and in the amount, if
any, described below. Such conveyance will be on an “AS IS”, “WITH ALL FAULTS”
basis and without any representation or warranty (except as set forth in the
aforesaid special warranty deed (or, if applicable as described above, the
aforesaid special warranty assignment)). If consummation of any such conveyance
would result in a violation or breach of any Existing Ground Lease or other
Permitted Encumbrance, or of the terms or conditions of any applicable
Authorization or reimbursement or provider agreement, Tenant shall be obligated,
at its expense and as a condition to Lessor’s obligation to close, to obtain, in
form and substance reasonably satisfactory to Lessor, any consents or approvals
as may be necessary to avoid any such violation or breach. At such closing,
Tenant shall execute and deliver to Lessor an instrument pursuant to which
Tenant shall represent and warrant to, and covenant with, Lessor that (a) Tenant
is purchasing the subject Leased Property(ies) with the intention of selling the
same and (b) Tenant’s acquisition from Lessor will qualify as an acquisition of
assets “solely for rental or investment purposes” that is exempt from the
notification and waiting period requirements of the Hart-Scott-Rodino Act, as
amended (15 U.S.C. §18a et. seq.) under (16 C.F.R. §802.5). Upon the occurrence
of such closing, this Lease will terminate, in accordance with Section 40.16,
insofar as it applies to the purchased Leased Property(ies), but all accrued
obligations, or obligations that survive termination, with respect to the
purchased Leased Property(ies) shall survive such termination. Relative to the
foregoing, if Tenant closes with respect to a particular Leased Property
strictly in accordance with the terms and conditions provided in this
Section 16.12, and, prior to such closing, Lessor has sued, and collected
damages from, Tenant

 

75



--------------------------------------------------------------------------------

on account of a Section 16.1(m) and/or Section 16.1(q) Event of Default relative
to such Leased Property, Tenant shall be entitled to a credit against the
purchase price for such Leased Property equal to a sum, not to exceed the
purchase price, equal to (a) the amount of the damages so collected by Lessor
from Tenant in the aforesaid lawsuit, less (b) the amount of all attorneys’
fees, court costs, witness fees and other costs and expenses incurred by Lessor
in connection with such lawsuit or Section 16.1(m) and/or Section 16.1(q) Event
of Default.

Section 16.12.4 If Tenant exercises a purchase option relative to a Leased
Property(ies), and closes with respect thereto strictly in accordance with the
terms and conditions provided in this Section 16.12, then, for purposes of
Section 16.1 and Section 16.10 of this Lease, the Section 16.1(m) and/or
Section 16.1(q) Event of Default relative to the purchased Leased Property(ies)
will be deemed to have been cured (but without limitation of Lessor’s indemnity
rights under Section 24.1 hereof and other rights and remedies that survive the
applicable termination of this Lease that results from Tenant’s purchase of such
Leased Property(ies)), but, for purposes of Section 16.12.1.1 and
Section 16.12.1.2, Tenant will have exhausted that number of its available
purchase options as equals the number of Leased Properties as to which it has so
exercised its purchase option. If, as a result of such cure, the number of the
Leased Properties as to which an Event of Default under Section 16.1(m) and/or
Section 16.1(q) of this Lease is reduced to a number fewer than the
Section 16.10.1 Number that is applicable to this Lease, Lessor will, for so
long as such condition continues to exist, be precluded from exercising
termination and/or dispossession rights and remedies against all Leased
Properties covered by this Lease on account of the then remaining Event(s) of
Default under Section 16.1(m) and/or Section 16.1(q) of this Lease, but not on
account of any other Event of Default under this Lease.

Section 16.12.5 The purchase price for each Leased Property as to which a
purchase option is exercised by Tenant will be separately determined for each
Leased Property and will equal, at Lessor’s separate election for each Leased
Property, either (a) the sum calculated by dividing the Base Rent per annum
applicable to such Leased Property for the year next following the applicable
closing date by nine percent (9.0%) or (b) the product of ten (10.0) times the
Purchase Option EBITDAR, as hereinafter defined, for such Leased Property. The
Purchase Option EBITDAR for a particular Leased Property will equal the highest
twelve (12) consecutive month EBITDAR for such Leased Property occurring during
the period commencing three (3) years prior to (i) the first day of the month
during which a Section 16.1(m) Event of Default first occurred with respect to
such Leased Property or (ii) the first day of the month during which a
revocation of certification for reimbursement under Medicare or Medicaid first
occurred with respect to such Leased Property, whichever is earlier, and ending
on the last day of the month preceding the month during which the closing occurs
with respect to such Leased Property. For example, if Tenant exercises a
purchase option relative to a particular Leased Property, the closing with
respect thereto occurs on April 15, 2008, a Section 16.1(m) Event of Default
arose on January 14, 2008, such Leased Property was decertified for Medicare on
July 15, 2007 and a Section 16.1(q) Event of Default arose on account thereof on
November 12, 2007, the period referenced above would commence on July 1, 2004
and end on March 31, 2008.

Section 16.12.6 If this Lease and a Second Lease are combined as provided in
Section 40.18 of this Lease, for purposes of determining whether any further
purchase option is

 

76



--------------------------------------------------------------------------------

available to Tenant in such combined lease and, if so, as to how many Leased
Properties such an option is available, all purchase option exercises that
occurred under this Lease and the Second Lease prior to such combination shall
be counted the same as if they occurred under the combined lease.

Section 16.12.7 Notwithstanding anything to the contrary contained in this
Section 16.12, this Section 16.12 will be included in the Lease and be effective
only if and for so long as inclusion thereof does not cause this Lease to be
considered a capital lease, rather than an operating lease, for all accounting,
tax and legal purposes, as determined by the independent auditors for both
Lessor and Tenant.

Section 16.12.8 The following examples are intended to illustrate further the
application of this Section 16.12:

Example 1: Assume that, within a lease of 25 Master Lease Leased Properties, no
Events of Default exist other than Events of Default under Section 16.1(m)
and/or Section 16.1(q) that have occurred and are continuing relative to
Property A and Property B and that Lessor provides a Section 16.12 Notice on
account thereof, which notice specifies Property A as the property as to which
Tenant’s one (1) available purchase option (pursuant to the number limitation
set forth in Section 16.12.1.2) shall be available. Assume further that Tenant
exercises its purchase option relative to Property A and closes its purchase of
Property A in strict accordance with the terms and conditions provided in this
Section 16.12. On account of such exercise, Tenant would have exhausted its
purchase option rights under such lease, and, on account of such purchase,
(a) the Section 16.1(m) and/or Section 16.1(q) Event of Default relative to
Property A would have been cured, leaving Property B as the only leased property
as to which a continuing Section 16.1(m) and/or Section 16.1(q) Event of Default
continues, and (b) because the Section 16.10.1 Number applicable to such lease
would equal 2, the continuation of a Section 16.1(m) and/or Section 16.1(q)
Event of Default with respect to Property B and no other leased properties would
not, pursuant to the terms of Section 16.10.2.2, be sufficient to permit Lessor
to exercise termination and/or dispossession rights and remedies against any
leased property other than Property B.

Example 2: Same assumed facts as in Example 1 and assume further that an
additional Section 16.1(m) Event of Default arises under such lease with respect
to Property C. Lessor would be permitted to exercise termination and/or
dispossession rights and remedies against all leased properties under such
lease, in accordance with Section 16.10.2.2, because the number of such
Section 16.1(m) and/or Section 16.1(q) Events of Default under such lease would
equal 2 (Property B and Property C), which number equals the Section 16.10.1
Number applicable to such lease. Also, because Tenant has exhausted its purchase
option rights under such lease as described on Example 1, Section 16.12 would no
longer be applicable to grant Tenant any purchase option rights and Lessor would
be permitted to exercise such termination and/or dispossession rights and
remedies against all leased properties under such lease without providing any
Section 16.12 Notice to Tenant or additional purchase option to Tenant.

 

77



--------------------------------------------------------------------------------

Example 3: Assume that, within a lease of 10 Master Lease Leased Properties, no
Events of Default exist other than Events of Default under Section 16.1(m)
and/or Section 16.1(q) that have occurred and are continuing relative to
Property X, Property Y and Property Z. Lessor would not be obligated to provide
a Section 16.12 Notice to Tenant prior to exercise of termination and/or
dispossession rights and remedies against all leased properties under such
lease. A lease of 10 leased properties is eligible for purchase options with
respect to 2 leased properties during the Term (Section 16.12.1.1). Even if
Tenant exercised such 2 purchase options and closed thereunder, a
Section 16.1(m) and/or Section 16.1(q)) Event of Default would continue to exist
under such lease and the precondition to an exercisable purchase option, and
receipt of a Section 16.12 Notice, referenced in Section 16.12.2(ii) would
therefore not be met.

ARTICLE XVII

Section 17.1 Lessor’s Right to Cure Tenant’s Default. If an Event of Default
shall have occurred and be continuing, Lessor, without waiving or releasing any
obligation or Event of Default, may (but shall be under no obligation to) at any
time thereafter make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon any or
each Leased Property or any portion thereof for the purpose of curing such Event
of Default and take all such action thereon as, in Lessor’s opinion, may be
necessary or appropriate in connection with curing such Event of Default. No
such entry shall be deemed an eviction of Tenant. All reasonable sums so paid by
Lessor and all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses, in each case, to the maximum extent
permitted by law) so incurred, together with interest thereon (to the maximum
extent permitted by law) as Additional Charges hereunder at the Overdue Rate
from the date on which such sums or expenses are paid or incurred by Lessor,
shall be paid by Tenant to Lessor on demand. The obligations of Tenant and
rights of Lessor contained in this Article shall survive the expiration or
earlier termination of this Lease. Nothing contained in this Section 17.1 shall
limit or impair Lessor’s rights and remedies under Section 8.3.2 or
Section 21.5.2.

ARTICLE XVIII

Section 18.1 Provisions Relating to Purchase of the Leased Property. In the
event Tenant purchases any Leased Property from Lessor pursuant to any of the
terms of ARTICLE XIV hereof, Lessor shall, upon receipt from Tenant of the
applicable purchase price, together with full payment of all Rent due and
payable or other charges due and payable with respect to any period ending on or
before the date of the purchase, deliver to Tenant an appropriate deed or other
conveyance (in the customary form used to convey commercial properties within
the relevant jurisdiction) conveying the entire interest of Lessor in and to
such Leased Property to Tenant free and clear of all encumbrances other than
(i) those that Tenant has agreed hereunder to pay or discharge, (ii) those
mortgage liens, if any, which Tenant has agreed in writing to accept and to take
title subject to and (iii) Permitted Encumbrances. The difference between the
applicable purchase price and the total of the encumbrances assumed or taken
subject to shall be paid in cash to Lessor or as Lessor may direct, in federal
or other immediately available funds except as otherwise mutually agreed by
Lessor and Tenant other than as specifically provided above, such Leased
Property shall be conveyed to Tenant on an “as is”

 

78



--------------------------------------------------------------------------------

basis, and in its then physical condition. Closing of any such sale shall be
contingent upon and subject to Tenant obtaining all required governmental
consents and approvals for such transfer and if such sale shall fail to be
consummated by reason of the inability of Tenant to obtain all such approvals
and consents, any options to extend the Term of this Lease which otherwise would
have expired during the escrow period to such proposed sale shall be deemed to
remain in effect for 30 days after termination of the escrow or other
arrangement covering the closing of such proposed sale. All expenses of such
conveyance, including, without limitation, the cost of title examination or
standard coverage title insurance, if reasonably required under the
circumstances then existing, attorneys’ fees incurred by Lessor in connection
with such conveyance and release, and transfer taxes, shall be paid by Lessor.
Recording fees shall be paid for by Tenant. Upon the closing of any such sale,
the provisions of Section 40.16 hereof shall apply.

ARTICLE XIX

Section 19.1 Exercise of Renewal Options. Tenant is hereby granted the right to
renew this Lease, with respect to all, but not less than all, of those Leased
Properties within the applicable group as shown on Exhibit D annexed hereto
(herein, a “Renewal Group”) for three (3), 5-year option renewal terms
(collectively, the “Extended Terms” and each an “Extended Term”) upon giving
written notice to Lessor of each such renewal at least one (1) year but not more
than eighteen (18) months prior to the termination of the then current Term
applicable to such Renewal Group, provided and on the conditions that, at the
time Tenant gives a renewal notice as set forth above relative to a Renewal
Group and at the time of the commencement of the applicable Extended Term for
such Renewal Group, (a) an Event of Default (other than any Facility Defaults of
the nature referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease)
shall not have occurred and be continuing (as described in Section 16.10.2.3
above) under this Lease and (b) Facility Defaults of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease shall not have occurred and
be continuing (as described in Section 16.10.2.3 above) with respect to the
Section 16.10.1 Number or more Leased Properties. Tenant may not exercise its
option for more than one Extended Term at a time. If Tenant exercises a renewal
option as aforesaid relative to a Renewal Group, Tenant may nevertheless revoke
such exercise, if and so long as the requirements of Section 19.5 below are
strictly complied with. For purposes of this Section 19.1, if an Event of
Default shall occur under Section 16.1(m) and/or Section 16.1(q) of this Lease,
whether the same is, or is deemed to be, “continuing” shall be determined as
provided in Section 16.10 above.

Example 1: If (i) an Event of Default of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described in Section 16.10.2.3 above) with respect to Leased
Property X and no other Leased Properties, (ii) Lessor has terminated this Lease
as it applies to Leased Property X or dispossessed Tenant from such Leased
Property X, (iii) the Section 16.10.1 Number applicable to this Lease exceeds 1
(so that the condition referenced in Section 19.1(b) is met), and (iv) Tenant
desires to renew this Lease, pursuant to Section 19.1, with respect to a Renewal
Group which does not include Leased Property X, then Tenant would be entitled to
renew this Lease with respect to all of the Leased Properties in such Renewal
Group. See the following examples for examples of Lessor’s and Tenant’s
respective rights relative to renewal of the Renewal Group that includes Leased
Property X.

 

79



--------------------------------------------------------------------------------

Example 2: Same assumed facts as in Example 1, except assume that Lessor has not
terminated this Lease as it applies to Leased Property X, but Lessor has
dispossessed Tenant from Leased Property X, and that the Renewal Group that
Tenant desires to renew includes Leased Property X. Tenant would be entitled to
renew this Lease with respect to all of the Leased Properties in such Renewal
Group, but any such renewal would include renewal of Leased Property X.
Section 19.1 does not create any right allowing Tenant to renew less than all of
a Renewal Group as to which this Lease remains in effect. As to Leased Property
X, Tenant has been dispossessed, not terminated, and therefore any renewal would
need to include Leased Property X.

Example 3: Same assumed facts as in Example 2, except assume that Lessor has
terminated this Lease as it applies to Leased Property X. Tenant would be
entitled to renew this Lease with respect to all of the Leased Properties in the
Renewal Group that formerly included Leased Property X, without being obligated
to renew this Lease as to Leased Property X. Due to the termination of this
Lease as it applies to Leased Property X, the aforesaid Renewal Group no longer
includes Leased Property X, and Tenant is entitled to renew this Lease as to all
of the Renewal Group as to which this Lease remains in effect.

Example 4: Same assumed facts as in Examples 1, 2, and 3, except that, in each
case, assume that the applicable Section 16.10.1 Number is 1. Tenant would not
be entitled to renew this Lease as to any Renewal Group included in this Lease,
as the condition referenced in Section 19.1(b) would not be met in each of such
Examples.

Example 5: Same assumed facts as in Example 3, except assume that the
Section 16.10.1 Number applicable to this Lease is 2 and that a Section 16.1(m)
Event of Default has occurred and is continuing with respect to Master Lease
Leased Property Y included in a Separate Lease as to which this Lease is a
Section 16.10.3 Lease and as to which Section 16.10.3(a) and Section 16.10.3(b)
are applicable. Tenant would not be entitled to renew this Lease as to any
Renewal Group included in this Lease. The aforesaid Section 16.1(m) Event of
Default under such Separate Lease relative to Master Lease Leased Property Y
would count as a Section 16.1(m) Event of Default under this Lease the same as
if Master Lease Leased Property Y was included in this Lease, and, after
aggregating such Section 16.1(m) Event of Default relative to Master Lease
Leased Property Y with the Section 16.1(m) Event of Default relative to Leased
Property X, the condition referenced in Section 19.1(b) would not be met.

Section 19.2 Renewal Terms. During each Extended Term, all of the terms and
conditions of this Lease shall continue in full force and effect, subject,
however, to the following provisions. In the first Extended Term, Base Rent
shall be calculated using the method applicable during the last year of the
Fixed Term. In the case of each Extended Term after the first Extended Term, if
the portion of Base Rent applicable to the applicable Renewal Group (based upon
the aggregate Transfer Property Percentages for the Leased Properties in such
Renewal Group) for the first year of any such Extended Term is less than Fair
Market Rental of such Renewal Group (as determined in accordance with this
Section 19.2 and Section 19.3 hereof), then Base Rent for such year for such
Renewal Group shall be an amount equal to such Fair Market Rental. If Base Rent
for such first year of any such Extended Term for such Renewal Group is based
upon Fair Market Rental as determined pursuant to this Section 19.2 and
Section 19.3 hereof, the Base Rent in the remaining years of such Extended Term
and any

 

80



--------------------------------------------------------------------------------

subsequent Extended Terms for such Renewal Group (subject, however, to the
re-application of this Section to the first year and subsequent years of any
subsequent Extended Term) shall be escalated as is determined and required by
the terms of the Fair Market Rental determination for such Renewal Group.

Section 19.3 Fair Market Rental Determination. At any time within thirty
(30) days after receipt from Tenant of a notice of renewal under Section 19.1
hereof (other than a notice of renewal for the first Extended Term), Lessor may,
by written notice to Tenant, request that Fair Market Rental of the applicable
Renewal Group, and Fair Market Rental of each Leased Property within such
Renewal Group, be determined by appraisal under the procedures of ARTICLE XXXV
hereof and in such event such Fair Market Rentals shall be so determined in
accordance with the procedures of such ARTICLE XXXV. Lessor’s failure to deliver
such notice to Tenant within thirty (30) days after receiving Tenant’s notice of
renewal shall preclude Lessor from any claim that Base Rent for the first year
of the Extended Term to which such notice of renewal relates for the applicable
Renewal Group is less than Fair Market Rental of such Renewal Group, and
thereafter Base Rent for such Renewal Group for such Extended Term (but only for
that particular Extended Term) shall be determined as set forth in the
definition of “Base Rent” set forth in Section 2.1 hereof, without any
application of Section 19.2. If Lessor has timely delivered such notice to
Tenant, and thereafter Fair Market Rental of the applicable Renewal Group is
determined under ARTICLE XXXV hereof, the determination of whether such
appraised Fair Market Rental is higher than Base Rent applicable to the
applicable Renewal Group shall be made by Lessor, in its sole and exclusive
discretion, which determination shall be binding on Lessor and Tenant and not
subject to further review.

Section 19.4 Extended Period New Lease. If Base Rent for a Renewal Group for the
first year of any Extended Term after the first Extended Term is based upon Fair
Market Rental as determined pursuant to Section 19.2 and Section 19.3 hereof,
then effective as of the first day of such Extended Term, such Renewal Group
shall be transferred from this Lease to a New Lease entered into pursuant to,
and otherwise in compliance with, the terms and conditions of Section 40.15
hereof and this Lease shall be amended as set forth in such Section 40.15. Such
New Lease shall include therein an Exhibit C that allocates the aggregate Base
Rent payable thereunder to the individual Leased Properties covered by such New
Lease, and assigns Transferred Property Percentages to such Leased Properties,
in a manner that is consistent with the respective Fair Market Rentals of such
Leased Properties as determined pursuant to Section 19.2 and Section 19.3
hereof.

Section 19.5 Revocation of Renewal Option Exercise. In the event (a) Tenant
exercises a renewal option relative to a Renewal Group in accordance with
Section 19.1 above, (b) such renewal option relates to an Extended Term for such
Renewal Group other than the first Extended Term applicable to such Renewal
Group, and (c) Lessor, in accordance with Section 19.3 above, requests that Fair
Market Rental of the applicable Renewal Group, and Fair Market Rental of each
Leased Property within such Renewal Group, be determined by appraisal under the
procedures of ARTICLE XXXV hereof, Tenant may revoke its aforesaid exercise,
provided and on the condition that, whether or not the Fair Market Rental
determinations referenced in subsection (c) above have been completed, Tenant
must notify Lessor of its revocation of its aforesaid exercise not less than one
(1) year prior to the termination of the then current Term applicable to such
Renewal Group; provided, however, if Tenant gives its written

 

81



--------------------------------------------------------------------------------

renewal notice to Lessor in accordance with Section 19.1 above on or before the
date which is seventeen (17) months prior to the termination of the then current
Term applicable to such Renewal Group, then Tenant shall have until the earlier
of (i) nine (9) months prior to the termination of the then current Term
applicable to such Renewal Group and (ii) fifteen (15) days after the date upon
which the Fair Market Rental determinations referenced in subsection (c) above
have been completed to notify Lessor of its revocation. In the event Tenant so
revokes its aforesaid exercise relative to a Renewal Group, Tenant’s remaining
renewal option(s) relative to such Renewal Group shall be deemed to have been
irrevocably waived and terminated.

ARTICLE XX

Section 20.1 Holding Over. If Tenant shall for any reason remain in possession
of any Leased Property after the expiration of the Term or earlier termination
of the Term (other than solely due to Lessor’s failure, on or prior to (a) the
ninetieth (90th) day preceding the expiration of the Term as to such Leased
Property or (b) if this Lease is terminated prior to such expiration due to
Lessor’s default, the earlier termination of the Term as to such Leased
Property, to have notified Tenant that Lessor has procured a Qualified Successor
for such Leased Property), such possession shall, at the option of Lessor in its
sole discretion as to each such Leased Property, be as a month-to-month tenant
during which time Tenant shall pay as rental each month (which rental
constitutes liquidated damages with respect to Rent, and not a penalty for the
period to which it relates), one and one-half times the aggregate of
(i) one-twelfth of the annual amount of Base Rent payable as of the end of the
preceding Term and, in the case of a month-to-month tenancy as to less than all
of the Leased Properties, allocable to the Leased Property(ies) in question in
accordance with Section 16.9 hereof; (ii) all Additional Charges accruing during
the month and (iii) all other sums, if any, payable by Tenant pursuant to the
provisions of this Lease with respect to the Leased Property(ies) in question.
During such period of month-to-month tenancy, Tenant shall be obligated to
perform and observe all of the terms, covenants and conditions of this Lease
with respect to the Leased Property(ies) in question, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies to continue its occupancy and use of the applicable Leased Property.
Subject to Section 40.3, nothing contained herein shall constitute the consent,
express or implied, of Lessor to the holding over of Tenant after the expiration
or earlier termination of this Lease.

ARTICLE XXI

Section 21.1 Subordination. This Lease and all rights of Tenant hereunder are
subject and subordinate to all Facility Mortgages and all Superior Leases which
may now or hereafter affect Lessor’s interest in the applicable Leased Property
and any interest of any Superior Lessor (all such leases and mortgages,
collectively, the “Superior Mortgages”), and to all renewals, modifications,
consolidations, replacements and extensions of the Superior Mortgages, provided,
however, that, in the case of any Superior Mortgages (other than the Existing
Ground Leases), Tenant’s aforesaid subordination shall be conditioned on
Tenant’s receipt of a so-called “non-disturbance” agreement in favor of Tenant
from any such Superior Lessor (other than the Superior Lessors under the
Existing Ground Leases) or Superior Mortgagee (defined below) on such Superior
Lessor’s or Superior Mortgagee’s commercially reasonable standard form. This
Section shall be self-operative and no further instrument of subordination shall
be required. In confirmation of such subordination, Tenant agrees to execute and
deliver promptly any

 

82



--------------------------------------------------------------------------------

commercially reasonable form of instrument (in recordable form, if requested)
that Lessor, any Superior Lessor or the holder of any Superior Mortgage (a
“Superior Mortgagee”) may request to evidence such subordination. Lessor shall
use its reasonable efforts to obtain from each currently existing Facility
Mortgagee, if any, a so-called “non-disturbance” agreement in favor of Tenant on
such Facility Mortgagee’s standard form.

Section 21.2 Attornment. If the interests of Lessor under this Lease are
transferred by reason of, or assigned in lieu of, foreclosure or other
proceedings for enforcement of any such Superior Mortgage, or if any Superior
Lease shall be terminated then Tenant shall, at the option of such purchaser,
assignee or any Superior Lessor, as the case may be, (x) attorn to such party
and perform for its benefit all the terms, covenants and conditions of this
Lease on Tenant’s part to be performed with the same force and effect as if such
party were the landlord originally named in this Lease, or (y) enter into a New
Lease with such party, as landlord, pursuant to Section 40.15 hereof for the
remaining Term and otherwise on the same terms and conditions of this Lease
except that such successor landlord shall not be (i) liable for any previous
act, omission or negligence of Lessor under this Lease; (ii) subject to any
counterclaim, defense or offset which theretofore shall have accrued to Tenant
against Lessor; (iii) bound by any previous modification or amendment of this
Lease or by any previous prepayment of more than one month’s rent, unless such
modification, amendment or prepayment shall have been approved in writing by the
Superior Lessor or the Superior Mortgagee through or by reason of which such
successor landlord shall have succeeded to the rights of Lessor under this Lease
or, in case of any such prepayment, such prepayment of rent has actually been
delivered to such successor landlord; or (iv) liable for any security deposited
pursuant to this Lease unless such security has actually been delivered to such
successor landlord. Nothing contained in this Section shall be construed to
impair any right otherwise exercisable by any such owner, holder or lessee.

Section 21.3 Mortgagee Cure Rights. If any act or omission by Lessor would give
Tenant the right, immediately or after lapse of time, to cancel or terminate
this Lease or to claim a partial or total eviction, or abatement of rent, setoff
or counterclaim not otherwise expressly permitted by the terms of this Lease,
Tenant will not exercise any such right until (i) it has given written notice of
such act or omission to each Superior Mortgagee whose name and address shall
have previously been furnished to Tenant, by delivering notice of such act or
omission addressed to each such party at its last address so furnished,
(ii) Lessor shall have failed to cure the same within the time limits set forth
in this Lease, and (iii) following the giving of such notice, no Superior
Mortgagee and no Superior Lessor shall have remedied such act or omission (x) in
the case of an act or omission which is capable of being remedied without
possession of this Leased Property, within the cure period available to Lessor
under this Lease plus sixty (60) days and (y) in the case of any act or omission
which is incapable of being remedied without possession of the applicable Leased
Property, within sixty (60) days following the date on which possession is
obtained (either by such Superior Mortgagee or Superior Lessor or by a receiver
in an action commenced by such Superior Mortgagee or Superior Lessor), provided
a Superior Mortgagee or Superior Lessor has promptly commenced action to obtain
possession and shall diligently pursue such action to completion and provided
further that such Superior Mortgagee or Superior Lessor shall, with reasonable
diligence, give Tenant notice of its intention to, and commence and continue to,
remedy such act or omission or cause the same to be remedied.

 

83



--------------------------------------------------------------------------------

Section 21.4 Modifications. Tenant shall execute any modification of this Lease
requested by any Superior Mortgagee or prospective Superior Mortgagee to cause
the terms of this Lease to conform with customary and reasonable mortgage
financing requirements, provided that such modifications (i) do not materially
adversely increase the obligations of Tenant hereunder or materially diminish
Tenant’s rights under this Lease or materially impair the right of a Leasehold
Mortgagee, (ii) do not increase Rent payable hereunder, and (iii) are requested
by any such Superior Mortgagee or prospective Superior Mortgagee only at the
time of its initial loan advance or any subsequent extension of the maturity
date of its loan or material modification of the terms of its loan. Tenant will
not unreasonably withhold, delay or condition its consent to such modification,
provided subsections (i), (ii) and (iii) above are complied with.

Section 21.5 Existing Ground Leases.

Section 21.5.1 Tenant shall, at its own cost and expense, fully observe, perform
and comply with all of the obligations of Lessor, as lessee, under all Existing
Ground Leases, including, without limitation, all obligations relating to use of
the Leased Properties, payment of ground rents, taxes, assessments and utility
charges, maintenance and alterations of the Leased Properties and assignment and
subletting. Tenant shall not cause, or permit its respective agents, employees,
contractors, invitees, subtenants, licensees, concessionaires or assigns
(whether or not permitted hereunder) to cause, whether by act or omission, any
breach of, default under or termination of any Existing Ground Lease.
Notwithstanding anything to the contrary contained in Section 16.1 or elsewhere
in this Lease, an Event of Default shall be deemed to have occurred under this
Lease on account of Tenant’s breach of this Section 21.5.1, when, and only if,
(i) Tenant’s breach of this Section 21.5.1 also results in a breach or default
of an obligation under an Existing Ground Lease and (ii) such Existing Ground
Lease breach or default is not cured by Tenant on or prior to the expiration of
the cure period, if any, applicable to such breach or default by the terms of
such Existing Ground Lease (or such longer cure period as may be expressly
authorized by an order of a court of competent jurisdiction), and (iii) if the
Existing Ground Lease breach or default referenced in subsection (i) above is a
non-monetary, non-material breach or default of the Existing Ground Lease, on
account of such Existing Ground Lease breach or default, such Existing Ground
Lease is at material risk of being terminated or has been terminated. Lessor
agrees that, in the event Lessor receives any written notice of default from the
ground lessor under any Existing Ground Lease, Lessor shall promptly forward a
copy thereof to Tenant, and, in the event Lessor’s Management Group obtains
actual knowledge (as opposed to, and not including, constructive, imputed,
assumed or other knowledge, and without any obligation to investigate or
otherwise make inquiry) of any breach or default by the ground lessee under any
Existing Ground Lease, then, unless Lessor’s Management Group has the aforesaid
actual knowledge that Tenant already has knowledge of such breach or default,
Lessor shall promptly notify Tenant in writing of such breach or default. Lessor
further agrees that Lessor shall timely exercise any options to renew or extend
contained in the Existing Ground Leases, as and to the extent necessary from
time to time so that each Existing Ground Lease shall not expire prior to the
expiration or termination of this Lease as it applies to the Leased Property
affected by such Existing Ground Lease (including any Extended Terms applicable
to such Leased Property). Tenant agrees that, if Lessor, at its option, elects
to cure an Event of Default under this Section 21.5.1, such cure shall not
excuse Tenant from, or be deemed a cure of, such Event of Default, nor shall
Tenant’s reimbursement to Lessor of any costs and expenses incurred by Lessor in
affecting any such cure be deemed a cure of any such

 

84



--------------------------------------------------------------------------------

Event of Default, provided, however, that, notwithstanding the foregoing, even
after the occurrence of such an Event of Default by Tenant and/or Lessor’s cure
thereof, Lessor agrees to accept Tenant’s cure thereof, or reimbursement of
Lessor’s costs and expenses to effect such cure, provided, and on the condition,
that Lessor has not, prior thereto, terminated this Lease as it affects the
Leased Property to which such Existing Ground Lease relates or dispossessed
Tenant from such Leased Property. Nothing contained in this Section 21.5 shall
limit or impair Lessor’s indemnification rights under Section 24.1 below.

Section 21.5.2 If (a) an Existing Ground Lease breach or default of the nature
described in Section 21.5.1(i) above occurs, and (b) in the case of a
non-monetary, non-material Existing Ground Lease breach or default, on account
thereof, if the same is not cured, the condition referenced in
Section 21.5.1(iii) above would, or is likely to, be satisfied, Tenant agrees
that, notwithstanding anything to the contrary contained in Section 17.1 above
or elsewhere in this Lease, Lessor may, but shall not be obligated to, in its
discretion and regardless of whether Tenant is proceeding to cure, or attempting
to cure, the Existing Ground Lease breach or default referenced in
Section 21.5.1(i) above or whether the cure period referenced in
Section 21.5.1(ii) above has expired or is likely to expire before completion of
necessary cure efforts, take such actions as it deems necessary or appropriate
to attempt to cure such Existing Ground Lease breach or default, provided,
however, that, if the breach or default referenced in subsection (a) above has
applicable thereto, by the express terms of the applicable Existing Ground
Lease, a stated period to cure the same, Lessor agrees not to commence to cure
such breach or default unless and until one-half (1/2) of the aforesaid stated
cure period has elapsed. If Lessor so proceeds to attempt to cure any such
Existing Ground Lease breach or default, Tenant agrees, within fifteen (15) days
following receipt of a written demand therefor and reasonable supporting
documentation, to reimburse Lessor for the reasonable amount of all costs and
expenses incurred by Lessor in curing, or attempting to cure, any such Existing
Ground Lease breach or default.

ARTICLE XXII

Section 22.1 Notice to Lessor. If Tenant shall mortgage Tenant’s interest in one
or more Leased Properties to a Lending Institution in accordance with the terms
of this Lease, and if the holder of the Leasehold Mortgage shall provide Lessor
with a true copy of the Leasehold Mortgage and the name and address of the
Leasehold Mortgagee (as hereinafter defined) and Lessor shall approve the
Leasehold Mortgage, Lessor and Tenant agree that the provisions of this Section
shall apply in respect to the Leasehold Mortgage. Lessor has heretofore approved
the Leasehold Mortgages securing the Tenant Credit Agreement, provided that such
approval shall not constitute an agreement by Lessor to be bound by the terms of
any such Leasehold Mortgage. In the event of any assignment of a Leasehold
Mortgage or in the event of a change of address of a Leasehold Mortgagee or of
an assignee of a Leasehold Mortgage, notice of the new name and address shall be
provided to Lessor.

Section 22.2 Definitions.

(a) The term “Leasehold Mortgage” as used in this Section shall include a
mortgage, a deed of trust, a deed to secure debt, or other security instrument
by which Tenant’s leasehold estate is mortgaged or otherwise transferred, to
secure a debt. “Leasehold Mortgage” shall be deemed to refer to all of the
Leasehold Mortgages delivered to secure a debt.

 

85



--------------------------------------------------------------------------------

(b) The term “Leasehold Mortgagee” as used in this Section shall refer to any
and all holders of a Leasehold Mortgage approved by Lessor pursuant to the terms
hereof. Lessor hereby approves of Morgan Guaranty Trust Company of New York, as
collateral agent, as the initial Leasehold Mortgagee, and any agent for any
credit facilities secured by Tenant’s leasehold interest hereunder that are
entered into by Tenant pursuant to the Tenant Credit Agreement.

Section 22.3 Consent of Leasehold Mortgagee Required. No cancellation or
surrender (other than a termination following the occurrence of an Event of
Default) and no amendment to or modification of, this Lease shall be effective
as to the Leasehold Mortgagee without the prior written consent of such
Leasehold Mortgagee, unless an amendment or modification is not reasonably
likely to result in a material adverse effect on the rights of the Leasehold
Mortgagee, the lien of the Leasehold Mortgages, or the value of the leasehold
interest demised hereunder.

Section 22.4 Default Notice. Lessor, upon providing Tenant any notice of:
(a) default under this Lease or (b) a termination of this Lease, in whole or in
part, shall at the same time provide a copy of such notice to the Leasehold
Mortgagee. From and after the time such notice has been given to a Leasehold
Mortgagee, the Leasehold Mortgagee shall have the same period, after the giving
of such notice upon it, for remedying any default or acts or omissions which are
the subject matter of such notice or causing the same to be remedied, as is
given Tenant after the giving of such notice to Tenant, plus (i) except if
subsection (ii) below is applicable, thirty (30) days to remedy, commence to
remedy or cause to be remedied the defaults or acts or omissions which are the
subject matter of such notice specified in any such notice, provided that such
defaults are capable of being cured by the Leasehold Mortgagee or on behalf of
the Leasehold Mortgagee, or (ii) fifteen (15) days to remedy any Rent defaults
which are the subject matter of such notice specified in any such notice. Lessor
shall accept such performance by or at the instigation of the Leasehold
Mortgagee as if the same had been done by Tenant. Tenant authorizes each
Leasehold Mortgagee to take any such action at the Leasehold Mortgagee’s option
and does hereby authorize entry upon the Leased Properties by the Leasehold
Mortgagee for such purpose. If Leasehold Mortgagee has failed to cure Tenant’s
default within the above-mentioned time period, Lessor may exercise its rights
and remedies specified in Section 16.2, Section 16.3 and Section 17.1.

Section 22.5 Procedure for Foreclosure on Default.

(a) If the Leasehold Mortgagee has commenced taking steps to acquire or sell
Tenant’s interest in this Lease by foreclosure of the Leasehold Mortgage or
other appropriate means, the Leasehold Mortgagee shall provide Lessor notice of
the same and shall prosecute the same to completion with due diligence.

(b) Following Lessor’s receipt of such notice and so long as the Leasehold
Mortgagee continues to prosecute to completion with due diligence such
foreclosure or other means of acquiring or selling Tenant’s interest in this
Lease, and provided that the Leasehold Mortgagee complies with its obligations
under subsection (c) below, this Lease shall not then terminate, and the time
for completion by such Leasehold Mortgagee of its proceedings shall continue so
long

 

86



--------------------------------------------------------------------------------

as such Leasehold Mortgagee is enjoined or stayed and thereafter for so long as
such Leasehold Mortgagee proceeds to complete steps to acquire or sell Tenant’s
interest in this Lease by foreclosure of the Leasehold Mortgage or by other
appropriate means with reasonable diligence and continuity. Nothing in this
Section 22.5, however, shall be construed to extend this Lease beyond the
original term thereof, as extended by any options to extend the term of this
Lease properly exercised by Tenant or a Leasehold Mortgagee in accordance with
ARTICLE XIX nor to require a Leasehold Mortgagee to continue such foreclosure
proceedings after the default by Tenant has been cured. If the default by Tenant
shall be cured and the Leasehold Mortgagee shall discontinue such foreclosure
proceedings, this Lease shall continue in full force and effect as if Tenant had
not defaulted under the Lease.

(c) In addition, during such period, the Leasehold Mortgagee shall pay or cause
to be paid the rent, additional rent and other monetary obligations of Tenant
under this Lease as the same become due, and continue its good faith efforts to
perform, or cause to be performed, all of Tenant’s other obligations under this
Lease.

Section 22.6 Assignment or Transfer in Lieu of Foreclosure.

(a) For the purposes of this Section 22.6, the making of a Leasehold Mortgage
shall not be deemed to constitute an assignment or transfer of this Lease or of
the leasehold estate hereby created, nor shall any Leasehold Mortgagee, as such,
be deemed to be an assignee or transferee of this Lease or of the leasehold
estate hereby created so as to require the Leasehold Mortgagee, as such, to
assume the performance of any of the terms, covenants or conditions on the part
of Tenant to be performed hereunder, but the purchaser at any sale of this Lease
and of the leasehold estate hereby created in any proceedings for the
foreclosure of any Leasehold Mortgage, or the assignee or transferee of this
Lease and of the leasehold estate hereby created under any instrument of
assignment or transfer in lieu of the foreclosure of any Leasehold Mortgage,
shall be deemed to be an assignee or transferee within the meaning of this
Section 22.6, and shall be deemed to have agreed to perform all of the terms,
covenants and conditions on the part of Tenant to be performed hereunder from
and after the date of such purchase and assignment.

(b) Prior to any such purchase or assignment pursuant to a foreclosure or
similar proceeding, or any transaction in lieu thereof, the Leasehold Mortgagee
shall notify Lessor of the proposed transferee and obtain Lessor’s written
consent to such purchase or assignment. Subject to any state or other
governmental requirements, Lessor shall not unreasonably withhold, condition or
delay its consent to any sale or assignment, provided that (a) the purchaser or
assignee (1) shall be a creditworthy entity with sufficient financial stability
to satisfy its financial obligations under the Lease, (2) shall have not less
than four years experience in operating health care facilities for the purpose
of the applicable Facility’s Primary Intended Use, (3) has a favorable business
and operational reputation and character and (4) shall assume in writing and
agree to keep and perform all of the terms of this Lease on the part of Tenant
to be performed hereunder from and after the date of such purchase and
assignment and (b) an original counterpart of each such purchase and sale
agreement or instrument of assignment or transfer in lieu of foreclosure of any
Leasehold Mortgage, duly executed by Tenant and such purchaser or assignee, as
the case may be, in the form and substance satisfactory to Lessor, shall be
delivered promptly to Lessor. Lessor’s obligation to consent to a sale or
assignment is subject to any reasonable approval rights of any Facility
Mortgagee.

 

87



--------------------------------------------------------------------------------

(c)(i) In the event of any dispute between Lessor and any Leasehold Mortgagee or
Tenant regarding whether Lessor has unreasonably withheld, conditioned or
delayed its consent to any sale or assignment in violation of Section 22.6(b) or
whether the other requirements of Section 22.6(b) have been satisfied (the
questions of whether Lessor has so violated Section 22.6(b) and/or whether the
aforesaid other requirements of Section 22.6(b) have been satisfied are herein
referred to collectively as the “Arbitration Question”), as their sole remedy on
account of any such dispute, Lessor may initiate an arbitration under this
Section 22.6(c) by written notice to Tenant and such Leasehold Mortgagee, or
such Leasehold Mortgagee or Tenant may initiate an arbitration under this
Section 22.6(c) by written notice to Lessor, in each case to decide the
Arbitration Question.

    (ii) In such event, within ten (10) days following the issuance of any such
arbitration initiation notice, each of Lessor and such Leasehold Mortgagee (for
itself and Tenant) shall appoint a Qualified Arbitrator (as defined below), and,
within seven (7) days following the appointment of such two (2) Qualified
Arbitrators, such two (2) Qualified Arbitrators shall appoint a third Qualified
Arbitrator. If either Lessor or such Leasehold Mortgagee (for itself and Tenant)
shall fail to appoint a Qualified Arbitrator within the aforesaid ten (10) day
period, the Qualified Arbitrator appointed by the other shall alone proceed to
determine the Arbitration Question. If the two (2) Qualified Arbitrators
appointed by Lessor and such Leasehold Mortgagee (for itself and Tenant) are
unable to agree within the aforesaid seven (7) day period upon a third Qualified
Arbitrator, then either Lessor or such Leasehold Mortgagee (for itself and
Tenant), upon written notice to the other, may apply for such appointment to the
American Arbitration Association in New York City (or any organization successor
thereto) in accordance with the rules then prevailing of the American
Arbitration Association (or such successor organization) and, if the American
Arbitration Association (or such successor organization) shall fail to appoint
said third Qualified Arbitrator within fifteen (15) days after such request is
made, then either Lessor or such Leasehold Mortgagee (for itself and Tenant) may
apply, on notice to the other to the Supreme Court, New York County (or any
other court in New York City having jurisdiction) for the appointment of such
third Qualified Arbitrator.

(iii) The three (3) Qualified Arbitrators that are so appointed (or the single
Qualified Arbitrator appointed by Lessor or such Leasehold Mortgagee (for itself
and Tenant) in the limited circumstance referenced above) shall decide the
Arbitration Question within fifteen (15) days following their or his
appointment.

(iv) Each of Lessor and such Leasehold Mortgagee (for itself and Tenant) shall
be entitled to present evidence and arguments to the arbitrator(s). If either
Lessor or such Leasehold Mortgagee (for itself and Tenant) submits one or more
affidavits as part of its submission, the submitting party agrees, if requested
by the other party, to produce such affiants for cross-examination under oath on
the record at the hearings before the arbitrator(s). There shall be no
pre-hearing discovery of any sort, unless specifically ordered by the
arbitrator(s) upon a finding that such discovery is essential to the
decision-making process. The parties to the arbitration shall conduct the
arbitration in a cooperative spirit, in good faith, and in a manner designed to
achieve expedition and economy.

 

88



--------------------------------------------------------------------------------

(v) The determination of the Arbitration Question by the three (3) Qualified
Arbitrator(s) (or the single Qualified Arbitrator acting alone as above
provided) shall be conclusive upon Lessor, such Leasehold Mortgagee and Tenant
and a final, unappealable judgment rendered by such arbitrator(s) relative to
the Arbitration Question may be entered in any court having appropriate
jurisdiction. The arbitrator or arbitrators, as the case may be, shall be
required to give written notice to Lessor, such Leasehold Mortgagee and Tenant
stating his or their determination relative to the Arbitration Question, and
shall furnish to each of Lessor, such Leasehold Mortgagee and Tenant a signed
copy of such determination.

(vi) Each of Lessor and such Leasehold Mortgagee (for itself and Tenant) shall
pay its own counsel fees and the witness fees and similar expenses of preparing
for its presentation of evidence and arguments at the arbitration hearing(s) and
of making such presentation. Lessor and such Leasehold Mortgagee (for itself and
Tenant) shall equally share any fees payable to the arbitrator(s), provided,
however, that the three (3) Qualified Arbitrators (or the single Qualified
Arbitrator acting alone as above provided) shall have the authority to award
costs to the prevailing party in the arbitration if such arbitrator(s) finds
that the non-prevailing party acted in bad faith in connection with any
arbitration hereunder.

(vii) As used in this subsection (c), the term “Qualified Arbitrator” means a
person or entity that is neither an Affiliate of Lessor, such Leasehold
Mortgagee or Tenant nor interested in any financial manner in the outcome of the
Arbitration Question or in Lessor, Tenant or any Leasehold Mortgagee and has at
least ten (10) years experience as an owner or operator of nursing centers or
hospitals or as a senior executive officer and/or director of the American
Health Care Association and/or the Federation of American Health Systems or any
successor organizations thereto or as a senior executive officer of a publicly
traded healthcare real estate investment trust.

Section 22.7 Separate Lease. In the event of any termination of this Lease, in
whole or in part, Lessor agrees to enter into a new lease (“Separate Lease”) of
the Leased Property(ies) in question with the Leasehold Mortgagee or its
designee for the remainder of the term of this Lease, effective as of the date
of termination, at the rent and additional rent, and upon the terms, covenants
and conditions (including all options to renew but excluding requirements which
are not applicable or which have already been fulfilled) identical to this
Lease, provided:

(a) The Leasehold Mortgagee shall make written request upon Lessor for such
Separate Lease within sixty (60) days after the date the Leasehold Mortgagee
receives Lessor’s notice of termination of this Lease given pursuant to
Section 22.4.

(b) At the time of the execution and delivery of such Separate Lease, the
Leasehold Mortgagee or its designee shall pay or cause to be paid to Lessor any
and all sums which would at the time of execution and delivery thereof be due
pursuant to this Lease but for such termination and, in addition thereto, all
reasonable expenses, including reasonable attorneys’ fees, which Lessor shall
have incurred by reason of such termination and the execution and delivery of
the Separate Lease and which have not otherwise been received by Lessor from
Tenant or other party in interest under Tenant. Upon the execution of such
Separate Lease, Lessor shall allow to the tenant named therein as an offset
against the sums otherwise due under this Section 22.7(b) or under the Separate
Lease, an amount equal to the net income derived by

 

89



--------------------------------------------------------------------------------

Lessor from the Leased Properties during the period from the date of termination
of this Lease to the date of the beginning of the lease term of such Separate
Lease. In the event of a controversy as to the amount to be paid to Lessor
pursuant to this Section 22.7(b), the payment obligation shall be satisfied if
Lessor shall be paid the amount not in controversy, and the Leasehold Mortgagee
or its designee shall agree to pay any additional sum ultimately determined to
be due plus interest at the Overdue Rate and such obligation shall be adequately
secured.

(c) Such Separate Lease shall be deemed to be a New Lease and the provisions of
Section 40.15 shall apply.

(d) The Leasehold Mortgagee or its designee shall agree to remedy any of
Tenant’s defaults of which said Leasehold Mortgagee was notified by Lessor’s
notice of termination given pursuant to Section 22.4 and which are reasonably
susceptible of being so cured by Leasehold Mortgagee or its designee.

(e) The tenant under such Separate Lease shall have the same right, title and
interest in and to the Leased Properties to which such Separate Lease relates
and the buildings and improvements thereon as Tenant had under this Lease.

(f) The tenant under any such Separate Lease shall be liable to perform the
obligations imposed on Tenant by such Separate Lease only during the period such
tenant under such Separate Lease has ownership of such leasehold estate.

(g) Notwithstanding anything to the contrary contained in this Section 22.7, in
connection with obtaining a New Lease with respect to a particular Leased
Property as provided herein and in Section 40.15, (i) if, prior to the effective
date of any such New Lease, Lessor has exercised its right to collect amounts
from Tenant with respect to such Leased Property pursuant to Section 16.3(A)(ii)
hereof, in order to cure existing monetary defaults relative to such Leased
Property, Leasehold Mortgagee or its designee shall not be obligated to pay to
Lessor any amount on account of the net present value of any Rent allocable to
such Leased Property for the period from and after the effective date of such
New Lease, but instead shall pay such Rent for such period at the time and in
the manner set forth in such New Lease and consistent with ARTICLE III hereof;
and (ii) Leasehold Mortgagee or its designee shall not be required to cure any
non-monetary defaults by Tenant that are not reasonably susceptible of being
cured by Leasehold Mortgagee or its designee.

Section 22.8 Separate Lease Properties. If more than one Leasehold Mortgagee
shall request a Separate Lease pursuant to Section 22.7(a) as to the same Leased
Property(ies), Lessor shall enter into such Separate Lease with the Leasehold
Mortgagee whose mortgage is prior in lien, or with the designee of the Leasehold
Mortgagee. Lessor, without liability to Tenant or any Leasehold Mortgagee with
an adverse claim, may rely upon a mortgagee title insurance policy or policies
issued by a responsible title insurance company as the basis for determining the
appropriate Leasehold Mortgagee who is entitled to such Separate Lease.

Section 22.9 Legal Proceedings. Lessor shall give each Leasehold Mortgagee
prompt notice of any legal proceedings between Lessor and Tenant involving
obligations under this Lease. Each Leasehold Mortgagee shall have the right to
intervene in any such proceedings and

 

90



--------------------------------------------------------------------------------

be made a party to such proceedings, and the parties hereto do hereby consent to
such intervention. In the event that any Leasehold Mortgagee shall not elect to
intervene or become a party to any such proceedings, Lessor shall give the
Leasehold Mortgagee notice of, and a copy of any decision made in, any such
proceedings, which shall be binding on all Leasehold Mortgagees not intervening
after receipt of notice of such proceedings.

Section 22.10 Future Amendments. In the event on any occasions hereafter Tenant
seeks to mortgage the leasehold estate created hereby, Lessor agrees to amend
this Lease from time to time to the extent reasonably requested by a Lending
Institution proposing to make Tenant a loan secured by a first lien upon
Tenant’s leasehold estate, provided that such proposed amendments do not
adversely affect the rights of Lessor or its interest in the Leased Properties.
All reasonable expenses incurred by Lessor in connection with any such amendment
shall be paid by Tenant.

Section 22.11 Estoppel Certificate. Lessor and Tenant shall, without charge, at
any time and from time to time hereafter, within ten (10) days after written
request of the other party to do so, certify by written instrument duly executed
and acknowledged to any mortgagee or purchaser, or proposed Leasehold Mortgagee
or Superior Mortgagee or proposed purchaser, or any other person, firm or
corporation specified in such request: (a) as to whether this Lease has been
supplemented or amended, and if so, the substance and manner of such supplement
or amendment; (b) as to the validity and force and effect of this Lease; (c) as
to the existence of any Event of Default hereunder; (d) as to the existence of
any offsets, counterclaims or defenses hereto on the part of either party;
(e) as to the commencement and expiration dates of the Term of this Lease; and
(f) as to any other matters as may be reasonably so requested. Any such
certificate may be relied upon by the other party and any other person, firm or
corporation to whom the same may be exhibited or delivered, and the contents of
such certificate shall be binding on the party so certifying.

Section 22.12 Notices. Notices from Lessor to the Leasehold Mortgagee shall be
mailed to the address furnished Lessor pursuant to Section 22.1 and those from
the Leasehold Mortgagee to Lessor shall be mailed to the address designated
pursuant to the provisions of Section 34.1 hereof. Such notices, demands and
requests shall be given in the manner described in Section 34.1 and shall in all
respects be governed by the provisions of that section.

Section 22.13 Erroneous Payments. No payment made to Lessor by a Leasehold
Mortgagee shall constitute agreement that such payment was, in fact, due under
the terms of this Lease; and a Leasehold Mortgagee having made any payment to
Lessor pursuant to Lessor’s wrongful, improper or mistaken notice or demand
shall be entitled to the return of any such payment or portion thereof provided
such Leasehold Mortgagee shall have made demand therefor not later than one year
after the date of its payment.

Section 22.14 Exercise by Leasehold Mortgagee of Remedies Against One or More
Leased Properties. Lessor acknowledges that each of the Leased Properties is
covered, and may in the future be covered, by a separate Leasehold Mortgage and
that, due to the fact that the applicable law of each jurisdiction differs as to
the procedures (including, without limitation, the periods for notices of sale
to be published) for the exercise by a Leasehold Mortgagee of remedies under a
Leasehold Mortgage and that certain of the Leasehold Mortgages may be of

 

91



--------------------------------------------------------------------------------

Leased Properties located in jurisdictions that are subject to anti-deficiency
judgment, election of remedies and/or one-form-of-action statutes making it
advisable for a Leasehold Mortgagee to exercise remedies with respect to such
Leased Properties in a certain order, the Leasehold Mortgagee may be required
under applicable law to, or due to applicable remedial limitations including
those described above, may reasonably elect to exercise remedies against less
than all of the Leased Properties at a particular time and/or may elect, or may
be required by applicable law, to exercise remedies against the Leased
Properties in a particular order. Therefore, Lessor agrees that its obligations
under this ARTICLE XXII are applicable to each Leased Property. For example,
Lessor may be asked to enter into a Separate Lease with respect to less than all
of the Leased Properties pursuant to Section 22.7 and/or Lessor may be asked to
approve a proposed transferee of a particular Leased Property pursuant to
Section 22.6(b).

ARTICLE XXIII

Section 23.1 Risk of Loss. During the Term of this Lease, the risk of loss or of
decrease in the enjoyment and beneficial use of each Leased Property in
consequence of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions (other than by Lessor and those claiming from,
through or under Lessor) is assumed by Tenant, and, in the absence of gross
negligence, willful misconduct or breach of this Lease by Lessor pursuant to
Section 38.1, Lessor shall in no event be answerable or accountable therefor nor
shall any of the events mentioned in this Section entitle Tenant to any
abatement of Rent.

ARTICLE XXIV

Section 24.1 Indemnification. Notwithstanding the existence of any insurance
provided for in ARTICLE XIII, and without regard to the policy limits of any
such insurance, Tenant will protect, indemnify, save harmless and defend Lessor
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
Litigation Costs), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Lessor by reason of: (a) any accident, injury to
or death of persons or loss of or damage to property occurring on or about any
Leased Property or adjoining sidewalks, including without limitation any claims
of malpractice, (b) any use, misuse, non-use, condition, maintenance or repair
by Tenant or anyone claiming under Tenant, including agents, contractors,
invitees or visitors of any Leased Property or Tenant’s Personal Property,
(c) any Impositions (which are the obligations of Tenant to pay pursuant to the
applicable provisions of this Lease), (d) any failure on the part of Tenant or
anyone claiming under Tenant to perform or comply with any of the terms of this
Lease, (e) subject to Section 7.3.2 hereof, any failure by Tenant to observe,
perform and comply with the terms of any Existing Ground Lease or other
Permitted Encumbrance applicable to or binding upon Lessor or any of the Leased
Properties or any breach of, default under or termination of any such Existing
Ground Lease or other Permitted Encumbrance caused, whether by act or omission,
by Tenant or its agents, employees, contractors, invitees, subtenants,
licensees, concessionaires or assigns (whether or not permitted hereunder), and
(f) the non-performance of any of the terms and provisions of any and all
existing and future subleases of any Leased Property to be performed by the
subtenant thereunder. Any amounts which become payable by Tenant under this
Section shall be paid within ten (10) days after liability therefor on the part
of Tenant is determined by litigation or

 

92



--------------------------------------------------------------------------------

otherwise, and if not timely paid, shall bear interest (to the extent permitted
by law) at the Overdue Rate from the date of such determination to the date of
payment. Tenant, at its expense, shall contest, resist and defend any such
claim, action or proceeding asserted or instituted against Lessor or may
compromise or otherwise dispose of the same as Tenant sees fit. Nothing herein
shall be construed as indemnifying Lessor against its own negligent acts or
omissions or willful misconduct. If at any time Lessor shall have notice of a
claim, Lessor shall give reasonably prompt written notice of such claim to
Tenant; provided that (i) Lessor shall have no liability for a failure to give
notice of any claim of which Tenant has otherwise been notified or has knowledge
and (ii) the failure of Lessor to give such a notice to Tenant shall not limit
the rights of Lessor or the obligations of Tenant with respect to such claim
except to the extent that Tenant incurs actual expenses or suffers actual
monetary loss as a result of such failure. Tenant shall have the right to
control the defense or settlement of any claim, provided that (A) Tenant shall
first confirm in writing to Lessor that such claim is within the scope of this
indemnity and that Tenant shall pay any and all amounts required to be paid in
respect of such claim and (B) if the compromise or settlement of any such claim
shall not result in the complete release of Lessor from the claim so compromised
or settled, the compromise or settlement shall require the prior written
approval of Lessor. Lessor shall have the right to approve counsel engaged to
defend such claim and, at its election and sole cost and expense, shall have the
right, but not the obligation, to participate in the defense of any claim.

Lessor shall indemnify, save harmless and defend Tenant from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses imposed upon or incurred by or asserted against Tenant as a result
of the gross negligence or willful misconduct of Lessor under and in connection
with this Lease.

Tenant’s and Lessor’s respective duties, liabilities and obligations under this
Article shall survive the expiration or termination of this Lease as to any or
all of the Leased Properties. For example, if (x) John Doe is injured in a
slip-and-fall accident that occurs at Leased Property A on January 1, 2008 and
of which Lessor has no notice or knowledge, (y) this Lease terminates for any
reason on March 1, 2008 with respect to Leased Property A, and (z) on July 1,
2008, John Doe begins a lawsuit against Lessor on account of the aforesaid
accident, then, notwithstanding such termination, Tenant’s indemnification and
other obligations with respect to such accident and lawsuit under subsection
(a) above and the other provisions of this Article shall survive such
termination with respect to Leased Property A.

New Mexico Limitation on Indemnification. To the extent, if at all, that N.M.
Stat. Ann. § 56-7-1 is applicable to any agreement to indemnify in this Lease,
or any related documents, such an agreement to indemnify will not extend to
liability, claims, damages, losses or expenses, including fees of lawyers,
arising out of (i) the preparation or approval of maps, drawings, opinions,
reports, surveys, change orders, designs or specifications by an indemnitee or
the agents or employees of the indemnitee or (ii) the giving of or the failure
to give directions or instructions by the indemnitee, or the agents or employees
of the indemnitee, where such giving or failure to give directions or
instructions is the primary cause of bodily injury to persons or damage to the
property.

 

93



--------------------------------------------------------------------------------

ARTICLE XXV

Section 25.1 Subletting and Assignment.

Section 25.1.1 Notwithstanding anything to the contrary contained in this Lease
but subject to Section 25.4, and Section 25.1.11 below, Tenant shall have no
right, directly or indirectly, to assign this Lease in part under any
circumstances. Subject to the foregoing, except as expressly provided herein,
Tenant shall not, without the prior written consent of Lessor, which consent
shall not be unreasonably withheld, delayed or conditioned so long as no Event
of Default has occurred and is continuing hereunder, assign this Lease in its
entirety or mortgage, pledge, hypothecate, encumber or otherwise transfer any
interest in this Lease in whole or in part or sublease all or any part of any
Leased Property or suffer or permit this Lease or the leasehold estate created
hereby or thereby or any other rights arising under this Lease to be assigned in
its entirety or to be transferred, mortgaged, pledged, hypothecated or
encumbered, in whole or in part, whether voluntarily or involuntarily or by
operation of law, or permit the use or occupancy of any Leased Property to be
offered or advertised for assignment or subletting except as hereinafter
provided. For purposes of this Section 25.1, an assignment of this Lease shall
be deemed to include any change in control of any Tenant, as if such change in
control or transaction were an assignment of this Lease. Changes in control of
any Tenant shall include, without limitation, (a) a change in the composition of
the board of directors of any Tenant or any Guarantor such that at the end of
any period of twelve (12) consecutive months the persons constituting a majority
of such board of directors are not the same as the persons constituting a
majority at the start of such period (or persons appointed by such majority),
(b) the sale or other disposition of (i) all or any part of its interest in any
Guarantor or (ii) all or substantially all of the assets of any Guarantor or any
Tenant (other than a bona fide pledge in connection with a financing approved by
Lessor), and (c) a merger or consolidation involving any Guarantor or any
Tenant, which results in the stockholders of any Guarantor or any Tenant
immediately prior to such event owning less than 50% of the capital stock of the
surviving entity or any public parent of the surviving entity. For purposes of
this Section 25.1, a sublease of all or any part of any Leased Property shall be
deemed to include any concessionaire agreement, license agreement or other
agreement involving use or possession of all or any part of any Leased Property.

Section 25.1.2 Subject to the provisions of Section 25.3 below and any other
express conditions or limitations set forth herein, so long as no Event of
Default has occurred and is continuing hereunder, Tenant may, without the
consent of Lessor, (i) assign this Lease in its entirety or sublet all or any
part of any Leased Property to any Affiliate of Tenant, or (ii) sublet up to an
aggregate of 20% of the rentable square footage of any Facility (x) in the
normal course of the Primary Intended Use such as but not limited to leasing of
space for major moveable equipment or functional departments such as pathology,
pharmacy and radiology, or (y) to concessionaires or other third party users or
operators of portions of the Leased Property, provided that, in the case of both
clauses (i) and (ii) above, the assignee or subtenant in question is duly
licensed and possessed of all Authorizations necessary for the conduct of its
activities and the operation of such Leased Property or portion thereof in
accordance with all applicable laws. So long as no Event of Default has occurred
and is continuing hereunder, Lessor shall not unreasonably withhold, delay or
condition its consent to any other subletting of the Leased Properties in whole
or in part or assignment of this Lease in its entirety, provided that (a) in the
case of a subletting, (1) the subtenant shall comply with the provisions of
Section 25.2, and (2)

 

94



--------------------------------------------------------------------------------

if the subtenant is an Affiliate of any Tenant, the subtenant shall execute and
deliver to Lessor a Lease Guaranty in accordance with Section 40.12 hereof,
(b) the assignee or subtenant (1) shall be a creditworthy entity with sufficient
financial stability to satisfy its obligations under the Lease, (2) shall have
not less than four years experience in operating health care facilities for the
purpose of the applicable Facility’s Primary Intended Use, (3) has a favorable
business and operational reputation and character, (4) has all licenses,
permits, approvals and other Authorizations required to operate the Leased
Property(ies) in question for the Primary Intended Use (or any other use
permitted under the terms of this Lease), and (5) in the case of an assignment,
shall assume in writing and agree to keep and perform all of the terms of this
Lease on the part of Tenant to be kept and performed and shall be, and become,
jointly and severally liable with Tenant for the performance thereof, (c) an
original counterpart of each such sublease and assignment and assumption, duly
executed by Tenant and such subtenant or assignee, as the case may be, in the
form and substance satisfactory to Lessor, shall be delivered promptly to
Lessor, and (d) in case of either an assignment or subletting, Tenant shall
remain primarily liable, as principal rather than as surety, for the prompt
payment of the Rent and for the performance and observance of all of the
covenants and conditions to be performed by Tenant hereunder. Lessor’s
obligation to consent to a subletting or assignment is subject to any reasonable
approval rights of any Facility Mortgagee.

Section 25.1.3 If this Lease is assigned or if any Leased Property or any part
thereof is sublet (or occupied by any entity other than Tenant and its
employees), Lessor, after an Event of Default occurs and so long as it is
continuing, may collect the rents from such assignee, subtenant or occupant, as
the case may be, and apply the net amount collected to the Rent herein reserved,
but no such collection shall be deemed a waiver of the provisions set forth in
Section 25.1.1, the acceptance by Lessor of such assignee, subtenant or
occupant, as the case may be, as a tenant or release of Tenant from the future
performance of its covenants, agreements or obligations contained in this Lease.

Section 25.1.4 No subletting or assignment shall in any way impair the
continuing primary liability of Tenant hereunder, and no consent to any
subletting or assignment in any particular instance shall be deemed a waiver of
the prohibition set forth in this Section 25.1. No assignment, subletting or
occupancy shall affect the Primary Intended Use. Any subletting, assignment or
other transfer of Tenant’s interest in this Lease in contravention of this
Section 25.1 shall be void at Lessor’s option.

Section 25.1.5 If Tenant shall desire to assign this Lease or sublet all (but
not a portion) of any Leased Property other than an assignment or sublease to an
Affiliate, it shall first submit in writing to Lessor a notice (“Tenant’s
Notice”) indicating (a) the name of the proposed assignee or subtenant, (b) the
material terms of the proposed assignment or sublease, (c) the nature and
character of the business which the proposed assignee or subtenant will conduct
at the applicable Leased Property, (d) reasonable financial data concerning the
proposed assignee or subtenant, and (e) the effective date of the proposed
assignment or the commencement date and expiration date of the proposed
sublease. Tenant shall additionally submit to Lessor any other information
concerning the proposed assignment or sublease which Lessor may reasonably
request and, prior to the effective date of any assignment permitted hereunder
or the commencement date of any sublease permitted hereunder, Tenant shall
deliver to Lessor evidence reasonably satisfactory to Lessor that the assignee
or subtenant has all

 

95



--------------------------------------------------------------------------------

licenses, permits, approvals and other Authorizations necessary to operate each
Leased Property for the Primary Intended Use (or any other use permitted under
the terms of this Lease). Except to the extent such subletting or assignment is
authorized under Section 25.1.11 below, if such notice is given, Lessor may, at
its option, terminate this Lease as to the applicable Leased Property, in which
event, the provisions of Section 40.16 hereof shall apply. Lessor shall exercise
its option by notice to Tenant within 30 days after Tenant’s Notice (or receipt
by Lessor of all information reasonably requested by Lessor pursuant to this
Section 25.1.5), and during such 30-day period, Tenant shall not have the right
to assign this Lease or sublet such space.

Section 25.1.6 If Lessor exercises its option under Section 25.1.5 to terminate
this Lease, this Lease shall terminate (either as to each Leased Property or as
to the applicable Leased Property, whichever is applicable) on the date which is
60 days following Tenant’s Notice or on such later date as may be specified in
Tenant’s Notice, all Rent allocable to the Leased Property(ies) in question in
accordance with Section 16.9 hereof shall be paid and apportioned to the date of
such termination and the provisions of Section 40.16 hereof shall apply in the
event this Lease remains in effect as to any Leased Properties. If Lessor shall
exercise its options under Section 25.1.5, Lessor may, and shall have no
liability to Tenant if Lessor shall, lease to Tenant’s prospective subtenant or
assignee.

Section 25.1.7(a) Except in the case of an assignment or sublet pursuant to
Section 25.1.2(i) hereof and subject to subsections (b) and (c) below, Tenant
shall pay to Lessor, as Additional Charges, (i) as and when received by Tenant,
80% of any consideration (including, without limitation, capital stock, stock
options or warrants, license fees and all other forms of remuneration) received
on account of any assignment and (ii) 80% (50%, rather than 80%, in the case of
the existing subleases scheduled on Schedule 25.1.7 attached hereto and made a
part hereof, as such subleases were in effect on December 14, 2000 and only for
the remaining term thereof, it being agreed that, if any such sublease was or is
extended (other than pursuant to the terms of sublease extension rights in
existence as of December 14, 2000), or after December 14, 2000 was or is
materially amended, for the extension term, or after any such material
amendment, the applicable percentage in this subsection (ii) shall be 80%, not
50%) of the excess of:

(x) any rents, additional charges, or other consideration (including, without
limitation, capital stock, stock options or warrants, license fees and all other
forms of remuneration) payable to Tenant under any sublease, after deducting
therefrom brokerage commissions and legal fees paid by Tenant in connection with
such subletting, over (y) the sum of (1) a share of the Base Rent, real estate
taxes and assessments, insurance premiums and charges for utility usage that, on
a monthly basis, are owing with respect, or otherwise allocable, to the
applicable Leased Property (with such share to be equal to (A) if the applicable
sublease relates primarily to use of areas within the Facility(ies) located on
the applicable Leased Property, the product of the total of the aforesaid Base
Rent, real estate taxes and assessments, insurance premiums and utility usage
charges owing with respect, or allocable, to the applicable Leased Property for
a particular month times a fraction, the numerator of which is the number of
rentable square feet under the applicable sublease and the

 

96



--------------------------------------------------------------------------------

denominator of which is the aggregate number of rentable square feet in the
Facility(ies) located on the applicable Leased Property, and (B) if the
applicable sublease relates primarily to use of areas outside the Facility(ies)
located on the applicable Leased Property, that portion of the aforesaid real
estate taxes, insurance premiums and charges for utility usage as are, in the
reasonable judgment of Tenant (and with supporting documentation to be delivered
to Lessor upon written request), attributable to the areas outside the
Facility(ies) located on the applicable Leased Property), plus (2) the amount
(amortized, if applicable, as described below) of the actual out of pocket
costs, if any, incurred by Tenant (on behalf of itself and, to the extent
related to “Sublease Rent Payments” (as defined below), on behalf of Lessor’s
80% (or 50%, if applicable as described above) share thereof) from time to time
during the applicable sublease and directly attributable to (aa) extending
telephone service to the portion of the applicable Leased Property that is
subleased per the applicable sublease or (bb) performing repairs to the portion
of the applicable Leased Property that is subleased per the applicable sublease
(and, for purposes of this subsection (2) and the calculation of “Sublease Rent
Payments”, as hereinafter defined, (X) in the case of any costs of the nature
referenced in this subsection (2) that, in accordance with generally accepted
accounting principles, are treated as capital costs, such costs shall be
amortized on a straight line basis over the longer of the useful life of the
improvements or repairs to which such costs relate or the initial term of the
applicable sublease, and in each month the amortized amount of such costs shall
be deemed to have been incurred by Tenant, and (Y) in the case of all other
costs of the nature referenced in this subsection (2), such costs shall be
treated as incurred by Tenant as and when expended),

(such excess of (ii)(x) over (ii)(y) is referred to herein as the “Sublease Rent
Payments”). Lessor’s share, as aforesaid, of any such Sublease Rent Payments
shall be paid by Tenant to Lessor as and when the Sublease Rent Payments are
received by Tenant; provided, however, that:

(cc) within sixty (60) days after the end of each calendar year, Tenant shall
deliver to Lessor a Senior Officer’s Certificate certifying the amount of
Lessor’s share of Sublease Rent Payments for the preceding calendar year and
setting forth how such amount was calculated and containing a detailed breakdown
of the revenues and expenses used in making such calculation, and, within thirty
(30) days after Lessor’s receipt of such certificate, if the aggregate amount
paid by Tenant to Lessor during such preceding calendar year on account of
Lessor’s share of Sublease Rent Payments for such year exceeds the amount of
Lessor’s share as shown in such certificate, then, subject to subsection (dd)
below, Lessor shall pay the overage to Tenant, and, if the aggregate amount paid
by Tenant to Lessor during such preceding calendar year on account of Lessor’s
share of Sublease Rent Payments for such year is less than the amount of
Lessor’s share as shown in such certificate, Tenant shall pay such

 

97



--------------------------------------------------------------------------------

deficiency to Lessor. Lessor shall be entitled, upon three (3) Business Days
prior written notice and within normal business hours, to review, and make
abstracts from and copies of, Tenant’s books, accounts and records relative to
Tenant’s subleases of any Leased Property and the calculation of Lessor’s share
of Sublease Rent Payments for any period; and

(dd) for purposes of subsection (cc) above and the other provisions of this
Section 25.1.7, Lessor’s share of Sublease Rent Payments shall in no event be a
negative number and, for all purposes of subsection (cc) above and the other
provisions of this Section 25.1.7, for any calendar year in which the amount
referenced in subsection (ii)(x) above for such year is less than the amount
referenced in subsection (ii)(y) above for such year, the “Sublease Rent
Payments” shall be deemed to equal zero for such year. (For example, if Tenant
subleases a portion of a Leased Property, subsection (ii) above is applicable
thereto, during a particular calendar year Sublease Rent Payments are received
by Tenant in the aggregate amount of $100.00, and during such calendar year
Tenant paid to Lessor the following monthly amounts on account of Lessor’s share
of Sublease Rent Payments: for each of the months January through July, $20.00
(i.e.: $140.00 in aggregate) and for each of the months August through December,
$0.00, then, within thirty (30) days after Lessor’s receipt of Tenant’s
aforesaid Senior Officer’s Certificate for such calendar year, Lessor would be
obligated to pay to Tenant $60.00, representing the overage of the aggregate
amount received by Lessor during such calendar year ($140.00) over Lessor’s
share of the Sublease Rent Payments for such calendar year ($80.00 or 80% of
$100.00). Alternatively, if the preceding facts are assumed except that, during
the subject calendar year, the amount referenced in subsection (ii)(x) above is
less than the amount referenced in subsection (ii)(y) above by $50.00, then,
pursuant to subsection (dd) above, the Sublease Rent Payments for such calendar
year shall be deemed to equal $0.00, and, consequently, within thirty (30) days
following receipt of Tenant’s aforesaid Senior Officer’s Certificate for such
calendar year, Lessor would be obligated to pay to Tenant $140.00, representing
the overage of the aggregate amount received by Lessor during such calendar year
($140.00) over Lessor’s share of the deemed Sublease Rent Payments for such
calendar year ($0.00 or 80% of $0.00)).

In the event of a foreclosure by a Leasehold Mortgagee as to a particular Leased
Property(ies), Lessor’s right to 80% (50%, in the circumstances described above
relative to the existing subleases scheduled on Schedule 25.1.7 hereof) of such
Sublease Rent Payments relating to such Leased Property(ies) shall be
subordinate to such Leasehold Mortgagee’s right of payment. In the event of an
assignment or sublet pursuant to Section 25.1.2(i) hereof, the provisions of
this Section 25.1.7 shall apply to any further assignment or sublet to a person
or entity that is not an Affiliate of Tenant.

(b) Notwithstanding anything to the contrary provided in this Lease, in the
event Tenant enters into a sublease, license agreement, easement or other
agreement (an

 

98



--------------------------------------------------------------------------------

“Ancillary Agreement”) pursuant to which a third party is given the right to
access, maintain or operate on any Leased Property, any antenna, cell tower,
satellite dish, cable or wire installation, or other communication or
telecommunication equipment, any billboard or signage, or any facility or
service not within the primary scope of Tenant’s business as it was conducted on
the Existing Lease Effective Date, Tenant shall pay Lessor, as Additional
Charges as and when payable to Tenant, 80% of any consideration (including,
without limitation, capital stock, stock options or warrants, license fees and
all other forms of remuneration) received on account of such Ancillary
Agreement. At the request of Lessor, Tenant shall direct the third party in any
Ancillary Agreement to pay Lessor’s 80% share of such consideration directly to
Lessor. No such Ancillary Agreement shall be entered into by Tenant without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, delayed or conditioned so long as Tenant complies with the applicable
requirements of subsections (a) through (d) of Section 25.1.2 above.

(c) Notwithstanding anything to the contrary contained in subsection (a)(ii)
above, Lessor shall not be entitled to any Sublease Rent Payments on account of
any sublease of space within a Leased Property for a flower shop, beauty salon,
barber shop, gift shop, restaurant, cafeteria, coffee shop, snack shop or the
like or any other concessionaires (which term shall not include, without
limitation, medical offices and clinics and other providers of medical services)
typically found in nursing centers or hospitals (as applicable depending upon
the Primary Intended Use of the particular Leased Property) (including those
subleases of the nature referenced in this subsection (c) existing at the Leased
Properties as of the Existing Lease Effective Date), so long as the aggregate
square footage of such Leased Property that is subleased for such uses does not
exceed twenty percent (20%) of the rentable space within the Facility(ies)
located on such Leased Property.

Section 25.1.8 Any assignment and/or sublease must provide that (a) it shall be
subject and subordinate to all of the terms and conditions of this Lease,
(b) the use of the applicable Leased Property shall be restricted to the
applicable Primary Intended Use and shall not conflict with any Legal
Requirement, Insurance Requirement or any other provision of this Lease, (c) no
sublessee or assignee shall be permitted to further sublet all or any part of
the applicable Leased Property or assign this Lease or its sublease except as
expressly provided in this Lease and (d) in the event of cancellation or
termination of this Lease for any reason whatsoever or of the surrender of this
Lease whether voluntary, involuntary or by operation of law, prior to the
expiration date of such sublease, including extensions and renewals granted
thereunder, at Lessor’s option, the subtenant shall make full and complete
attornment to Lessor for the balance of the term of the sublease, which
attornment shall be evidenced by an agreement in form and substance reasonably
satisfactory to Lessor and which the subtenant shall execute and deliver within
5 days after request by Lessor, its successors or assigns and the subtenant
shall waive the provisions of any law now or hereafter in effect which may give
the subtenant any right of election to terminate the sublease or to surrender
possession in the event any proceeding is brought by Lessor to terminate this
Lease.

Section 25.1.9 Any assignment of this Lease or sublease of the applicable Leased
Property in contravention of the express terms of this ARTICLE XXV shall be
voidable at Lessor’s option and the acceptance of rent by Lessor from any such
unauthorized assignee or subtenant shall not constitute a recognition or
acceptance of the tenancy of such unauthorized assignee or subtenant.

 

99



--------------------------------------------------------------------------------

Section 25.1.10 Tenant shall pay to Lessor, within ten (10) Business Days after
request therefor, all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred by Lessor in connection with any request by
Tenant to assign this Lease or sublet the applicable Leased Property.

Section 25.1.11 Notwithstanding the other prohibitions and restrictions on
assignment and subletting contained in this Section 25.1, provided Tenant shall
have complied with the notice and information requirements of Section 25.1.5
above, Tenant shall have the right to assign or sublet to a non-Affiliate
(x) without the consent of Lessor, not more than ten percent (10%) in the
aggregate of the Master Lease Leased Properties which are nursing centers and
(y) with Lessor’s consent (which consent shall not be unreasonably withheld,
delayed or conditioned), not more than two (2) Master Lease Leased Properties
which are hospitals, but only if either (i) the applicable regulatory
authorities have threatened, or commenced proceedings, to revoke Tenant’s
Medicaid or Medicare certification for reimbursement or other Authorizations
necessary to operate such nursing center or hospital Leased Property, as
applicable, or (ii) Tenant cannot profitably operate such Leased Property, in
which event:

(a) such assignment and/or subletting shall comply in all respects with clauses
(a) through (d) of the second sentence of Section 25.1.2 above (upon Tenant’s
request, Lessor agrees to provide an estoppel certificate certifying that, to
the best of Lessor’s knowledge, such clauses (a) through (d) have been satisfied
or, if such is not the case to the best of Lessor’s knowledge, certifying the
manner in which such clauses have not been satisfied to the best of Lessor’s
knowledge);

(b) Lessor shall give such assignee or subtenant assurances of quiet enjoyment,
in accordance with a mutually satisfactory non-disturbance and attornment
agreement, such that so long as such assignee or subtenant pays Rent allocable
to such Leased Property and otherwise complies with all covenants and
obligations of the Tenant under this Lease with respect to such Leased Property,
no other default under this Lease shall affect or give rise to any right to
terminate its leasehold of such Leased Property; and

(c) any default by such assignee or subtenant in the payment of Rent or in
complying with all other covenants and obligations of the Tenant with respect to
such Leased Property shall continue to constitute a default under this Lease,
entitling Lessor to all its rights and remedies hereunder.

To the extent that any of the Master Lease Leased Properties are the subject of
a New Lease derived, directly or indirectly, from the Second Amended and
Restated Lease, Tenant shall continue to have the right to assign or sublet such
Master Lease Leased Properties upon compliance with this Section 25.1.11 or the
corresponding section of such New Lease, as applicable, but such right to assign
or sublet, whether under Section 25.1.11 of the Second Amended and Restated
Lease or the corresponding section of any and all New Leases derived, directly
or indirectly, from the Second Amended and Restated Lease, shall never exceed
ten percent (10%) in the aggregate of the nursing centers included within the
Master Lease Leased Properties or two (2) hospitals included within the Master
Lease Leased Properties.

 

100



--------------------------------------------------------------------------------

Section 25.2 Attornment. Tenant shall insert in each sublease permitted under
Section 25.1 provisions to the effect that (a) such sublease is subject and
subordinate to all of the terms and provisions of this Lease and to the rights
of Lessor hereunder (except to the extent such subtenant is entitled to quiet
enjoyment assurances under Section 25.1.11 above), (b) in the event this Lease
shall terminate before the expiration of such sublease, the subtenant thereunder
will, at Lessor’s option, attorn to Lessor and waive any right the subtenant may
have to terminate the sublease or to surrender possession thereunder, as a
result of the termination of this Lease, and (c) in the event the subtenant
receives a written notice from Lessor or Lessor’s assignees, if any, stating
that an Event of Default has occurred, the subtenant shall thereafter be
obligated to pay all rentals accruing under said sublease directly to the party
giving such notice, or as such party may direct. All rentals received from the
subtenant by Lessor or Lessor’s assignees, if any, as the case may be, shall be
credited against the amounts owing by Tenant under this Lease.

Section 25.3 Sublease Limitation. Anything contained in this Lease to the
contrary notwithstanding, Tenant shall not sublet the Leased Property on any
basis such that the rental to be paid by the subtenant thereunder would be
based, in whole or in part, on either (i) the income or profits derived by the
business activities of the subtenant, or (ii) any other formula such that any
portion of the sublease rental received by Lessor would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto.

Section 25.4 Leasehold Mortgagee Rights. Nothing contained in this ARTICLE XXV
shall limit or impair any rights of the Leasehold Mortgagee under ARTICLE XXII,
including, without limitation, any such rights to obtain a Leasehold Mortgage
upon less than all of the Leased Properties and, in the circumstances referenced
in Section 22.7, to obtain a Separate Lease as to less than all of the Leased
Properties.

ARTICLE XXVI

Section 26.1 Financial Statements and Reporting. Each Tenant shall maintain, for
itself and its subsidiaries, a system of accounting established and administered
in accordance with generally accepted accounting principles, and shall provide
Lessor with the following information:

(a) As soon as available but in no event later than forty-five (45) days after
the close of each fiscal month and within fifty (50) days after the close each
of the first three fiscal quarters, for Tenant, an unaudited consolidated
balance sheet and statement of operations as of the close of each such period
and the related unaudited consolidated statements of income, cash flows and
stockholders equity for such period and for the year to date of Tenant and its
Subsidiaries (collectively, “Financial Statements”), setting forth in each case
in comparative form the corresponding figures for the previous year, all
prepared in accordance with generally accepted accounting principles and all
certified in an Officer’s Certificate to Lessor as being complete and accurate
to the best of Tenant’s knowledge, subject to normal year end adjustments;

 

101



--------------------------------------------------------------------------------

(b) Within one hundred (100) days after the close of each Fiscal Year, (i) for
Tenant, consolidated Financial Statements, in each case with accompanying notes
and schedules, prepared in accordance with generally accepted accounting
principles and audited by a firm of independent certified public accountants of
recognized standing selected by Tenant, which accountants shall have issued an
audit report thereon; and (ii) an Officer’s Certificate certifying to Lessor the
amount of Patient Revenues for such Fiscal Year for each Facility, for all of
the Facilities in the aggregate under this Lease and for all of the Facilities
in the aggregate under all of the Leases, and attaching reasonably detailed
documentation thereof;

(c) Within fifty (50) days after the close of each of the first three fiscal
quarters, and within one hundred (100) days after the close of each Fiscal Year,
the following information and data for each Facility, in each case in paper
format or electronic computer format: (1) income statements that include,
without limitation, a breakdown of Patient Revenues and other revenues itemized
by payor type and a breakdown of operating expenses to the extent reasonably
available under the then current facility operation reports, but including, at a
minimum, itemization of Facility rental expense, overhead charges or management
fees, bad debt expense and any material non-recurring charges; and (2) patient
census by payor type;

(d) As soon as available but in no event later than sixty (60) days following
the commencement of each Fiscal Year, annual budgets for the operation during
such Fiscal Year of each Facility, of all Facilities in the aggregate under this
Lease and of all Facilities in the aggregate under all of the Leases, and to the
extent reasonably available, a breakdown of projected Patient Revenues and other
revenues itemized by payor type and a breakdown of projected operating expenses
itemized to reflect, at a minimum, Facility rental expense, overhead charges or
management fees, bad debt expense and any non-recurring charges;

(e) Within one hundred (100) days after the close of each Fiscal Year, or
otherwise upon request by Lessor in connection with a proposed sale or
refinancing of a Facility or Facilities by Lessor, for Tenant and each
Guarantor, as applicable, an Officer’s Certificate certifying to Lessor and
Lessor’s designees (which certificate may be relied upon by Lessor and any
prospective purchaser or mortgagee of any Leased Property) the following
information:

(i) this Lease is unmodified and is in full force and effect (or that this Lease
is in full force and effect as modified and setting forth the modifications);

(ii) the dates to which Rent has been paid;

(iii) all Facilities are in good standing with respect to all necessary federal,
state and local licenses, permits and other Authorizations;

(iv) each Facility that participates in the Medicare program is in compliance
with the terms of its Medicare Provider Agreement and in good standing with the
Medicare program;

(v) each Facility that participates in the Medicaid program is in compliance
with the terms of its Medicaid Provider Agreement and in good standing with the
Medicaid program;

 

102



--------------------------------------------------------------------------------

(vi) the current number of licensed beds at each Facility; and

(vii) Tenant and each applicable Guarantor is not in default in the performance
of this Lease or its Guaranty, as applicable, or if an Event of Default exists,
specifying the same in reasonable detail;

at the request of Lessor, together with complete and accurate copies (originals
of which shall be made available for inspection upon request by Lessor) of all
licenses, permits and other Authorizations necessary to operate the Facilities
in accordance with all applicable laws;

(f) As soon as reasonably available, copies of any Forms 10K, 10Q and 8K and any
other annual, quarterly, monthly or other reports, copies of all registration
statements and any other public information which any Tenant or any of its
Subsidiaries files with the Securities Exchange Commission or any other
governmental authority;

(g) Promptly upon the furnishing thereof to the shareholders of any Tenant,
copies of all statements, reports, notices and proxy statements so furnished;

(h) Such supplements to the foregoing documents and such other information and
reports (including, without limitation non-financial information), as any Senior
Lender, any Facility Mortgagee or any Superior Mortgagee may reasonably request,
provided such supplements, and such information and reports, are consistent with
the types of supplements, reports and information generally utilized by such
institutions within the financing industry;

(i)(i) on a monthly basis during the Term, (x) a consolidated monthly cash flow
report of Tenant and its Subsidiaries and (y) a consolidated monthly patient
census report (reported separately for hospitals and nursing centers) for
Tenant, (ii) all other information, reports, materials and certificates that are
from time to time delivered, pursuant to the requirements of any loan documents
that are from time to time binding upon Tenant or any of its Subsidiaries or
Affiliates, by Tenant or any of its Subsidiaries or Affiliates to any of the
Senior Lenders, or any of the holders of any other loan documents evidencing or
securing borrowed indebtedness of Tenant or its Subsidiaries or Affiliates, or
any of their respective agents, representatives or consultants, with all such
information, reports, materials and certificates to be delivered to Lessor at
the same time and in the same manner as the same are delivered to any of the
Senior Lenders, any of the aforesaid holders and/or any of their respective
agents, representatives or consultants, (iii) on a monthly basis during the
Term, a monthly consolidated survey deficiency summary report, with such report
to be in substance (but not necessarily in form) consistent with the report
dated October 2000 that was delivered to Lessor and listing each of the Master
Lease Leased Properties and indicating for each Master Lease Leased Property
whether any survey, citation or report alleging a deficiency that is material in
relation to such Master Lease Leased Property (using the October 2000 report as
a baseline) has been issued with respect thereto during the period covered by
such report and, if so, setting forth the identity of the agency or authority
that issued such citation or report, a description of the alleged material
deficiency and the timetable or deadline for curing the same (and, promptly
following receipt of a written request therefor from Lessor to Tenant, Tenant
shall further deliver to Lessor any Facility-specific survey reports requested
by Lessor), (iv) promptly following receipt of a written request therefor from
Lessor to Tenant, copies of any Facility-specific environmental,

 

103



--------------------------------------------------------------------------------

engineering or other reports or studies that are in Tenant’s possession or
control and so requested by Lessor and (v) within ten (10) Business Days
following receipt of Lessor’s written request therefor, a copy, to the extent
available and prepared, of any report, study or other document that Tenant may
from time to time prepare, or have prepared on its behalf, that assigns asset
ratings or other grades or rankings to any or all of the Master Lease Leased
Properties;

(j) If Lessor is a Ventas Lessor, within fifty (50) days following the close of
each fiscal quarter, a Senior Officer’s Certificate setting forth whether any
Event(s) of Default under Section 16.1(m) and/or Section 16.1(q) of this Lease
or any other lease demising any of the Master Lease Leased Properties has
occurred and is continuing (as described in Section 16.10) and, if so,
specifying the Master Lease Leased Property(ies) at which such Event(s) of
Default has so occurred and is continuing;

(k) Within three (3) Business Days following Tenant’s receipt thereof, true,
correct and complete copies of all professional negligence, malpractice and/or
general liability actuarial studies, reports and/or analyses prepared from time
to time for or by Tenant or at Tenant’s direction other than those prepared by
its independent auditors;

(l) Within sixty (60) days after the close of each fiscal quarter, for any
insurance company owned or controlled by Tenant (a “Captive Insurance Company”),
an unaudited balance sheet and statement of operations as of the close of each
such period and the related unaudited statements of income, cash flows and
stockholders equity for such period and for the year to date of each Captive
Insurance Company, setting forth in each case in comparative form the
corresponding figures for the previous year, all prepared in accordance with
generally accepted accounting principles and all certified in an Officer’s
Certificate to Lessor as being complete and accurate to the best of Tenant’s
knowledge, subject to normal year end adjustments;

(m) Within one hundred eighty (180) days after the close of each Fiscal Year,
for each Captive Insurance Company, a balance sheet and statement of operations
as of the close of such Fiscal Year and the related statements of income, cash
flows and stockholder’s equity for such Fiscal Year, in each case with
accompanying notes and schedules, prepared in accordance with generally accepted
accounting principles and audited by a firm of independent certified public
accountants of recognized standing selected by Tenant, which accountants shall
have issued an audit report thereon;

(n) Contemporaneously with the Effective Date, copies of the organizational
documents, including, without limitation, any amendments thereto prior to the
Effective Date, for each Captive Insurance Company, and, within five
(5) Business Days following entry into any subsequent amendment thereof, a true,
correct and complete copy of any such amendment;

(o) Within sixty (60) days following the end of each quarter during the Term,
reports, as of such quarter-end, (i) indicating the amount of the then current
“total loss pick” set for professional negligence and malpractice claims against
Tenant and its Subsidiaries and Affiliates and the then current breakdown of
such “total loss pick” (x) between claims incurred and reported and claims
incurred but not yet reported and (y) among claims incurred, whether or not
reported, that are (1) insured by the Captive Insurance Company(ies),
(2) insured by insurers

 

104



--------------------------------------------------------------------------------

other than a Captive Insurance Company, and (3) not insured by a Captive
Insurance Company or another insurer, (ii) indicating the amount to be reserved
by Tenant at the aforesaid then current “total loss pick” for claims, whether or
not reported, that are uninsured or that are insured by the Captive Insurance
Company(ies) and a reasonably detailed explanation of how such reserved amount
was calculated and determined, (iii) identifying the portion of the reserve
amount referenced in subsection (ii) above that will be funded, and the portion
of such reserve that will not be funded, to the Captive Insurance Company(ies)
by Tenant, and (iv) confirming that the amount to be funded to the Captive
Insurance Company(ies) by Tenant is being funded on budget or, if there is a
shortfall in the funding of the amount to be funded, detailing Tenant’s plan for
funding such shortfall to the Captive Insurance Company(ies), and, in addition,
in each monthly Officer’s Certificate delivered by Tenant pursuant to subsection
(a) above, Tenant shall include therein a certification that Tenant is recording
general and professional liability costs, on a monthly basis, in a manner
consistent with the most recent actuarial valuations;

(p) On or prior to the date which is one hundred (100) days following the end of
each Fiscal Year, a report that allocates all professional negligence and
malpractice liability expenses incurred by Tenant and its Subsidiaries and
Affiliates during such preceding Fiscal Year to each Facility under this Lease,
to each of the other Facilities under the Leases and to all other
healthcare-related facilities of Tenant and its Subsidiaries and Affiliates that
are not leased by Tenant under the Leases and that explains the methodology of
such allocation in reasonable detail;

(q) Within thirty (30) days following the end of each month during the Term,
Medicaid Rate Variance Reports, as of such month-end, prepared by Tenant for the
Facilities under this Lease, and under all of the Leases, that are skilled
nursing facilities, which report shall be substantially in the form delivered by
Tenant to Lessor on May 14, 2003 or another form reasonably acceptable to
Lessor, and, within forty-five (45) days following the end of each month during
the Term, the “Dennis Henson Medicaid Rate Report,” or a substantially similar
report reasonably acceptable to Lessor, each as of such month-end, providing a
state by state evaluation and prediction of Medicaid rates;

(r) Within forty-five (45) days following the end of each month during the Term,
operating reports, as of such month-end, for each Facility under this Lease, and
under each of the Leases, and for all Facilities under each of the Leases, and
under all of the Leases, in the form delivered to Lessor on May 14, 2003 or
another form reasonably acceptable to Lessor;

(s) Within thirty (30) days following the end of each month during the Term, a
“QA Management Activity Report”, as of such month-end, prepared by Tenant for
each Facility under this Lease, and under each of the Leases, in the form
delivered to Lessor on May 14, 2003 or another form reasonably acceptable to
Lessor, and, relative thereto, promptly following Tenant’s receipt of a written
request therefor from Lessor, true, correct and complete copies of any survey
deficiency reports and/or plans of correction relative to any of the aforesaid
Facilities designated by Lessor;

(t) Within sixty (60) days after the commencement of each Fiscal Year, an annual
capital expenditures budget for such Fiscal Year, relating only to the Leased
Properties, in the form delivered to Lessor on May 14, 2003 or another form
reasonably acceptable to Lessor and, within fifteen (15) days after any material
amendment to such annual capital expenditures budget, a true, correct and
complete copy of such amendment;

 

105



--------------------------------------------------------------------------------

(u) Within forty-five (45) days following the end of each month during the Term,
a capital expenditures report, as of such month-end, relative to each Facility
under this Lease, and under all of the Leases, in the form delivered to Lessor
on May 14, 2003 or another form reasonably acceptable to Lessor, and, including
with each such report, project level expenditure detail by Facility; and

(v) Within thirty (30) days after the close of each of the first three fiscal
quarters, and within thirty (30) days after the close of each Fiscal Year, a
report, in form reasonably acceptable to Lessor, regarding changes in the number
of licensed beds and so-called “banked beds”, at each Facility, at all
Facilities in the aggregate under this Lease and at all Facilities in the
aggregate under all of the Leases.

Section 26.2 Furnishing Notice. Within five (5) days after Tenant receives
notice or otherwise obtains knowledge of any of the following occurrences,
Tenant shall give written notice thereof in the form of an Officer’s Certificate
to Lessor, which notice shall set forth details of the occurrence referred to
therein and shall state what action Tenant has taken, and proposes to take, with
respect thereto:

(a) any written notice of termination or suspension of any Facility from
participation in the Medicare or Medicaid program; and

(b) any written notice of non-renewal of any license or other Authorization
affecting any of the Facilities or its operation (including copies thereof).

Section 26.3 Quarterly Meetings; Facility Level Meetings and Reviews. On a
quarterly basis, Tenant shall permit, and upon request by Lessor shall make
appropriate arrangements for, Lessor and/or its representatives to discuss the
affairs, operations, finances and accounts of Tenant and its Subsidiaries and
Affiliates with, and be advised as to the same by, senior officers of Tenant
(and such of Tenant’s independent accountants and other financial advisors as
would be relevant to the topic of the particular meeting), all as Lessor may
deem appropriate for the purpose of verifying any report(s) delivered by Tenant
to Lessor under this Lease or for otherwise ascertaining compliance with this
Lease by Tenant or the business, operational or financial condition of Tenant
and/or its Subsidiaries and Affiliates and/or any of their respective
Facilities. Without limitation of the foregoing, from time to time promptly
following receipt of written notice from Lessor to Tenant (and in any event
within ten (10) Business Days of such receipt), Tenant shall permit, and shall
make appropriate arrangements for, Lessor and/or its representatives or
designees to discuss the business, operational and financial condition of
specific Facility(ies) designated by Lessor with, and be advised as to the same
by, appropriate personnel of Tenant and its Subsidiaries and Affiliates having
operational and accounting responsibilities for the Facility(ies) so specified
by Lessor and to review, and make abstracts from and copies of, the books,
accounts and records of Tenant and its Subsidiaries and Affiliates relative to
any such Facility(ies), in each case provided, and on the condition, that any
such discussions or reviews, abstracting or copying shall not materially
interfere with Tenant’s business operations relative to any affected
Facility(ies). Unless otherwise agreed in writing by

 

106



--------------------------------------------------------------------------------

Lessor and Tenant, all of the discussions, reviews, abstracting and copying
referenced in this Section 26.3 shall occur during normal business hours.
Relative to the foregoing matters, (a) Tenant agrees that those officers and
managerial-level employees of Tenant and its Subsidiaries and Affiliates as are
reasonably designated by Lessor shall attend the above described quarterly
and/or Facility level meetings and reviews, (b) each of the aforesaid quarterly
meetings and reviews shall, unless otherwise agreed by Lessor and Tenant, occur
on the first Tuesday that is more than fifteen (15) days following the earlier
of the date of filing or the filing due date of the Form 10Q or 10K, as
applicable, that Tenant is required to file following the close of the
quarter-to-be-reviewed, and (c) the aforesaid Facility level meetings and
reviews shall, unless otherwise agreed by Lessor and Tenant, occur
simultaneously with the aforesaid quarterly meetings and reviews and, in
addition, from time to time at other times designated by Lessor upon ten
(10) Business Days written notice to Tenant.

Section 26.4 Non-Ventas Lessors. Notwithstanding anything to the contrary
contained in this ARTICLE XXVI, if and for so long as the lessor under this
Lease is not a Ventas Lessor, Tenant (a) shall not be required under this Lease
to provide to such non-Ventas Lessor Facility-specific information related to
Facilities or Leased Properties which are not included in this Lease, (b) shall
exclude from consolidated facility information that is required under
Section 26.1 of this Lease facility information which relates to Facilities or
Leased Properties not included in this Lease, and (c) shall continue to be
required to provide information relative to Tenant, as opposed to Leased
Properties and Facilities, on the same basis as such information is provided to
a Ventas Lessor.

Section 26.5 Additional Tenant Assistance. Tenant agrees that Tenant’s chief
executive officer and chief financial officer shall be made available by Tenant,
upon two (2) Business Days (five (5) Business Days, if an in-person meeting is
required) prior verbal and electronic notice from Lessor, to hold meetings with,
make presentations to and/or answer questions and inquiries by investment
advisers, analysts, underwriters, bankers and other lenders, rating agencies and
other persons and organizations designated by Lessor in connection with
transactions conducted by Lessor from time to time. Tenant shall not be required
to incur any out-of-pocket expenses (other than nominal expenses) in connection
with any such request by Lessor.

Section 26.6 Electronic Format. All reports, statements and other materials
delivered by or on behalf of Tenant to Lessor under this ARTICLE XXVI shall be
delivered to Lessor in electronic format, if available.

Section 26.7 Similar Reports. If Tenant shall at any time begin to prepare new
or additional reports, statements or other materials containing the same or
similar information as is contained in any of the reports, statements or other
materials that Tenant is required to deliver to Lessor by the terms of the other
Sections of this ARTICLE XXVI, Tenant shall deliver such new or additional
reports, statements or other materials to Lessor, promptly following Tenant’s
preparation of the same.

Section 26.8 Audit and Investigation Rights. Without limitation of Tenant’s
other obligations as set forth in this ARTICLE XXVI, Lessor shall have the
right, at its expense and upon delivery of ten (10) Business Days written notice
to Tenant from time to time, to audit, and/or prepare or perform such other
operational, accounting or financial reviews, abstracts,

 

107



--------------------------------------------------------------------------------

reports and other investigations (including, without limitation, investigations
of Tenant’s compliance with Section 7.2.4 hereof) as Lessor chooses of or
relating to, the books, records and accounts of Tenant and its Subsidiaries and
Affiliates and/or relative to any Facility(ies) designated by Lessor from time
to time (including, without limitation, appraisals), provided, however, without
limitation of Lessor’s rights pursuant to ARTICLE XXVI (other than this
Section 26.8) or other provisions of this Lease and solely for purposes of this
Section 26.8, Lessor’s right to audit or review materials pursuant to this
Section 26.8 shall not require Tenant to provide to Lessor (a) that portion of
any confidential materials prepared internally by Tenant or by a third party on
behalf of Tenant regarding whether to exercise renewal rights under this Lease
or analyzing the Fair Market Value or Fair Market Rental of the Leased
Properties, including analyses of appraisals or documents similar thereto (but
Tenant agrees that, notwithstanding the foregoing or anything to the contrary in
this Section 26.8, Lessor shall have the right pursuant to this Section 26.8 to
obtain copies of, and to review and investigate, any appraisals or documents
similar thereto prepared by appraisers or other third parties), (b) employment
and/or employee records, (c) that portion of any litigation files that
constitutes privileged material that is protected by the attorney-client
privilege, and (d) confidential and proprietary analysis of the above referenced
books, records and accounts prepared (i) for a bona fide business purpose,
(ii) in the ordinary course of business, (iii) not for the purpose of evading
Lessor’s rights under this Section 26.8, and (iv) solely for use by Tenant’s
Board of Directors or officers of Tenant having a title of Senior Vice President
or higher (except, in the case of each of the foregoing subsections (b) through
(d), if Lessor would otherwise have a right to obtain such materials pursuant to
the provisions of this Lease (other than this Section 26.8)). Lessor shall not
require or perform any act that would cause Tenant or any of its Subsidiaries or
Affiliates to violate any laws, regulations or ordinances relating to employment
records or intended to protect the privacy rights of Tenant’s employees or
healthcare patients, including, but not limited to, the Health Insurance
Portability and Accountability Act of 1996, as amended. Any such investigation
instituted by Lessor shall commence promptly ten (10) Business Days after
Tenant’s receipt of Lessor’s aforesaid written notice (unless Lessor otherwise
agrees in writing). The foregoing activities shall be conducted by Lessor
through agents, employees, representatives or designees of its choosing, and
Tenant shall reasonably cooperate (and shall cause its independent accountants
and other financial advisors to reasonably cooperate) with all of such
activities. Such activities shall be conducted in a manner that does not
materially interfere with Tenant’s business operations or the business
operations relative to any affected Facility(ies). Lessor shall be obligated to
reimburse Tenant and its aforesaid independent accountants and other financial
advisors for any out-of-pocket expenses incurred by Tenant or on Tenant’s behalf
in connection with providing any such cooperation. Tenant may provide Lessor
with a monthly statement of the expenses to be reimbursed by Lessor pursuant to
this Section 26.8, and Lessor shall reimburse such expenses to Tenant within ten
(10) Business Days after receipt of such written demand accompanied by
reasonable supporting documentation. Unless otherwise agreed in writing by
Lessor and Tenant, Lessor’s aforesaid activities shall occur during normal
business hours. Lessor’s aforesaid activities may include, without limitation,
performing audits of, or other operational, accounting or financial reviews or
reports relating to, the EBITDAR and/or EBITDARM of a particular Facility(ies)
for a particular past or future period(s) and the terms and conditions of
contracts with Tenant’s Affiliates and Subsidiaries and/or other Persons for the
provision of particular goods and services to a particular Facility(ies).

 

108



--------------------------------------------------------------------------------

ARTICLE XXVII

Section 27.1 Lessor’s Right to Inspect. Tenant shall permit Lessor, any then
current or prospective Superior Mortgagee or other lender to Lessor, any then
current or prospective investment banker, mortgage broker or other professional
engaged by Lessor, any prospective purchaser of any Leased Property or any
interest in Lessor or any Affiliate of Lessor and/or, only during any permitted
exhibition period under Section 40.4 below, any prospective lessee, and its and
their respective authorized representatives, to enter upon and conduct a
physical inspection of any Leased Property during usual business hours and,
except in an emergency, upon not less than three (3) Business Days prior notice,
subject to any security, health, safety or confidentiality requirements of any
governmental agency or insurance requirement relating to the Leased Properties,
or imposed by law or applicable regulations and provided that no such entry or
inspection shall materially interfere with Tenant’s business operations within
the affected Leased Property(ies). Nothing contained in this Section 27.1 shall
limit or impair Lessor’s right to enter upon and inspect the Leased Properties,
or any of Lessor’s other rights or remedies, upon the occurrence of any Event of
Default by Tenant.

ARTICLE XXVIII

Section 28.1 No Waiver. No failure by Lessor or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the extent permitted by law, no waiver
of any breach shall affect or alter this Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.

ARTICLE XXIX

Intentionally omitted.

ARTICLE XXX

Section 30.1 Acceptance of Surrender. No surrender to Lessor of this Lease or of
any Leased Property or any part of any thereof, or of any interest herein or
therein, shall be valid or effective unless agreed to and accepted in writing by
Lessor and no act by Lessor or any representative or agent of Lessor, other than
such a written acceptance by Lessor, shall constitute an acceptance of any such
surrender.

ARTICLE XXXI

Section 31.1 No Merger of Title. There shall be no merger of this Lease or of
the leasehold estate created thereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (a) this Lease or the leasehold estate created hereby or any
interest in this Lease or such leasehold estate and (b) the fee estate in any
Leased Property.

 

109



--------------------------------------------------------------------------------

ARTICLE XXXII

Section 32.1 Conveyance by Lessor. Lessor may, without the consent or approval
of Tenant, sell, transfer, assign, convey or otherwise dispose of any or all of
the Leased Properties. If Lessor or any successor owner of any Leased Property
shall sell, transfer, assign, convey or otherwise dispose of any Leased Property
in accordance with the terms hereof other than as security for a debt, and the
purchaser, grantee, assignee or transferee of the Leased Property shall
expressly assume all obligations of Lessor hereunder with respect to such Leased
Property arising or accruing from and after the date of such sale, conveyance,
transfer, assignment or other disposition and shall be reasonably capable of
performing the obligations of Lessor hereunder, Lessor or such successor owner,
as the case may be, shall thereupon be released from all future liabilities and
obligations of Lessor under this Lease with respect to such Leased Property
arising or accruing from and after the date of such sale, conveyance, transfer,
assignment or other disposition as to such Leased Property and all such future
liabilities and obligations with respect to such Leased Property shall thereupon
be binding upon such purchaser, grantee, assignee or transferee. Lessor agrees
to deliver to Tenant and any Leasehold Mortgagee, promptly following the
consummation of any such sale, conveyance, transfer, assignment or other
disposition (other than as security for a debt), written notice of such sale,
conveyance, transfer, assignment or other disposition and, if applicable, a copy
of the aforesaid assumption agreement. In the event of any such sale, transfer,
assignment, conveyance or other disposition (other than as security for a debt)
of less than all of the Leased Properties, the provisions of Section 40.15
hereof shall apply.

ARTICLE XXXIII

Section 33.1 Quiet Enjoyment. So long as Tenant shall pay all Rent as the same
becomes due and shall fully comply with all of the terms of this Lease and fully
perform its obligations hereunder and thereunder, Tenant shall peaceably and
quietly have, hold and enjoy each Leased Property for the Term hereof, free of
any claim or other action by Lessor or anyone claiming by, through or under
Lessor, but subject to all Permitted Encumbrances, including, without
limitation, liens and encumbrances of record as of the Existing Lease Effective
Date or otherwise permitted to be created by Lessor hereunder, liens as to the
obligations of Lessor that are either not yet due or which are being contested
in good faith and by proper proceedings, and liens hereafter consented to by
Tenant. No failure by Lessor to comply with the foregoing covenant shall give
Tenant any right to cancel or terminate this Lease or abate, reduce or make a
deduction from or offset against the Rent or any other sum payable under this
Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action, to pursue any claim it may have against Lessor as a result
of a breach by Lessor of the covenant of quiet enjoyment contained in this
Section.

ARTICLE XXXIV

Section 34.1 Notices. All notices, demands, requests, consents, approvals and
other communications hereunder shall be in writing and delivered or mailed (by
registered or certified mail, return receipt requested or reputable nationally
recognized overnight courier service and postage prepaid), addressed to the
respective parties, as follows:

 

110



--------------------------------------------------------------------------------

  (a) if to either Tenant:

       Kindred Healthcare, Inc.

       Kindred Healthcare Operating, Inc.

       680 South 4th Avenue

       Louisville, Kentucky 40202-2612

       Attention: Chief Financial Officer

with copies to:

 

       Kindred Healthcare, Inc.

       Kindred Healthcare Operating, Inc.

       680 South 4th Avenue

       Louisville, Kentucky 40202-2612

       Attention: General Counsel

and

 

       JPMorgan Chase Bank

       270 Park Avenue, 4th Floor

       New York, New York 10017

       Attention: Dawn Lee Lum, Vice President

 

  (b) if to Lessor:

 

       Ventas Realty, Limited Partnership

       c/o Ventas, Inc.

       10350 Ormsby Park Place, Suite 300

       Louisville, Kentucky 40223

       Attention: Lease Administration

with a copy to:

 

       Ventas Realty, Limited Partnership

       c/o Ventas, Inc.

       10350 Ormsby Park Place, Suite 300

       Louisville, Kentucky 40223

       Attention: General Counsel

or to such other address as either party may hereunder designate, and shall be
effective upon receipt.

ARTICLE XXXV

Section 35.1 Appraisals. In the event that it becomes necessary to determine the
Fair Market Rental of the Leased Properties or any thereof or the allocation of
Base Rent among the Leased Properties or any thereof, or the Transferred
Property Percentages applicable to the Leased Properties or any thereof, to be
contained in Exhibit C hereto or the Fair Market Value or Fair Market Value
Purchase Price of any property, in each case for any purpose of this Lease, and
the parties cannot agree amongst themselves on such values, allocations or
percentages, the procedures of this ARTICLE XXXV shall apply.

 

111



--------------------------------------------------------------------------------

Section 35.2 Appointment of Appraisers. The party required or permitted to
request an appraisal or other determination under this ARTICLE XXXV shall,
within the applicable time period, if any, specified in this Lease, give written
notice (an “Appraisal Notice”) to the other party, which Appraisal Notice shall
state the requesting party’s desire for an appraisal or other determination
under this ARTICLE XXXV, and identify which matters are to be appraised or
determined. Within thirty (30) days after receipt of any such Appraisal Notice
by the party to which such Appraisal Notice is directed, each party shall, by
written notice to the other party, appoint an appraiser meeting the
qualifications set forth below selected by such party to act as appraiser on its
behalf. If either party fails so to appoint an appraiser within the aforesaid
thirty (30) day period, the appraiser selected by the other party shall act as
the “Final Appraiser” hereinafter described. If both parties appoint an
appraiser as aforesaid in a timely manner, within ten (10) days after such two
appraisers are appointed, such two appraisers shall meet and agree upon a third
appraiser meeting the qualifications set forth below (herein, the “Final
Appraiser”). The two appraisers selected by the parties shall, promptly
following their agreement upon a Final Appraiser, provide written notice of the
identity of the aforesaid Final Appraiser to each of Lessor and Tenant. Such
appointment shall be binding on the parties. If the two appraisers selected by
the parties are unable to agree upon a Final Appraiser within the aforesaid ten
(10) day period, then either party may request that the American Arbitration
Association or any successor organization thereto appoint a Final Appraiser
meeting the qualifications set forth below within twenty (20) days of such
request, and both parties shall be bound by any appointment so made within such
twenty (20) day period. If no such Final Appraiser shall have been appointed in
such manner within such twenty (20) day period or within ninety (90) days after
issuance of the original Appraisal Notice, either Lessor or Tenant may apply to
any court having jurisdiction to have such appointment made by such court.

Section 35.3 Qualifications of Appraisers. Each of the two appraisers selected
by the parties, and the Final Appraiser, must (a) be a member of the Appraisal
Institute (or any successor organization thereto) and/or a person employed by an
accounting firm that, at the time of such appointment, is one of the five
(5) largest public accounting firms in the United States and (b) have not less
than five (5) years experience, and substantial expertise, in valuing hospitals
and nursing centers and/or determining the fair market rental of hospitals and
nursing centers.

Section 35.4 Appraisal Process. The Final Appraiser appointed in accordance with
the foregoing procedures shall complete the appraisals, and make any other
determinations, submitted to him or her in accordance with the terms of this
Lease within sixty (60) days after his or her appointment and shall notify each
of Lessor and Tenant of his or her appraisals and other determinations. In
performing such appraisals, and making such other determinations, the Final
Appraiser shall make the assumptions, and follow any other directives or
instructions, contained in this Lease relative to the subject matter of the
Final Appraiser’s appointment, and, without limitation of the foregoing, in the
case of any appraisal of Fair Market Rental applicable to the Leased Properties
or any thereof or any allocation of Base Rent among the Leased Properties or any
thereof (and any related amendment of Exhibit C hereto and allocation of
Transferred Property Percentages among the Leased Properties or any thereof),
the Final Appraiser shall not

 

112



--------------------------------------------------------------------------------

allocate an amount of Base Rent to any particular Leased Property that would
result in this Lease, as it applies to such Leased Property, being treated as a
capital lease, rather than an operating lease, under generally accepted
accounting principles or under the applicable rules of the Financial Accounting
Standards Board and, in making determinations of the amount of Base Rent that
will be allocated to particular Leased Properties for purposes of Exhibit C,
shall consider the effect of his or her allocation of Base Rent to a particular
Leased Property upon Tenant’s ability to obtain reimbursements at such Facility
under third party payor programs, but in all events without increasing or
decreasing the aggregate amount of Base Rent payable under this Lease with
respect to the Leased Properties as a whole.

Section 35.5 Binding Nature. The provisions of this ARTICLE XXXV, and related
provisions of this Lease, providing for determination of certain values,
allocations, percentages and other matters by the Final Appraiser shall be
specifically enforceable to the extent such remedy is available under applicable
law, and any determination hereunder shall be final and binding upon the parties
except as otherwise provided by applicable law.

Section 35.6 Costs. Lessor and Tenant shall each pay the fees and expenses of
the appraiser appointed by it, and each shall pay one-half of the fees and
expenses of the Final Appraiser, and one-half of all other costs and expenses,
incurred in connection with each appraisal.

ARTICLE XXXVI

Section 36.1 General REIT Provisions.

Section 36.1.1 Tenant understands that, in order for Ventas, Inc., Lessor’s
Affiliate, to qualify as a real estate investment trust (“REIT”), the following
requirements (the “REIT Requirements”) must be satisfied:

(i) Rent allocable for purposes of Section 856 of the Code to Lessor’s personal
property that is leased to Tenant under a lease at the beginning and end of a
calendar year cannot exceed 15% of the total Rent under such lease.

(ii) Tenant cannot sublet the property that is leased to it by Lessor, or enter
into any similar arrangement, on any basis such that the rental or other amounts
paid by the sublessee thereunder would be based, in whole or in part, on either
(i) the net income or profits derived by the business activities of the
sublessee or (ii) any other formula such that any portion of the rent paid by
Tenant to Lessor would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code.

(iii) Tenant cannot transfer or assign Tenant’s rights under the Lease to, or
sublease the property leased to it by Lessor to, or enter into any similar
arrangement with, any person in which Lessor has provided written notice to
Tenant that it owns, directly or indirectly, a 10% or more interest, within the
meaning of Section 856(d)(2)(B) of the Code.

Section 36.1.2 Notwithstanding any other provisions of this Lease to the
contrary, Tenant agrees, and agrees to use reasonable efforts to cause its
Affiliates, to cooperate

 

113



--------------------------------------------------------------------------------

in good faith with Lessor to ensure that the REIT Requirements are satisfied,
including, but not limited to, providing Lessor with information about the
ownership of Tenant, and its Affiliates to the extent that such information is
reasonably available. Tenant agrees, and agrees to use reasonable efforts to
cause its Affiliates, upon request by Lessor to take reasonable action necessary
to ensure compliance with the REIT Requirements. Immediately after becoming
aware that the REIT Requirements are not, or will not be, satisfied, Tenant
shall notify, or use reasonable efforts to cause its Affiliates to notify,
Lessor of such noncompliance.

Lessor agrees to reimburse Tenant for the reasonable amount of any out of pocket
expenses incurred by Tenant or its Affiliates in satisfying the requirements of
this Section 36.1.2.

Section 36.1.3 Neither Lessor nor Tenant shall treat this Lease as subject to
rent leveling (or constant rental accrual) under the disqualified rental
agreement rules of Section 467 of the Code.

ARTICLE XXXVII

Section 37.1 Intentionally Omitted.

Section 37.2 Lessor’s Option to Purchase the Tenant’s Personal Property.
Effective on not less than ninety (90) days prior written notice given at any
time within one hundred eighty (180) days prior to the expiration of the Term,
but not later than ninety (90) days prior to such expiration, or such shorter
notice as shall be appropriate if this Lease is terminated in whole or in part
or Tenant is dispossessed of any of the Leased Properties prior to the
expiration of the Term, subject to the rights of any Leasehold Mortgagee in
respect of Tenant’s Personal Property, Lessor or its designee shall have the
option to purchase all (but not less than all) of Tenant’s Personal Property
located at the Leased Property(ies) in question, if any, at any expiration or
termination of the Term, for a purchase price equal to the unamortized portion
of the original cost based upon the economic useful life, as defined by the
American Hospital Association Guide (or, if such guide ceases to be published by
the American Hospital Association, a substitute guide or other economic useful
life reference book mutually agreed upon by Lessor and Tenant, each acting
reasonably), subject to, and with appropriate price adjustments for, all
equipment leases, conditional sale contracts, UCC-1 financing statements
(including those financing statements filed in connection with the Leasehold
Mortgages) and other encumbrances to which such Personal Property is subject.
Promptly following demand by Lessor (but in any event within thirty (30) days
following such demand), Tenant shall deliver to Lessor a computation and
statement, in form, content and detail reasonably satisfactory to Lessor, of the
purchase price described above as of the date of such expiration, termination or
dispossession, as the case may be, for all of Tenant’s Personal Property located
at the Leased Property(ies) in question.

ARTICLE XXXVIII

Section 38.1 Lessor May Grant Liens. Without the consent of Tenant, Lessor may,
subject to the terms and conditions set forth below in this Section 38.1, from
time to time, directly or indirectly, create or otherwise cause to exist any
lien, encumbrance or title retention agreement (“Encumbrance”) upon any Leased
Property or any portion thereof or interest therein,

 

114



--------------------------------------------------------------------------------

whether to secure any borrowing or other means of financing or refinancing. Any
lender, which takes an interest in the applicable Leased Property pursuant to
this ARTICLE XXXVIII, (a) shall agree to give Tenant the same notice, if any,
given to Lessor of any default or acceleration of any obligation underlying any
such mortgage or any sale in foreclosure under such mortgage, (b) shall agree to
permit Tenant to cure any such default on Lessor’s behalf within any applicable
cure period, and Tenant shall be reimbursed by Lessor for any and all
out-of-pocket costs incurred to effect any such cure (including reasonable
attorneys’ fees), (c) shall agree to permit Tenant to appear by its
representative and to bid at any sale in foreclosure made with respect to any
such mortgage and (d) shall agree not to disturb Tenant’s possession so long as
Tenant is not in default in performing its obligations hereunder.

ARTICLE XXXIX

Section 39.1 Environmental Indemnity. Tenant hereby agrees to hold harmless
Lessor, any successors to Lessor’s interest in this Lease and in any Leased
Property, and Lessor’s and such successors’ directors, officers, partners,
members, employees and agents from and against any losses, claims, damages
(including consequential damages), penalties, fines, liabilities (including
strict liability), costs (including cleanup and recovery costs), and expenses
(including expenses of litigation and reasonable attorneys’ fees) incurred by
Lessor or any other indemnitee or assessed against the Leased Property by virtue
of any claim or lien by any governmental or quasi-governmental unit, body, or
agency, or any third party, for cleanup costs or other costs pursuant to the
Comprehensive Environmental Response Compensation and Liability Act of 1980, the
Hazardous Materials Transportation Act, the Resource Conservation and Recovery
Act, all as amended from time to time, and all state laws and federal and state
regulations pursuant to the foregoing (collectively “Environmental Laws”).
Tenant’s indemnity shall survive the expiration or any termination of this
Lease. Provided, however, Tenant shall have no indemnity obligation with respect
to (i) Hazardous Materials first introduced to the Leased Property subsequent to
the date that Tenant’s occupancy of the applicable Leased Property shall have
fully terminated or (ii) Hazardous Materials first introduced to the Leased
Property prior to the Existing Lease Effective Date, except to the extent
arising from any deterioration on or after the Existing Lease Effective Date in
any condition existing prior to the April 30, 1998. “Hazardous Materials” means
any substance the presence of which poses a hazard to the health or safety of
persons on or about the Leased Property or which requires removal or remediation
under any Environmental Law, including without limitation, any substance which
is toxic, explosive, flammable, radioactive, or otherwise hazardous or is
included within the meaning of “hazardous substance”, “hazardous waste”, “toxic
substance”, or “pollutant” as defined in any Environmental Law. At any time
during the Term of this Lease, Lessor may require one or more environmental
audits of the Leased Properties, in such form, scope and substance as specified
by Lessor, at Tenant’s expense. Tenant shall, within thirty (30) days after
receipt of an invoice from Lessor, reimburse Lessor for all costs and expenses
incurred in reviewing any environmental audit, including, without limitation,
reasonable attorneys’ fees and costs.

ARTICLE XL

Section 40.1 Miscellaneous. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Lessor
arising prior to any date of termination or expiration of this Lease shall
survive such termination or expiration. If any

 

115



--------------------------------------------------------------------------------

term or provision of this Lease or any application hereof shall be invalid or
unenforceable, the remainder of this Lease and any other application of such
term or provision shall not be affected thereby. If any late charges provided
for in any provision of this Lease are based upon a rate in excess of the
maximum rate permitted by applicable law, the parties agree that such charges
shall be fixed at the maximum permissible rate. Neither this Lease nor any
provision hereof may be changed, waived, discharged or terminated except by an
instrument in writing and in recordable form signed by Lessor and Tenant. All
the terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
headings in this Lease are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof.

Section 40.2 Non-Recourse. Tenant specifically agrees to look solely to Lessor’s
and any successor owner’s interest in the Leased Properties for recovery of any
judgment from Lessor, it being specifically agreed that neither Lessor, any such
successor owner, nor any officer, director, employee, lender, agent or Affiliate
of Lessor or any such successor owner shall ever be personally liable for any
such judgment or for the payment of any monetary obligation to Tenant. Tenant
shall have no recourse against any other property or assets of Lessor or any
successor owner, or against any property or assets of any officer, director,
shareholder, partner, lender, agent or Affiliate of Lessor or any successor
owner. The provision contained in the foregoing sentence is not intended to, and
shall not, limit any right that Tenant might otherwise have to obtain injunctive
relief against Lessor or Lessor’s successors in interest, or any action not
involving the personal liability of Lessor (original or successor). Furthermore,
except as otherwise expressly provided herein, in no event shall Lessor
(original or successor) ever be liable to Tenant for any special, indirect or
consequential damages suffered by Tenant from whatever cause.

Section 40.3 Transition of Operations.

(a) Upon the expiration or earlier termination of the Term as to any Leased
Property, or any dispossession of Tenant as to any Leased Property, Tenant
shall, to the maximum extent permitted by applicable law, transfer to Lessor or
Lessor’s designee and/or cooperate in all reasonable respects with Lessor or
Lessor’s designee to enable Lessor or Lessor’s designee to apply for and obtain
all licenses, operating permits, provider agreements, provider status,
certificates of need, certificates of exemption, approvals, waivers, variances
and other governmental, quasi-governmental and private authorizations necessary
for the operation of the Leased Property as to which the Term is expired or
terminated or as to which Tenant has been dispossessed and the Facilities
located thereon, or any of them, for their respective Primary Intended Uses
(collectively “Authorizations”); provided that the costs and expenses of any
such transfer or obtaining of Authorizations shall be paid by Lessor or Lessor’s
designee unless such termination or dispossession results from an Event of
Default, in which event the costs and expenses of any such transfer or obtaining
of Authorizations shall be paid by Tenant. It is the express intention of the
parties that at the expiration or earlier termination of the Term as to any
Leased Property, and upon any dispossession of Tenant in connection with any
Event of Default as to any Leased Property, any and all Authorizations needed to
operate each Leased Property as to which the Term is expired or terminated, or
as to which Tenant has been dispossessed, for its Primary Intended Use shall, to
the maximum extent permitted by applicable law, remain with such Leased Property
and shall be transferred into the name of Lessor or Lessor’s designee,

 

116



--------------------------------------------------------------------------------

regardless of whether such Authorization is in the name of Tenant at any time
during the Term. Without limiting the generality of the foregoing, Tenant shall
furnish to Lessor or its designee complete and accurate documents and
information in Tenant’s possession, custody or control necessary or reasonably
requested by Lessor or its designee in connection with any such transfer or the
completion and processing of any applications for Authorizations.

(b) In anticipation of the expiration of this Lease as to any Leased Property,
upon the earlier termination of this Lease as to any Leased Property, and/or
upon any dispossession of Tenant in connection with any Event of Default as to
any Leased Property, Tenant shall cooperate with Lessor in all reasonable
respects to facilitate and effectuate the orderly transfer of operations at the
affected Facility(ies) as a going concern; provided, however, that, unless such
termination or dispossession results from an Event of Default by Tenant,
notwithstanding anything to the contrary contained in this subsection (b),
Tenant shall not be required to incur any out-of-pocket operating losses or
costs in so cooperating. Such cooperation shall include, without limitation:
(i) furnishing to Lessor or any prospective successor operator of a Facility
designated by Lessor complete and accurate books, records, files, documents and
information in Tenant’s possession, custody or control necessary or reasonably
requested by Lessor or its designee in connection with the assessment and/or
assumption of the operations of such Facility(ies); (ii) facilitating the
evaluation and employment by Lessor or its designee of such employees of Tenant
as Lessor or its designee may elect to evaluate or employ, including, without
limitation, to the extent permitted by law, affording Lessor or its designee
access to all relevant personnel files, records, documents and information in
Tenant’s possession, custody or control; and (iii) assigning to Lessor or its
designee such assignable patient, vendor, service provider and other contracts
relating to the Facility(ies) in question as Lessor or its designee may request;
provided, however, that Tenant’s cooperation obligation shall not include
undertaking primary responsibility for such transfer of operations.

(c) Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not, prior to the ninetieth (90th) day preceding the expiration of this
Lease as to any Leased Property, commence to wind up and terminate the
operations of the Facility operated thereon by relocating the patients or
occupants thereof to other health care facilities (a “Facility Termination”). If
Lessor has not notified Tenant in writing prior to the ninetieth (90th) day
preceding the expiration of this Lease as to a Leased Property and the Facility
thereon that Lessor has procured a successor operator for such Facility who has
submitted applications for the Authorizations required to assume the operations
of such Facility (a “Qualified Successor”), then Tenant may commence the
Facility Termination and, upon the expiration of this Lease as to such Leased
Property and Facility, Tenant shall vacate such Leased Property and surrender
possession thereof to Lessor in accordance with all of the applicable
requirements of this Lease. If, prior to the ninetieth (90th) day preceding the
expiration of this Lease as to a Leased Property and the Facility thereon,
Lessor notifies Tenant in writing that Lessor has procured a Qualified Successor
for such Facility, Tenant shall not commence the Facility Termination (any
notice of the nature referenced in this sentence is herein referred to as a
“Section 40.3 Notice”). In such event, Tenant shall thereafter operate such
Facility in accordance with all of the requirements of this Lease until the
earliest to occur of (i) the date (on or after the expiration of this Lease as
to such Leased Property and Facility) on which such Qualified Successor will
assume the operation of such Facility, as specified in a written notice from
Lessor to Tenant given not less than thirty (30) days prior to the date of such
assumption, (ii) the date that is ninety (90) days after the

 

117



--------------------------------------------------------------------------------

expiration of this Lease as to such Leased Property and Facility, and (iii) the
date (on or after the expiration of this Lease as to such Leased Property and
Facility) which is ninety (90) days after Tenant receives written notice from
Lessor that, notwithstanding the foregoing, Tenant may commence the Facility
Termination, on which earliest date, Tenant shall vacate the Leased Property in
question and surrender possession thereof to Lessor in accordance with all of
the applicable requirements of this Lease. In the event Lessor sends Tenant a
Section 40.3 Notice and, as a result thereof, Tenant operates a Facility beyond
the aforesaid expiration date applicable thereto, then, from and after the
expiration of this Lease as to such Facility and until the earliest to occur of
the dates described in clauses (i), (ii) and (iii) above (the “Reimbursement
Period”), Lessor shall reimburse Tenant for any operating deficits of such
Facility that Tenant may be required to fund out-of-pocket on account of
operating losses and expenses of such Facility incurred by Tenant with respect
to the Reimbursement Period. Any such reimbursement shall be due from Lessor to
Tenant within thirty (30) days after written request by Tenant, provided that
Tenant shall furnish such documentation of such operating deficits, losses and
expenses as Lessor may reasonably request. For purposes of determining the
amount of any operating deficits, or operating losses and expenses, so incurred
by Tenant with respect to the Reimbursement Period, Lessor and Tenant agree that
(1) there shall be included therein, without limitation, (x) Rent, which shall
continue to be due and payable or accrue, as the case may be, at the same rates
as are in effect prior to the expiration of the Term, and (y) any increase in
employee severance, and all costs and liabilities, that may be incurred by
Tenant in connection with Tenant’s employees’ employment by virtue of Tenant’s
delayed compliance with the Worker Adjustment and Retraining Notification Act,
or any similar State law, due to Tenant’s cooperation and other obligations
under this subsection (c), and (2) Tenant shall serve upon its employees any
notice required under the Worker Adjustment and Retraining Notification Act, or
any similar State law, as soon as reasonably practicable after it becomes clear
when the Reimbursement Period will end, whether due to Tenant’s receipt of a
written notice under subsection (i) or (iii) above or due to the terms of
subsection (ii) above which provides that, in all events, the Reimbursement
Period shall end no later than the date referenced in such subsection (ii). In
lieu of the aforesaid reimbursement from Lessor, Tenant may instead elect to
continue to be responsible for payment of all costs and expenses of continuing
to comply with this Lease as to such Facility during the Reimbursement Period,
provided and on the condition that Tenant provides written notice to Lessor of
such election within fifteen (15) days after Tenant’s receipt of Lessor’s
Section 40.3 Notice. In the event Tenant so elects to forego its aforesaid
reimbursement from Lessor, during the Reimbursement Period, Base Rent allocable
to such Facility shall be payable in the manner set forth in Section 3.1 of this
Lease, but with Base Rent being reduced to one-half ( 1/2) of the amount thereof
that was allocable to such Facility as of the expiration of the Term as to such
Facility. In the event Lessor sends Tenant a Section 40.3 Notice and, as a
result thereof, Tenant operates a Facility beyond the expiration date applicable
thereto, any Facility Default that occurs with respect to such Facility and
Leased Property during the Reimbursement Period shall in no event give rise to
any right in favor of Lessor to exercise any rights or remedies under
ARTICLE XVI hereof with respect to any other Facility or Leased Property.

Section 40.4 Right to Enter. Lessor and Lessor’s agent shall have the right to
enter the applicable Leased Property at all reasonable times for the purpose of
exhibiting the Leased Property to others (i) if Tenant has not exercised its
right with respect to any applicable Extended Term within the time period set
forth in this Lease, or (ii) during the last eighteen (18) months of the Term
(if all available options for Extended Terms have previously been exercised).

 

118



--------------------------------------------------------------------------------

Section 40.5 Integration. This Lease contains the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor except as set forth in this
Lease.

Section 40.6 Severability. If any term or provision of this Lease is held or
deemed by Lessor to be invalid or unenforceable, such term or provision shall be
modified as slightly as possible so as to render it valid and enforceable; if
such term or provision, as modified, shall be held or deemed invalid or
unenforceable, such holding shall not affect the remainder of this Lease and
same shall remain in full force and effect, unless such holding substantially
deprives Tenant of the use of the Leased Property(ies) or Lessor of the rents
herein reserved, in which event this Lease shall forthwith terminate as if by
expiration of the Term.

Section 40.7 Subject to Law.

(a) All rights, powers and remedies provided herein may be exercised only to the
extent that the exercise thereof, including those which do not require the
giving of notice, does not violate any applicable law, and are intended to be
limited to the extent necessary so that they will not render this Lease invalid
or unenforceable under any applicable law. All waivers, consents, confessions
and releases provided for in this Lease are effective only to the extent
permitted by applicable law.

(b) This Lease was negotiated in the State of New York, which State the parties
agree has a substantial relationship to the parties and to the underlying
transaction embodied hereby. In all respects, the law of the State of New York
shall govern the validity of and enforceability of the obligations of the
parties set forth herein, but all provisions hereof relating to the creation of
the leasehold estate and remedies set forth in ARTICLE XVI shall be governed by
the laws of the State in which each applicable Leased Property that is the
subject of dispute is located and the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Lease in the Commonwealth of
Kentucky.

Section 40.8 Waivers. No waiver of any condition or covenant herein contained,
or of any breach of any such condition or covenant, shall be held or taken to be
a waiver of any subsequent breach of such covenant or condition, or to permit or
excuse its continuance or any future breach thereof or of any condition or
covenant herein construed as a waiver of such default, or of Lessor’s right to
terminate this Lease or exercise any other remedy granted herein on account of
such existing default.

Section 40.9 Binding Character. This Lease shall be binding upon and shall inure
to the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

Section 40.10 Modification. This Lease may be only be modified by a writing
signed by both Lessor and Lessee.

 

119



--------------------------------------------------------------------------------

Section 40.11 Forbearance. No delay or omission by either party hereto to
exercise any right or power accruing upon any noncompliance or default by the
other party with respect to any of the terms hereof shall impair any such right
or power or be construed to be a waiver thereof.

Section 40.12 Lease Guaranty. In the event of any sublease of any Leased
Property(ies) or any portion thereof to an Affiliate of any Tenant pursuant to
the terms of this Lease, regardless of whether Lessor’s prior consent is
required therefor, such subtenant shall execute and deliver a Lease Guaranty
relative to the Leased Property(ies) or portion thereof subleased by it. Tenant
represents and warrants to Lessor that Schedule 40.12 attached hereto and made a
part hereof reflects the identities of all Affiliates of any Tenant from whom a
Lease Guaranty is required hereunder as of the Effective Date and the respective
Leased Properties (or parts thereof) subleased by each of such Affiliates.
Tenant agrees, from time to time within fifteen (15) days after receipt of a
written request therefor from Lessor, to deliver to Lessor an Officer’s
Certificate which updates all of the information contained in Schedule 40.12.

Section 40.13 Louisiana Provisions. Notwithstanding anything to the contrary
contained herein, with respect to any Leased Property located in Louisiana, for
all purposes of this Lease the word “servitude” shall be substituted for the
word “easement,” the word “servitudes” shall be substituted for the word
“easements,” the term “immovable property” shall be substituted for the terms
“real property” and “real estate” and the term “movable property” shall be
substituted for the term “personal property” wherever such terms appear in this
Lease.

Section 40.14 Confidentiality.

(a) Each of Lessor and Tenant agrees that, except as otherwise explicitly
provided in this Section 40.14, all Information (as defined below) provided by
Lessor to Tenant and by Tenant to Lessor (the party providing such Information
being referred to as “Disclosing Party” and the party receiving the Information
being referred to as “Recipient”) will be kept confidential and will not,
without Disclosing Party’s prior written consent, be disclosed by Recipient, in
whole or in part, to any person, in any manner whatsoever.

(b) Recipient may disclose Information:

(i) to those of Recipient’s officers, directors and employees who are informed
by Recipient of the confidential nature of the Information and who agree, for
Disclosing Party’s benefit, to act in accordance with the terms and conditions
of this Section 40.14; Recipient will be responsible for any breach of this
Section 40.14 by such persons.

(ii) in the case where Lessor is the Recipient

(A) to the extent the Information is both (x) of a financial, operating,
regulatory, business or similar nature, and (y) has been aggregated to relate to
any or all of the Leases, a jurisdiction or jurisdictions (such as a state or
region), a class or classes of asset (e.g. nursing facilities or hospitals) or
any other category, in each case so long as such disclosure is not on a per
Leased Property basis; or

 

120



--------------------------------------------------------------------------------

(B) if Lessor is a Ventas Lessor, to the extent the Information relates to a
particular Master Lease Leased Property(ies), and either

(w) is provided to Facility Mortgagees, prospective Facility Mortgagees,
Superior Lessors, prospective Superior Lessors, purchasers, prospective
purchasers, tenants or prospective tenants of such Master Lease Leased
Property(ies); provided that any such party listed in this clause (w) who
receives such Information is informed by Lessor or the Ventas Lessor(s) of the
applicable Master Lease Leased Property(ies) of the confidential nature of the
Information and agrees with Lessor or the Ventas Lessor(s) of the applicable
Master Lease Leased Property(ies) to keep such Information confidential pursuant
to a standard confidentiality agreement; and provided further that such
Information may be disclosed to tenants or prospective tenants only if either
(i) Tenant has not, at least seventeen (17) months prior to the then current
Term applicable to the related Renewal Group, given to the Ventas Lessor of the
applicable Master Lease Leased Property written notice of Tenant’s intention to
renew the applicable lease with respect to the Master Lease Leased Properties
within such Renewal Group, or (ii) an Event of Default has occurred under the
applicable lease of such Master Lease Leased Property(ies); or

(x) is disclosed in connection with or following a sale, closure, material
casualty, default or prospective default with respect to such Master Lease
Leased Property; or

(y) relates to the location or size of, or the number of licensed beds at, such
Master Lease Leased Property or the rent for such Master Lease Leased Property;
or

(z) is of the type customarily disclosed by a public healthcare real estate
investment trust; or

(C) if Lessor is not a Ventas Lessor, to the extent the Information relates to a
particular Leased Property(ies), and either

(w) is provided to Facility Mortgagees, prospective Facility Mortgagees,
Superior Lessors, prospective Superior Lessors, purchasers, prospective
purchasers, tenants or prospective tenants of such Leased Property(ies);
provided that any such party listed in this clause (w) who receives such
Information is informed by Lessor of the confidential nature of the Information
and agrees with Lessor to keep such Information confidential pursuant to a
standard confidentiality agreement; and provided further that such Information
may be disclosed to tenants or prospective tenants only if either (i) Tenant has
not, at least seventeen (17) months prior to the then current Term applicable to
the related Renewal Group, given to Lessor written notice of Tenant’s intention
to renew this

 

121



--------------------------------------------------------------------------------

Lease with respect to the Leased Properties within such Renewal Group, or
(ii) an Event of Default has occurred under the Lease of such Leased
Property(ies); or

(x) is disclosed in connection with or following a sale, closure, material
casualty, default or prospective default with respect to such Leased Property;
or

(y) relates to the location or size of, or the number of licensed beds at, such
Leased Property or the rent for such Leased Property; or

(z) is of the type customarily disclosed by a public healthcare real estate
investment trust.

(iii) to the extent Recipient reasonably determines that disclosure of the
Information is required by any Legal Requirement applicable to Recipient or any
applicable rule, regulation, or requirement of any securities exchange on which
the Recipient’s securities are listed or admitted for trading (a “Disclosure
Law”) pursuant to the procedures set forth in Section 40.14(h) below.

(iv) in connection with any proceeding in which Recipient is attempting to
protect or enforce any rights and/or remedies in connection with this Lease or
any of the other Leases, but only to the extent necessary to protect or enforce
such rights and/or remedies.

(v) to any person in a confidential relationship with the Recipient, including
Recipient’s auditors, advisors, consultants, lawyers, and others who agree with
Recipient to be bound by a standard confidentiality agreement, such as lenders,
prospective lenders, purchasers, potential purchasers, tenants and prospective
tenants; provided, however, that Recipient shall not be liable to Disclosing
Party for any breach by such persons of such confidential relationship or
confidentiality arrangements; provided further, however, that Recipient shall
assign to Disclosing Party (or enforce on Disclosing Party’s behalf and at
Disclosing Party’s cost) the Recipient’s rights under such confidentiality
agreement or obligations.

(vi) to the extent legally compelled to disclose any of the Information pursuant
to a subpoena or other legal process having the force of law. Recipient will
provide Disclosing Party with prompt notice so that Disclosing Party or any of
its representatives may seek a protective order or other appropriate remedy. In
the event that such protective order or other remedy is not obtained, Recipient
will furnish only that portion of the Information which Recipient has been
advised is legally required and Recipient will exercise its reasonable efforts
to attempt to obtain reliable assurance that confidential treatment will be
accorded the Information so to be furnished. In any event, Recipient will
cooperate with (and not oppose) any reasonable action by Disclosing Party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded such Information.

 

122



--------------------------------------------------------------------------------

(c) Information means (i) all and any data, reports, including any survey
deficiency reports or summaries thereof, forecasts, records, agreements and
other information (whether written, magnetic, digital or in any other form)
furnished after the Existing Lease Effective Date by Disclosing Party or by any
of its representatives or advisors to Recipient that is both (x) material and
proprietary, and (y) in the case where Tenant is the Disclosing Party, that is
required to be furnished pursuant to Section 8.1; Section 8.2;
Section 26.1(b)(ii) (but only to the extent furnished on a per Master Lease
Leased Property basis (if Lessor is a Ventas Lessor) or on a per Leased Property
basis (if Lessor is not a Ventas Lessor)); Section 26.1(c); Section 26.1(d);
Section 26.1(e)(iii), (iv), (v) or (vii); Section 26.1(h); and Section 26.1(i),
and (ii) EBITDAR, profitability, census and regulatory deficiency data for each
Master Lease Leased Property (if Lessor is a Ventas Lessor) or for each Leased
Property (if Lessor is not a Ventas Lessor). For purposes of this Section 40.14,
information and other materials will be deemed furnished or prepared by, or
furnished to, a person if furnished or prepared by, or if furnished to, such
person or an affiliate of such person, or any employee, agent, partner,
representative or advisor of such person. As used in this Section 40.14, person
means any natural person and any corporation, partnership, association, firm or
other entity or organization of any kind whatsoever, and all references to
Recipient in this Section 40.14 shall include its affiliates, and an affiliate
of a designated person means a second person which (directly or indirectly)
controls, is controlled by, or is under common control with, such designated
person; provided, however, that Lessor and Tenant shall not be deemed to be
affiliates.

(d) The obligations under Section 40.14(a) will not apply to any Information
which (i) was known to Recipient prior to Disclosing Party’s disclosure of such
Information to Recipient (unless Recipient’s knowledge was obtained
confidentially or from a source which to Recipient’s knowledge was not permitted
to disclose such Information to Recipient) or (ii) becomes available to
Recipient on a nonconfidential basis from a source (other than Disclosing Party
or any of its employees, agents, representatives or advisors) who to the
knowledge of the Recipient is not prohibited from disclosing such Information to
Recipient by any legal, contractual or fiduciary obligation.

(e) Recipient acknowledges that remedies at law may be inadequate to protect
against breach of the provisions of this Section 40.14, and Recipient hereby in
advance agrees that Disclosing Party shall not be obligated to establish actual
damages or the inadequacy of monetary damages in seeking an injunction. Such
injunctive relief will not be deemed to be the exclusive remedy for a breach by
Recipient of the provisions of this Section, but will be in addition to all
other remedies available at law or equity to Disclosing Party.

(f) Lessor shall have the right to temporarily suspend Tenant’s obligation to
provide it with Information pursuant to the terms of this Lease or otherwise for
a specified period of time or for a period of time terminating upon the
occurrence of a specified event, including notice from Lessor (the “Suspension
Period”). During the Suspension Period, Tenant shall, if requested by Lessor,
deliver such Information to a third party in a confidential relationship with
Lessor. Upon expiration or termination of the Suspension Period, Tenant will
deliver to Lessor within three Business Days all Information that Tenant
otherwise would have been required to deliver during the Suspension Period and
shall immediately, once again, be subject to all of the information delivery
requirements set forth in this Lease.

 

123



--------------------------------------------------------------------------------

(g) Recipient acknowledges that no failure or delay in exercising any right
under this Section 40.14 shall operate as a waiver thereof, nor will any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right hereunder.

(h) In connection with any proposed disclosure pursuant to
Section 40.14(b)(iii), the Recipient shall provide the Disclosing Party with
advance written notice of the proposed disclosure shall set forth the
Information to be disclosed, the proposed date of disclosure (the “Disclosure
Date”), the basis for such disclosure as well as the manner of such disclosure
(the “Disclosure Notice”). The Disclosure Notice shall be delivered to the
Disclosing Party no later than the Disclosure Notification Date (as defined
below). The Recipient and the Disclosing Party shall cooperate with one another
and negotiate in good faith to seek a mutually satisfactory resolution with
respect to such proposed disclosure. In the event the Disclosing Party has not,
prior to the Disclosure Date, either (A) consented to the proposed disclosure
(or such modified disclosure as the Recipient and Disclosing Party may mutually
agree) or (B) itself made disclosure of the Information contained in such
Disclosure Notice (or such modified disclosure as the Recipient and Disclosing
Party may mutually agree) the Recipient may disclose such Information to the
extent and in the manner set forth in such Disclosure Notice.

(i) Disclosure Notification Date shall mean the latest of the dates set forth
below:

(A) five (5) Business Days prior to the Disclosure Date; and

(B) in the case of Section 40.14(b)(iii), such shorter period of time prior to
the Disclosure Date which is reasonable (in light of the nature of the
Information to be disclosed and the Disclosure Law applicable thereto).

Section 40.15 New Lease. Lessor shall have the right, at any time and from time
to time during the Term for a legitimate business purpose, by written notice to
Tenant, to require Tenant to execute an amendment to this Lease whereby one or
more Leased Properties (individually, a “Transferred Property” or collectively,
“Transferred Properties”) is separated and removed from this Lease, and to
simultaneously execute a substitute lease with respect to such Transferred
Property(ies), in which case:

(a) Lessor and Tenant shall execute a new lease (the “New Lease”) for such
Transferred Property(ies), effective as of the date specified in subsection
(c) below (the “Property Transfer Date”), in the same form and substance as this
Lease, but with the following changes thereto:

(i) The initial Base Rent for such Transferred Property(ies) shall be an amount
equal to the product of (x) the percentage(s) set forth opposite the Transferred
Property(ies) on Exhibit C attached hereto and made a part hereof (the
“Transferred Property Percentage(s)”), and (y) aggregate Base Rent in effect
under this Lease on the Property Transfer Date;

(ii) Intentionally omitted;

(iii) Intentionally omitted;

 

124



--------------------------------------------------------------------------------

(iv) Any rental escalations required under the New Lease to be made on the May 1
immediately following the Property Transfer Date shall be made under the New
Lease on such May 1, in the full amount required as if such Transferred
Property(ies) had been under the New Lease for a full year, notwithstanding that
the period from the Property Transfer Date to such succeeding May 1 may be less
than one full year;

(v) “Base Patient Revenues” as defined in Section 2.1 of the New Lease shall
mean the Base Patient Revenues from the Transferred Property(ies) for the
calendar year ending on December 31, 1999 as set forth on Schedule 2.1A;

(vi) Intentionally omitted;

(vii) If and for so long as the lessor under any New Lease is not a Ventas
Lessor, Tenant (A) shall not be required under such New Lease to provide to such
new lessor Facility-specific information related to Facilities or Leased
Properties which are not included in such New Lease, (B) shall exclude from
consolidated facility information that is required under Section 26.1 of such
New Lease facility information which relates to Facilities or Leased Properties
not included in such New Lease and (C) shall continue to be required to provide
information relative to Tenant, as opposed to Leased Properties and Facilities,
on the same basis as such information is provided to Ventas Lessors;

(viii) Intentionally omitted;

(ix) Exhibit C to such New Lease shall include (A) Base Rent only for the
Transferred Property(ies) covered by such New Lease; and (B) a Transferred
Property Percentage for each such Transferred Property, equal to the percentage
that the Base Rent allocated to such Transferred Property comprises of the
aggregate Base Rent for all Transferred Properties under such New Lease (and the
aggregate of all Transferred Property Percentages under such New Lease shall
equal 100%);

(x) Subject to Section 22.7(g) hereof and without limitation and subject to the
provisions of Section 7.2.7, Section 16.10, Section 19.1, Section 25.1.11 and
Section 40.18 of this Lease and all other leases demising any of the Master
Lease Leased Properties, the New Lease shall provide that the tenant thereunder
shall be responsible for the payment, performance and satisfaction of all
duties, obligations and liabilities arising under this Lease, insofar as they
relate to the Transferred Property(ies) subject to the New Lease, that were not
paid, performed and satisfied in full prior to the effective date of the New
Lease (and Tenant under this Lease shall also be responsible for the payment,
performance and satisfaction of the aforesaid duties, obligations and
liabilities not paid, performed and satisfied in full prior to the effective
date of such New Lease), and shall further provide that the tenant thereunder
shall not be responsible for the payment, performance or satisfaction of any
duties, obligations and liabilities of Tenant under this Lease arising after the
Property Transfer Date;

(xi) If the New Lease relates to a single Leased Property, the New Lease shall
provide that (1) because, for example, such

 

125



--------------------------------------------------------------------------------

New Lease may thereafter be amended by agreement of Lessor and Tenant to include
one or more other leased properties or such New Lease may thereafter be combined
with a Second Lease pursuant to Section 40.18 of such New Lease, with such New
Lease as the Section 40.18 Lease, Lessor and Tenant under such New Lease have,
in creating such New Lease as a “New Lease” under Section 40.15 of one of the
other Combined Leases, nevertheless retained in such New Lease references to
multiple Leased Properties and provisions and terms that apply to multiple
Leased Properties and (2) without limitation of and subject to Section 7.2.7,
Section 16.10, Section 19.1, Section 25.1.11 and Section 40.18 of such New Lease
and all other leases demising any of the Master Lease Leased Properties, for so
long as such New Lease relates to a single Leased Property, the aforesaid
references to multiple Leased Properties, and the aforesaid provisions and terms
applicable to multiple Leased Properties, shall, if the context so requires in
light of such New Lease relating to only a single Leased Property, be treated as
references to a single Leased Property or as provisions and terms applicable to
a single Leased Property;

(xii) The New Lease shall not include any cross-default provisions that would
make Tenant’s default under this Lease or under any other New Lease entered into
in accordance with this Lease or under any of the other Leases or under any New
Lease entered into in accordance with any of such other Leases an event of
default under such New Lease; provided, however, the foregoing portion of this
clause (xii) is without limitation of and subject to the provisions of
Section 7.2.7, Section 16.10, Section 19.1, Section 25.1.11 and Section 40.18 of
this Lease and all other leases demising any of the Master Lease Leased
Properties; and

(xiii) At the election of Lessor, any one or more of the provisions of the New
Lease pertaining to Ventas, Inc.’s REIT status shall be deleted, including,
without limitation, Section 25.3 and ARTICLE XXXVI hereof.

(b) Upon execution of such New Lease, and effective as of the Property Transfer
Date, this Lease shall be deemed to be modified and amended as follows:

(i) The Transferred Property(ies) shall be excluded from the Leased Properties
hereunder;

(ii) Base Rent hereunder shall be reduced by the amount set forth in
Section 40.15(a)(i) above;

(iii) Intentionally omitted;

(iv) Intentionally omitted;

(v) “Base Patient Revenues”, as defined in Section 2.1 hereof, shall be deemed
to be reduced by the amount set forth in Section 40.15(a)(v) above;

(vi) Intentionally omitted;

(vii) Intentionally omitted; and

 

126



--------------------------------------------------------------------------------

(viii) Exhibit C shall be modified so as to remove the allocation of Base Rent
and the Transferred Property Percentage(s) for the Transferred Property(ies),
and the Transferred Property Percentages of the Leased Properties remaining
under this Lease shall be recalculated so that each such Leased Property shall
have a Transferred Property Percentage equal to the percentage that the Base
Rent allocated to such Leased Property comprises of the aggregate Base Rent for
all Leased Properties remaining under this Lease, and so that the aggregate of
all Transferred Property Percentages for Leased Properties remaining under this
Lease equals 100%.

(c) In the case of any New Lease that is entered into in accordance with
Section 22.7 hereof, such New Lease shall be effective as of the date of
termination of this Lease with respect to the applicable Leased Property(ies).
In the case of any New Lease that is entered into in accordance with
Section 19.4 hereof, such New Lease shall be effective as of the effective date
therefor specified in such Section 19.4. In the case of all other New Leases,
such New Lease shall be effective on the date which is the earlier of (i) the
date the New Lease is fully executed and delivered by the parties thereto and
(ii) the date specified in the written notice from Lessor to Tenant requiring a
New Lease as described above, which date shall be no sooner than ten (10) days,
nor later than sixty (60) days, after the date such notice is issued.

(d) Tenant shall take such actions and execute and deliver such documents,
including without limitation the New Lease and new or amended Memorandum(s) of
Lease and, if requested by Lessor, an amendment to this Lease, as are reasonably
necessary and appropriate to fully effectuate the provisions and intent of this
Section 40.15 and Lessor shall execute and deliver such new or amended
Memorandum(s) of Lease as are reasonably necessary and appropriate to fully
effectuate the provisions and intent of this Section 40.15 and an amendment of
this Lease in accordance with Section 40.15(b) above.

(e) Each Leasehold Mortgagee, Superior Lessor and Superior Mortgagee hereby
consents to the provisions of this Section 40.15 and agrees, upon request of
Lessor, to execute an instrument consenting to the execution and delivery of the
New Lease and of an amendment to this Lease, consistent with the foregoing
provisions.

(f) Each party shall bear its own costs and expenses in connection with any New
Lease entered into in accordance with Section 19.4 hereof. In all other cases,
the party requesting a New Lease under this Section 40.15 (and, for such
purpose, Tenant shall be deemed to be the requesting party in the case of any
New Lease entered into in accordance with Section 22.7 hereof shall, promptly
following receipt of a written demand therefor and reasonable supporting
documentation, reimburse the other party hereto for its out-of-pocket costs and
expenses incurred in connection with such New Lease, including, without
limitation, reasonable attorneys’ fees and any recording fees incurred by such
other party in connection with the recording of new or amended Memorandum(s) of
Lease.

Section 40.16 Partial Expiration/Termination. In the event this Lease expires or
terminates as to one or more, but less than all, of the Leased Properties
(herein, the “Expired/Terminated Properties”), but no Separate Lease pursuant to
Section 22.7 or New Lease in accordance with the terms of Section 40.15 (e.g.
pursuant to the terms of Section 19.4 or Section 40.15) is entered into on
account thereof, effective as of the date of such expiration or termination (the
“Partial Expiration/Termination Date”), the following provisions shall be
applicable:

 

127



--------------------------------------------------------------------------------

(a) The Expired/Terminated Properties shall be excluded from the Leased
Properties hereunder (but without limitation and subject to the provisions of
Section 7.2.7, Section 16.10, Section 19.1, Section 25.1.11 and Section 40.18 of
this Lease and all other leases demising any of the Master Lease Leased
Properties);

(b) All Base Rent attributable to the Expired/Terminated Properties (determined
based upon the aggregate of the Transferred Property Percentages applicable to
the Expired/Terminated Properties), and all Additional Charges attributable to
the Expired/Terminated Properties, shall be due and payable as of the Partial
Expiration/ Termination Date. The amount of the Base Rent attributable to the
Leased Properties other than the Expired/Termination Properties as of the
Partial Expiration/Termination Date shall equal the amount thereof immediately
prior to such Partial Expiration/Termination Date less the amount of Base Rent
allocated to the Expired/Terminated Properties as aforesaid;

(c) “Base Patient Revenues”, as defined in Section 2.1 hereof, shall have
excluded therefrom all Base Patient Revenues attributable to the
Expired/Terminated Properties, as set forth on Schedule 2.1A;

(d) “Patient Revenues”, as defined in Section 2.1 hereof, shall have excluded
therefrom all Patient Revenues attributable to the Expired/Terminated
Properties;

(e) Intentionally omitted;

(f) Intentionally omitted;

(g) Exhibit C shall be modified so as to remove the allocation of Base Rent to
the Expired/Terminated Properties, and the Transferred Property Percentages of
the Leased Properties remaining under this Lease shall be recalculated so that
each such Leased Property shall have a Transferred Property Percentage equal to
the percentage that the Base Rent allocated to such Leased Property comprises of
the aggregate Base Rent for all Leased Properties remaining under this Lease,
and so that the aggregate of all Transferred Property Percentages for the Leased
Properties remaining under this Lease equals 100%;

(h) Nothing in this Section 40.16 shall be deemed to limit or impair any of
Lessor’s or Tenant’s rights and remedies at law, in equity, under this Lease or
otherwise relative to the Expired/Terminated Properties or the Leased Properties
that remain subject to this Lease;

(i) Tenant shall take such actions and execute and deliver such documents,
including, without limitation, if requested by Lessor, an amendment to this
Lease, as are reasonably necessary and appropriate to fully effectuate the
provisions and intent of this Section 40.16; and

(j) Each Leasehold Mortgagee, Superior Lessor and Superior Mortgagee hereby
consents to the provisions of this Section 40.16 and agrees, upon request of
Lessor, to execute an instrument consenting to the execution and delivery of an
amendment to this Lease, consistent with the foregoing provisions.

 

128



--------------------------------------------------------------------------------

Section 40.17 Intentionally omitted.

Section 40.18 Combination of Leases. If Lessor is the lessor under both this
Lease and another lease demising a Master Lease Leased Property(ies) (the
“Second Lease”), Lessor shall have the right, at any time during the Term, by
written notice to Tenant, to require that this Lease and the Second Lease be
combined and to require Tenant to execute an amendment to this Lease whereby
(a) if this Lease is the Section 40.18 Lease (as hereinafter defined), the
Master Lease Leased Properties covered by the Second Lease are added as Leased
Properties under this Lease and otherwise merged into this Lease or (b) if the
Second Lease is the Section 40.18 Lease, the Leased Properties covered by this
Lease are added as Leased Properties under the Second Lease and otherwise merged
into the Second Lease, in each case subject to the following terms and
conditions:

(i) References in this Lease to the “Section 40.18 Lease” shall mean and refer
to whichever of this Lease or the Second Lease is chosen by Lessor to be the
Section 40.18 Lease.

(ii) If this Lease is the Section 40.18 Lease, effective as of the date
specified in subsection (iv) below (the “Section 40.18 Date”), this Lease shall
be deemed to be modified and amended as follows:

(1) The Master Lease Leased Properties included in the Second Lease shall be
included as the Leased Properties under this Lease;

(2) Base Rent under this Lease shall be the combination of the respective
amounts of the Base Rent under this Lease and the Second Lease;

(3) Intentionally omitted;

(4) Intentionally omitted;

(5) Any rental escalations that would otherwise have been required to be made
under the Second Lease on the May 1 immediately following the Section 40.18 Date
shall be made under this Lease on such May 1, in the full amount required as if
the Master Lease Leased Properties referenced in subsection (1) above had been
under this Lease for a full year, notwithstanding that the period from the
Section 40.18 Date to such succeeding May 1 may be less than one full year;

(6) “Base Patient Revenues”, as defined in Section 2.1 of this Lease, shall be
increased by the amount of the Base Patient Revenues from the Master Lease
Leased Properties included in the Second Lease for the calendar year ending on
December 31, 1999 as set forth in Schedule 2.1A of the Second Lease, and
Schedule 2.1A of this Lease shall be deemed modified and amended accordingly;

(7) If and for so long as the lessor under this Lease is not Ventas, Inc. or
Ventas Realty, Limited Partnership or any successor to either of them (by merger
or otherwise) or any Affiliate of Ventas, Inc. or Ventas Realty, Limited
Partnership or any such successor, Tenant (A) shall not be required under this
Lease to provide to such lessor Facility-

 

129



--------------------------------------------------------------------------------

specific information related to Facilities or Leased Properties which are not
included in this Lease, (B) shall exclude from consolidated facility information
that is required under Section 26.1 of this Lease facility information which
relates to Facilities or Leased Properties not included in this Lease and
(C) shall continue to be required to provide information relative to Tenant, as
opposed to Leased Properties and Facilities, on the same basis as such
information is provided to Ventas-related lessors;

(8) Intentionally omitted;

(9) Exhibit C to this Lease shall be modified and amended so as to add thereto
the allocations of Base Rent relative to the Master Lease Leased Properties
included in the Second Lease that were previously included in Exhibit C to the
Second Lease, and the Transferred Properties Percentages of the Leased
Properties included in this Lease (including, without limitation, the additional
Master Lease Leased Properties referenced in subsection (1) above) shall be
recalculated so that each such Leased Property shall have a Transferred Property
Percentage equal to the percentage that the Base Rent allocated to such Leased
Property comprises of the aggregate Base Rent for all Leased Properties included
in this Lease and so that the aggregate of all Transferred Property Percentages
for Leased Properties included in this Lease equals 100%;

(10) Tenant under this Lease shall be responsible for the payment, performance
and satisfaction of all duties, obligations and liabilities arising under the
Second Lease, insofar as they relate to the Master Lease Leased Properties
subject to the Second Lease, that were not paid, performed and satisfied in full
prior to the Section 40.18 Date, and, without limitation of the foregoing,
(x) any Event of Default that had occurred, arisen or accrued under the Second
Lease prior to the Section 40.18 Date shall be, and shall be deemed to be, an
Event of Default under this Lease, as to which the rights and remedies and other
provisions of this Lease shall be applicable, (y) any breach or default that had
occurred, arisen or accrued under the Second Lease prior to the Section 40.18
Date but had not yet become an Event of Default under the Second Lease as of the
Section 40.18 Date shall be, and be deemed to be, a breach or default under this
Lease, as to which the cure periods, rights and remedies and other provisions of
this Lease shall be applicable, and (z) with respect to any breach or default
described in subsection (y) above, although the cure periods, rights and
remedies and other provisions of this Lease shall be applicable, the portion of
any cure period under the Second Lease that had elapsed as of the Section 40.18
Date shall be counted in determining whether and when the applicable cure period
under this Lease has expired; and

(11) The Master Lease Leased Properties referenced in subsection (1) above shall
otherwise be incorporated into this Lease as Leased Properties included under
this Lease the same as if this Lease, from the inception of the Second Lease,
had included the aforesaid Master Lease Leased Properties as Leased Properties
hereunder on the rent, lease terms and other economic terms described in the
Second Lease.

(iii) If this Lease is not the Section 40.18 Lease, effective as of the
Section 40.18 Date, this Lease shall be modified and amended as necessary (x) to
incorporate into the Second Lease as Leased Properties thereunder the Leased
Properties covered by this Lease the same as if the Leased Properties covered by
this Lease had,

 

130



--------------------------------------------------------------------------------

from the inception of this Lease, been included in the Second Lease as Leased
Properties thereunder on the rent, lease terms and other economic terms
described in this Lease and (y) otherwise to comply with the requirements of
Section 40.18 of the Second Lease, as the Section 40.18 Lease thereunder. Tenant
acknowledges and agrees that, without limitation of Section 40.18(ii)(10) above,
the modification and amendment referenced in this subsection (iii) shall not
result in Tenant being released from any duties, liabilities or obligations that
had accrued under this Lease through the Section 40.18 Date.

(iv) In the case of any combination of leases pursuant to this Section 40.18,
such combination shall be effective on the date which is the earlier of (x) the
date the required modifications and amendments to the Lease and Second Lease are
fully executed and delivered by the parties thereto and (y) the date specified
in the written notice from Lessor to Tenant requiring a combination of this
Lease and the Second Lease as described above, which date shall be no sooner
than ten (10) days, nor later than sixty (60) days, after the date such notice
is issued.

(v) Each of Lessor and Tenant shall take such actions and execute and deliver
such documents, including, without limitation, required modifications and
amendments to this Lease and the Second Lease and new or amended Memorandum(s)
of Lease, as are reasonably necessary and appropriate to effectuate fully the
provisions and intent of this Section 40.18.

(vi) Each Leasehold Mortgagee, Superior Lessor and Superior Mortgagee hereby
consents to the provisions of this Section 40.18 and agrees, upon request of
Lessor, to execute an instrument consenting to the execution and delivery of the
required modifications and amendments to this Lease and the Second Lease,
consistent with the foregoing provisions.

(vii) Lessor shall, promptly following receipt of a written demand therefor and
reasonable supporting documentation, reimburse Tenant for its out-of-pocket
costs and expenses incurred in connection with the required modifications and
amendments to this Lease and the Second Lease, including, without limitation,
reasonable attorneys’ fees and any recording fees incurred by Tenant in
connection with the recording of new or amended Memorandum(s) of Lease.

Section 40.18.1 If this Lease is combined pursuant to Section 40.18 with any
other lease of any Master Lease Leased Property(ies), and this Lease is the
Section 40.18 Lease, each Master Lease Leased Property included in the Second
Lease shall, following such combination, be a part of, and re-join, the Renewal
Group of the same number as was applicable to such Master Lease Leased Property
as of the Effective Date under the Second Amended and Restated Lease, as set
forth in Exhibit D to such instrument (provided, however, that, if such Renewal
Group no longer exists as of such combination date due to the combination of
such Renewal Group with another Renewal Group, then such Master Lease Leased
Property shall be a part of, and join, the Renewal Group into which such
original Renewal Group was combined).

Section 40.19 Unified Commercial Operating Lease. It is acknowledged and agreed
that, except as otherwise expressly provided herein, the inclusion of each of
the Leased Properties on

 

131



--------------------------------------------------------------------------------

a continuing basis in the leasing transaction provided for herein is an
essential element of such transaction for Lessor, and that, except as otherwise
expressly provided herein, Lessor shall not be obligated and may not be required
to lease less than all of the Leased Properties to Tenant pursuant to this
Lease. It is further acknowledged and agreed that this Lease is not a
residential lease within the meaning of the U.S. Bankruptcy Code, as amended,
and that this Lease is an operating lease, and not a capital lease, for all
accounting, tax and legal purposes.

Section 40.20 Intentionally omitted.

Section 40.21 No Credits. Notwithstanding anything to the contrary set forth in
this Lease or otherwise, except as otherwise expressly provided in the
Bankruptcy Plan relative to the Tax Refund Escrow Agreement, Lessor shall not be
required to pay, make or give to Tenant, and Tenant shall not be entitled to,
any credits, offsets, prorations or payments of any kind or nature whatsoever on
account of any payment, nonpayment or other event occurring prior to the
Existing Lease Effective Date.

ARTICLE XLI

Section 41.1 Memorandums of Lease. Lessor and Tenant shall, promptly upon the
request of either, enter into short form memorandums of this Lease, in form
suitable for recording under the laws of the State in which each Leased Property
is located, in which reference to this Lease, and all extension options
contained herein, shall be made. Relative to the foregoing and notwithstanding
anything to the contrary contained in this Lease, any such Memorandums of Lease
shall not reference the existence of any option to purchase in favor of Tenant
under Section 16.12 of this Lease unless and until the number of Leased
Properties covered by this Lease equals forty (40) or less, at which time, upon
the request of Tenant, any existing Memorandums of Lease shall be amended by
Lessor and Tenant, or new Memorandums of Lease shall be entered into by Lessor
and Tenant (for example in the circumstance where this Lease (a) constitutes a
New Lease as to which no previous Memorandums of Lease have been entered into
and (b) covers forty (40) or less Leased Properties), referencing that, in
limited circumstances following the occurrence of certain limited types of
Events of Default by Tenant, Tenant may have an option to purchase in certain
circumstances one (1) Leased Property, and in other circumstances two (2) Leased
Properties, covered by this Lease as to which the aforesaid types of Events of
Default have occurred and are continuing. Thereafter, when and if any such
option(s) to purchase under Section 16.12 of this Lease have ceased to be
available to and exercisable by Tenant for any reason (e.g. due to Tenant’s
exercise of all of its available options to purchase under Section 16.12 or on
account of this Lease being involved in a Section 40.18 lease combination
transaction where the resulting Section 40.18 Lease covers in excess of forty
(40) Leased Properties or otherwise provides to Tenant no available and
exercisable option(s) to purchase under Section 16.12), upon the request of
Lessor, any existing Memorandum(s) of Lease that reference any option to
purchase in favor of Tenant shall be amended to delete any such reference.
Without limitation of Lessor’s obligations under and except as otherwise
provided in Section 40.15(f) and Section 40.18(vii), Tenant shall pay all costs
and expenses of recording any such Memorandums of Lease or amendments thereto
and for releasing any such Memorandums of Lease that relate to a particular
Leased Property(ies) upon any expiration or termination of this Lease as it
relates to any such Leased Property(ies).

 

132



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be executed and their
respective corporate seals to be hereunto affixed and attested by their
respective officers hereunto duly authorized.

 

Witness    KINDRED HEALTHCARE, INC.

/s/ Richard Myers

     Name: Richard Myers    By:  

/s/ Gregory C. Miller

     Name: Gregory C. Miller

/s/ Douglas Curnutte

   Title:   Senior Vice President

Name: Douglas Curnutte

    

Corporate Development

    

and Financial Planning

        KINDRED HEALTHCARE OPERATING, INC.

/s/ Richard Myers

     Name: Richard Myers         By:  

/s/ Gregory C. Miller

/s/ Douglas Curnutte

     Name: Gregory C. Miller Name: Douglas Curnutte    Title:   Senior Vice
President     

Corporate Development

    

and Financial Planning

   VENTAS REALTY, LIMITED PARTNERSHIP

/s/ Christian N. Cummings

     Name: Christian N. Cummings    By:   Ventas, Inc., its general partner     

/s/ Nicholas W. Jacoby

     Name: Nicholas W. Jacoby    By:  

/s/ T. Richard Riney

   Name:   T. Richard Riney    Title:   Executive Vice President

 

134



--------------------------------------------------------------------------------

JOINDER

The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing Second Amended and Restated Master Lease Agreement No. 1 solely for
the purpose of, subject to Section 40.2 of the aforesaid Lease, joining with
Ventas Realty, Limited Partnership, on a joint and several basis, as Lessor
under the aforesaid Lease with respect to, and only with respect to, the Leased
Property commonly known as Kindred Hospital –Pittsburgh (Facility No. 4619), and
for no other purposes. Notwithstanding anything to the contrary contained in the
aforesaid Lease, the aforesaid Tenant acknowledges and agrees, by the acceptance
of this Joinder, that Ventas, Inc. shall have no liability or obligations under
the aforesaid Lease, as lessor or otherwise, with respect to any Leased Property
other than the aforesaid Kindred Hospital –Pittsburgh Leased Property.

 

Witness   

VENTAS, INC.

/s/ Christian N. Cummings

   By:  

/s/ T. Richard Riney

Name: Christian N. Cummings    Name:   T. Richard Riney    Title:   Executive
Vice President

/s/ Nicholas W. Jacoby

    

Name: Nicholas W. Jacoby

    

 

135



--------------------------------------------------------------------------------

ALL PURPOSE ACKNOWLEDGMENT

 

STATE OF Kentucky                       )                       ) COUNTY OF
Jefferson                       )

On April 27, 2007 before me, a notary public, personally appeared Gregory C.
Miller, Sr. VP Corp. Dev. & Fin. Pl.,

 

•  

personally known to me-OR-

 

•  

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

Witness my hand and official seal.

 

 

/s/ Patricia A. Burkhead

  SIGNATURE OF NOTARY

IMPRESS NOTARY SEAL:

 

CAPACITY CLAIMED BY SIGNER:    SIGNER IS REPRESENTING

•        INDIVIDUALS(S)

   Kindred Healthcare, Inc., a Delaware corporation

x       CORPORATE OFFICER(S)

  

TITLE

  

TITLE

  

•        PARTNER(S)

  

•        ATTORNEY-IN-FACT

  

•        TRUSTEE(S)

  

•        OTHER                                 

     

 

136



--------------------------------------------------------------------------------

STATE OF Kentucky                       )                       ) COUNTY OF
Jefferson                       )

On April 27, 2007 before me, a notary public, personally appeared Gregory C.
Miller, Sr. VP Corp. Dev. & Fin. Pl.,

 

•  

personally known to me-OR-

 

•  

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

Witness my hand and official seal.

 

 

/s/ Patricia A. Burkhead

  SIGNATURE OF NOTARY

IMPRESS NOTARY SEAL:

 

CAPACITY CLAIMED BY SIGNER:    SIGNER IS REPRESENTING

•        INDIVIDUALS(S)

   Kindred Healthcare Operating, Inc., a Delaware corporation

x       CORPORATE OFFICER(S)

  

TITLE

  

TITLE

  

•        PARTNER(S)

  

•        ATTORNEY-IN-FACT

  

•        TRUSTEE(S)

  

•        OTHER                                 

  

 

137



--------------------------------------------------------------------------------

STATE OF Kentucky                       )                       ) COUNTY OF
Jefferson                       )

On April 27, 2007 before me, a notary public, personally appeared T. Richard
Riney,

personally known to me-OR-

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

Witness my hand and official seal.

 

 

/s/ Jill F. Dossey

  SIGNATURE OF NOTARY

IMPRESS NOTARY SEAL:

 

CAPACITY CLAIMED BY SIGNER:    SIGNER IS REPRESENTING

•        INDIVIDUALS(S)

   Ventas, Inc., a Delaware corporation, in its capacity as the general partner
of Ventas Realty, Limited Partnership, a Delaware limited partnership

x       CORPORATE OFFICER(S)

  

TITLE – Executive Vice President

  

TITLE

  

•        PARTNER(S)

  

•        ATTORNEY-IN-FACT

  

•        TRUSTEE(S)

  

•        OTHER                                 

  

 

138



--------------------------------------------------------------------------------

STATE OF Kentucky                       )                       ) COUNTY OF
Jefferson                       )

On April 27, 2007 before me, a notary public, personally appeared T. Richard
Riney,

personally known to me-OR-

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

Witness my hand and official seal.

 

 

/s/ Jill F. Dossey

  SIGNATURE OF NOTARY

IMPRESS NOTARY SEAL:

 

CAPACITY CLAIMED BY SIGNER:    SIGNER IS REPRESENTING

•        INDIVIDUALS(S)

   Ventas, Inc., a Delaware corporation

x       CORPORATE OFFICER(S)

  

TITLE –Executive Vice President

  

TITLE

  

•        PARTNER(S)

  

•        ATTORNEY-IN-FACT

  

•        TRUSTEE(S)

  

•        OTHER

  

 

139



--------------------------------------------------------------------------------

CONSENT

The undersigned hereby consents to the terms of the foregoing instrument.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (formerly THE CHASE MANHATTAN BANK,
successor by merger to MORGAN GUARANTY TRUST COMPANY OF NEW YORK), as
administrative agent and Collateral Agent under that certain $400,000,000
Amended and Restated Credit Agreement, dated as of June 28, 2004, as amended by
Amendment No. 1 and Consent dated as of August 2, 2005, Amendment No. 2 to
Credit Agreement and Security Agreement dated as of December 22, 2005, Amendment
No. 3 dated October 19, 2006, Consent No. 3 and Waiver dated January 19, 2007
and Consent No. 4 and Waiver dated April 26, 2007

 

By:

 

 

Name:  

 

Title:  

 

 

 

STATE OF   )   ) COUNTY OF   )

This      day of                      , 2007, personally came before me
                     , a Notary Public in and for said County and State,
                     , who being by me duly sworn, says that s/he is the
                     of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national
banking association and that the seal affixed to the foregoing instrument in
writing is the corporate seal of said association, and that said writing was
signed and sealed by him/her on behalf of such association by its authority duly
given. And the said                      acknowledged the said writing to be the
act and deed of said association.

WITNESS my hand and notarial stamp/seal this              day of
                     , 2007.

 

 

Notary Public

 

My Commission Expires:

 

 

[Notarial Stamp/Seal]

 

140



--------------------------------------------------------------------------------

Exhibit A

Legal Descriptions

(see attached)

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

Term Commencement/Expiration Dates

Master Lease Agreement No. 1

 

* See the Original Master Lease for the Commencement Date of the Lease relative
to each Facility

 

     Facility
ID   

Name

   City    State    Commencement
Date    Lease Expiration
Date 1    112    Royal Oaks Healthcare & Rehab Center    Terre Haute    IN    *
   April 30, 2013 2    113    Southwood Health & Rehab Center    Terre Haute   
IN    *    April 30, 2010 3    114    Arden Rehab & Healthcare Center    Seattle
   WA    *    April 30, 2008 4    127    Northwest Continuum Care Center   
Longview    WA    *    April 30, 2010 5    132    Madison Healthcare & Rehab
Center    Madison    TN    *    April 30, 2008 6    137    Sunnybrook Healthcare
& Rehab Specialists    Raleigh    NC    *    April 30, 2010 7    138    Blue
Ridge Rehab & Healthcare Center    Asheville    NC    *    April 30, 2013 8   
140    Wasatch Care Center    Ogden    UT    *    April 30, 2008 9    150    Nob
Hill Healthcare Center    San Francisco    CA    *    April 30, 2010 10    165
   Rainier Vista Care Center    Puyallup    WA    *    April 30, 2010 11    167
   Canyonwood Nursing & Rehab Center    Redding    CA    *    April 30, 2008 12
   180    Vancouver Healthcare & Rehab Center    Vancouver    WA    *    April
30, 2008 13    185    Heritage Health & Rehab Center    Vancouver    WA    *   
April 30, 2010 14    188    Cypress Pointe Rehab & HC Center    Wilmington    NC
   *    April 30, 2010 15    190    Winston-Salem Rehab & HC Center   
Winston-Salem    NC    *    April 30, 2010 16    191    Silas Creek Manor   
Winston-Salem    NC    *    April 30, 2010 17    198    Harrington House Nursing
& Rehab Center    Walpole    MA    *    April 30, 2010 18    218    Cascade
Rehab & Care Center    Caldwell    ID    *    April 30, 2010 19    221   
Lewiston Rehab & Care Center    Lewiston    ID    *    April 30, 2010 20    247
   Saint George Care & Rehab Center    Saint George    UT    *    April 30, 2008
21    280    Winchester Centre for Health/Rehab    Winchester    KY    *   
April 30, 2008 22    286    Columbia Healthcare Facility    Evansville    IN   
*    April 30, 2010 23    327    Laurel Ridge Rehab & Nursing Center    Jamaica
Plain    MA    *    April 30, 2013 24    335    Lawton Healthcare Center    San
Francisco    CA    *    April 30, 2010 25    406    Muncie Health Care & Rehab
   Muncie    IN    *    April 30, 2008 26    409    Mountain Valley Care & Rehab
   Kellogg    ID    *    April 30, 2010 27    416    Park Place Health Care
Center    Great Falls    MT    *    April 30, 2008 28    433    Parkview Acres
Care & Rehab Center    Dillon    MT    *    April 30, 2010 29    436    Valley
Healthcare & Rehab Center    Tucson    AZ    *    April 30, 2013 30    441   
Mountain Towers Healthcare & Rehab    Cheyenne    WY    *    April 30, 2010 31
   452    Sunnyside Care Center    Salem    OR    *    April 30, 2010 32    462
   Queen Anne Healthcare    Seattle    WA    *    April 30, 2013 33    482   
Wind River Healthcare & Rehab Center    Riverton    WY    *    April 30, 2008 34
   483    Sage View Care Center    Rock Springs    WY    *    April 30, 2013 35
   501    Blue Hills Alzheimer’s Care Center    Stoughton    MA    *    April
30, 2010 36    507    Country Manor Rehab & Nursing Center    Newburyport    MA
   *    April 30, 2008 37    516    Hammersmith House Nursing Care Center   
Saugus    MA    *    April 30, 2010 38    518    Timberlyn Heights Nursing &
Alzheimer’s Center    Great Barrington    MA    *    April 30, 2010 39    525   
La Veta Healthcare Center    Orange    CA    *    April 30, 2008 40    529   
Bolton Manor Nursing Home    Marlborough    MA    *    April 30, 2013 41    537
   Quincy Rehab & Nursing Center    Quincy    MA    *    April 30, 2010 42   
550    Norway Rehab & Living Center    Norway    ME    *    April 30, 2008 43   
552    Shore Village Rehab & Nursing Center    Rockland    ME    *    April 30,
2013 44    555    Brentwood Manor Rehab & Nursing Center    Yarmouth    ME    *
   April 30, 2013 45    558    Fieldcrest Manor Nursing Home    Waldoboro    ME
   *    April 30, 2008

 

Exhibit B



--------------------------------------------------------------------------------

     Facility
ID   

Name

   City    State    Commencement
Date   

Lease Expiration

Date

46    560    Franklin Woods Health Care Center    Columbus    OH    *   
April 30, 2010 47    562    Andrew House Healthcare    New Britain    CT    *   
April 30, 2008 48    567    Nutmeg Pavilion Healthcare    New London    CT    *
   April 30, 2010 49    572    Winchester Place Nursing & Rehab Center   
Canal Winchester    OH    *    April 30, 2010 50    573    Eagle Pond Rehab &
Living Center    South Dennis    MA    *    April 30, 2010 51    577    Minerva
Park Nursing & Rehab Center    Columbus    OH    *    April 30, 2008 52    581
   Blueberry Hill Healthcare    Beverly    MA    *    April 30, 2010 53    582
   Colony House Nursing & Rehab Center    Abington    MA    *    April 30, 2008
54    588    Walden Rehab & Nursing Center    Concord    MA    *    April 30,
2010 55    591    Dover Rehab & Living Center    Dover    NH    *    April 30,
2013 56    593    Hanover Terrace Healthcare    Hanover    NH    *    April 30,
2010 57    635    Coshocton Health & Rehab Center    Coshocton    OH    *   
April 30, 2008 58    640    Las Vegas Healthcare & Rehab Center    Las Vegas   
NV    *    April 30, 2013 59    655    Federal Heights Rehab & Nursing Center   
Salt Lake City    UT    *    April 30, 2013 60    660    Savannah Specialty Care
Center    Savannah    GA    *    April 30, 2010 61    704    Guardian Care of
Roanoke Rapids    Roanoke Rapids    NC    *    April 30, 2008 62    707    Rehab
& Nursing Center of Monroe    Monroe    NC    *    April 30, 2010 63    724   
Rehab & Health Center of Gastonia    Gastonia    NC    *    April 30, 2013 64   
738    Bay View Nursing & Rehab Center    Alameda    CA    *    April 30, 2013
65    742    Sonoran Rehab & Care Center    Phoenix    AZ    *    April 30, 2013
66    745    Aurora Care Center    Aurora    CO    *    April 30, 2010 67    767
   Colony Oaks Care Center    Appleton    WI    *    April 30, 2008 68    769   
North Ridge Med. & Rehab Center    Manitowoc    WI    *    April 30, 2010 69   
775    Sheridan Medical Complex    Kenosha    WI    *    April 30, 2010 70   
776    Woodstock Health & Rehab Center    Kenosha    WI    *    April 30, 2010
71    779    Westview Nursing & Rehab Center    Bedford    IN    *    April 30,
2008 72    784    Northfield Center for Health & Rehab    Louisville    KY    *
   April 30, 2008 73    806    Chapel Hill Rehab & Healthcare Center    Chapel
Hill    NC    *    April 30, 2008 74    825    Nansemond Point Rehab & HC Center
   Suffolk    VA    *    April 30, 2010 75    829    River Pointe Rehab & HC
Center    Virginia Beach    VA    *    April 30, 2010 76    868    Lebanon
County Manor    Lebanon    OH    *    April 30, 2010 77    884    Masters Health
Care Center    Algood    TN    *    April 30, 2010 78    4602    Kindred
Hospital So. Florida Coral Gables Campus    Coral Gables    FL    *    April 30,
2010 79    4618    Kindred Hospital Oklahoma City    Oklahoma City    OK    *   
April 30, 2008 80    4619    Kindred Hospital Pittsburgh    Oakdale    PA    *
   April 30, 2008 81    4628    Kindred Hospital Chattanooga    Chattanooga   
TN    *    April 30, 2010 82    4633    Kindred Hospital Louisville   
Louisville    KY    *    April 30, 2013 83    4637    Kindred Hospital Chicago
North Campus    Chicago    IL    *    April 30, 2010 84    4638    Kindred
Hospital Indianapolis    Indianapolis    IN    *    April 30, 2013 85    4652   
Kindred Hospital North Florida    Green Cove Springs    FL    *    April 30,
2010 86    4656    Kindred Hospital Phoenix    Phoenix    AZ    *    April 30,
2010 87    4680    Kindred Hospital St. Louis    St Louis    MO    *    April
30, 2010 88    4690    Kindred Hospital Chicago Northlake Campus    Northlake   
IL    *    April 30, 2010 89    4822    Kindred Hospital San Francisco Bay Area
   San Leandro    CA    *    April 30, 2008 90    4842    Kindred Hospital
Westminster    Westminster    CA    *    April 30, 2008 91    4848    Kindred
Hospital San Diego    San Diego    CA    *    April 30, 2010

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

Allocation Schedule – Applicable Transferred Property Percentages

Master Lease Agreement No. 1

 

     Facility
ID   

Name

   Base Rent
Commencing
Effective Date    Base Rent
Commencing
May 1, 2007    Percentage of
Master Lease
Commencing
Effective Date   1    112    Royal Oaks Healthcare & Rehab Center    $
2,051,931.00    $ 2,107,333.15    2.0828679 % 2    113    Southwood Health &
Rehab Center      1,012,293.00      1,039,624.90    1.0275553 % 3    114   
Arden Rehab & Healthcare Center      883,695.00      907,554.72    0.8970184 % 4
   127    Northwest Continuum Care Center      453,487.00      465,731.14   
0.4603242 % 5    132    Madison Healthcare & Rehab Center      718,295.00     
737,688.95    0.7291247 % 6    137    Sunnybrook Healthcare & Rehab Specialists
     845,188.00      868,008.10    0.8579309 % 7    138    Blue Ridge Rehab &
Healthcare Center      555,569.00      570,569.37    0.5639453 % 8    140   
Wasatch Care Center      463,235.00      475,742.37    0.4702192 % 9    150   
Nob Hill Healthcare Center      2,735,082.00      2,808,929.17    2.7763187 % 10
   165    Rainier Vista Care Center      1,535,019.00      1,576,464.48   
1.5581624 % 11    167    Canyonwood Nursing & Rehab Center      1,125,935.00   
  1,156,335.26    1.1429107 % 12    180    Vancouver Healthcare & Rehab Center
     636,043.00      653,216.16    0.6456326 % 13    185    Heritage Health &
Rehab Center      211,389.00      217,096.51    0.2145761 % 14    188    Cypress
Pointe Rehab & HC Center      916,235.00      940,973.30    0.9300490 % 15   
190    Winston-Salem Rehab & HC Center      959,836.00      985,751.55   
0.9743074 % 16    191    Silas Creek Manor      543,250.00      557,917.79   
0.5514406 % 17    198    Harrington House Nursing & Rehab Center     
1,391,837.00      1,429,416.62    1.4128217 % 18    218    Cascade Rehab & Care
Center      669,577.00      687,655.59    0.6796722 % 19    221    Lewiston
Rehab & Care Center      584,261.00      600,036.07    0.5930699 % 20    247   
Saint George Care & Rehab Center      1,058,723.00      1,087,308.49   
1.0746853 % 21    280    Winchester Centre for Health/Rehab      1,047,066.00   
  1,075,336.80    1.0628526 % 22    286    Columbia Healthcare Facility     
800,517.00      822,131.00    0.8125864 % 23    327    Laurel Ridge Rehab &
Nursing Center      506,259.00      519,928.04    0.5138919 % 24    335   
Lawton Healthcare Center      1,330,844.00      1,366,776.80    1.3509091 % 25
   406    Muncie Health Care & Rehab      860,269.00      883,496.21   
0.8732392 % 26    409    Mountain Valley Care & Rehab      371,161.00     
381,182.36    0.3767570 % 27    416    Park Place Health Care Center     
1,209,447.00      1,242,102.08    1.2276818 % 28    433    Parkview Acres Care &
Rehab Center      566,248.00      581,536.69    0.5747853 % 29    436    Valley
Healthcare & Rehab Center      638,869.00      656,118.46    0.6485012 % 30   
441    Mountain Towers Healthcare & Rehab      719,720.00      739,152.44   
0.7305712 % 31    452    Sunnyside Care Center      472,477.00      485,233.87
   0.4796005 % 32    462    Queen Anne Healthcare      1,258,464.00     
1,292,442.51    1.2774378 % 33    482    Wind River Healthcare & Rehab Center   
  712,104.00      731,330.84    0.7228404 % 34    483    Sage View Care Center
     577,621.00      593,216.79    0.5863298 % 35    501    Blue Hills
Alzheimer’s Care Center      1,176,586.00      1,208,353.88    1.1943254 % 36   
507    Country Manor Rehab & Nursing Center      1,487,494.00      1,527,656.35
   1.5099209 % 37    516    Hammersmith House Nursing Care Center     
736,524.00      756,410.11    0.7476285 % 38    518    Timberlyn Heights Nursing
& Alzheimer’s Center      610,298.00      626,776.00    0.6194994 % 39    525   
La Veta Healthcare Center      758,618.00      779,100.73    0.7700557 % 40   
529    Bolton Manor Nursing Home      1,124,679.00      1,155,045.38   
1.1416358 % 41    537    Quincy Rehab & Nursing Center      702,357.00     
721,320.62    0.7129464 % 42    550    Norway Rehab & Living Center     
324,261.00      333,016.07    0.3291499 % 43    552    Shore Village Rehab &
Nursing Center      341,002.00      350,209.08    0.3461433 % 44    555   
Brentwood Manor Rehab & Nursing Center      384,702.00      395,088.92   
0.3905021 % 45    558    Fieldcrest Manor Nursing Home      157,460.00     
161,711.40    0.1598340 %

 

Exhibit C



--------------------------------------------------------------------------------

     Facility
ID   

Name

   Base Rent
Commencing
Effective Date    Base Rent
Commencing
May 1, 2007    Percentage of
Master Lease
Commencing
Effective Date   46    560    Franklin Woods Health Care Center      447,110.00
     459,182.01    0.4538511 % 47    562    Andrew House Healthcare     
695,232.00      714,003.27    0.7057140 % 48    567    Nutmeg Pavilion
Healthcare      615,643.00      632,265.33    0.6249250 % 49    572   
Winchester Place Nursing & Rehab Center      830,493.00      852,916.29   
0.8430143 % 50    573    Eagle Pond Rehab & Living Center      1,428,615.00     
1,467,187.64    1.4501542 % 51    577    Minerva Park Nursing & Rehab Center   
  471,273.00      483,997.40    0.4783784 % 52    581    Blueberry Hill
Healthcare      1,270,759.00      1,305,069.50    1.2899182 % 53    582   
Colony House Nursing & Rehab Center      1,264,327.00      1,298,463.81   
1.2833892 % 54    588    Walden Rehab & Nursing Center      1,069,983.00     
1,098,872.54    1.0861151 % 55    591    Dover Rehab & Living Center     
1,342,114.00      1,378,351.07    1.3623490 % 56    593    Hanover Terrace
Healthcare      1,071,501.00      1,100,431.54    1.0876560 % 57    635   
Coshocton Health & Rehab Center      527,551.00      541,794.92    0.5355049 %
58    640    Las Vegas Healthcare & Rehab Center      1,056,891.00     
1,085,427.04    1.0728257 % 59    655    Federal Heights Rehab & Nursing Center
     773,494.00      794,378.29    0.7851559 % 60    660    Savannah Specialty
Care Center      571,011.00      586,428.28    0.5796201 % 61    704    Guardian
Care of Roanoke Rapids      981,465.00      1,007,964.56    0.9962625 % 62   
707    Rehab & Nursing Center of Monroe      872,758.00      896,322.44   
0.8859165 % 63    724    Rehab & Health Center of Gastonia      957,139.00     
982,981.80    0.9715698 % 64    738    Bay View Nursing & Rehab Center     
1,321,588.00      1,357,270.83    1.3415135 % 65    742    Sonoran Rehab & Care
Center      553,512.00      568,456.84    0.5618573 % 66    745    Aurora Care
Center      568,434.00      583,781.76    0.5770043 % 67    767    Colony Oaks
Care Center      571,974.00      587,417.26    0.5805976 % 68    769    North
Ridge Med. & Rehab Center      819,241.00      841,360.54    0.8315927 % 69   
775    Sheridan Medical Complex      419,931.00      431,269.16    0.4262623 %
70    776    Woodstock Health & Rehab Center      652,529.00      670,147.32   
0.6623672 % 71    779    Westview Nursing & Rehab Center      398,439.00     
409,196.90    0.4044463 % 72    784    Northfield Center for Health & Rehab     
654,243.00      671,907.56    0.6641070 % 73    806    Chapel Hill Rehab &
Healthcare Center      808,016.00      829,832.40    0.8201984 % 74    825   
Nansemond Point Rehab & HC Center      1,554,340.00      1,596,307.16   
1.5777747 % 75    829    River Pointe Rehab & HC Center      686,766.00     
705,308.63    0.6971203 % 76    868    Lebanon County Manor      501,011.00     
514,538.27    0.5085647 % 77    884    Masters Health Care Center     
1,017,460.00      1,044,931.41    1.0328002 % 78    4602    Kindred Hospital So.
Florida Coral Gables Campus      1,758,403.00      1,805,879.89    1.7849144 %
79    4618    Kindred Hospital Oklahoma City      1,007,487.00      1,034,689.10
   1.0226768 % 80    4619    Kindred Hospital Pittsburgh      1,264,586.00     
1,298,729.80    1.2836521 % 81    4628    Kindred Hospital Chattanooga     
1,132,144.00      1,162,711.89    1.1492133 % 82    4633    Kindred Hospital
Louisville      3,634,409.00      3,732,538.07    3.6892049 % 83    4637   
Kindred Hospital Chicago North Campus      3,664,039.00      3,762,968.05   
3.7192816 % 84    4638    Kindred Hospital Indianapolis      1,580,093.00     
1,622,755.52    1.6039160 % 85    4652    Kindred Hospital North Florida     
3,727,204.00      3,827,838.47    3.7833989 % 86    4656    Kindred Hospital
Phoenix      1,456,779.00      1,496,112.02    1.4787428 % 87    4680    Kindred
Hospital St. Louis      1,620,998.00      1,664,764.91    1.6454377 % 88    4690
   Kindred Hospital Chicago Northlake Campus      2,345,796.00      2,409,132.50
   2.3811635 % 89    4822    Kindred Hospital San Francisco Bay Area     
2,809,511.00      2,885,367.80    2.8518699 % 90    4842    Kindred Hospital
Westminster      6,315,948.00      6,486,478.65    6.4111734 % 91    4848   
Kindred Hospital San Diego      1,196,530.00      1,228,836.26    1.2145700 %   
   Total Master Lease Agreement No. 1    $ 98,514,697.00    $ 101,174,593.82   
100.0000 %

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

Renewal Groups

Master Lease Agreement No. 1

 

     Facility
ID   

Name

  

City

   State   

Lease

Expiration

Date

   Renewal
Group 1    132    Madison Healthcare & Rehab Center    Madison    TN   
April 30, 2008    1 2    280    Winchester Centre for Health/Rehab    Winchester
   KY    April 30, 2008    1 3    406    Muncie Health Care & Rehab    Muncie   
IN    April 30, 2008    1 4    577    Minerva Park Nursing & Rehab Center   
Columbus    OH    April 30, 2008    1 5    635    Coshocton Health & Rehab
Center    Coshocton    OH    April 30, 2008    1 6    779    Westview Nursing &
Rehab Center    Bedford    IN    April 30, 2008    1 7    784    Northfield
Center for Health & Rehab    Louisville    KY    April 30, 2008    1 8    4618
   Kindred Hospital Oklahoma City    Oklahoma City    OK    April 30, 2008    1
9    4822    Kindred Hospital San Francisco Bay Area    San Leandro    CA   
April 30, 2008    1 10    507    Country Manor Rehab & Nursing Center   
Newburyport    MA    April 30, 2008    2 11    550    Norway Rehab & Living
Center    Norway    ME    April 30, 2008    2 12    558    Fieldcrest Manor
Nursing Home    Waldoboro    ME    April 30, 2008    2 13    562    Andrew House
Healthcare    New Britain    CT    April 30, 2008    2 14    582    Colony House
Nursing & Rehab Center    Abington    MA    April 30, 2008    2 15    704   
Guardian Care of Roanoke Rapids    Roanoke Rapids    NC    April 30, 2008    2
16    767    Colony Oaks Care Center    Appleton    WI    April 30, 2008    2 17
   806    Chapel Hill Rehab & Healthcare Center    Chapel Hill    NC    April
30, 2008    2 18    4619    Kindred Hospital Pittsburgh    Oakdale    PA   
April 30, 2008    2 19    114    Arden Rehab & Healthcare Center    Seattle   
WA    April 30, 2008    3 20    140    Wasatch Care Center    Ogden    UT   
April 30, 2008    3 21    167    Canyonwood Nursing & Rehab Center    Redding   
CA    April 30, 2008    3 22    180    Vancouver Healthcare & Rehab Center   
Vancouver    WA    April 30, 2008    3 23    247    Saint George Care & Rehab
Center    Saint George    UT    April 30, 2008    3 24    416    Park Place
Health Care Center    Great Falls    MT    April 30, 2008    3 25    482    Wind
River Healthcare & Rehab Center    Riverton    WY    April 30, 2008    3 26   
525    La Veta Healthcare Center    Orange    CA    April 30, 2008    3 27   
4842    Kindred Hospital Westminster    Westminster    CA    April 30, 2008    3
28    112    Royal Oaks Healthcare & Rehab Center    Terre Haute    IN    April
30, 2013    4 29    138    Blue Ridge Rehab & Healthcare Center    Asheville   
NC    April 30, 2013    4 30    327    Laurel Ridge Rehab & Nursing Center   
Jamaica Plain    MA    April 30, 2013    4 31    436    Valley Healthcare &
Rehab Center    Tucson    AZ    April 30, 2013    4 32    462    Queen Anne
Healthcare    Seattle    WA    April 30, 2013    4 33    483    Sage View Care
Center    Rock Springs    WY    April 30, 2013    4 34    529    Bolton Manor
Nursing Home    Marlborough    MA    April 30, 2013    4 35    552    Shore
Village Rehab & Nursing Center    Rockland    ME    April 30, 2013    4 36   
555    Brentwood Manor Rehab & Nursing Center    Yarmouth    ME    April 30,
2013    4 37    591    Dover Rehab & Living Center    Dover    NH    April 30,
2013    4 38    640    Las Vegas Healthcare & Rehab Center    Las Vegas    NV   
April 30, 2013    4 39    655    Federal Heights Rehab & Nursing Center    Salt
Lake City    UT    April 30, 2013    4 40    724    Rehab & Health Center of
Gastonia    Gastonia    NC    April 30, 2013    4 41    738    Bay View Nursing
& Rehab Center    Alameda    CA    April 30, 2013    4 42    742    Sonoran
Rehab & Care Center    Phoenix    AZ    April 30, 2013    4 43    4633   
Kindred Hospital Louisville    Louisville    KY    April 30, 2013    4 44   
4638    Kindred Hospital Indianapolis    Indianapolis    IN    April 30, 2013   
4 45    113    Southwood Health & Rehab Center    Terre Haute    IN    April 30,
2010    6 46    127    Northwest Continuum Care Center    Longview    WA   
April 30, 2010    6 47    165    Rainier Vista Care Center    Puyallup    WA   
April 30, 2010    6

 

Exhibit D



--------------------------------------------------------------------------------

     Facility
ID   

Name

  

City

   State   

Lease

Expiration

Date

   Renewal
Group 48    185    Heritage Health & Rehab Center    Vancouver    WA   
April 30, 2010    6 49    190    Winston-Salem Rehab & HC Center   
Winston-Salem    NC    April 30, 2010    6 50    191    Silas Creek Manor   
Winston-Salem    NC    April 30, 2010    6 51    286    Columbia Healthcare
Facility    Evansville    IN    April 30, 2010    6 52    452    Sunnyside Care
Center    Salem    OR    April 30, 2010    6 53    560    Franklin Woods Health
Care Center    Columbus    OH    April 30, 2010    6 54    572    Winchester
Place Nursing & Rehab Center    Canal Winchester    OH    April 30, 2010    6 55
   769    North Ridge Med. & Rehab Center    Manitowoc    WI    April 30, 2010
   6 56    775    Sheridan Medical Complex    Kenosha    WI    April 30, 2010   
6 57    776    Woodstock Health & Rehab Center    Kenosha    WI    April 30,
2010    6 58    868    Lebanon County Manor    Lebanon    OH    April 30, 2010
   6 59    884    Masters Health Care Center    Algood    TN    April 30, 2010
   6 60    4637    Kindred Hospital Chicago North Campus    Chicago    IL   
April 30, 2010    6 61    4690    Kindred Hospital Chicago Northlake Campus   
Northlake    IL    April 30, 2010    6 62    501    Blue Hills Alzheimer’s Care
Center    Stoughton    MA    April 30, 2010    7 63    516    Hammersmith House
Nursing Care Center    Saugus    MA    April 30, 2010    7 64    518   
Timberlyn Heights Nursing & Alzheimer’s Center    Great Barrington    MA   
April 30, 2010    7 65    537    Quincy Rehab & Nursing Center    Quincy    MA
   April 30, 2010    7 66    567    Nutmeg Pavilion Healthcare    New London   
CT    April 30, 2010    7 67    573    Eagle Pond Rehab & Living Center    South
Dennis    MA    April 30, 2010    7 68    581    Blueberry Hill Healthcare   
Beverly    MA    April 30, 2010    7 69    593    Hanover Terrace Healthcare   
Hanover    NH    April 30, 2010    7 70    4602    Kindred Hospital So. Florida
Coral Gables Campus    Coral Gables    FL    April 30, 2010    7 71    4652   
Kindred Hospital North Florida    Green Cove Springs    FL    April 30, 2010   
7 72    150    Nob Hill Healthcare Center    San Francisco    CA    April 30,
2010    8 73    218    Cascade Rehab & Care Center    Caldwell    ID    April
30, 2010    8 74    221    Lewiston Rehab & Care Center    Lewiston    ID   
April 30, 2010    8 75    335    Lawton Healthcare Center    San Francisco    CA
   April 30, 2010    8 76    409    Mountain Valley Care & Rehab    Kellogg   
ID    April 30, 2010    8 77    433    Parkview Acres Care & Rehab Center   
Dillon    MT    April 30, 2010    8 78    441    Mountain Towers Healthcare &
Rehab    Cheyenne    WY    April 30, 2010    8 79    745    Aurora Care Center
   Aurora    CO    April 30, 2010    8 80    4656    Kindred Hospital Phoenix   
Phoenix    AZ    April 30, 2010    8 81    4848    Kindred Hospital San Diego   
San Diego    CA    April 30, 2010    8 82    137    Sunnybrook Healthcare &
Rehab Specialists    Raleigh    NC    April 30, 2010    9 83    188    Cypress
Pointe Rehab & HC Center    Wilmington    NC    April 30, 2010    9 84    198   
Harrington House Nursing & Rehab Center    Walpole    MA    April 30, 2010    9
85    588    Walden Rehab & Nursing Center    Concord    MA    April 30, 2010   
9 86    660    Savannah Specialty Care Center    Savannah    GA    April 30,
2010    9 87    707    Rehab & Nursing Center of Monroe    Monroe    NC    April
30, 2010    9 88    825    Nansemond Point Rehab & HC Center    Suffolk    VA   
April 30, 2010    9 89    829    River Pointe Rehab & HC Center    Virginia
Beach    VA    April 30, 2010    9 90    4628    Kindred Hospital Chattanooga   
Chattanooga    TN    April 30, 2010    9 91    4680    Kindred Hospital St.
Louis    St Louis    MO    April 30, 2010    9

 

Exhibit D



--------------------------------------------------------------------------------

Exhibit E

Leases

 

1. Second Amended and Restated Master Lease No. 1 dated as of April 27, 2007 by
and between Ventas Realty, Limited Partnership, as lessor, and Kindred
Healthcare, Inc. and Kindred Healthcare Operating, Inc., as tenant.

 

2. Second Amended and Restated Master Lease No. 2 dated as of April 27, 2007 by
and between Ventas Realty, Limited Partnership, as lessor, and Kindred
Healthcare, Inc. and Kindred Healthcare Operating, Inc., as tenant.

 

3. Second Amended and Restated Master Lease No. 3 dated as of April 27, 2007 by
and between Ventas Realty, Limited Partnership, as lessor, and Kindred
Healthcare, Inc. and Kindred Healthcare Operating, Inc., as tenant.

 

4. Second Amended and Restated Master Lease No. 4 dated as of April 27, 2007 by
and between Ventas Realty, Limited Partnership, as lessor, and Kindred
Healthcare, Inc. and Kindred Healthcare Operating, Inc., as tenant.

 

Exhibit E



--------------------------------------------------------------------------------

Exhibit F

INTENTIONALLY OMITTED

 

Exhibit F



--------------------------------------------------------------------------------

Exhibit G

Form of Lease Guaranty

GUARANTY OF LEASE

THIS GUARANTY OF LEASE, dated as of                     , by and from
                    , a                      having an address at
                                 (“Guarantor”), with respect to that certain
Second Amended and Restated Master Lease Agreement No. 1, dated as of
                     (the “Lease”), between Ventas Realty, Limited Partnership,
a Delaware limited partnership (“Lessor”), and Kindred Healthcare, Inc., a
Delaware corporation and Kindred Healthcare Operating, Inc., a Delaware
corporation (collectively, “Tenant”), covering the Leased Properties (as defined
in the Lease) identified therein, including, without limitation, that certain
Leased Property more particularly described on Exhibit A attached hereto (the
“Premises”), all or a portion of which is subleased by Tenant to Guarantor.

WHEREAS, Guarantor desires, and Lessor requires, that this agreement be
furnished so that Guarantor, being obligated to do so, can fulfill the terms and
conditions of the Lease with respect to the Premises with the same effect as if
the Lease had been entered into with Guarantor as the tenant with respect to the
Premises thereunder.

NOW, THEREFORE, in consideration and recognition of the execution of the Lease,
and other good and valuable consideration and intending to be legally bound
hereby, Guarantor hereby unconditionally guarantees, and unconditionally becomes
surety to Lessor, its successors and assigns for, the payment of all rent,
additional charges and other sums owing under the Lease with respect to, or
allocable to, the Premises (and Guarantor acknowledges and agrees that, in the
event any delinquency exists under the Lease in the payment of Base Rent, Lessor
shall, for purposes of the foregoing clause, allocate such delinquency pro rata
among the Leased Properties based upon the respective Transferred Property
Percentages applicable to the Leased Properties) and the full, faithful and
punctual performance of each and all of the covenants, agreements and conditions
of the Lease to be kept and performed by Tenant with respect to the Premises, in
accordance with and within the times prescribed by the Lease, as well as all
other liabilities now or hereafter contracted by Tenant with Lessor pursuant to
the Lease with respect to the Premises and together, to the extent the same are
chargeable to Tenant under the Lease, with all costs and expenses (including,
without limitation, reasonable attorneys fees) incurred by Lessor with respect
to the Premises in connection with any of the foregoing and/or in connection
with the enforcement of Lessor’s rights against Tenant or Guarantor with respect
to the Premises (all of the foregoing being hereinafter collectively referred to
as the “Liabilities”). In the event Tenant fails to pay, perform or observe, as
applicable, any of the Liabilities, and such failure is not cured within the
cure period, if any, provided to Tenant by the terms of the Lease, an Event of
Default shall be deemed to have occurred under this Guaranty. Guarantor agrees
that it shall be obligated to keep itself informed as to the status of Tenant’s
payment, performance and observance of the Liabilities and that Lessor shall not
be obligated to give Guarantor, and Guarantor shall not be entitled to, notice
of any failure by Tenant to pay, perform or observe, as applicable, any of the
Liabilities, provided, however, that Lessor agrees to accept the cure of any
such failure, on or prior to the expiration of the cure period, if any, provided
to Tenant by the terms of the Lease, by either Tenant or Guarantor.

 

Exhibit G



--------------------------------------------------------------------------------

Guarantor further agrees as follows:

1. Lessor shall have the right from time to time, and at any time in its sole
discretion, without notice to or consent from Guarantor, and without affecting,
impairing, or discharging in whole or in part, the Liabilities of Guarantor
hereunder: to modify, change, extend, alter, amend or supplement in any respect
whatever, any agreement or transaction between Lessor and Tenant or between
Lessor and any other party liable for the Liabilities, or any portion or
provision thereof; to grant extensions of time and other indulgences of any kind
to Tenant; to compromise, release, substitute, exercise, enforce or fail or
refuse to exercise or enforce any claims, rights or remedies of any kind which
Lessor may have at any time against Tenant or any other party liable for the
Liabilities, or any thereof, or with respect to any security of any kind held by
Lessor at any time under any agreement or otherwise. The Liabilities of
Guarantor shall not be affected, impaired or discharged, in whole or in part, by
reason of payments by Tenant of all or a portion of the Liabilities, to the
extent such payments shall be turned over as “voidable preferences” or otherwise
required to be refunded or disgorged, or by reason of any action whatsoever
taken by Lessor with respect to any security in which Lessor may at any time
have any interest or against any other party liable for all or any part of the
Liabilities.

2. Guarantor waives: (a) all notices, including but not limited to (i) notice of
acceptance of this Guaranty, (ii) notice of presentment, demand for payment, or
protest of any of the Liabilities, or the obligation of any person, firm or
corporation held by Lessor as collateral security, and (iii) notice of any
failure by Tenant to pay, perform or observe, as applicable, any of the
Liabilities or of any Event of Default (as defined in the Lease); (b) all
defenses, offsets and counterclaims which Guarantor may at any time have to any
of the Liabilities, except to the extent the same is a valid defense, offset or
counterclaim on the part of Tenant; and (c) all notices of the financial
condition or of any adverse or other change in the financial condition of
Tenant.

3. Lessor may, without notice, assign this Guaranty in whole or in part, and no
assignment or transfer of the Lease or subletting of the Premises shall operate
to extinguish or diminish the liability of Guarantor hereunder.

4. The liability of Guarantor under this Guaranty shall be primary with respect
to any right of action which shall accrue to Lessor under the Lease, and Lessor
may, at its option, proceed against Guarantor without having to commence any
action, or having obtained any judgment, against Tenant.

5. The Liabilities of Guarantor shall not be affected, impaired or discharged,
in whole or in part, by reason of: (a) the entry of an order for relief pursuant
to the United States Bankruptcy Code by or against Tenant; (b) the proposal of
or the consummation of a plan of reorganization concerning Tenant; (c) the
assignment of Tenant’s obligations under the Lease or any other or further
sublease of any portion of the Premises, whether or not any such assignment or
sublease is permitted under the Lease; or (d) except by reason of actual payment
and performance of Tenant’s obligations under the Lease, the discharge of the
obligations of Tenant to Lessor, provided, however, if Tenant, in accordance
with the requirements of the Lease, assigns the Lease (including, without
limitation, if and to the

 

Exhibit G



--------------------------------------------------------------------------------

extent permitted under Section 25.1.11 or Section 25.4 of the Lease, by virtue
of a partial assignment of the Lease with respect to the Premises) to a Person
(as defined in the Lease) that is not an Affiliate (as defined in the Lease) of
Tenant, Tenant shall not be released from any of its duties, liabilities or
obligations under the Lease on account of any such assignment, but Guarantor
shall be released from this Guaranty insofar as it relates to any Liabilities of
Tenant assumed by the assignee and arising on account of any breach or default
of the Lease occurring after the date of such assignment.

6. The waiver of any right by Lessor or its failure to exercise promptly any
right shall not be construed as the waiver of any other right including the
right to exercise the same at any time thereafter. No waiver or modification of
any of the terms or conditions of this Guaranty shall be binding against Lessor
unless such waiver or modification is in a writing signed by Lessor.

7. The liability of Guarantor shall bind the respective representatives,
successors and assigns of Guarantor and shall inure to the benefit of Lessor,
its successors and assigns.

8. This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York without reference to the choice of law principles
thereof. Guarantor hereby agrees to submit to the jurisdiction of any court of
general jurisdiction sitting in the State of New York and designates any officer
or supervisory employee of Lessor located at the Premises as its agent and
attorney in fact for the purpose of accepting service and making an appearance
on its behalf in such proceeding and taking all such acts as may be necessary or
appropriate in order to confer jurisdiction on it upon such court, provided such
agent and attorney in fact shall promptly send a true copy of all materials so
served to Guarantor at the address and in the manner specified in Section 9
below, and Guarantor stipulates that such consent and appointment is irrevocable
and coupled with an interest.

9. All notices, demands, requests, consents, approvals and other communications
hereunder shall be in writing and delivered or mailed (by registered or
certified mail, return receipt requested, or reputable nationally recognized
overnight courier service and postage prepaid), addressed to the respective
parties, as follows:

 

(a)       if to Guarantor:

______________________________

______________________________

______________________________

______________________________

Attention:______________________

           with a copy to:

______________________________

______________________________

______________________________

______________________________

Attention:______________________

 

Exhibit G



--------------------------------------------------------------------------------

  (b) if to Lessor:

 

       Ventas Realty, Limited Partnership

       c/o Ventas, Inc.

       111 South Wacker Drive, Suite 4800

       Chicago, Illinois 60606

       Attention: Lease Administration

 

       with a copy to:

 

       Ventas Realty, Limited Partnership

       c/o Ventas, Inc.

       10350 Ormsby Park Place, Suite 300

       Louisville, Kentucky 40223

       Attention: General Counsel

or to such other address as either party may hereunder designate, and shall be
effective upon receipt.

 

Exhibit G



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and sealed
as of the day and year first above written.

 

________________________,a ________________________

By:

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.1A

Base Patient Revenues

Master Lease Agreement No. 1

 

     Facility
ID   

Name

   City    State    Base Patient
Revenues for
1999 1    112    Royal Oaks Healthcare & Rehab Center    Terre Haute    IN   
$8,592,182 2    113    Southwood Health & Rehab Center    Terre Haute    IN   
6,163,598 3    114    Arden Rehab & Healthcare Center    Seattle    WA   
4,939,534 4    127    Northwest Continuum Care Center    Longview    WA   
3,898,016 5    132    Madison Healthcare & Rehab Center    Madison    TN   
4,166,836 6    137    Sunnybrook Healthcare & Rehab Specialists    Raleigh    NC
   4,120,020 7    138    Blue Ridge Rehab & Healthcare Center    Asheville    NC
   4,704,442 8    140    Wasatch Care Center    Ogden    UT    2,873,583 9   
150    Nob Hill Healthcare Center    San Francisco    CA    15,088,627 10    165
   Rainier Vista Care Center    Puyallup    WA    8,552,758 11    167   
Canyonwood Nursing & Rehab Center    Redding    CA    6,073,620 12    180   
Vancouver Healthcare & Rehab Center    Vancouver    WA    4,760,019 13    185   
Heritage Health & Rehab Center    Vancouver    WA    1,862,339 14    188   
Cypress Pointe Rehab & HC Center    Wilmington    NC    5,534,751 15    190   
Winston-Salem Rehab & HC Center    Winston-Salem    NC    8,908,950 16    191   
Silas Creek Manor    Winston-Salem    NC    4,296,247 17    198    Harrington
House Nursing & Rehab Center    Walpole    MA    6,823,684 18    218    Cascade
Rehab & Care Center    Caldwell    ID    3,845,090 19    221    Lewiston Rehab &
Care Center    Lewiston    ID    3,933,963 20    247    Saint George Care &
Rehab Center    Saint George    UT    6,793,923 21    280    Winchester Centre
for Health/Rehab    Winchester    KY    8,187,653 22    286    Columbia
Healthcare Facility    Evansville    IN    7,628,530 23    327    Laurel Ridge
Rehab & Nursing Center    Jamaica Plain    MA    5,299,787 24    335    Lawton
Healthcare Center    San Francisco    CA    3,866,161 25    406    Muncie Health
Care & Rehab    Muncie    IN    8,411,543 26    409    Mountain Valley Care &
Rehab    Kellogg    ID    2,964,187 27    416    Park Place Health Care Center
   Great Falls    MT    7,854,429 28    433    Parkview Acres Care & Rehab
Center    Dillon    MT    2,670,202 29    436    Valley Healthcare & Rehab
Center    Tucson    AZ    4,985,657 30    441    Mountain Towers Healthcare &
Rehab    Cheyenne    WY    5,854,087 31    452    Sunnyside Care Center    Salem
   OR    4,056,259 32    462    Queen Anne Healthcare    Seattle    WA   
5,510,241 33    482    Wind River Healthcare & Rehab Center    Riverton    WY   
4,475,747 34    483    Sage View Care Center    Rock Springs    WY    3,616,681
35    501    Blue Hills Alzheimer’s Care Center    Stoughton    MA    4,970,110
36    507    Country Manor Rehab & Nursing Center    Newburyport    MA   
6,699,581 37    516    Hammersmith House Nursing Care Center    Saugus    MA   
4,640,148 38    518    Timberlyn Heights Nursing & Alzheimer’s Center   
Great Barrington    MA    3,814,102 39    525    La Veta Healthcare Center   
Orange    CA    4,941,977 40    529    Bolton Manor Nursing Home    Marlborough
   MA    7,551,643 41    537    Quincy Rehab & Nursing Center    Quincy    MA   
6,819,280 42    550    Norway Rehab & Living Center    Norway    ME    2,635,155
43    552    Shore Village Rehab & Nursing Center    Rockland    ME    2,522,147
44    555    Brentwood Manor Rehab & Nursing Center    Yarmouth    ME   
3,968,987 45    558    Fieldcrest Manor Nursing Home    Waldoboro    ME   
2,689,093 46    560    Franklin Woods Health Care Center    Cpolumbus    OH   
4,299,783

 

Schedule 2.1A



--------------------------------------------------------------------------------

     Facility
ID   

Name

  

City

   State   

Base Patient
Revenues for
1999

47    562    Andrew House Healthcare    New Britain    CT    5,333,198 48    567
   Nutmeg Pavilion Healthcare    New London    CT    6,081,736 49    572   
Winchester Place Nursing & Rehab Center    Canal Winchester    OH    6,413,141
50    573    Eagle Pond Rehab & Living Center    South Dennis    MA    9,268,100
51    577    Minerva Park Nursing & Rehab Center    Columbus    OH    3,953,135
52    581    Blueberry Hill Healthcare    Beverly    MA    8,172,314 53    582
   Colony House Nursing & Rehab Center    Abington    MA    4,702,680 54    588
   Walden Rehab & Nursing Center    Concord    MA    5,848,199 55    591   
Dover Rehab & Living Center    Dover    NH    9,226,504 56    593    Hanover
Terrace Healthcare    Hanover    NH    5,315,134 57    635    Coshocton Health &
Rehab Center    Coshocton    OH    3,739,858 58    640    Las Vegas Healthcare &
Rehab Center    Las Vegas    NV    4,090,697 59    655    Federal Heights Rehab
& Nursing Center    Salt Lake City    UT    6,874,615 60    660    Savannah
Specialty Care Center    Savannah    GA    4,378,920 61    704    Guardian Care
of Roanoke Rapids    Roanoke Rapids    NC    4,406,893 62    707    Rehab &
Nursing Center of Monroe    Monroe    NC    6,212,182 63    724    Rehab &
Health Center of Gastonia    Gastonia    NC    5,270,910 64    738    Bay View
Nursing & Rehab Center    Alameda    CA    7,409,462 65    742    Sonoran Rehab
& Care Center    Phoenix    AZ    3,975,345 66    745    Aurora Care Center   
Aurora    CO    5,437,730 67    767    Colony Oaks Care Center    Appleton    WI
   3,676,565 68    769    North Ridge Med. & Rehab Center    Manitowoc    WI   
5,251,261 69    775    Sheridan Medical Complex    Kenosha    WI    4,702,777 70
   776    Woodstock Health & Rehab Center    Kenosha    WI    6,357,863 71   
779    Westview Nursing & Rehab Center    Bedford    IN    4,879,665 72    784
   Northfield Center for Health & Rehab    Louisville    KY    5,926,583 73   
806    Chapel Hill Rehab & Healthcare Center    Chapel Hill    NC    4,805,478
74    825    Nansemond Point Rehab & HC Center    Suffolk    VA    7,640,630 75
   829    River Pointe Rehab & HC Center    Virginia Beach    VA    4,944,191 76
   868    Lebanon County Manor    Lebanon    OH    4,515,958 77    884   
Masters Health Care Center    Algood    TN    6,724,400 78    4602    Kindred
Hospital So. Florida Coral Gables Campus    Coral Gables    FL    10,504,997 79
   4618    Kindred Hospital Oklahoma City    Oklahoma City    OK    10,537,698
80    4619    Kindred Hospital Pittsburgh    Oakdale    PA    13,538,612 81   
4628    Kindred Hospital Chattanooga    Chattanooga    TN    10,948,143 82   
4633    Kindred Hospital Louisville    Louisville    KY    28,918,283 83    4637
   Kindred Hospital Chicago North Campus    Chicago    IL    28,351,957 84   
4638    Kindred Hospital Indianapolis    Indianapolis    IN    12,459,025 85   
4652    Kindred Hospital North Florida    Green Cove Springs    FL    15,366,005
86    4656    Kindred Hospital Phoenix    Phoenix    AZ    13,711,980 87    4680
   Kindred Hospital St. Louis    St Louis    MO    14,861,727 88    4690   
Kindred Hospital Chicago Northlake Campus    Northlake    IL    13,788,597 89   
4822    Kindred Hospital San Francisco Bay Area    San Leandro    CA   
16,096,645 90    4842    Kindred Hospital Westminster    Westminster    CA   
19,773,858 91    4848    Kindred Hospital San Diego    San Diego    CA   
13,972,633    Total Base Patient Revenues for 1999 for Master Lease Agreement
No. 1    $645,231,636

 

Schedule 2.1A



--------------------------------------------------------------------------------

Schedule 2.1B

Intentionally omitted

 

Schedule 2.1 B



--------------------------------------------------------------------------------

Schedule 2.1C

Existing Ground Leases

Master Lease No. 1

 

  1. Facility 525: Lease dated June 11, 1962 between Mary G. Newcom, Richard B.
Newcom and Mary Beth Potter Querfurth (who acquired title as Mary Beth Potter)
and Orange Square Development Corporation and recorded on June 29, 1962 at Book
6162, Page 162 as document no. 23059 in the official records of Orange County,
California; Lease assignment recorded May 12, 1964 at Book 7040, Page 498 in the
aforesaid official records from Orange Square Development Corporation to H. H.
of Orange, Inc.; Lease assignment recorded May 12, 1964 at Book 7040, Page 501
in the aforesaid official records from Oraveta, Inc. to H.H. of Orange, Inc.;
Assignment and Assumption of Lease dated November 4, 1992 between NME
Properties, Inc. (formerly Hillhaven, Inc.) and First Healthcare Corporation and
recorded on November 12, 1992 as document no. 92-772410 in the aforesaid
official records; Assignment and Assumption of Lease dated as of September 30,
1998 between Ventas, Inc. and Ventas Realty, Limited Partnership and recorded on
September 28, 2000 as document no. 20000516574 in the aforesaid official
records; Consent and Estoppel Certificate dated August 23, 2000 executed by RB
Newcom Enterprises, David Newcom and T.J. Properties Trust; First Amendment to
and Partial Termination of Lease dated November 6, 2001 between RB Newcom
Enterprises, David R. Newcom and Tria Newcom Cooper and Jack Cooper, as Trustees
of T. J. Properties Trust, and Ventas Realty, Limited Partnership and recorded
on December 13, 2001 as document no. 20010908823 in the aforesaid official
records; Consent and Estoppel Certificate dated May 6, 2002 executed by RB
Newcom Enterprises, David Newcom and Tria Newcom Cooper and Jack Cooper, as
Trustees of T. J. Properties Trust.

 

  2. Facility 4602: Lease/Use Agreement and Declaration of Restrictive Covenant
and First Amendment dated February 1, 2001 between the City of Coral Gables and
Ventas Realty, Limited Partnership and recorded on May 21, 2001 in Book 19676,
Page 3216 et. seq., as instrument no. 01R260439, of the Public Records of
Miami-Dade County, Florida; Consent and Estoppel Certificate dated May 21, 2001
executed by the City of Coral Gables and recorded on May 21, 2001 in Book 19676,
Page 3228 et. seq., as instrument no. 01R260440, in the aforesaid public
records; Consent and Estoppel Certificate dated April 15, 2002 executed by the
City of Coral Gables.

 

Schedule 2.1C



--------------------------------------------------------------------------------

SCHEDULE 7.2.7

Minimum Licensed Beds for Hospital Care

Master Lease Agreement No. 1

 

     Facility
ID   

Name

   Minimum Number
of Beds Licensed for
Hospital Care 1    4602    Kindred Hospital So. Florida Coral Gables Campus   
35 2    4618    Kindred Hospital Oklahoma City    39 3    4619   
Kindred Hospital Pittsburgh    41 4    4628    Kindred Hospital Chattanooga   
32 5    4633    Kindred Hospital Louisville    244 6    4637   
Kindred Hospital Chicago North Campus    108 7    4638   
Kindred Hospital Indianapolis    30 8    4652    Kindred Hospital North Florida
   39 9    4656    Kindred Hospital Phoenix    38 10    4680   
Kindred Hospital St. Louis    39 11    4690   
Kindred Hospital Chicago Northlake Campus    62 12    4822   
Kindred Hospital San Francisco Bay Area    65 13    4842   
Kindred Hospital Westminster    65 14    4848    Kindred Hospital San Diego   
46

 

Schedule 7.2.7



--------------------------------------------------------------------------------

SCHEDULE 7.2.8

Minimum Number of Non-Banked Skilled Nursing Care Beds at Certain Facilities

Master Lease Agreement No. 1

 

     Facility
ID   

Name

   Minimum Number of
Non-Banked Skilled
Nursing Care Beds at
Certain Facilities 1    113    Southwood Health & Rehab Center    142 2    127
   Northwest Continuum Care Center    70 3    137   
Sunnybrook Healthcare & Rehab Specialists    85 4    140    Wasatch Care Center
   63 5    150    Nob Hill Healthcare Center    176 6    180   
Vancouver Healthcare & Rehab Center    94 7    191    Silas Creek Manor    93 8
   218    Cascade Rehab & Care Center    86 9    221   
Lewiston Rehab & Care Center    93 10    247    Saint George Care & Rehab Center
   130 11    335    Lawton Healthcare Center    59 12    406   
Muncie Health Care & Rehab    203 13    416    Park Place Health Care Center   
170 14    433    Parkview Acres Care & Rehab Center    80 15    436   
Valley Healthcare & Rehab Center    133 16    441   
Mountain Towers Healthcare & Rehab    146 17    452    Sunnyside Care Center   
90 18    462    Queen Anne Healthcare    114 19    482   
Wind River Healthcare & Rehab Center    88 20    483    Sage View Care Center   
82 21    501    Blue Hills Alzheimer’s Care Center    82 22    518   
Timberlyn Heights Nursing & Alzheimer’s Center    74 23    525   
La Veta Healthcare Center    102 24    529    Bolton Manor Nursing Home    147
25    537    Quincy Rehab & Nursing Center    130 26    555   
Brentwood Manor Rehab & Nursing Center    77 27    635   
Coshocton Health & Rehab Center    82 28    655   
Federal Heights Rehab & Nursing Center    110 29    707   
Rehab & Nursing Center of Monroe    152 30    738   
Bay View Nursing & Rehab Center    174 31    745    Aurora Care Center    108 32
   775    Sheridan Medical Complex    98 33    776   
Woodstock Health & Rehab Center    159 34    806   
Chapel Hill Rehab & Healthcare Center    119 35    829   
River Pointe Rehab & HC Center    140 36    868    Lebanon Country Manor    93

 

Schedule 7.2.8



--------------------------------------------------------------------------------

Schedule 13.7

Insurance Summary

VENCOR, INC.

PROPERTY

INSURANCE SUMMARY

NAMED INSURED:    Vencor, Inc.          ADDRESS:    680 South Fourth Avenue   
   Louisville, KY 40202    EFFECTIVE DATE:    12/1/00 to 12/1/01    PERILS
INSURED:    All Risk Property excluding Boiler & Machinery and including Flood
and Earthmovement    INTEREST:    All Real and Personal Property owned or used
by the Insured and similar Property of Others for which they are legally liable
or have assumed liability or agreed to insure.    VALUATION:    Real and
Personal Property                                         
                                     Replacement Cost       Time Element
                                        
                                             Actual Loss Sustained    LIMITS:   
$150,000,000 Loss Limit    COVERAGES:      

   Property Damage    Policy Limits    Business Interruption    Policy Limits   
      Automatic Acquisition Coverage-120 Days    $20,000,000    Errors and
Omissions    $20,000,000    Flood Zone A & B    $10,000,000    Earthquake in
California, Alaska,    $10,000,000    Hawaii and Puerto Rico       Expediting
Expense    $5,000,000    Service Interruption - PD/TE (II)    $20,000,000   
Florida    $15,000,000    Transit    $2,500,000    Floater/Unnamed Location   

$2,500,000/

Per location

   Leasehold Interest    Policy Limits    Ordinary Payroll    180 days   
Property in the Course of Construction    Policy Limits    Rental Income   
Policy Limits    Contingent Business Interruption    $5,000,000    Valuable
Papers and Records    $20,000,000    Professional Fees    $500,000   
Radioactive Contamination    $3,000,000    Debris Removal    Policy Limits
COVERAGES:      

 

Schedule 13.7



--------------------------------------------------------------------------------

   Decontamination Expense    $100,000    Extra Expense    Policy Limits   
Accounts Receivable    $20,000,000    Demolition & Increased Cost of
Construction    Policy Limits    EDP Equipment & Media Reconstruction   
$3,000,000    Extended Period of Indemnity    365 Days    Fine Arts    $500,000
   Brands and Labels    Policy Limits    Earthmovement (1)    $100,000,000   
        California    $50,000,000    Flood (1)    $100,000,000

TIV:     $2,852,213,000 (III)   

I            Limits are per occurrence and in the annual aggregate

  

II          8 hour waiting period to apply

  

III         Pro-rata additions and deletions

   DEDUCTIBLES:                            Deductible - $100,000 per occurrence.
                           2% of affected TIV for Florida Named Wind Storm,
subject to a $250,000 minimum.                            5% California
Earthmovement subject to a $250,000 minimum                            $250,000
per occurrence Flood - Zone A and V’ CONDITIONS:                            90
Day Notice of Cancellation   

•         Y2k Exclusions

  

•         Omnibus Named Insured Wording

 

Schedule 13.7



--------------------------------------------------------------------------------

VENCOR, INC.

BOILER AND MACHINERY

INSURANCE SUMMARY

NAMED INSURED:    Vencor, Inc. ADDRESS:    680 South Fourth Avenue   
Louisville, KY 40202 EFFECTIVE DATE:    12/1/00 to 12/1/01 PERILS INSURED:   
Boiler & Machinery Breakdown INTEREST:    All Real and Personal Property owned
or used by the Insured and similar Property of Others for which they are legally
liable or have assumed liability or agreed to insure LIMITS:    Equipment
breakdown    -    $100,000,000    Property Damage    -    Included    Business
Income    -    Included    Extra Expenses    -    Combined with Business Income
   Service Interruption    -    Combined with Business Income    Perishable
Goods    -    $100,000    Computer Equipment    -    $100,000    Demolition and
ICC    -    $100,000    Expediting Expense    -    $100,000    Hazardous
Substances    -    $100,000    CFC Refrigerants    -    $25,000    Newly
Acquired locations    -    $250,000 TIV:    $2,852,213,000       DEDUCTIBLES:   
$25,000 Combined, All Coverages       CONDITIONS:    Extended Business Income:
365 days          Newly Acquired Locations: 120 days          Absolute Seepage,
pollution & Contamination Exclusions Y2k Exclusions      



--------------------------------------------------------------------------------

VENCOR, INC.

CRIME

INSURANCE SUMMARY

 

NAMED INSURED:    Vencor, Inc. ADDRESS:   

680 South Fourth Avenue

Louisville, KY 40202

EFFECTIVE DATE:    1/1/00 to 1/1/01 LIMITS:    $50,000,000 COVERAGE:    Includes
employee theft, depositor’s forgery, computer theft and funds transfer fraud
DEDUCTIBLE:    $50,000

VENCOR, INC.

AUTOMOBILE LIABILITY

INSURANCE SUMMARY

 

NAMED INSURED:    Vencor, Inc. ADDRESS:   

680 South Fourth Avenue

Louisville, KY 40202

EFFECTIVE DATE:    1/1/00 to 1/1/01 LIMITS:    $130,000,000 COVERAGE:   
Includes owned and non-owned vehicles DEDUCTIBLE:    None



--------------------------------------------------------------------------------

VENCOR, INC.

WORKERS COMPENSATION

INSURANCE SUMMARY

 

NAMED INSURED:    Vencor, Inc. ADDRESS:   

680 South Fourth Avenue

Louisville, KY 40202

EFFECTIVE DATE:    1/1/00 to 1/1/01 LIMITS:    Required statutory limits



--------------------------------------------------------------------------------

VENCOR, INC.

GENERAL LIABILITY

INSURANCE SUMMARY

 

NAMED INSURED:    Vencor, Inc. ADDRESS:   

680 South Fourth Avenue

Louisville, KY 40202

EFFECTIVE DATE:    11/30/00 to date indicated below for particular layer LIMITS:
   $130,000,000                $2,000,000 Primary (to 11/30/01); Deductible:
None   

            $23,000,000 in excess of first $2,000,000 (to 1/1/03);

            Deductible: None

               $105,000,000 in excess of first $25,000,000 (to 1/1/02)

VENCOR, INC.

MALPRACTICE

INSURANCE SUMMARY

 

NAMED INSURED:    Vencor, Inc. ADDRESS:   

680 South Fourth Avenue

Louisville, KY 40202

EFFECTIVE DATE:    11/30/00 to date indicated below for particular layer LIMITS:
   $130,000,000    $2,000,000 Primary (to 11/30/01); Deductible: None   

$23,000,000 in excess of first $2,000,000 (to 1/1/03); Deductible:

None

   $105,000,000 in excess of first $25,000,000 (to 1/1/02)



--------------------------------------------------------------------------------

SCHEDULE 16.1(m)A

Licensed Beds as of the Commencement Date

Master Lease Agreement No. 1

* Deemed number of licensed beds as of the Commencement Date per
Section 16.1(m)(i)

 

     Facility
ID   

Name

  

City

   State    No. Licensed Beds
at Commencement
Date 1    112    Royal Oaks Healthcare & Rehab Center    Terre Haute    IN   
230 2    113    Southwood Health & Rehab Center    Terre Haute    IN    149 3   
114    Arden Rehab & Healthcare Center    Seattle    WA    100(90)* 4    127   
Northwest Continuum Care Center    Longview    WA    74 5    132    Madison
Healthcare & Rehab Center    Madison    TN    102 6    137    Sunnybrook
Healthcare & Rehab Specialists    Raleigh    NC    126 7    138    Blue Ridge
Rehab & Healthcare Center    Asheville    NC    120 8    140    Wasatch Care
Center    Ogden    UT    69 9    150    Nob Hill Healthcare Center   
San Francisco    CA    180 10    165    Rainier Vista Care Center    Puyallup   
WA    120 11    167    Canyonwood Nursing & Rehab Center    Redding    CA    115
12    180    Vancouver Healthcare & Rehab Center    Vancouver    WA    98 13   
185    Heritage Health & Rehab Center    Vancouver    WA    53 14    188   
Cypress Pointe Rehab & HC Center    Wilmington    NC    100 15    190   
Winston-Salem Rehab & HC Center    Winston-Salem    NC    230 16    191    Silas
Creek Manor    Winston-Salem    NC    99 17    198    Harrington House Nursing &
Rehab Center    Walpole    MA    90 18    218    Cascade Rehab & Care Center   
Caldwell    ID    112(93)* 19    221    Lewiston Rehab & Care Center    Lewiston
   ID    96 20    247    Saint George Care & Rehab Center    Saint George    UT
   159 21    280    Winchester Centre for Health/Rehab    Winchester    KY   
192 22    286    Columbia Healthcare Facility    Evansville    IN    186 23   
327    Laurel Ridge Rehab & Nursing Center    Jamaica Plain    MA    120 24   
335    Lawton Healthcare Center    San Francisco    CA    75 25    406    Muncie
Health Care & Rehab    Muncie    IN    205 26    409    Mountain Valley Care &
Rehab    Kellogg    ID    68 27    416    Park Place Health Care Center    Great
Falls    MT    223 28    433    Parkview Acres Care & Rehab Center    Dillon   
MT    108 29    436    Valley Healthcare & Rehab Center    Tucson    AZ    143
30    441    Mountain Towers Healthcare & Rehab    Cheyenne    WY    170 31   
452    Sunnyside Care Center    Salem    OR    124 32    462    Queen Anne
Healthcare    Seattle    WA    171 33    482    Wind River Healthcare & Rehab
Center    Riverton    WY    90 34    483    Sage View Care Center    Rock
Springs    WY    101 35    501    Blue Hills Alzheimer’s Care Center   
Stoughton    MA    101 36    507    Country Manor Rehab & Nursing Center   
Newburyport    MA    123 37    516    Hammersmith House Nursing Care Center   
Saugus    MA    88 38    518    Timberlyn Heights Nursing & Alzheimer’s Center
   Great Barrington    MA    78 39    525    La Veta Healthcare Center    Orange
   CA    112 40    529    Bolton Manor Nursing Home    Marlborough    MA    160
41    537    Quincy Rehab & Nursing Center    Quincy    MA    139 42    550   
Norway Rehab & Living Center    Norway    ME    70 43    552    Shore Village
Rehab & Nursing Center    Rockland    ME    61 44    555    Brentwood Manor
Rehab & Nursing Center    Yarmouth    ME    83

 

Schedule 16.1(m)A



--------------------------------------------------------------------------------

     Facility
ID   

Name

  

City

   State    No. Licensed Beds
at Commencement
Date 45    558    Fieldcrest Manor Nursing Home    Waldoboro    ME    70 46   
560    Franklin Woods Health Care Center    Columbus    OH    100 47    562   
Andrew House Healthcare    New Britain    CT    90 48    567    Nutmeg Pavilion
Healthcare    New London    CT    140 49    572    Winchester Place Nursing &
Rehab Center    Canal Winchester    OH    201 50    573    Eagle Pond Rehab &
Living Center    South Dennis    MA    142 51    577    Minerva Park Nursing &
Rehab Center    Columbus    OH    101 52    581    Blueberry Hill Healthcare   
Beverly    MA    146 53    582    Colony House Nursing & Rehab Center   
Abington    MA    102 54    588    Walden Rehab & Nursing Center    Concord   
MA    123 55    591    Dover Rehab & Living Center    Dover    NH    112 56   
593    Hanover Terrace Healthcare    Hanover    NH    100 57    635    Coshocton
Health & Rehab Center    Coshocton    OH    110 58    640    Las Vegas
Healthcare & Rehab Center    Las Vegas    NV    79 59    655    Federal Heights
Rehab & Nursing Center    Salt Lake City    UT    154 60    660    Savannah
Specialty Care Center    Savannah    GA    104 61    704    Guardian Care of
Roanoke Rapids    Roanoke Rapids    NC    110 62    707    Rehab & Nursing
Center of Monroe    Monroe    NC    174 63    724    Rehab & Health Center of
Gastonia    Gastonia    NC    118 64    738    Bay View Nursing & Rehab Center
   Alameda    CA    180 65    742    Sonoran Rehab & Care Center    Phoenix   
AZ    100 66    745    Aurora Care Center    Aurora    CO    120 67    767   
Colony Oaks Care Center    Appleton    WI    102 68    769    North Ridge Med. &
Rehab Center    Manitowoc    WI    131 69    775    Sheridan Medical Complex   
Kenosha    WI    106 70    776    Woodstock Health & Rehab Center    Kenosha   
WI    183 71    779    Westview Nursing & Rehab Center    Bedford    IN    149
72    784    Northfield Center for Health & Rehab    Louisville    KY    120 73
   806    Chapel Hill Rehab & Healthcare Center    Chapel Hill    NC    120 74
   825    Nansemond Point Rehab & HC Center    Suffolk    VA    194 75    829   
River Pointe Rehab & HC Center    Virginia Beach    VA    148 76    868   
Lebanon County Manor    Lebanon    OH    100 77    884    Masters Health Care
Center    Algood    TN    175 78    4602    Kindred Hospital So. Florida Coral
Gables Campus    Coral Gables    FL    53 79    4618    Kindred Hospital
Oklahoma City    Oklahoma City    OK    59 80    4619    Kindred Hospital
Pittsburgh    Oakdale    PA    63 81    4628    Kindred Hospital Chattanooga   
Chattanooga    TN    49 82    4633    Kindred Hospital Louisville    Louisville
   KY    374 83    4637    Kindred Hospital Chicago North Campus    Chicago   
IL    205(165)* 84    4638    Kindred Hospital Indianapolis    Indianapolis   
IN    59 85    4652    Kindred Hospital North Florida    Green Cove Springs   
FL    60 86    4656    Kindred Hospital Phoenix    Phoenix    AZ    58 87   
4680    Kindred Hospital St. Louis    St Louis    MO    60 88    4690    Kindred
Hospital Chicago Northlake Campus    Northlake    IL    94 89    4822    Kindred
Hospital San Francisco Bay Area    San Leandro    CA    99 90    4842    Kindred
Hospital Westminster    Westminster    CA    99 91    4848    Kindred Hospital
San Diego    San Diego    CA    70

 

Schedule 16.1(m)A



--------------------------------------------------------------------------------

Schedule 16.1(m)B

Minimum Licensed Beds at Certain Facilities Due to Involuntary Reduction

Master Lease No. 1

 

Facility No.  

Facility Name

   Minimum Number
of Licensed Beds    95% of Minimum 1. 4628   Kindred Hospital – Chattanooga   
44    42 2. 4633   Kindred Hospital – Louisville    133    127 3. 4690   Kindred
Hospital – Chicago Northlake Campus    78    75 4. 137   Sunnybrook Alzheimer &
HC Spec.    99    95 5. 185   Heritage Health & Rehab Center    48    46 6. 433
  Parkview Acres Care & Rehab Center    95    91 7. 555   Brentwood Manor Rehab.
& Nursing Center    72    69 8. 655   Federal Heights Rehab & Nursing Center   
127    121 9. 769   North Ridge Med. & Rehab Center    116    111 10. 776  
Woodstock Health & Rehab Center    136    130

The parties agree that the licensed beds number that appears in the “95% of
Minimum” column for a particular Facility shall equal 95% of the number of
licensed beds shown in the “Minimum Number of Licensed Beds” column for such
Facility, in each case rounded up to the closest whole number of licensed beds.

 

Schedule 16.1(m)B



--------------------------------------------------------------------------------

Schedule 25.1.7

Certain Existing Subleases

 

Facility Number – Name

  

Subtenant

  

Date of Sublease

  

Square Footage

0655 – Federal Heights    IHC Health Services    9/15/99    388
4633 –VH Louisville    Peak 10 Xodiax (fka Xodiax)    3/6/00    9,955 4680 – VH
St. Louis   

Kwame Construction

Park Plaza Chase Co.

Maring-Weissman

Del Coronado Apts.

  

Verbal

7/97

Verbal

Not dated

  

9 Parking Spaces

86 Parking Spaces

20 Parking Spaces

20 Parking Spaces

 

Schedule 25.1.7



--------------------------------------------------------------------------------

Schedule 40.12

Tenant – Affiliate Sublessees

Master Lease #1

 

Facility
ID

  

Name

   City    State    Tenant-Affiliate 985/198    Harrington House Nursing &
Rehab. Center    Walpole    MA    KNCE 112    Royal Oaks Healthcare & Rehab Ctr.
   Terre Haute    IN    KNCLP 113    Southwood Health & Rehab Center    Terre
Haute    IN    KNCLP 114    Arden Rehab & Healthcare Center    Seattle    WA   
KNCW 127    Northwest Continuum Care Center    Longview    WA    KVNCW 132   
Madison Healthcare & Rehab. Ctr.    Madison    TN    KNCLP 137    Sunnybrook
Alzheimers & HC Spec.    Raleigh    NC    KNCE 138    Blue Ridge Rehab. &
Healthcare Ctr.    Asheville    NC    KNCE 140    Wasatch Care Center    Ogden
   UT    KNCW 150    Nob Hill Healthcare Center    San Francisco    CA    KNCW
165    Rainier Vista Care Center    Puyallup    WA    KNCW 167    Canyonwood
Nursing & Rehab. Ctr.    Redding    CA    KNCW 180    Vancouver Healthcare &
Rehab. Ctr.    Vancouver    WA    KNCW 185    Heritage Health & Rehab. Center   
Vancouver    WA    KNCW 188    Cypress Pointe Rehab & HC Center    Wilmington   
NC    KNCE 190    Winston-Salem Rehab & HC Center    Winston-Salem    NC    KNCE
191    Silas Creek Manor    Winston-Salem    NC    KNCE 218    Cascade Rehab &
Care Center    Caldwell    ID    KNCW 221    Lewiston Rehabilitation & Care Ctr.
   Lewiston    ID    KNCW 247    St. George Care and Rehab. Center    St. George
   UT    KNCW 280    Winchester Centre for Health/Rehab.    Winchester    KY   
KNCLP 286    Columbia Healthcare Facility    Evansville    IN    KNCLP 327   
Laurel Ridge Rehab. & Nursing Center    Jamaica Plain    MA    KNCE 335   
Lawton Healthcare Center    San Francisco    CA    KNCW 406    Muncie Health
Care & Rehab.    Muncie    IN    KNCLP

 

Schedule 40.12



--------------------------------------------------------------------------------

Facility
ID   

Name

  

City

   State    Tenant-Affiliate 409    Mountain Valley Care & Rehab.    Kellogg   
ID    KNCW 416    Park Place Health Care Center    Great Falls    MT    KNCW 433
   Parkview Acres Care & Rehab Center    Dillon    MT    KNCW 436    Valley
Healthcare & Rehab. Center    Tucson    AZ    KNCW 441    Mountain Towers
Healthcare & Rehab Center    Cheyenne    WY    KNCW 452    Sunnyside Care Center
   Salem    OR    KNCW 462    Queen Anne Healthcare    Seattle    WA    KNCW 482
   Wind River Healthcare & Rehab. Ctr.    Riverton    WY    KNCW 483    Sage
View Care Center    Rock Springs    WY    KNCW 501    Blue Hills Alzheimer’s
Care Center    Stoughton    MA    KNCE 507    Country Manor Rehab. & Nursing
Center    Newburyport    MA    KNCE 516    Hammersmith House Nursing Care Ctr.
   Saugus    MA    KNCE 518    Timberlyn Heights Nursing & Alzheimer’s Center   
Great Barrington    MA    KNCE 525    La Veta Healthcare Center    Orange    CA
   KNCW 529    Bolton Manor Nursing Home    Marlborough    MA    KNCE 537   
Quincy Rehab. & Nursing Center    Quincy    MA    KNCE 550    Norway Rehab &
Living Center    Norway    ME    KNCW 552    Shore Village Rehab. & Nursing Ctr.
   Rockland    ME    KNCW 555    Brentwood Manor Rehab. & Nursing Center   
Yarmouth    ME    KNCW 558    Fieldcrest Manor Nursing Home    Waldoboro    ME
   KNCW 560    Franklin Woods Health Care Center    Columbus    OH    KNCE 562
   Andrew House Healthcare    New Britain    CT    KNCE 567    Nutmeg Pavilion
Healthcare    New London    CT    KNCE 572    Winchester Place Nsg. & Rehab.
Ctr.    Canal Winchester    OH    KNCE 573    Eagle Pond Rehab. & Living Center
   South Dennis    MA    KNCE 577    Minerva Park Nursing & Rehab. Center   
Columbus    OH    KNCE 581    Blueberry Hill Healthcare    Beverly    MA    KNCE
582    Colony House Nursing & Rehab. Center    Abington    MA    KNCE 588   
Walden Rehab. & Nursing Center    Concord    MA    KNCE 591    Dover Rehab. &
Living Center    Dover    NH    KNCW 593    Hanover Terrace Healthcare   
Hanover    NH    KNCW 635    Coshocton Health & Rehab. Center    Coshocton    OH
   KNCE 640    Las Vegas Healthcare & Rehab. Ctr.    Las Vegas    NV   
Kindred Nevada,
L.L.C. 655    Federal Heights Rehab. & Nsg. Ctr.    Salt Lake City    UT    KNCW
660    Savannah Specialty Care Center    Savannah    GA    KNCLP

 

Schedule 40.12



--------------------------------------------------------------------------------

Facility
ID

  

Name

  

City

   State    Tenant-Affiliate 704    Guardian Care of Roanoke Rapids    Roanoke
Rapids    NC    KNCE 707    Rehab. & Nursing Center of Monroe    Monroe    NC   
KNCE 724    Rehab. & Health Center of Gastonia    Gastonia    NC    KNCE 738   
Bay View Nursing & Rehab. Center    Alameda    CA    KNCW 742    Sonoran Rehab &
Care Center    Phoenix    AZ    KNCW 745    Aurora Care Center    Aurora    CO
   KNCW 767    Colony Oaks Care Center    Appleton    WI    KNCLP 769    North
Ridge Med. & Rehab. Center    Manitowoc    WI    KNCLP 775    Sheridan Medical
Complex    Kenosha    WI    KNCLP 776    Woodstock Health & Rehab. Center   
Kenosha    WI    KNCLP 779    Westview Nursing & Rehab. Center    Bedford    IN
   KNCLP 784    Northfield Centre for Health & Rehab.    Louisville    KY   
KNCLP 806    Chapel Hill Rehab. & Healthcare Center    Chapel Hill    NC    KNCE
825    Nansemond Pointe Rehab. & HC Ctr.    Suffolk    VA    KNCE 829    River
Pointe Rehab. & Healthc. Ctr.    Virginia Beach    VA    KNCE 868    Lebanon
Country Manor    Lebanon    OH    KNCE 884    Masters Health Care Center   
Algood    TN    KNCLP 4602    Kindred Hospital – So. Florida Coral Gables Campus
   Coral Gables    FL    KHE 4618    Kindred Hospital - Oklahoma City   
Oklahoma City    OK    KHE 4619    Kindred Hospital – Pittsburgh    Oakdale   
PA    KHE 4628    Kindred Hospital – Chattanooga    Chattanooga    TN    KHLP
4633    Kindred Hospital – Louisville    Louisville    KY    KHLP 4637   
Kindred Hospital – Chicago North Campus    Chicago    IL    THC –Chicago,
Inc. 4638    Kindred Hospital – Indianapolis    Indianapolis    IN    KHLP 4652
   Kindred Hospital - North Florida    Green Cove Spr.    FL    KHE 4656   
Kindred Hospital – Arizona-Phoenix    Phoenix    AZ    KHW 4680    Kindred
Hospital – St. Louis    St. Louis    MO    KHE 4690    Kindred Hospital –
Chicago Northlake Campus    Northlake    IL    THC –Chicago,
Inc. 4822    Kindred Hospital - San Francisco-Bay Area    San Leandro    CA   
THC-Orange
County, Inc. 4842    Kindred Hospital - Westminster    Westminster    CA   
THC-Orange
County, Inc. 4848    Kindred Hospital - San Diego    San Diego    CA   
THC-Orange
County, Inc.

 

Schedule 40.12



--------------------------------------------------------------------------------

LEGEND

CGHC – Courtland Gardens Health Center, Inc.

HHC – Homestead Health Center, Inc.

LHCC – Lafayette Health Care Center, Inc.

RIMP – Recovery Inn of Menlo Park, L.P.

KHE – Kindred Hospitals East, L.L.C.

KHW –Kindred Hospitals West, L.L.C.

KHLP – Kindred Hospitals Limited Partnership

KNCE – Kindred Nursing Centers East, L.L.C.

KNCLP – Kindred Nursing Centers Limited Partnership

KNCW –Kindred Nursing Centers West, L.L.C.

 

Schedule 40.12